EXHIBIT 10.1
 
EXECUTION COPY
 

--------------------------------------------------------------------------------

 
 
$172,500,000
 
CREDIT AGREEMENT
 
DATED AS OF MAY 6, 2010
 
AMONG
 
CINEDIGM DIGITAL FUNDING I, LLC
 
AS THE BORROWER,
 
SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH,
 
AS CO-ADMINISTRATIVE AGENT AND PAYING AGENT,
 
GENERAL ELECTRIC CAPITAL CORPORATION,
AS CO-ADMINISTRATIVE AGENT AND COLLATERAL AGENT,
 
NATIXIS NEW YORK BRANCH, AS SYNDICATION AGENT,
 
AND
 
THE LENDERS PARTY HERETO
 
SG AMERICAS SECURITIES, LLC AND
GE CAPITAL MARKETS, INC.,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS


 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
Page



ARTICLE I      DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
1 
Section 1.1
Defined Terms
1 
Section 1.2
UCC Terms
29 
Section 1.3
Accounting Terms and Principles
29 
Section 1.4
Payments
29 
Section 1.5
Interpretation
29 
ARTICLE II      THE FACILITIES
30 
Section 2.1
Term Loan Commitments
30 
Section 2.2
Borrowing Procedures
30 
Section 2.3
Repayment of Obligations
32 
Section 2.4
Voluntary Prepayments
32 
Section 2.5
Mandatory Prepayments
32 
Section 2.6
Interest
33 
Section 2.7
Conversion and Continuation Options
34 
Section 2.8
Fees
35 
Section 2.9
Application of Payments
35 
Section 2.10
Payments and Computations
36 
Section 2.11
Evidence of Debt
37 
Section 2.12
Suspension of Eurodollar Rate Option
38 
Section 2.13
Breakage Costs; Increased Costs; Capital Requirements
39 
Section 2.14
Taxes
40 
Section 2.15
Substitution of Lenders
43 
ARTICLE III      CONDITIONS TO TERM LOANS
43 
Section 3.1
Conditions Precedent to Term Loans
43 
Section 3.2
Determinations of Initial Borrowing Conditions
49 
ARTICLE IV      REPRESENTATIONS AND WARRANTIES
49 
Section 4.1
Corporate Existence; Compliance with Law
49
Section 4.2
Power and Authority; No Conflicts; Due Execution, Delivery and Enforceability
49
Section 4.3
Ownership of Group Members
50
Section 4.4
Financial Statements
50


 

 
-i-
 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 
Section 4.5
Material Adverse Effect
51
Section 4.6
Solvency
51
Section 4.7
Litigation
51
Section 4.8
Taxes
51
Section 4.9
Margin Regulations
52
Section 4.10
No Burdensome Obligations; No Defaults
52
Section 4.11
Investment Company Act
52
Section 4.12
Labor Matters
52
Section 4.13
ERISA
52
Section 4.14
Environmental Matters
53
Section 4.15
Intellectual Property
53
Section 4.16
Title; Real Property
54
Section 4.17
Full Disclosure
54
Section 4.18
Deposit and Disbursement Accounts
54
Section 4.19
Agreements and Other Documents
54
Section 4.20
DCI Spec Compliance
55
Section 4.21
Material Digital Cinema Deployment Agreements
55
ARTICLE V      FINANCIAL COVENANTS
55
Section 5.1
Maximum Consolidated Leverage Ratio
55
Section 5.2
Minimum Consolidated Fixed Charge Coverage Ratio
56
Section 5.3
Calculation of Financial Covenants.(a)  Consolidated EBITDA
56
ARTICLE VI      REPORTING COVENANTS
57
Section 6.1
Financial Statements
57
Section 6.2
Other Events
60
Section 6.3
Copies of Notices and Reports
61
Section 6.4
Taxes
61
Section 6.5
Labor Matters
61
Section 6.6
ERISA Matters
61
Section 6.7
Environmental Matters
62
Section 6.8
Other Information
62






 
-ii-
 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 

ARTICLE VII      AFFIRMATIVE COVENANTS
62
Section 7.1
Maintenance of Corporate Existence
62
Section 7.2
Compliance with Laws, Etc
63
Section 7.3
Payment of Obligations
63
Section 7.4
Maintenance of Property
63
Section 7.5
Maintenance of Insurance
63
Section 7.6
Keeping of Books
64
Section 7.7
Access to Books and Property; Audit Rights
64
Section 7.8
Environmental
64
Section 7.9
Use of Proceeds
65
Section 7.10
Additional Collateral and Guaranties
65
Section 7.11
Cash Management and Waterfall
66
Section 7.12
Required Hedging
71
Section 7.13
Corporate Separateness
71
Section 7.14
Digital Cinema Deployment Agreements
73
Section 7.15
Exhibitor Agreements
73
Section 7.16
DCI Spec Compliance
73
Section 7.17
Certificates of Insurance
73
Section 7.18
Management Services Agreement
73
ARTICLE VIII      NEGATIVE COVENANTS
74
Section 8.1
Indebtedness
74
Section 8.2
Liens
74
Section 8.3
Investments
75
Section 8.4
Asset Sales; Stock Issuances
75
Section 8.5
Restricted Payments
76
Section 8.6
Prepayment of Indebtedness
76
Section 8.7
Fundamental Changes
77
Section 8.8
Change in Nature of Business
77
Section 8.9
Transactions with Affiliates
77




 
-iii-
 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 
Section 8.10
Third-Party Restrictions on Indebtedness, Liens, Investments or Restricted
Payments
77
Section 8.11
Modification of Certain Documents
78
Section 8.12
Accounting Changes; Fiscal Year
78
Section 8.13
Margin Regulations
78
Section 8.14
Compliance with ERISA
78
Section 8.15
Hazardous Materials
78
Section 8.16
Capital Expenditures
78
Section 8.17
No Foreign Subsidiaries
78
Section 8.18
Bank Accounts
79
ARTICLE IX      EVENTS OF DEFAULT
79
Section 9.1
Events of Default
79
Section 9.2
Remedies
81
ARTICLE X      THE AGENTS
81
Section 10.1
Appointment and Authorization of the Agents
81
Section 10.2
Binding Effect
83
Section 10.3
Use of Discretion
83
Section 10.4
Delegation of Rights and Duties
83
Section 10.5
Reliance and Liability
84
Section 10.6
Agents Individually
85
Section 10.7
Lender Credit Decision
85
Section 10.8
Expenses; Indemnities
85
Section 10.9
Resignation of Paying Agent
86
Section 10.10
Resignation of Collateral Agent
86
Section 10.11
Resignation of Co-Administrative Agents
87
Section 10.12
Release of Collateral or Guarantors
88
Section 10.13
Additional Secured Parties
88
Section 10.14
Removal of Agents
89
ARTICLE XI      MISCELLANEOUS
89
Section 11.1
Amendments, Waivers, Etc
89




 
-iv-
 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 
Section 11.2
Assignments and Participations; Binding Effect
91
Section 11.3
Costs and Expenses
95
Section 11.4
Indemnities
96
Section 11.5
Survival
97
Section 11.6
Limitation of Liability for Certain Damages
97
Section 11.7
Lender-Creditor Relationship
97
Section 11.8
Right of Setoff
97
Section 11.9
Sharing of Payments, Etc
97
Section 11.10
Marshaling; Payments Set Aside
98
Section 11.11
Notices
98
Section 11.12
Electronic Transmissions
99
Section 11.13
Governing Law
100
Section 11.14
Jurisdiction
100
Section 11.15
WAIVER OF JURY TRIAL
101
Section 11.16
Severability
101
Section 11.17
Execution in Counterparts
101
Section 11.18
Entire Agreement
101
Section 11.19
Use of Name
101
Section 11.20
Non-Public Information; Confidentiality
102
Section 11.21
USA Patriot Act; OFAC
102


 



 
-v-
 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)




SCHEDULES
 
Schedule I
–
Term Loan Commitments
Schedule II
–
Addresses for Notices
Schedule 4.2
–
Governmental Permits
Schedule 4.3
–
Ownership of Group Members and Subsidiaries
Schedule 4.13
–
ERISA
Schedule 4.14
–
Environmental Matters
Schedule 4.16
–
Real Property
Schedule 4.19
–
Agreements and Other Documents
Schedule 4.20
–
DCI Spec Compliance
Schedule 4.21
–
Distributors - Material Digital Cinema Deployment
   
Agreements
Schedule 7.5
–
Insurance
Schedule 8.1
–
Existing Indebtedness
Schedule 8.2
–
Existing Liens
Schedule 8.3
–
Existing Investments
Schedule 9.1(i)
–
Distributors
Schedule 9.1(k)
–
Intercompany Agreements



EXHIBITS
 
Exhibit A-1
–
Form of Assignment
Exhibit A-2
–
Form of Term Loan Purchase Assignment
Exhibit B
–
Form of Note
Exhibit C
–
Form of Notice of Borrowing
Exhibit D
–
Form of Notice of Conversion or Continuation
Exhibit E
–
Form of Compliance Certificate
Exhibit F
–
Form of Guaranty and Security Agreement
Exhibit G
–
Form of Exhibitor Agreement
Exhibit H
–
Form of Service Agreement





 
-vi-
 



 
 

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT dated as of May 6, 2010, is entered into among CINEDIGM
DIGITAL FUNDING I, LLC, a Delaware limited liability company (the "Borrower"),
the Lenders, SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH ("SG"), as Paying Agent and
Co-Administrative Agent and GENERAL ELECTRIC CAPITAL CORPORATION ("GE Capital"),
as Collateral Agent and Co-Administrative Agent.
 
The parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
 
Section 1.1  Defined Terms.  As used in this Agreement, the following terms have
the following meanings:
 
"Accrued Default Interest" has the meaning specified in Section 2.6(c).
 
"Affected Lender" has the meaning specified in Section 2.15(a).
 
"Affiliate" means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of the
Borrower.  For purpose of this definition, "control" means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
Voting Stock of such Person or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.
 
"Agents" means, collectively, the Paying Agent, the Collateral Agent and the
Co-Administrative Agents, and "Agent" means any of them.
 
"Agreement" means this Credit Agreement.
 
"Applicable Margin" means a percentage equal to (a) with respect to Base Rate
Loans, 2.50% per annum and (b) with respect to Eurodollar Rate Loans, 3.50% per
annum.
 
"Approved Exhibitor" means (a) an operator of cinema complexes operating
Installed Digital Systems as of the Closing Date and (b) each operator
subsequently approved by Cinedigm in accordance with its underwriting criteria
in effect as of the Closing Date (or as updated in a manner acceptable to the
Co-Administrative Agents) and acceptable to the Co-Administrative Agents in
whose theaters Digital Systems are installed.
 
"Approved Fund" means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.
 


 
 

--------------------------------------------------------------------------------

 


"Arrangers" means SG Americas Securities, LLC and GE Capital Markets, Inc., each
in its capacity as joint lead arranger and joint bookrunner with respect to this
Agreement.
 
"Assignment" means an assignment agreement entered into by a Lender, as
assignor, and any prospective assignee thereof and accepted by the Paying Agent,
in substantially the form of Exhibit A-1.
 
"Back-Up Services Expenses" has the meaning set forth in the Management Services
Agreement.
 
"Base Rate" means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the "base rate on corporate loans
posted by at least 75% of the nation's largest banks" in the United States or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519)(Selected Interest Rates) as the "bank prime loan"
rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Paying Agent) or any similar release by the Federal
Reserve Board (as determined by Paying Agent), (b) the sum of 1.50% per annum
and the Federal Funds Rate, and (c)  the sum of (i) the Eurodollar Rate (based
on an Interest Period of one month determined two (2) Business Days prior to
such day) plus (ii) 1.00%. Any change in the Base Rate due to a change in any of
the foregoing shall be effective on the effective date of such change in the
"base" rate, the Federal Funds Rate or Eurodollar Rate for an interest period of
one month, as the case may be.
 
"Base Rate Loan" means any Term Loan that bears interest based on the Base Rate.
 
"Benefit Plan" means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability, contingent
or otherwise.
 
"Borrower" has the meaning specified in the preamble hereto.
 
"Borrowing" means a borrowing consisting of Term Loans made on the same day by
the Lenders according to their respective Term Loan Commitments.
 
"Budget" means, with respect to any period, an annual operating budget for the
Group Members, including an income statement, balance sheet and statement of
cash flows, including all line item categories, line items and cumulative
amounts (with a detailed breakout of Capital Expenditures), details and a
statement of underlying assumptions and estimates, in form and substance
reasonably satisfactory to the Paying Agent based upon a good faith
determination.
 
"Business Day" means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City or the State
of New Jersey and, when determined in connection with notices and determinations
in respect of any Eurodollar Rate or Eurodollar Rate Loan or any funding,
conversion, continuation, Interest Period or payment of any Eurodollar Rate
Loan, that is also a day on which dealings in Dollar deposits are carried on in
the London interbank market.
 


 
-2-

--------------------------------------------------------------------------------

 


"Capital Expenditures" means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the purchase,
acquisition, leasing (pursuant to a Capital Lease), receipt, delivery,
construction, installation, replacement, repair, redeployment, substitution or
improvement of fixed or capital assets or additions to such assets, in each case
required to be capitalized under GAAP on a Consolidated balance sheet of such
Person, excluding interest capitalized during construction.
 
"Capital Lease" means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or is required to be accounted for
as a capital lease on a balance sheet of such Person prepared in accordance with
GAAP.
 
"Capitalized Lease Obligations" means, at any time, with respect to any Capital
Lease, any lease entered into as part of any Sale and Leaseback Transaction or
any synthetic lease of any Person, the amount of all obligations of such Person
that is (or that would be required to be, if such synthetic lease or other lease
were accounted for as a Capital Lease) capitalized on a balance sheet of such
Person prepared in accordance with GAAP.
 
"Cash Collateral Account" means a deposit account or securities account in the
name of the Borrower and under the exclusive "control" (as defined in the
applicable UCC) of the Collateral Agent and (a) in the case of a deposit
account, from which the Borrower may not make withdrawals except as permitted by
the Collateral Agent and (b) in the case of a securities account, with respect
to which the Collateral Agent shall be the entitlement holder and the only
Person authorized to give (or to authorize another Person to give) entitlement
orders with respect thereto.
 
"Cash Equivalents" means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least "A-1" from S&P or at least "P-1" from Moody's, (c) any commercial
paper rated at least "A-1" by S&P or "P-1" by Moody's and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, certificate of deposit, overnight bank deposit
or bankers' acceptance issued or accepted by any Lender or any commercial bank
that is, in each case, rated investment grade by both S&P and Moody's, (e)
interests in any money market fund registered under the Investment Company Act
of 1940 that (i) has substantially all of its assets invested continuously in
the types of investments referred to in clause (a), (b), (c) or (d) above with
maturities as set forth in the proviso below, (ii) has net assets in excess of
$500,000,000 and (iii) has obtained from either S&P or Moody's the highest
rating obtainable for money market funds in the United States; provided,
however, that the maturities of all obligations specified in any of clauses (a)
through (d) above shall not exceed 365 days and (f) other cash equivalents
determined by the Co-Administrative Agents to have a risk equivalent to items
rated at least "A-
 


 
-3-

--------------------------------------------------------------------------------

 


1" by S&P or "P-1" by Moody's and otherwise acceptable from time to time to the
Co-Administrative Agents.
 
"Cash Expense Report" means a report delivered pursuant to Section 6.1(j)
 
"Cash Management Accounts" has the meaning set forth in Section 7.11.
 
"CERCLA" means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).
 
"Change of Control" means the occurrence of any of the following:  (a) Cinedigm
shall cease to own and control legally and beneficially a majority of the
economic and voting rights associated with ownership of the outstanding Voting
Stock of all classes of Voting Stock of Holdings, (b) Holdings shall cease to
own and control legally and beneficially a majority of the economic and voting
rights associated with ownership of the outstanding Voting Stock of all classes
of Voting Stock of Christie, or (c) Christie shall cease to own and control
legally and beneficially a majority of the economic and voting rights associated
with ownership of the outstanding Voting Stock of all classes of Voting Stock of
the Borrower; provided, that, (i) in the case of clauses (b) and (c) above, it
shall be a condition to the Sale by Holdings or Christie (or any subsequent
owner) of any of the Voting Stock of Christie or the Borrower, as the case may
be, that the same be pledged to the Collateral Agent, for the benefit of the
Secured Parties, to secure the Obligations and (ii) any of the foregoing which
is consented to in advance in writing by the Required Lenders in their sole
discretion shall not constitute an Event of Default under Section 9.1(h).
 
"Christie" means Christie/AIX, Inc., a Delaware corporation.
 
"Cinedigm" means Cinedigm Digital Cinema Corp., a Delaware corporation.
 
"Closing Date" means the date on which the conditions precedent set forth in
Section 3.1 have been satisfied.
 
"Closing EBITDA" has the meaning set forth in Section 3.1(d).
 
"Co-Administrative Agents" means, collectively, SG and GE Capital, each in its
capacity as a co-administrative agent under the Loan Documents or any successor
to either such Person in such capacity.  If at any time only one Person is
serving as a Co-Administrative Agent hereunder, such term shall mean such
Person.
 
"Code" means the U.S. Internal Revenue Code of 1986.
 
"Collateral" means (a) in the case of Holdings or Christie, all Securities of
Christie or the Borrower and the proceeds thereof on a non-recourse basis (other
than to the extent of remedies expressly provided under the Loan Documents to
which Holdings or Christie is a party) and (b) in the case of any other Loan
Party, all property and interests in property and proceeds thereof now owned or
hereafter acquired by such Loan Party in or upon which a Lien is granted or
purported to be granted pursuant to any Loan Document.
 


 
-4-

--------------------------------------------------------------------------------

 


"Collateral Agent" means GE Capital in its capacity as collateral agent under
the Loan Documents or any successor collateral agent.
 
"Collection Account" means the Cash Collateral Account identified as the
"Collection Account" in Section 7.11 and any replacement Cash Collateral Account
with a depository bank that is, or whose holding company is, rated at least BBB-
by S&P and at least Baa3 by Moody's reasonably requested by the Borrower and
acceptable to the Paying Agent and the Collateral Agent.
 
"Compliance Certificate" means a certificate substantially in the form of
Exhibit E.
 
"Consents" mean a consent from each Distributor party to a Digital Cinema
Deployment Agreement, in form and substance acceptable to the Co-Administrative
Agents.
 
"Consolidated" means, with respect to any Person, the financial results of such
Person and its Subsidiaries consolidated in accordance with GAAP.
 
"Consolidated Cash Interest Expense" means, with respect to the Borrower and its
Subsidiaries on a Consolidated basis for any period, the Consolidated Interest
Expense for such period less the sum of, in each case to the extent included in
the definition of Consolidated Interest Expense, (a) the amortized amount of
debt discount and debt issuance costs, (b) charges relating to write-ups or
write-downs in the book or carrying value of existing Consolidated Total Debt,
(c) interest payable in issuances of Indebtedness or by addition to the
principal of the related Indebtedness and (d) other non-cash interest expense.
 
"Consolidated Debt Service" means, with respect to the Borrower and its
Subsidiaries on a Consolidated basis as of any date of determination, the sum of
(a) Consolidated Cash Interest Expense for the four Fiscal Quarter period most
recently ended and (b) the product of (i) scheduled principal payments on
Consolidated Total Debt for the Fiscal Quarter ending on such date and (ii)
four.
 
"Consolidated EBITDA" means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis as of any date of determination, revenues determined in
accordance with GAAP for the four Fiscal Quarter period most recently ended
minus (a) extraordinary and non-recurring revenues during such period, (b) all
operating expenses paid or, without duplication, payable in cash during such
period and (c) the Servicing Fee paid or, without duplication, payable for such
period (but, in any case, without the deduction of any accrued Incentive
Servicing Fees which are not payable).
 
"Consolidated Fixed Charge Coverage Ratio" means, with respect to the Borrower
and its Subsidiaries on a Consolidated basis as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Fixed Charges.
 
"Consolidated Fixed Charges" means, with respect to the Borrower and its
Subsidiaries on a Consolidated basis as of any date of determination, the sum of
(a) Consolidated Debt Service, plus (b) Capital Expenditures made by the
Borrower and its Subsidiaries during the four Fiscal Quarter period most
recently ended and (c) Consolidated Income Tax Liability in respect of the four
Fiscal Quarter period most recently ended.
 


 
-5-

--------------------------------------------------------------------------------

 


"Consolidated Income Tax Liability" means, for any Person for any period, the
total liability for United States federal income taxes and other taxes measured
by net income actually paid or, without duplication, payable in cash (including
distributions for taxes) of such Person for such period.
 
"Consolidated Interest Expense" means, with respect to the Borrower and its
Subsidiaries on a Consolidated basis for any period, (a) Consolidated total
interest expense (including that attributable to Capital Lease Obligations) of
the Borrower and its Subsidiaries for such period and including, in any event,
(i) interest capitalized during such period and net recurring costs under
Interest Rate Contracts permitted hereunder for such period including the
amortized portion of any premium paid for any such Interest Rate Contract
containing a premium payment (but excluding, for avoidance of doubt, all
payments that would be required to be made in respect of any Interest Rate
Contract in the event of a termination (including an early termination thereof))
and (ii) all fees, charges, commissions, discounts and other similar obligations
(other than reimbursement obligations) with respect to letters of credit, bank
guarantees, banker's acceptances, surety bonds and performance bonds (whether or
not matured) payable by the Borrower and its Subsidiaries during such period
minus (b) the sum of (i) net recurring amounts received by the Borrower and its
Subsidiaries under Interest Rate Contracts permitted hereunder for such period
(other than amounts that would be received in respect of any Interest Rate
Contract in the event of a termination (including an early termination thereof))
and (ii) Consolidated interest income of the Borrower and its Subsidiaries for
such period.
 
"Consolidated Leverage Ratio" means, with respect to the Borrower and its
Subsidiaries on a consolidated basis as of any date of determination, the ratio
of (a) Consolidated Total Debt outstanding as of such date to (b) Consolidated
EBITDA.
 
"Consolidated Total Debt" means, with respect to the Borrower and its
Subsidiaries on a consolidated basis, all Indebtedness of a type described in
clause (a), (b), (c)(i), (d) or (f) of the definition thereof and, without
duplication, all Guaranty Obligations with respect to any such Indebtedness less
the amount by which the aggregate amount of cash and Cash Equivalents on deposit
in the Debt Service Account and the Collection Account exceeds $3,000,000.
 
"Constituent Documents" means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or articles or
certificate of organization or formation of such Person, (b) the bylaws,
operating agreement, partnership agreement or joint venture agreement of such
Person, (c) any other constitutive, organizational or governing document of such
Person, whether or not equivalent, and (d) any other document setting forth the
manner of election or duties of the directors, officers, managers, managing
members or partners of such Person or the designation, amount or relative
rights, limitations and preferences of any Stock of such Person.
 
"Contractual Obligation" means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject, including all
Exhibitor Agreements, the Management Services Agreement, all Service Agreements
and all Digital Cinema Deployment Agreements.
 


 
-6-

--------------------------------------------------------------------------------

 


"Control Agreement" means, with respect to any lockbox, deposit account,
securities account, commodity account, securities entitlement or commodity
contract, an agreement, in form and substance reasonably satisfactory to the
Collateral Agent, among the Collateral Agent, the applicable Deposit Bank or
other Person at which such account or contract is maintained or with which such
entitlement or contract is carried and the Loan Party maintaining such account
or contract, effective to grant "control" (as defined under the applicable UCC)
or, if required hereunder, exclusive "control" over such account to the
Collateral Agent.
 
"Copyrights" means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
 
"Corporate Chart" means a document in form reasonably acceptable to the
Co-Administrative Agents and setting forth, as of a date set forth therein, for
each Person that is a Loan Party, that is subject to Section 7.10 or that is a
Subsidiary or joint venture of any of them, (a) the full legal name of such
Person, (b) the jurisdiction of organization and any organizational number and
tax identification number of such Person, (c) the location of such Person's
chief executive office (or, if applicable, sole place of business) and (d) the
number of shares of each class of Stock of such Person authorized, the number
outstanding and the number and percentage of such outstanding shares for each
such class owned, directly or indirectly, by any Loan Party or any Subsidiary of
any of them.
 
"Customary Permitted Liens" means, with respect to any Person, any of the
following:
 
(a)  Liens (i) with respect to the payment of taxes, assessments or other
governmental charges or (ii) of suppliers, carriers, materialmen, warehousemen,
workmen or mechanics and other similar Liens, in each case imposed by law or
arising in the ordinary course of business, and, for each of the Liens in
clauses (i) and (ii) above for amounts that are not yet due or that are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves or other appropriate provisions are
maintained on the books of such Person in accordance with GAAP;
 
(b)  Liens of a collection bank on items in the course of collection arising
under Section 4-208 of the UCC as in effect in the State of New York or any
similar section under any applicable UCC or any similar Requirement of Law of
any foreign jurisdiction;
 
(c)  pledges or cash deposits made in the ordinary course of business (i) in
connection with workers' compensation, unemployment insurance or other types of
social security benefits (other than any Lien imposed by ERISA), (ii) to secure
the performance of bids, tenders, leases (other than Capital Leases) sales or
other trade contracts (other than for the repayment of borrowed money) or (iii)
made in lieu of, or to secure the performance of, surety, customs, reclamation
or performance bonds (in each case not related to judgments or litigation);
 
(d)  judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of
 


 
-7-

--------------------------------------------------------------------------------

 


Default under Section 9.1(f) and pledges or cash deposits made in lieu of, or to
secure the performance of, judgment or appeal bonds in respect of such judgments
and proceedings;
 
(e)  Liens (i) arising by reason of zoning restrictions, easements, licenses,
reservations, restrictions, covenants, rights-of-way, encroachments, minor
defects or irregularities in title (including leasehold title) and other similar
encumbrances on the use of real property or (ii) consisting of leases, licenses
or subleases granted by a lessor, licensor or sublessor on its property (in each
case other than Capital Leases) otherwise permitted under Section 8.4 that, for
each of the Liens in clauses (i) and (ii) above, do not, in the aggregate,
materially (x) impair the value or marketability of such real property or (y)
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property;
 
(f)  Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, (iii) for amounts not
yet due or that are being contested in good faith by appropriate proceedings
diligently conducted and (iv) for which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;
and
 
(g)  the title and interest of a lessor or sublessor in and to personal property
permitted to be leased or subleased under this Agreement (other than through a
Capital Lease), in each case extending only to such personal property.
 
"Debt Rating" means, as of any date of determination, the issuer rating of the
Borrower as determined by Moody's.
 
"Debt Service Account" means the Cash Collateral Account identified as the "Debt
Service Account" in Section 7.11 and any replacement Cash Collateral Account
with a depository bank that is, or whose holding company is, rated at least BBB-
by S&P and at least Baa3 by Moody's reasonably requested by the Borrower and
acceptable to the Paying Agent and the Collateral Agent.
 
"Debt Service Reserve" means, as of any Monthly Application Date or Quarterly
Application Date, an amount equal to $5,750,000.
 
"Debt Service Reserve Account" means the Cash Collateral Account identified as
the "Debt Service Reserve Account" in Section 7.11 and any replacement Cash
Collateral Account with a depository bank that is, or whose holding company is,
rated at least BBB- by S&P and at least Baa3 by Moody's reasonably requested by
the Borrower and acceptable to the Paying Agent and the Collateral Agent.
 
"Default" means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.
 
"Defaulting Lender" means, at any time, a Lender as to which the Paying Agent
has notified the Borrower that (a) such Lender has failed for three or more
Business Days to comply with its obligations under this Agreement to make a Term
Loan or other payment obligation (a
 


 
-8-

--------------------------------------------------------------------------------

 


"funding obligation"), (b) such Lender has notified the Paying Agent, or has
stated publicly, that it will not comply with a funding obligation hereunder, or
has defaulted on its funding obligations under any other loan agreement or
credit agreement or other similar/other financing agreement, (c) such Lender
has, for three or more Business Days, failed to confirm in writing to the Paying
Agent, in response to a written request of the Paying Agent, that it will comply
with its funding obligations hereunder, or (d) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender.  Any determination that
a Lender is a Defaulting Lender under clauses (a) through (d) above will be made
by the Paying Agent in its sole discretion acting in good faith.  The Paying
Agent will promptly send to all parties hereto a copy of any notice to the
Borrower provided for in this definition.
 
"Deposit Bank" means SG or any other financial institution reasonably acceptable
to the Co-Administrative Agents.
 
"Digital Cinema Deployment Agreement" means a digital cinema deployment
agreement between the Borrower and a Distributor and in a form and substance
reasonably acceptable to the Co-Administrative Agents.
 
"Digital Systems" means, collectively, (a) a DLP Cinema 2k projector, capable of
both 2-D and 3-D display, (b) a digital cinema server and (c) a central storage
server with management software and other such components required to meet,
except as set forth on Schedule 4.20, the Digital Cinema System Specification
V1.0 (issued July 20, 2005 by Digital Cinema Initiatives, LLC, as amended from
time to time) or such other similar systems as are acceptable to the
Co-Administrative Agents, in each case, owned by a Group Member.
 
"Digital Systems Servicer" means Christie Digital Systems USA, Inc., a
California corporation, or any qualified successor supplier or provider of
maintenance and other services with respect to Installed Digital Systems
acceptable to the Co-Administrative Agents.  Barco, Inc. is an acceptable
supplier or provider of maintenance and other services with respect to Installed
Digital Systems.
 
"Disclosure Documents" means, collectively, (a) all confidential information
memoranda and related written materials prepared by or on behalf of (and with
the consent or at the direction of) a Loan Party or Cinedigm in connection with
the syndication of the Term Loans and (b) all other documents filed by any Group
Member with the United States Securities and Exchange Commission.
 
"Distributor" means a Person in the business of distributing theatrical feature
films or other traditional or non-traditional motion picture content for
exhibition in a theater.
 
"Dollars" and the sign "$" each mean the lawful money of the United States.
 
"Domestic Person" means any "United States person" under and as defined in
Section 770l(a)(30) of the Code.
 
"E-Fax" means any system used to receive or transmit faxes electronically.
 


 
-9-

--------------------------------------------------------------------------------

 


"E-Signature" means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
 
"E-System" means any electronic system, including Intralinks® and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by either Co-Administrative Agent, any of their respective
Related Persons or any other Person, providing for access to data protected by
passcodes or another reasonably adequate security system.
 
"Electronic Transmission" means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.
 
"Eligible Assignee" means any commercial bank, institutional investor or other
financial institution organized under the laws of the United States or any of
the countries parties to the Organization for Economic Cooperation and
Development or any political subdivision of any thereof other than Cinedigm, any
Affiliate of Cinedigm, or any other holder of Stock or Stock Equivalents of
Cinedigm or any Affiliate of Cinedigm which Stock constitutes (or, in the case
of Stock Equivalents, would constitute if exercised) 5% or more of the Voting
Stock of Cinedigm or such Affiliate.
 
"Environmental Laws" means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources or
hazardous material, transportation, reuse, recycling, potential resale or
disposal of the Digital Systems, including CERCLA, the SWDA, the Hazardous
Materials Transportation Act (49 U.S.C. §§ 5101 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.), the Toxic
Substances Control Act (15 U.S.C. §§ 2601 et seq.), the Clean Air Act (42 U.S.C.
§§ 7401 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et
seq.), the Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.), the
Safe Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), Basel Convention on the
control of Transboundary Movements of Hazardous Wastes and their Disposal
(BASEL); the Waste Electrical and Electronic Equipment (WEEE), Directive
2002/96/EC of the European Parliament and the Council of 27 January 2003; and
any other similar federal, state or local laws relating to the environment, the
transportation, disposal, reuse or recycling of the Digital Systems, all
regulations promulgated under any of the foregoing, all analogous Requirements
of Law and Permits and any environmental transfer of ownership notification or
approval statutes, including the Industrial Site Recovery Act (N.J. Stat. Ann.
§§ 13:1K-6 et seq.).
 
"Environmental Liabilities" means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Group Member as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any environmental,
 


 
-10-

--------------------------------------------------------------------------------

 


health or safety condition or with any Release and (a) arising out of the use,
transportation, sale, recycling or disposal of the Digital Systems or (b)
resulting from the ownership, lease, sublease or other operation or occupation
of property by any Group Member, whether on, prior or after the date hereof.
 
"ERISA" means the United States Employee Retirement Income Security Act of 1974.
 
"ERISA Affiliate" means, collectively, any Group Member, and any Person under
common control, or treated as a single employer, with any Group Member, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
 
"ERISA Event" means any of the following: (a) a reportable event described in
Section 4043 of ERISA (other than those events with respect to which the 30-day
notice requirement has been duly waived under the applicable regulations) with
respect to a Title IV Plan, (b) the withdrawal of any ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041(c) of ERISA, (f) the institution of proceedings to terminate
a Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due, (h)
the imposition of a lien under Section 412 of the Code or Section 303 or 4068 of
ERISA on any property (or rights to property, whether real or personal) of any
ERISA Affiliate, (i) the failure of a Benefit Plan or any trust thereunder
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Requirements of Law to qualify thereunder and (j) any other event or
condition that might reasonably be expected to constitute grounds under Section
4042 of ERISA for a distress or involuntary termination of, or the appointment
of a trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of any liability upon any ERISA Affiliate under Title IV of ERISA
other than for PBGC premiums due but not delinquent.
 
"Eurodollar Base Rate" means, with respect to any Interest Period for any
Eurodollar Rate Loan, the greater of (a) the offered rate per annum for deposits
of Dollars for such Interest Period that appears on Reuters Screen LIBOR01 Page
as of 11:00 A.M. (London, England time) two (2) Business Days prior to the first
day of such Interest Period and (b) 1.75%.  If no such offered rate exists, such
rate will be the rate of interest per annum as determined by the Paying Agent
(rounded upwards, if necessary, to the nearest 1/100 of 1%) at which deposits of
Dollars in immediately available funds are offered at 11:00 A.M. (London,
England time) two (2) Business Days prior to the first day such Interest Period
by major financial institutions reasonably satisfactory to the Paying Agent in
the London interbank market for such Interest Period and for an amount equal or
comparable to the principal amount of the Term Loans borrowed, converted or
continued as Eurodollar Rate loans on such date of determination.
 
"Eurodollar Rate" means, with respect to any Interest Period and for any
Eurodollar Rate Loan, an interest rate per annum determined as the ratio of (a)
the Eurodollar Base Rate with respect to such Interest Period for such
Eurodollar Rate Loan to (b) the difference between the
 


 
-11-

--------------------------------------------------------------------------------

 


number one and the Eurodollar Reserve Requirements with respect to such Interest
Period and for such Eurodollar Rate Loan.
 
"Eurodollar Rate Loan" means any Term Loan that bears interest based on the
Eurodollar Rate.
 
"Eurodollar Reserve Requirements" means, with respect to any Interest Period and
for any Eurodollar Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect 2 Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as "eurocurrency
liabilities" in Regulation D of the Federal Reserve Board) maintained by a
member bank of the United States Federal Reserve System; provided, that if no
Lender is a member bank at the time of determination, the Eurodollar Reserve
Requirement shall be deemed to be zero.
 
"Event of Default" has the meaning specified in Section 9.1.
 
"Excess Cash Flow" means, as of any Quarterly Application Date and following the
application of funds pursuant to Section 7.11(e)(i) through (v), the amount on
deposit in the Collection Account in excess of $3,000,000.
 
"Exhibitor Agreement" means each master license agreement between a Group Member
and an Approved Exhibitor with an expiration date no earlier than December 31,
2020 and otherwise in substantially the same form as Exhibit G (or with such
modifications thereto as are acceptable to the Co-Administrative Agents) with
respect to the installation of Digital Systems in such Approved Exhibitor's
theaters.
 
"Exhibitor Payment" means any payment due and payable to a Group Member under an
Exhibitor Agreement for exhibition of alternative content, for usage of systems
to display advertising or for any other use of Installed Digital Systems
generating a payment obligation for which payment has not been received by such
Group Member from another agreed source.
 
"Existing Administrative Agent" means the "Administrative Agent" as defined in
the Existing Facility.
 
"Existing Facility" means the Credit Agreement dated as of August 1, 2006 among
Christie, General Electric Capital Corporation, as administrative agent, and the
lenders parties thereto, together with all amendments, supplements and other
modifications thereto.
 
"Existing Secured Parties" means the "Secured Parties" as defined in the
Existing Facility.
 
"Existing Secured Hedging Documents" means all "Secured Hedging Documents" as
defined in the Existing Facility.
 


 
-12-

--------------------------------------------------------------------------------

 


"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by the Paying Agent in
its sole discretion.
 
"Federal Reserve Board" means the Board of Governors of the United States
Federal Reserve System and any successor thereto.
 
"Fee Letter" means the letter agreement dated April 20, 2010 among the Borrower,
the Co-Administrative Agents and the Arrangers.
 
"Financial Statement" means the Initial Financial Statements and each financial
statement delivered pursuant to Sections 6.1(a), (b) or (c).
 
"Fiscal Quarter" means each three month fiscal period ending on March 31, June
30, September 30 or December 31.
 
"Fiscal Year" means each twelve month period ending on March 31.
 
"Foreign Subsidiary" means any Subsidiary that is not a Domestic Person.
 
"GAAP" means generally accepted accounting principles in the United States, as
in effect from time to time, set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, in the statements and pronouncements of the Financial Accounting
Standards Board and in such other statements by such other Person as may be in
general use by significant segments of the accounting profession in the United
States that are applicable to the circumstances as of the date of
determination.  Subject to Section 1.3, all references to "GAAP" shall be to
GAAP applied consistently with the principles used in the preparation of the
audited Initial Financial Statements referred to in clause (a) of the definition
of Initial Financial Statements.
 
"GE Capital" has the meaning specified in the preamble hereto.
 
"Governmental Authority" means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).
 
"Group Members" means, collectively, the Loan Parties (other than Holdings and
Christie).
 
"Group Members' Accountants" means Eisner LLP or any nationally-recognized
independent registered certified public accountants reasonably acceptable to the
Paying Agent.
 


 
-13-

--------------------------------------------------------------------------------

 


"Guarantor" means each Subsidiary of the Borrower and each other Person that
enters into any Guaranty Obligation with respect to any Obligation of any Loan
Party.
 
"Guaranty and Security Agreement" means a guaranty and security agreement, in
substantially the form of Exhibit F, among the Collateral Agent, the Borrower
and other Guarantors from time to time party thereto.
 
"Guaranty Obligation" means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the "primary obligation") of another Person (the
"primary obligor"), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered); provided,
however, that "Guaranty Obligations" shall not include (x) endorsements for
collection or deposit in the ordinary course of business and (y) product
warranties given in the ordinary course of business. The outstanding amount of
any Guaranty Obligation shall equal the outstanding amount of the primary
obligation so guaranteed or otherwise supported or, if lower, the stated maximum
amount for which such Person may be liable under such Guaranty Obligation.
 
"Hazardous Material" means (a) any substance, material or waste that is
classified, regulated or otherwise characterized under any Environmental Law as
hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning or regulatory effect, including petroleum or any fraction thereof,
asbestos, polychlorinated biphenyls and radioactive substances or (b) electronic
waste and parts or materials derived from the Digital Systems destined for
recycling or disposal but not for direct reuse that consists of lead or
beryllium containing circuit boards, cathode ray tubes (CRTs), CRT glass
(processed and unprocessed), as well as computers, monitors, peripherals and
other electronics containing such circuit boards and/or CRTs.
 


 
-14-

--------------------------------------------------------------------------------

 


"Hedging Agreement" means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar transaction and any other similar
agreement or arrangement designed to provide protection against fluctuations in
any interest rate.
 
"Holdings" means Access Digital Media, Inc., a Delaware corporation.
 
"Incentive Servicing Fee" has the meaning set forth in the Management Services
Agreement.
 
"Indebtedness" of any Person means, without duplication, any of the following,
whether or not matured:  (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
all reimbursement and other obligations with respect to (i) letters of credit
(whether drawn or undrawn), bank guarantees or bankers' acceptances or (ii)
surety, customs, reclamation or performance bonds (in each case not related to
judgments or litigation) other than those entered into in the ordinary course of
business, (d) all obligations to pay the deferred purchase price of property or
services, other than trade payables incurred in the ordinary course of business,
(e) all obligations created or arising under any conditional sale or other title
retention agreement, regardless of whether the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property, (f) all Capitalized Lease Obligations,
(g) all obligations, whether or not contingent, to purchase, redeem, retire,
defease or otherwise acquire for value any of its own Stock or Stock Equivalents
(or any Stock or Stock Equivalent of a direct or indirect parent entity thereof)
prior to the date that is 180 days after the Maturity Date, valued at, in the
case of redeemable preferred Stock, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such Stock plus accrued
and unpaid dividends, (h) all payments that would be required to be made in
respect of any Hedging Agreement in the event of a termination (including an
early termination) on the date of determination and (i) all Guaranty Obligations
for obligations of any other Person constituting Indebtedness of such other
Person; provided, however, that the items in each of clauses (a) through (i)
above shall constitute "Indebtedness" of such Person solely to the extent,
directly or indirectly, (x) such Person is liable for any part of any such item,
(y) any such item is secured by a Lien on such Person's property or (z) any
other Person has a right, contingent or otherwise, to cause such Person to
become liable for any part of any such item or to grant such a Lien.
 
"Indemnified Matter" has the meaning specified in Section 11.4.
 
"Indemnitee" has the meaning specified in Section 11.4.
 
"Initial Financial Statements" means (a) the audited Consolidated and
consolidating balance sheet of the Group Members for the Fiscal Year ending
March 31, 2009 and related Consolidated and consolidating statements of income,
stockholders' equity and cash flow for such Fiscal Year, (b) the Consolidated
and consolidating unaudited balance sheet of the Group Members for the Fiscal
Quarters ending June 30, 2009, September 30, 2009 and December 31, 2009 and
related Consolidated and consolidating statements of income and cash flow for
each such Fiscal Quarter and that portion of the Fiscal Year ending as of the
close of each such Fiscal Quarter and (c) the Consolidated and consolidating
unaudited balance sheet of Cinedigm for the
 


 
-15-

--------------------------------------------------------------------------------

 


Fiscal Quarters ending June 30, 2009, September 30, 2009 and December 31, 2009
and related Consolidated and consolidating statements of income and cash flow
for each such Fiscal Quarter and that portion of the Fiscal Year ending as of
the close of such Fiscal Quarter.
 
"Initial Projections" means a financial forecast for the Group Members prepared
by or on behalf of Borrower's management and dated on or around the Closing Date
(and otherwise in form and substance satisfactory to the Co-Administrative
Agents) demonstrating on a quarterly basis for the first twelve months after the
Closing Date, and on an annual basis thereafter through the one year anniversary
of the Maturity Date, compliance with all financial covenants through the
Maturity Date.
 
"Installed Digital Systems" means installed and fully operational Digital
Systems subject to an Exhibitor Agreement and a Service Agreement.
 
"Intellectual Property" means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.
 
"Intercompany Agreements" means all agreements among the Borrower, Christie,
Holdings, Hollywood Software, Inc. and/or Cinedigm.
 
"Interest Period" means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is made or converted to a
Eurodollar Rate Loan or, if such loan is continued, on the last day of the
immediately preceding Interest Period therefor and, in each case, ending 1, 2 or
3 months thereafter, as selected by the Borrower pursuant hereto; provided,
however, that (v) if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless the result of such extension would be to extend
such Interest Period into the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day, (w) any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of a calendar month,
(x) the Borrower may not select any Interest Period for Eurodollar Rate Loans
ending after the Maturity Date, (y) the Borrower may not select any Interest
Period in respect of Term Loans having an aggregate principal amount of less
than $1,000,000 and (z) there shall be outstanding at any one time no more than
six (6) Interest Periods for Eurodollar Rate Loans.
 
"Interest Rate Contracts" means any interest rate swap agreement, interest rate
cap agreement, agreement for the repurchase of the imbedded Eurodollar floor,
interest rate collar agreement and interest rate insurance entered into with a
Secured Hedging Counterparty or otherwise acceptable to the Co-Administrative
Agents that protects against increases in the Eurodollar Rate or the Base Rate,
as the case may be, as such rates would reasonably impact the Term Loans.
 
"Internet Domain Names" means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.
 


 
-16-

--------------------------------------------------------------------------------

 


"Investment" means, with respect to any Person, directly or indirectly, (a) the
ownership, purchase or other acquisition, in each case whether beneficially or
otherwise, of any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) the purchase or
other acquisition, whether in one transaction or in a series of transactions, of
all or a significant part of the property of any other Person or a business
conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for Sales of property or services to any other Person, to the
extent such payment obligation constitutes Indebtedness of such other Person),
excluding deposits with financial institutions available for withdrawal on
demand and prepaid expenses, accounts receivable and similar items created in
the ordinary course of business, (d) to make, directly or indirectly, any
contribution to the capital of any other Person or (e) to Sell any property for
less than fair market value (including a disposition of cash or Cash Equivalents
in exchange for consideration of lesser value); provided, however, that such
Investment shall be valued at the difference between the value of the
consideration for such Sale and the fair market value of the property Sold.
 
"IP Ancillary Rights" means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
 
"IP Escrow Agreement" means the Three-Party Master Beneficiary Escrow Service
Agreement dated effective as of May 6, 2010 among the Collateral Agent, as
beneficiary, Holdings and Hollywood Software, Inc., as depositor, and Iron
Mountain Intellectual Property Management, Inc.,
 
"IP License" means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.
 
"IRS" means the Internal Revenue Service of the United States and any successor
thereto.
 
"Lender" means, collectively, any financial institution or other Person that (a)
is listed on the signature pages hereof as a "Lender" or (b) from time to time
becomes a party hereto by execution of an Assignment, in each case together with
its successors.
 
"Lender Insolvency Event" means that (a) a Lender or its Lender Parent Company
is insolvent, or is generally unable to pay its debts as they become due, or
admits in writing its
 


 
-17-

--------------------------------------------------------------------------------

 


inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or (b) such Lender or its Lender Parent Company is
the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Lender Parent Company, or
such Lender or its Lender Parent Company has taken any action in furtherance of
or indicating its consent to or acquiescence in any such proceeding or
appointment.
 
"Lender Parent Company" means, with respect to a Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Lender, and/or any Person owning, beneficially or of record, directly or
indirectly, a majority of the shares of such Lender.
 
"Liabilities" means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
 
"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.
 
"Loan Documents" means, collectively, this Agreement, any Notes, the Guaranty
and Security Agreement, the Pledge Agreement, the Mortgages, the Control
Agreements, the Consents, the Fee Letter, the IP Escrow Agreement and, when
executed, each document executed by a Loan Party and delivered to the Paying
Agent, the Collateral Agent or any Lender in connection with or pursuant to any
of the foregoing or the Obligations (other than any Secured Hedging Document),
together with any modification of any term, or any waiver with respect to, any
of the foregoing.
 
"Loan Party" means Holdings, Christie, the Borrower and each Guarantor.
 
"Lockbox Account" means the lockbox and Cash Collateral Account identified as
the "Lockbox Account" in Section 7.11 and any replacement lockbox and Cash
Collateral Account with a depository bank that is, or whose holding company is,
rated at least BBB- by S&P and at least Baa3 by Moody's reasonably requested by
the Borrower and acceptable to the Paying Agent and the Collateral Agent.
 
"Management Report" means the management report delivered pursuant to Section
6.1(a)
 
"Management Services Agreement" means that certain Management Services Agreement
dated as of May 6, 2010 between Cinedigm, as administrative servicer, and the
Borrower in form and substance satisfactory to the Co-Administrative Agents and
under which Cinedigm has agreed to provide certain management services and
accounting, technical, operational, general and administrative services for the
Group Members.
 


 
-18-

--------------------------------------------------------------------------------

 


"Material Adverse Effect" means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance, prospects
(in the reasonable judgment of the Co-Administrative Agents), operations or
property of the Loan Parties, taken as a whole, or the Group Members, taken as a
whole, (b) the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party and (c) the validity or enforceability of
any Loan Document or the rights and remedies of any Agent, the Lenders or any
other Secured Party under any Loan Document.
 
"Material Digital Cinema Deployment Agreement" means a Digital Cinema Deployment
Agreement (a) with a Distributor listed on Schedule 9.1(i) or (b) for which the
VPFs paid or, without duplication, payable by the Distributor party thereto to
the Group Members during the twelve month period most recently ended equal or
exceed 12.00% (on a dollar received basis) of all VPFs paid or, without
duplication, payable by all Distributors parties to Digital Cinema Deployment
Agreements to the Group Members during such period.
 
"Material Environmental Liabilities" means Environmental Liabilities exceeding
$250,000 in the aggregate.
 
"Material Exhibitor Agreement" means any Exhibitor Agreement or Exhibitor
Agreements covering more than 250 screens, individually or in the aggregate, of
one or more Approved Exhibitors.
 
"Material Service Agreement" means any Service Agreement or Service Agreements
covering Installed Digital Systems subject to a Material Exhibitor Agreement or
Material Exhibitor Agreements.
 
"Maturity Date" means April 29, 2016.
 
"MLA Prepayment Amount" means the product of (a) the outstanding principal
amount of the Term Loans as of the date of the prepayment to be made in
accordance Section 2.5(d) and (b) a fraction (i) the numerator of which is the
number of Digital Systems covered by a Material Exhibitor Agreement or Material
Service Agreement which have not been redeployed or remain or are otherwise
inactive as of such date of prepayment, and (ii) the denominator of which is the
aggregate number of Installed Digital Systems (including Digital Systems
referred to in clause (i)) as of such date of prepayment.  For avoidance of
doubt, in the case of a MLA Prepayment Event resulting from a default by a Group
Member under a Material Exhibitor Agreement or Material Service Agreement,
Digital Systems covered by such Material Exhibitor Agreement or Material Service
Agreement shall not be included for purposes of clause (i) above so long as such
Digital Systems continue to generate VPFs payable to such Group Member at a
level consistent with the average VPFs generated by such Digital Systems prior
to such default.
 
"MLA Prepayment Event" means (a) any default by a Group Member under, or the
termination or invalidation of, any Material Exhibitor Agreement or Material
Service Agreement and (b) within 120 days of such default, termination or
invalidation, the Borrower shall not have (i) with respect to any default by a
Group Member, delivered to the Co-Administrative Agents written evidence of the
cure or waiver of such default by the applicable Approved Exhibitor or
 


 
-19-

--------------------------------------------------------------------------------

 


Digital Systems Servicer or (ii) with respect to any termination or invalidation
of such Material Exhibitor Agreement or Material Service Agreement, redeployed a
number of the Digital Systems covered by such Material Exhibitor Agreement or
Material Service Agreement equal to or greater than the difference between (A)
the number of screens covered by such Material Exhibitor Agreement or Material
Service Agreement and (B) 50.
 
"Moody's" means Moody's Investors Service, Inc.
 
"Monthly Application Date" means the 10th day of each January, February, April,
May, July, August, October and November of each calendar year.
 
"Mortgage" means any mortgage, deed of trust or other document executed or
required herein to be executed by any Loan Party and granting a security
interest over real property in favor of the Collateral Agent as security for the
Obligations.
 
"Mortgage Supporting Documents" means, with respect to any Mortgage for a parcel
of real property, each document (including title policies or marked-up
unconditional insurance binders (in each case, together with copies of all
documents referred to therein), maps, ALTA (or TLTA, if applicable) as-built
surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Collateral Agent for such title insurer
to deliver endorsements to such title insurance as reasonably requested by the
Collateral Agent), environmental assessments and reports and evidence regarding
recording and payment of fees, insurance premium and taxes) that the Collateral
Agent may reasonably request, to create, register, perfect, maintain, evidence
the existence, substance, form or validity of or enforce a valid lien on such
parcel of real property in favor of the Collateral Agent for the benefit of the
Secured Parties, subject only to Permitted Liens.
 
"Multiemployer Plan" means any multiemployer plan, as defined in Section
400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
 
"Net Cash Proceeds" means proceeds received in cash from (a) any Sale of, or
Property Loss Event with respect to, property, any casualty insurance or any
business interruption insurance, net of (i) the customary out-of-pocket cash
costs, fees and expenses paid or required to be paid in connection therewith,
(ii) taxes paid or reasonably estimated to be payable as a result thereof and
(iii) any amount required to be paid or prepaid on Indebtedness (other than the
Obligations and Indebtedness owing to any Group Member) secured by the property
or (b) any sale or issuance of Stock or incurrence of Indebtedness, in each case
net of brokers', advisors' and investment banking fees and other customary
out-of-pocket underwriting discounts, commissions and other customary
out-of-pocket cash costs, fees and expenses, in each case incurred in connection
with such transaction; provided, however, that any such proceeds received by any
Subsidiary of the Borrower that is not a Wholly Owned Subsidiary of the Borrower
shall constitute "Net Cash Proceeds" only to the extent of the aggregate direct
and indirect beneficial ownership interest of the Borrower therein.
 
"Non-U.S. Lender Party" means each of the Agents, each Lender, each SPV and each
participant, in each case that is not a Domestic Person.
 


 
-20-

--------------------------------------------------------------------------------

 


"Non-Participating Distributor" means any Distributor that has not signed a
Digital Cinema Deployment Agreement.
 
"Note" means a promissory note of the Borrower, in substantially the form of
Exhibit B, payable to the order of a Lender in a principal amount equal to the
amount of such Lender's Term Loan Commitment.
 
"Notice of Borrowing" has the meaning specified in Section 2.2.
 
"Notice of Conversion or Continuation" has the meaning specified in Section 2.7.
 
"Obligations" means, with respect to any Loan Party, (a) all amounts,
obligations, liabilities, covenants and duties of every type and description
owing by such Loan Party to the Agents, any Lender, any other Indemnitee, any
participant or any SPV, in each case arising out of, under, or in connection
with, any Loan Document, whether direct or indirect (regardless of whether
acquired by assignment), absolute or contingent, due or to become due, whether
liquidated or not, now existing or hereafter arising and however acquired, and
whether or not evidenced by any instrument or for the payment of money,
including, without duplication, (i) if such Loan Party is the Borrower, all Term
Loans, (ii) all interest, whether or not accruing after the filing of any
petition in bankruptcy or after the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding, and (iii) all other
fees, expenses (including fees, charges and disbursement of counsel), interest,
commissions, charges, costs, disbursements, indemnities and reimbursement of
amounts paid and other sums chargeable to such Loan Party under any Loan
Document and (b) all Secured Hedging Obligations owing to a Secured Hedging
Counterparty.
 
"Operating Account" means the deposit account identified as the "Operating
Account" in Section 7.11 and that is subject to a Control Agreement entered into
on or before the Closing Date and any replacement deposit account with a
depository bank that is, or whose holding company is, rated at least BBB- by S&P
and at least Baa3 by Moody's reasonably requested by the Borrower and acceptable
to the Paying Agent and the Collateral Agent.
 
"Other Taxes" has the meaning specified in Section 2.14(c).
 
"Patents" means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
 
"Paying Agent" means SG in its capacity as paying agent under the Loan Documents
or any successor paying agent.
 
"Payment Date" means the 15th day of each calendar month, or if such day is not
a Business Day, the immediately preceding Business Day.
 
"PBGC" means the United States Pension Benefit Guaranty Corporation and any
successor thereto.
 


 
-21-

--------------------------------------------------------------------------------

 


"Permit" means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
 
"Permitted Back-Up Services Expenses" means, as of the end of the most recent
fiscal month, Back-Up Services Expenses in an amount (if positive and without
duplication) equal to (a) the maximum amount of Permitted Operating Expenses
permitted to be paid or reimbursed pursuant to Section 7.11(d)(i) or 7.11(e)(i)
during the twelve month period most recently ended, plus (b) $600,000, minus (c)
Permitted Operating Expenses actually paid or reimbursed pursuant to Section
7.11(d)(i) or 7.11(e)(i) during the twelve month period most recently ended,
minus (d) Permitted Tax Expenses actually paid or reimbursed pursuant to Section
7.11(d)(i) or 7.11(e)(i) during the twelve month period most recently ended
minus (e) Back-Up Services Expenses actually paid or reimbursed pursuant to
Section 7.11(d)(i)(D) or 7.11(e)(i)(D) during the twelve month period most
recently ended.  Calculations of Permitted Back-Up Services Expenses made for
any twelve month period ending on or prior to April 30, 2011 shall be annualized
for the number of months elapsed in a manner satisfactory to the
Co-Administrative Agents.
 
"Permitted Indebtedness" means any Indebtedness of any Group Member that is
permitted by Section 8.1.
 
"Permitted Investment" means any Investment of any Group Member that is
permitted by Section 8.3.
 
"Permitted Lien" means any Lien on or with respect to the property of any Group
Member that is permitted by Section 8.2.
 
"Permitted Operating Expenses" means, with respect to the Borrower and its
Subsidiaries, (a) all legal and accounting expenses, (b) all expenses relating
to business interruption and general liability insurance policies and (c)
expenses of the credit facility evidenced by this Agreement and the other Loan
Documents, in each case, to the extent not otherwise provided for in Section
7.11(d) or 7.11(e) (including all payments due and payable to the escrow agent
under the IP Escrow Agreement).
 
"Permitted Refinancing" means Indebtedness constituting a refinancing or
extension of Permitted Indebtedness that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of such
Permitted Indebtedness outstanding at the time of such refinancing or extension,
(b) has a weighted average maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of such Permitted Indebtedness,
(c) is not entered into as part of a Sale and Leaseback transaction, (d) is not
secured by any property or any Lien other than those securing such Permitted
Indebtedness and (e) is otherwise on terms no less favorable to the Group
Members, taken as a whole, than those of such Permitted Indebtedness; provided,
however, that, notwithstanding the foregoing, no Guaranty Obligation for such
Indebtedness shall constitute part of such Permitted Refinancing unless similar
Guaranty Obligations with respect to such Permitted Indebtedness existed and
constituted Permitted Indebtedness prior to such refinancing or extension.
 


 
-22-

--------------------------------------------------------------------------------

 


"Permitted Reinvestment" means, with respect to the Net Cash Proceeds of any
Sale of property (other than Sales of property permitted under clauses (a), (b),
(c)(i) and (d) of Section 8.4) or Property Loss Event (including Net Cash
Proceeds constituting insurance proceeds from any casualty or business
interruption insurance policy of any Group member), to acquire (or make Capital
Expenditures to finance the acquisition, repair, improvement or construction
of), to the extent otherwise permitted hereunder, property substantially similar
to the property subject to such Sale or Property Loss Event or, if such Property
Loss Event involves loss or damage to property, to repair such loss or damage.
 
"Permitted Tax Expenses" means cash tax obligations of the Borrower, including
the property taxes of the Borrower and federal income tax obligations
attributable to the holders of the Borrower as a result of their ownership of
the Borrower's Stock (but in an amount not to exceed the actual liability that
would be incurred by the Borrower on a standalone basis and, in any event,
excluding tax obligations owing as a result of a purchase of Term Loans by any
Affiliate of the Borrower).
 
"Person" means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
 
"Pledge Agreements" means (a) the Pledge Agreement dated as of the date hereof
between Holdings and the Collateral Agent and (b) the Pledge Agreement dated as
of the date hereof between Christie and the Collateral Agent.
 
"Potential Defaulting Lender" means, at any time, a Lender (a) as to which the
Paying Agent has notified the Borrower that an event of the kind referred to in
the definition of "Lender Insolvency Event" has occurred and is continuing in
respect of any Subsidiary or financial institution Affiliate of such Lender, (b)
as to which the Co-Administrative Agents have in good faith determined and
notified the Borrower that such Lender or its Lender Parent Company or a
Subsidiary or financial institution Affiliate thereof has notified the Paying
Agent, or has stated publicly, that it will not comply with its funding
obligations under any other loan agreement or credit agreement or other
similar/other financing agreement or (c) that has, or whose Lender Parent
Company has, a non-investment grade rating from Moody's or S&P or another
nationally recognized rating agency.  Any determination that a Lender is a
Potential Defaulting Lender under either of clause (b) or (c) above will be made
by the Co-Administrative Agents in their sole discretion acting in good
faith.  The Paying Agent will promptly send to all parties hereto a copy of any
notice to the Borrower provided for in this definition.
 
"Projections" means, collectively, the Initial Projections and any additional
forecasts delivered pursuant to Section 6.1(f).
 
"Property Loss Event" means, with respect to any property of any Group Member,
any loss of or damage to such property or any taking of such property or
condemnation thereof.
 
"Pro Rata Outstandings" of any Lender at any time means the outstanding
principal amount of the Term Loans owing to such Lender.
 


 
-23-

--------------------------------------------------------------------------------

 


"Pro Rata Share" means, with respect to any Lender at any time, the percentage
obtained by dividing (a) the Term Loan Commitment (or, after the funding of the
Term Loans on the Closing Date, the Pro Rata Outstandings) of such Lender by (b)
the sum of the Term Loan Commitments (or, after the funding of the Term Loans on
the Closing Date, the aggregate Pro Rata Outstandings) of all Lenders; provided,
however, that, if the Term Loans have been funded and there are no Pro Rata
Outstandings, such Lender's Pro Rata Share in the Term Loan Commitments or Term
Loans shall be determined based on the Pro Rata Share in such Term Loan
Commitments or Term Loans, respectively, most recently in effect, after giving
effect to any subsequent assignment and any subsequent non-pro rata payments of
any Lender pursuant to Section 2.15.
 
"Quarterly Application Date" means the 10th day of each March, June, September
and December of each calendar year.
 
"Register" has the meaning specified in Section 2.11(b).
 
"Reinvestment Prepayment Amount" means, with respect to any Net Cash Proceeds
received from any Sale of property (other than Sales of property permitted under
clauses (a), (b), (c)(i) and (d) of Section 8.4) or Property Loss Event
(including Net Cash Proceeds constituting insurance proceeds from any casualty
or business interruption insurance policy of any Group member), the amount of
such Net Cash Proceeds less (a) Permitted Reinvestments made by a Group Member
using such Net Cash Proceeds prior to the Reinvestment Prepayment Date relating
to such Net Cash Proceeds and (b) Permitted Reinvestments required to be made by
a Group Member from such Net Cash Proceeds as a result of a Contractual
Obligation entered into prior to such Reinvestment Prepayment Date with any
Person that is not an Affiliate of any Group Member.
 
"Reinvestment Prepayment Date" means, with respect to any portion of Net Cash
Proceeds of any Sale of property (other than Sales of property permitted under
clauses (a), (b), (c)(i) and (d) of Section 8.4) or Property Loss Event
(including Net Cash Proceeds constituting insurance proceeds from any casualty
or business interruption insurance policy of any Group member), the earlier of
(a) the 180th day after the completion of the portion of such Sale or Property
Loss Event corresponding to such Net Cash Proceeds and (b) the date that is five
(5) Business Days after the date on which the Borrower shall have notified the
Paying Agent of the Borrower's determination not to make Permitted Reinvestments
with such Net Cash Proceeds.
 
"Related Person" means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III) and other
consultants and agents of or to such Person or any of its Affiliates, together
with, if such Person is the Paying Agent, each other Person or individual
designated, nominated or otherwise mandated by or helping the Paying Agent
pursuant to and in accordance with Section 10.4 or any comparable provision of
any Loan Document.
 
"Related Purchaser" has the meaning set forth in Section 11.2(g).
 


 
-24-

--------------------------------------------------------------------------------

 


"Release" means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
 
"Release Conditions" means, as of any date of determination, each of the
following: (a) the prepayment in full of the principal amount of the Term Loans
due on the Maturity Date (whether through the application of mandatory or
voluntary prepayments pursuant to Section 2.4 or Section 2.5 hereof), (b) (i)
the Consolidated Leverage Ratio is less than 2.00 to 1.00 and (ii) the
Consolidated Fixed Charge Coverage Ratio is greater than 1.33 to 1.00, in each
case, as demonstrated in the most recent Compliance Certificate delivered
pursuant to Section 6.1(d) and (c) no MLA Prepayment Amount remains unpaid.
 
"Remedial Action" means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
 
"Required Lenders" means, at any time, (a) Lenders holding in the aggregate at
such time in excess of 50% of the aggregate Pro Rata Outstandings and (b) in the
event one Lender holds in excess of 50% of the aggregate Pro Rata Outstandings,
at least two (2) Lenders holding in the aggregate in excess of 50% of the
aggregate Pro Rata Outstandings, in each case, ignoring in such calculations
amounts held by any Defaulting Lender.
 
"Requirements of Law" means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.
 
"Responsible Officer" means, with respect to any Person, any of the president,
chief executive officer, treasurer, assistant treasurer, controller, managing
member or general partner of such Person but, in any event (a) with respect to
financial matters, any such officer that is responsible for preparing the
Financial Statements delivered hereunder and (b) with respect to the Corporate
Chart, other documents delivered pursuant to Section 6.1(e), documents delivered
on the Closing Date and documents delivered pursuant to Section 7.10, the
secretary or assistant secretary of such Person or any other officer responsible
for maintaining the corporate and similar records of such Person.
 
"Restricted Payment" means (a) any dividend, return of capital, distribution or
any other payment or Sale of property for less than fair market value, whether
direct or indirect (including through the use of Hedging Agreements, the making,
repayment, cancellation or forgiveness of Indebtedness and similar Contractual
Obligations) and whether in cash, Securities or other
 


 
-25-

--------------------------------------------------------------------------------

 


property, on account of any Stock or Stock Equivalent of the Borrower or any of
its Subsidiaries, in each case now or hereafter outstanding, including with
respect to a claim for rescission of a Sale of such Stock or Stock Equivalent
and (b) any redemption, retirement, termination, defeasance, cancellation,
purchase or other acquisition for value, whether direct or indirect (including
through the use of Hedging Agreements, the making, repayment, cancellation or
forgiveness of Indebtedness and similar Contractual Obligations), of any Stock
or Stock Equivalent of any Group Member or of any direct or indirect parent
entity of the Borrower, now or hereafter outstanding, and any payment or other
transfer setting aside funds for any such redemption, retirement, termination,
cancellation, purchase or other acquisition, whether directly or indirectly and
whether to a sinking fund, a similar fund or otherwise.
 
"S&P" means Standard & Poor's Rating Services.
 
"Sale and Contribution Agreement" means the Sale and Contribution Agreement
dated as of May 6, 2010, between Christie and the Borrower, including all
schedules and exhibits thereto, in each case, form and substance satisfactory to
the Co-Administrative Agents.
 
"Sale and Leaseback Transaction" means, with respect to any Person (the
"obligor"), any Contractual Obligation or other arrangement with any other
Person (the "counterparty") consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.
 
"Secured Hedging Counterparty" means (a) a Co-Administrative Agent, (b) any
other Person (other than any Group Member) that entered into a Hedging Agreement
with the Borrower at a time when such Person was a Lender or an Affiliate of a
Lender or (c) any other Person (other than any Group Member) which has entered
into a Hedging Agreement with the Borrower provided or arranged by a Lender or
an Affiliate of a Lender, and any assignee of such Person, provided that such
assignee was a Lender or an Affiliate of a Lender at the time such Hedging
Agreement was entered into.
 
"Secured Hedging Documents" means, collectively, any Hedging Agreement that (a)
is entered into by the Borrower and any Secured Hedging Counterparty therefor,
(b) in the case of any Secured Hedging Counterparty that is not (i) an Agent,
(ii) an Affiliate of an Agent or (iii) a Person party to a Hedging Arrangement
provided for or arranged by an Agent, is expressly identified as being a
"Secured Hedging Document" hereunder in a joint notice from the Borrower and
such Secured Hedging Counterparty delivered to the Paying Agent reasonably
promptly after the execution of such Hedging Agreement and (c) meets the
requirements of Section 7.12.
 
"Secured Hedging Obligation" means any obligation of the Borrower to make
payments to any Secured Hedging Counterparty under any Secured Hedging Documents
to which such Secured Hedging Counterparty is a party.
 
"Secured Parties" means the Lenders, the Agents, the Secured Hedging
Counterparties, each other Indemnitee and any other holder of any Obligation of
any Loan Party.
 


 
-26-

--------------------------------------------------------------------------------

 


"Security" means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.
 
"Sell" means, with respect to any property of any Person, to sell, convey,
transfer, assign, license, lease or otherwise dispose of, any interest therein
or to permit any other Person to acquire any such interest, including, in each
case, through a operating lease, Capital Lease, Sale and Leaseback Transaction
or through a sale, factoring at maturity, collection of or other disposal, with
or without recourse, of any notes or accounts receivable.  Conjugated forms
thereof and the noun "Sale" have correlative meanings.
 
"Service Agreement" means each service agreement with a minimum 10 year term and
otherwise in substantially the form of Exhibit H (or with such modifications
thereto as are reasonably acceptable to the Co-Administrative Agents) between an
Approved Exhibitor and a Digital Systems Servicer in connection with the
installation of Digital Systems in such Approved Exhibitor's theaters pursuant
to an Exhibitor Agreement.
 
"Servicing Fee" has the meaning set forth in the Management Services Agreement.
 
"SG" has the meaning specified in the preamble hereto.
 
"Solvent" means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
 
"SPV" means any special purpose funding vehicle identified as such in writing by
any Lender to the Paying Agent.
 
"Stock" means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
 
"Stock Equivalents" means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
 
"Subsidiary" means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the
 


 
-27-

--------------------------------------------------------------------------------

 


outstanding Voting Stock is, at the time, owned or controlled directly or
indirectly by, such Person or one or more Subsidiaries of such Person.
 
"Substitute Lender" has the meaning specified in Section 2.15(a).
 
"SWDA" means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).
 
"Tax Affiliate" means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is eligible to file
consolidated, combined or unitary tax returns.
 
"Tax Return" has the meaning specified in Section 4.8.
 
"Taxes" has the meaning specified in Section 2.14(a).
 
"Term Loan" has the meaning specified in Section 2.1.
 
"Term Loan Commitment" means, with respect to each Lender, the obligation of
such Lender to make Term Loans to the Borrower in an aggregate principal amount
not to exceed the amount set forth under the heading "Term Loan Commitment"
opposite such Lender's name on Schedule I hereto, or, as the case may be, in the
Assignment pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof.  The aggregate amount
of the Term Loan Commitments on the Closing Date is $172,500,000.
 
"Term Loan Purchase Assignment" means an assignment agreement entered into by a
Lender, as assignor, and any Related Purchaser and accepted by the Paying Agent,
in substantially the form of Exhibit A-2.
 
"Title IV Plan" means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
 
"Trade Secrets" means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
 
"Trademarks" means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
 
"UCC" means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.
 
"United States" means the United States of America.
 


 
-28-

--------------------------------------------------------------------------------

 


"U.S. Lender Party" means each of the Agents, each Lender, each SPV and each
participant, in each case that is a Domestic Person.
 
"VPF" means the virtual print fee payment owing to the Borrower from (a) a
Distributor pursuant to a Digital Cinema Deployment Agreement or (b) a
Non-Participating Distributor.
 
"Voting Stock" means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).
 
"Wholly Owned Subsidiary" of any Person means any Subsidiary of such Person, all
of the Stock of which (other than nominal holdings and director's qualifying
shares) is owned by such Person, either directly or through one or more Wholly
Owned Subsidiaries of such Person.
 
"Withdrawal Liability" means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.
 
Section 1.2  UCC Terms.  The following terms have the meanings given to them in
the applicable UCC:  "commodity account," "commodity contract," "commodity
intermediary," "deposit account," "entitlement holder," "entitlement order,"
"equipment," "financial asset," "general intangible," "goods," "instruments,"
"inventory," "securities account," "securities intermediary" and "security
entitlement".
 
Section 1.3  Accounting Terms and Principles.  All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP.  No change in the accounting principles
used in the preparation of any Financial Statement hereafter adopted by the
Borrower shall be given effect if such change would affect a calculation that
measures compliance with any provision of Article V or VIII unless the
Co-Administrative Agents and the Required Lenders agree to modify such
provisions to reflect such change in GAAP and, unless such provisions are
modified, all Financial Statements, Compliance Certificates and similar
documents provided hereunder shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change in GAAP.
 
Section 1.4  Payments.  The Paying Agent may set up standards and procedures to
determine or redetermine the equivalent in Dollars of any amount expressed in
any currency other than Dollars and otherwise may, but shall not be obligated
to, rely on any determination made by any Loan Party.  Any such determination or
redetermination by the Paying Agent shall be conclusive and binding for all
purposes, absent manifest error.  No determination or redetermination by any
Secured Party or Loan Party and no other currency conversion shall change or
release any obligation of any Loan Party or of any Secured Party (other than the
Paying Agent and its Related Persons) under any Loan Document, each of which
agrees to pay separately for any shortfall remaining after any conversion and
payment of the amount as converted.  The Paying Agent may round up or down, and
may set up appropriate mechanisms to
 


 
-29-

--------------------------------------------------------------------------------

 


round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.
 
Section 1.5  Interpretation.  (a) Certain Terms.  Except as otherwise expressly
set forth in any Loan Document, all accounting terms not specifically defined
herein shall be construed in accordance with GAAP (except for the term
"property," which shall be interpreted as broadly as possible, including, in any
case, cash, Securities, other assets, rights under Contractual Obligations and
Permits and any right or interest in any property).  The terms "herein,"
"hereof" and similar terms refer to this Agreement as a whole.  In the
computation of periods of time from a specified date to a later specified date
in any Loan Document, the terms "from" means "from and including" and the words
"to" and "until" each mean "to but excluding" and the word "through" means "to
and including."  In any other case, the term "including" when used in any Loan
Document means "including without limitation."  The term "documents" when used
in any Loan Document means all writings, however evidenced and whether in
physical or electronic form, including all documents, instruments, agreements,
notices, demands, certificates, forms, financial statements, opinions and
reports.  The term "incur" when used in any Loan Document means incur, create,
make, issue, assume or otherwise become directly or indirectly liable in respect
of or responsible for, in each case whether directly or indirectly, and the
terms "incurrence" and "incurred" and similar derivatives shall have correlative
meanings.  The terms "payment in full" or "paid in full" or "satisfied", in each
case, as used with respect to any Obligation means the receipt of immediately
available funds equal to the full amount of such Obligation.
 
(b)  Certain References.  Unless otherwise expressly indicated, references (i)
in this Agreement to an Exhibit, Schedule, Article, Section or clause refer to
the appropriate Exhibit or Schedule to, or Article, Section or clause in, this
Agreement and (ii) in any Loan Document, to (A) any agreement shall include,
without limitation, all exhibits, schedules, appendixes and annexes to such
agreement and, unless the prior consent of any Secured Party required therefor
is not obtained, any amendment, restatement, amendment and restatement,
supplement or other modification to any term of such agreement, (B) any statute
shall be to such statute as modified from time to time and to any successor
legislation thereto, in each case as in effect at the time any such reference is
operative and (C) any time of day shall be a reference to New York time.  Titles
of articles, sections, clauses, exhibits, schedules and annexes contained in any
Loan Document are without substantive meaning or content of any kind whatsoever
and are not a part of the agreement among the parties hereto.  Unless otherwise
expressly indicated, the meaning of any term defined (including by reference) in
any Loan Document shall be equally applicable to both the singular and plural
forms of such term.
 
ARTICLE II
THE FACILITIES
 
Section 2.1  Term Loan Commitments.  On the terms and subject to the conditions
contained in this Agreement, each Lender severally, but not jointly, agrees to
make a single term loan (each a "Term Loan") in Dollars to the Borrower on the
Closing Date in an aggregate principal amount not to exceed such Lender's Term
Loan Commitment.  Amounts of Term Loans repaid may not be reborrowed.
 


 
-30-

--------------------------------------------------------------------------------

 


Section 2.2  Borrowing Procedures.  (a) Notice From the Borrower.  Each
Borrowing shall be made on notice given by the Borrower to the Paying Agent not
later than 11:00 a.m. on (i) the first Business Day, in the case of a Borrowing
of Base Rate Loans and (ii) the third Business Day, in the case of a Borrowing
of Eurodollar Rate Loans, prior to the Closing Date.  Such notice may be made in
a writing substantially in the form of Exhibit C (a "Notice of Borrowing") duly
completed or by telephone if confirmed promptly, but in any event at least one
Business Day prior to such Borrowing, with such a Notice of Borrowing.  Term
Loans shall be made as Base Rate Loans unless, outside of a suspension period
pursuant to Section 2.12, the Notice of Borrowing specifies that all or a
portion thereof shall be Eurodollar Rate Loans.  Each Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000.
 
(b)  Notice to Each Lender.  The Paying Agent shall give to each Lender prompt
notice of the Paying Agent's receipt of a Notice of Borrowing and, if Eurodollar
Rate Loans are properly requested in such Notice of Borrowing, prompt notice of
the applicable interest rate.  Each Lender shall, before 11:00 a.m. on the
Closing Date, make available to the Paying Agent at its address referred to in
Section 11.11, such Lender's Pro Rata Share of such proposed Borrowing.  Upon
fulfillment or due waiver on or prior to the Closing Date of the applicable
conditions set forth in Section 3.1, the Paying Agent shall make such funds
available to the Borrower.
 
(c)  Defaulting Lenders. (i) Unless the Paying Agent shall have received notice
from any Lender prior to the Closing Date that such Lender will not make a
payment in the amount of such Lender's Term Loan Commitment (or any portion
thereof) available to the Paying Agent on the Closing Date, the Paying Agent may
assume that such Lender has made such payment available to the Paying Agent on
the Closing Date and the Paying Agent may, in reliance upon such assumption,
make available to the Borrower on the Closing Date a corresponding amount.  The
Borrower agrees to repay to the Paying Agent on demand such deficient amount
(until repaid by such Lender) with interest thereon for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Paying Agent, at the interest rate applicable to the Obligations
that would have been created when the Paying Agent made available such amount to
the Borrower had such Lender made a corresponding payment available; provided,
however, that such payment by the Borrower shall not relieve such Lender of any
obligation it may have to the Borrower.  In addition, any Lender that shall not
have made available to the Paying Agent any portion of any payment described
above shall be deemed a Defaulting Lender and agrees to pay such amount to the
Paying Agent on demand together with interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid to the Paying Agent, at the Federal Funds Rate for the first Business Day
and thereafter (x) in the case of a payment in respect of a Term Loan, at the
interest rate applicable at the time to such Term Loan and (y) otherwise, at the
interest rate applicable to Base Rate Loans.  Such repayment shall then
constitute the funding of the corresponding Term Loan (including any Term Loan
deemed to have been made hereunder with such payment) or participation, and
promptly paid to the Borrower.  The existence of any Defaulting Lender shall not
relieve any other Lender of its obligations under any Loan Document, but no
other Lender shall be responsible for the failure of any Defaulting Lender to
make any payment required under any Loan Document.
 


 
-31-

--------------------------------------------------------------------------------

 


(ii)  Reallocation of Payments.  With respect to any Defaulting Lender who has
failed to make payments when due under this Agreement or any other Loan
Document, any payment of principal, interest, fees or other amounts received by
the Paying Agent for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity or otherwise), shall be applied at such time or times as
may be determined by the Paying Agent as follows: first, to the ratable payment
of any amounts owing by such Defaulting Lender to the Agents; second, to the
payment of any amounts owing to the Agents as a result of any judgment of a
court of competent jurisdiction obtained by any Agent against such Defaulting
Lender as a result of such Defaulting Lender's breach of its obligations under
this Agreement; and third, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction.
 
(d)  Defaulting Lender – Right to Cure.  If the Borrower and the
Co-Administrative Agents agree in writing in their discretion that a Lender that
is a Defaulting Lender or a Potential Defaulting Lender should no longer be
deemed to be a Defaulting Lender or Potential Defaulting Lender, as the case may
be, the Paying Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender or Potential
Defaulting Lender; provided, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender or
Potential Defaulting Lender to non-Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender's having
been a Defaulting Lender or Potential Defaulting Lender.
 
Section 2.3  Repayment of Obligations.  (a)  The Borrower promises to pay to the
Paying Agent for the account of the Lenders all outstanding principal amounts of
the Term Loans (together with all accrued but unpaid interest) on the Maturity
Date.
 
(b)  Commencing June 15, 2010 and on each Payment Date thereafter, the Borrower
promises to pay to the Paying Agent for the account of the Lenders the
outstanding principal amount of the Term Loans in an amount equal to the product
of (i) the percentage set forth below corresponding to the period in which such
Payment Date occurs and (ii) the aggregate principal amount of the Term Loans
made on the Closing Date:
 
Period
Amount
June 2010 through April 2013
1.1667%
May 2013 through April 2014
1.2500%
May 2014 through April 2015
1.3333%
May 2015 through March 2016
1.4167%



Section 2.4  Voluntary Prepayments.  The Borrower may prepay the outstanding
principal amount of any Term Loan in whole or in part at any time; provided,
however, that each partial prepayment of principal shall be in an aggregate
amount that is an integral multiple of $1,000,000.  Any prepayments under this
Section 2.4 shall be accompanied by (a) any amounts due and payable pursuant to
Section 2.13(a) and (b) all accrued and unpaid interest on the amount prepaid.
 


 
-32-

--------------------------------------------------------------------------------

 


Section 2.5  Mandatory Prepayments.
 
(a)  Excess Cash Flow.  Until the Obligations shall have been paid in full, the
Borrower shall pay or cause to be paid to the Paying Agent on each Quarterly
Application Date for the prepayment of the outstanding principal amount of the
Term Loans (i) on each Quarterly Application Date on which all Release
Conditions are satisfied and no Default has occurred and is continuing, 50% of
all Excess Cash Flow and (ii) at all other times, 100% of all Excess Cash Flow;
provided that, all such prepayments of Excess Cash Flow shall be in a principal
amount of at least $500,000 or a whole multiple of $250,000 in excess
thereof.  To the extent Excess Cash Flow otherwise required to be applied as a
pre-payment as of any Quarterly Application Date is less than the thresholds
described in the preceding sentence, such Excess Cash Flow shall remain on
deposit in the Collection Account until the next Monthly Application Date or
Quarterly Application Date.
 
(b)  Equity and Debt Issuances. Until the Obligations shall have been paid in
full, within one Business Day of receipt by any Loan Party or any of its
Subsidiaries of Net Cash Proceeds arising from (i) the issuance or Sale by the
Borrower of its own Stock (other than any issuance of common Stock by the
Borrower occurring in the ordinary course of business to any director, member of
the management or employee of the Borrower or its Subsidiaries pursuant to a
stock option or stock purchase or employee benefit plan as in effect from time
to time or issuance of directors' qualifying shares), provided, in each case,
that it shall be a condition to the issuance or Sale of such Stock of the
Borrower that such Stock be pledged to the Collateral Agent, for the benefit of
the Secured Parties, to secure the Obligations), the Borrower shall pay or cause
to be paid to the Paying Agent a prepayment of the outstanding principal amount
of the Term Loans in an amount equal to 100% of such Net Cash Proceeds or (ii)
the incurrence by any Group Member of Indebtedness of the type specified in
clause (a) or (b) of the definition thereof (other than any such Indebtedness
permitted hereunder in reliance upon any of clauses (a) through (g) of Section
8.1), the Borrower shall pay or cause to be paid to the Paying Agent a
prepayment in an amount equal to 100% of such Net Cash Proceeds.
 
(c)  Asset Sales and Property Loss Events. Until the Obligations shall have been
paid in full, within one Business Day of receipt on or after the Closing Date in
any Fiscal Year by any Loan Party of Net Cash Proceeds arising from (i) any Sale
by any Group Member of any of its property (other than Sales of its own Stock
and Sales of property permitted under clauses (a), (b), (c)(i) and (d) of
Section 8.4), (ii) any Property Loss Event, or (iii) any business interruption
insurance policy, the Borrower shall pay or cause to be paid to the Paying Agent
a prepayment of the outstanding principal amount of the Term Loans in an amount
equal to 100% of such Net Cash Proceeds; provided, however, that within one
Business Day of receipt of such Net Cash Proceeds and as long as no Event of
Default has occurred and is continuing, any Group Member may deposit and
maintain such Net Cash Proceeds in a Cash Collateral Account and thereafter make
Permitted Reinvestments with such Net Cash Proceeds (and the Borrower shall not
be required to make or cause such prepayment) so long as (A) such Net Cash
Proceeds so deposited are intended to be used to make Permitted Reinvestments,
(B) on each Reinvestment Prepayment Date for such Net Cash Proceeds, the
Borrower shall pay or cause to be paid to the Paying Agent a prepayment of the
outstanding principal amount of the Term Loans in an amount equal to the
Reinvestment Prepayment Amount applicable to such Reinvestment Prepayment Date
and such Net Cash Proceeds and (C) such Net Cash Proceeds used for Permitted
 


 
-33-

--------------------------------------------------------------------------------

 


Reinvestments under this Section 2.5(c) does not exceed $50,000 in any Fiscal
Year without the prior written consent of the Co-Administrative Agents.  Upon
the occurrence and during the continuation of an Event of Default, the Group
Members' right to make Permitted Reinvestments shall be suspended and all Net
Cash Proceeds described above (including existing Permitted Reinvestments held
in the Cash Collateral Accounts) shall, at the direction of the Paying Agent or
the Required Lenders (and automatically upon any Event of Default under Section
9.1(e)) be used to prepay the outstanding principal amount of the Term Loans in
accordance with Section 2.9 below.
 
(d)  MLA Prepayment Event.  Upon the occurrence of an MLA Prepayment Event, the
Borrower shall pay to the Paying Agent as a prepayment on the outstanding
principal amount of the Term Loans an amount equal to the MLA Prepayment
Amount.  Such principal payment shall be made pursuant to Sections 7.11(d) and
(e).
 
Section 2.6  Interest.  (a)  Rate.  All Term Loans shall bear interest on the
unpaid principal amount thereof from the Closing Date until paid in full, except
as otherwise provided in clause (c) below, as follows: (i) in the case of Base
Rate Loans, at a rate per annum equal to the sum of the Base Rate as in effect
from time to time and the Applicable Margin, (ii) in the case of Eurodollar Rate
Loans, at a rate per annum equal to the sum of the Eurodollar Rate as in effect
for the applicable Interest Period and the Applicable Margin and (iii) in the
case of other Obligations that are past due and payable, at a rate per annum
equal to the sum of the Base Rate as in effect from time to time and the
Applicable Margin for Base Rate Loans.
 
(b)  Payments.  Interest accrued shall be payable in arrears (i) if accrued on
the principal amount of any Term Loan, (A) at maturity (whether by acceleration
or otherwise), (B) upon the payment or prepayment of the principal amount on
which such interest has accrued and (C) on each Payment Date commencing with
June 15, 2010 and (ii) if accrued on any other Obligation, on demand from and
after the time such Obligation is due and payable (whether by acceleration or
otherwise).
 
(c)  Default Interest.  Notwithstanding the rates of interest specified in
clause (a) above or elsewhere in any Loan Document, effective immediately upon
the occurrence of any Event of Default, in each case, for as long as such Event
of Default shall be continuing, the principal balance of all Obligations
(including any Obligation that bears interest by reference to the rate
applicable to any other Obligation) then due and payable shall bear interest at
a rate that is two percent (2.00%) per annum in excess of the interest rate
applicable to such Obligations from time to time (such interest accrued solely
as a result of such excess rate of interest, the "Accrued Default
Interest").  Accrued Default Interest shall be payable during the continuance of
an Event of Default pursuant to Section 7.11(d) and 7.11(e).  Until such amounts
are paid in full, MLA Prepayment Amounts shall bear interest at a per annum rate
equal to the sum of (i) the Base Rate in effect from time to time, (ii) the
Applicable Margin for Base Rate Loans and (iii) 2.00% per annum.
 
Section 2.7  Conversion and Continuation Options.  (a)  Option.  The Borrower
may elect (i) in the case of any Eurodollar Rate Loan, (A) to continue such
Eurodollar Rate Loan or any portion thereof for an additional Interest Period on
the last day of the Interest Period applicable thereto and (B) to convert such
Eurodollar Rate Loan or any portion thereof into a
 


 
-34-

--------------------------------------------------------------------------------

 


Base Rate Loan at any time on any Business Day, subject to the payment of any
breakage costs required by Section 2.13(a), and (ii) in the case of Base Rate
Loans, to convert such Base Rate Loans or any portion thereof into Eurodollar
Rate Loans at any time on any Business Day upon three (3) Business Days' prior
notice; provided, however, that, (x) for each Interest Period, the aggregate
amount of Eurodollar Rate Loans having such Interest Period must be an integral
multiple of $1,000,000 and (y) no conversion in whole or in part of Base Rate
Loans to Eurodollar Rate Loans and no continuation in whole or in part of
Eurodollar Rate Loans shall be permitted at any time at which (1) an Event of
Default has occurred and is continuing or (2) such continuation or conversion
would be made during a suspension imposed by Section 2.12.
 
(b)  Procedure.  Each such election shall be made by giving the Paying Agent at
least three (3) Business Days' prior notice in substantially the form of Exhibit
D (a "Notice of Conversion or Continuation") duly completed.  The Paying Agent
shall promptly notify each Lender of its receipt of a Notice of Conversion or
Continuation and of the options selected therein.  If the Paying Agent does not
receive a timely Notice of Conversion or Continuation from the Borrower
containing a permitted election to continue or convert any Eurodollar Rate Loan,
then, upon the expiration of the applicable Interest Period, such Term Loan
shall be automatically converted to a Base Rate Loan.  Each partial conversion
or continuation shall be allocated ratably among the Lenders in accordance with
their Pro Rata Share.
 
Section 2.8  Fees.  The Borrower shall pay all fees described in the Fee Letter
in the amount, at the times and to the Persons specified therein.
 
Section 2.9  Application of Payments.  (a) Application of Voluntary
Prepayments.  Subject to the provisions of clause (c) below, all voluntary
prepayments of principal received by the Paying Agent from the Borrower pursuant
to Section 2.4 shall be applied to the remaining scheduled installments of the
Term Loans in the order directed by the Borrower.
 
(b)  Application of Mandatory Prepayments.  Subject to the provisions of clause
(c) below, any mandatory prepayments of principal made by the Borrower to the
Paying Agent pursuant to Section 2.5 shall be applied (i) first, to the ratable
payment of the outstanding principal amounts of the Term Loans and all amounts
then owing with respect to Secured Hedging Documents and (ii) second, to the
ratable payment of all other Obligations.  Payments of the Term Loans made
pursuant to clause (i) shall be applied (A) first, to the scheduled installment
of the Term Loans due on the Maturity Date until the non-amortized amount of
such installment (taking into account all voluntary and mandatory prepayments
applied against such installment) is zero, and (B) second, to reduce ratably the
remaining scheduled installments of the Term Loans.
 
(c)  Application of Payments During an Event of Default.  The Borrower hereby
irrevocably waives, and agrees to cause each Loan Party and each other Group
Member to waive, the right to direct the application during the continuance of
an Event of Default of any and all payments in respect of any Obligation and any
proceeds of Collateral and agrees that, notwithstanding the provisions of
clauses (a) and (b) above, the Paying Agent, with the consent of the Collateral
Agent, may, and, upon either (i) the direction of the Required Lenders or (ii)
the acceleration of any Obligations pursuant to Section 9.2, shall, apply or
cause the application of all payments in respect of any Obligation, all funds on
deposit in any Cash Collateral Account
 


 
-35-

--------------------------------------------------------------------------------

 


and all other proceeds of Collateral (A) first, to pay Obligations in respect of
any cost or expense reimbursements, fees or indemnities then due to the Paying
Agent, (B) second, to pay Obligations in respect of any cost or expense
reimbursements, fees or indemnities then due to the other Agents, (C) third, to
pay Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Lenders, (D) fourth, to pay interest then due and
payable in respect of the Term Loans, (E) fifth, to the ratable payment of the
outstanding principal amounts of the Term Loans and all amounts then owing with
respect to Secured Hedging Documents and (F) sixth, to the ratable payment of
all other Obligations.
 
(d)  Application of Payments Generally.  All repayments of any Term Loans shall
be applied first, to repay such Term Loans outstanding as Base Rate Loans and
then, to repay such Term Loans outstanding as Eurodollar Rate Loans, with those
Eurodollar Rate Loans having earlier expiring Interest Periods being repaid
prior to those having later expiring Interest Periods.  All repayments of Term
Loans shall be applied to reduce the remaining installments of such outstanding
principal amounts of the Term Loans in the inverse order of their maturities
unless otherwise provided in any Loan Document.  If sufficient amounts are not
available to repay all outstanding Obligations described in any priority level
set forth in this Section 2.9, the available amounts shall be applied, unless
otherwise expressly specified herein, to such Obligations ratably based on the
proportion of the Secured Parties' interest in such Obligations.  Any priority
level set forth in this Section 2.9 that includes interest shall include all
such interest, whether or not accruing after the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization or similar
proceeding, and whether or not a claim for post-filing or post-petition interest
is allowed in any such proceeding.  This Section 2.9(d) shall not apply to any
Term Loans purchased by Cinedigm pursuant to Section 11.2(g).
 
Section 2.10  Payments and Computations.  (a)  Procedure.  The Borrower shall
make each payment under any Loan Document not later than 12:00 noon on the day
when due to the Paying Agent by wire transfer to such account or by such other
means to such other address as the Paying Agent shall have notified the Borrower
in writing within a reasonable time prior to such payment in immediately
available Dollars and without setoff or counterclaim.  The Paying Agent shall
promptly thereafter cause to be distributed immediately available funds relating
to the payment of principal, interest or fees to the Lenders, in accordance with
the application of payments set forth in Section 2.9.  The Lenders shall make
any payment under any Loan Document in immediately available Dollars and without
setoff or counterclaim.  Payments received by the Paying Agent after 12:00 noon
shall be deemed to be received on the next Business Day.
 
(b)  Computations of Interests and Fees.  All computations of interest and of
fees shall be made by the Paying Agent on the basis of a year of 360 days (or,
in the case of Base Rate Loans whose interest rate is calculated based on the
rate set forth in clause (a) of the definition of "Base Rate", 365/366 days), in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest and fees are
payable.  Each determination of an interest rate or the amount of a fee
hereunder shall be made by the Paying Agent (including determinations of a
Eurodollar Rate or Base Rate in accordance with the definitions of "Eurodollar
Rate" and "Base Rate", respectively) and shall be conclusive, binding and final
for all purposes, absent manifest error.
 


 
-36-

--------------------------------------------------------------------------------

 


(c)  Payment Dates.  Unless otherwise specified herein, whenever any payment
hereunder shall be stated to be due on a day other than a Business Day, the due
date for such payment shall be extended to the next succeeding Business Day
without any increase in such payment as a result of additional interest or fees;
provided, however, that such interest and fees shall continue accruing as a
result of such extension of time.
 
(d)  Advancing Payments.  Unless the Paying Agent shall have received notice
from the Borrower to the Lenders prior to the date on which any payment is due
hereunder that the Borrower will not make such payment in full, the Paying Agent
may assume that the Borrower has made such payment in full to the Paying Agent
on such date and the Paying Agent may, in reliance upon such assumption, cause
to be distributed to each Lender on such due date an amount equal to the amount
then due such Lender.  If and to the extent that the Borrower shall not have
made such payment in full to the Paying Agent, each Lender shall repay to the
Paying Agent on demand such amount distributed to such Lender together with
interest thereon (at the Federal Funds Rate for the first Business Day and
thereafter, at the rate applicable to Base Rate Loans) for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Paying Agent.
 
Section 2.11  Evidence of Debt.  (a)  Records of Lenders.  Each Lender shall
maintain in accordance with its usual practice accounts evidencing Indebtedness
of the Borrower to such Lender resulting from each Term Loan of such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement.  In addition, each Lender having sold a
participation in any of its Obligations or having identified an SPV as such to
the Paying Agent, acting as agent of the Borrower solely for this purpose and
solely for tax purposes, shall establish and maintain at its address referred to
in Section 11.11 (or at such other address as such Lender shall notify the
Borrower) a record of ownership, in which such Lender shall register by book
entry (i) the name and address of each such participant and SPV (and each change
thereto, whether by assignment or otherwise) and (ii) the rights, interest or
obligation of each such participant and SPV in any Obligation, in any Term Loan
Commitment and in any right to receive any payment hereunder.
 
(b)  Records of Paying Agent.  The Paying Agent, acting as agent of the Borrower
solely for tax purposes and solely with respect to the actions described in this
Section 2.11, shall establish and maintain at its address referred to in Section
11.11 (or at such other address as the Paying Agent may notify the Borrower) (i)
a record of ownership (the "Register") in which the Paying Agent agrees to
register by book entry the interests (including any rights to receive payment
hereunder) of the Paying Agent, and each Lender in the Term Loans, and any
assignment of any such interest, obligation or right and (ii) accounts in the
Register in accordance with its usual practice in which it shall record (A) the
names and addresses of the Lenders (and each change thereto pursuant to Section
2.15 and Section 11.2), (B) the Term Loan Commitments of each Lender, (C) the
amount of each Term Loan and each funding of any participation described in
clause (b)(i) above and for Eurodollar Rate Loans, the Interest Period
applicable thereto, (D) the amount of any principal or interest due and payable
or paid, and (E) any other payment received by the Paying Agent from the
Borrower and its application to the Obligations.
 


 
-37-

--------------------------------------------------------------------------------

 


(c)  Registered Obligations.  Notwithstanding anything to the contrary contained
in this Agreement, the Term Loans (including any Notes evidencing such Term
Loans) are registered obligations, the right, title and interest of the Lenders
and their assignees in and to such Term Loans shall be transferable only upon
notation of such transfer in the Register and no assignment thereof shall be
effective until recorded therein.  This Section 2.11 and Section 11.2 shall be
construed so that the Term Loans are at all times maintained in "registered
form" within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code
and any related regulations (and any successor provisions).  This Section
2.11(c) shall not apply to any Term Loans purchased by Cinedigm or its
Affiliates pursuant to Section 11.2(g).
 
(d)  Prima Facie Evidence.  The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that no error in
such account and no failure of any Lender or the Paying Agent to maintain any
such account shall affect the obligations of any Loan Party to repay the Term
Loans in accordance with their terms.  In addition, the Loan Parties, the Paying
Agent and the Lenders shall treat each Person whose name is recorded in the
Register as a Lender for all purposes of this Agreement.  Information contained
in the Register with respect to any Lender shall be available for access by the
Borrower, the Paying Agent or such Lender at any reasonable time and from time
to time upon reasonable prior notice.  No Lender shall, in such capacity, have
access to or be otherwise permitted to review any information in the Register
other than information with respect to such Lender unless otherwise agreed by
the Paying Agent.
 
(e)  Notes.  Upon any Lender's request, the Borrower shall promptly execute and
deliver Notes to such Lender evidencing the Term Loans of such Lender and
substantially in the form of Exhibit B; provided, however, that only one Note
shall be issued to each Lender, except (i) to an existing Lender exchanging
existing Notes to reflect changes in the Register relating to such Lender, in
which case the new Notes delivered to such Lender shall be dated the date of the
original Notes and (ii) in the case of loss, destruction or mutilation of
existing Notes and similar circumstances.  Each Note, if issued, shall only be
issued as means to evidence the right, title or interest of a Lender or a
registered assignee in and to the related Term Loan, as set forth in the
Register, and in no event shall any Note be considered a bearer instrument or
obligation.
 
Section 2.12  Suspension of Eurodollar Rate Option.  Notwithstanding any
provision to the contrary in this Article II, the following shall apply:
 
(a)  Interest Rate Unascertainable, Inadequate or Unfair.  In the event that (A)
the Paying Agent determines that adequate and fair means do not exist for
ascertaining the applicable interest rates by reference to which the Eurodollar
Rate is determined or (B) the Required Lenders notify the Paying Agent that the
Eurodollar Rate for any Interest Period will not adequately reflect the cost to
the Lenders of making or maintaining such Term Loans for such Interest Period,
the Paying Agent shall promptly so notify the Borrower and the Lenders,
whereupon the obligation of each Lender to make or to continue Eurodollar Rate
Loans shall be suspended as provided in clause (c) below until the Paying Agent
shall notify the Borrower that the Required Lenders have determined that the
circumstances causing such suspension no longer
 


 
-38-

--------------------------------------------------------------------------------

 


exist.  The Paying Agent and the Lenders shall promptly so notify the Borrower
once such circumstances no longer exist; provided that the Paying Agent shall
not be liable for any failure to give such notice.
 
(b)  Illegality.  If any Lender determines that the introduction of, or any
change in or in the interpretation of, any Requirement of Law after the date of
this Agreement shall make it unlawful, or any Governmental Authority shall
assert that it is unlawful, for any Lender or its applicable lending office to
make Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate
Loans, then, on notice thereof and demand therefor by such Lender to the
Borrower through the Paying Agent, the obligation of such Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause (c)
below until such Lender shall, through the Paying Agent, notify the Borrower
that it has determined that it may lawfully make Eurodollar Rate Loans.  The
Paying Agent and each such Lender shall promptly so notify the Borrower once
such circumstances no longer exist; provided that the Paying Agent shall not be
liable for any failure to give such notice.
 
(c)  Effect of Suspension.  If the obligation of any Lender to make or to
continue Eurodollar Rate Loans is suspended, (A) the obligation of such Lender
to convert Base Rate Loans into Eurodollar Rate Loans shall be suspended, (B)
such Lender shall make a Base Rate Loan at any time such Lender would otherwise
be obligated to make a Eurodollar Rate Loan, (C) the Borrower may revoke any
pending Notice of Borrowing or Notice of Conversion or Continuation to make or
continue any Eurodollar Rate Loan or to convert any Base Rate Loan into a
Eurodollar Rate Loan and (D) each Eurodollar Rate Loan of such Lender shall
automatically and immediately (or, in the case of any suspension pursuant to
clause (a) above, on the last day of the current Interest Period thereof) be
converted into a Base Rate Loan.
 
Section 2.13  Breakage Costs; Increased Costs; Capital
Requirements.  (a)  Breakage Costs.  The Borrower shall compensate each Lender,
upon demand from such Lender to such Borrower (with copy to the Paying Agent),
for all Liabilities (including, in each case, those incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to prepare to fund, to fund or to maintain the Eurodollar Rate Loans of such
Lender to the Borrower but excluding any loss of the Applicable Margin on the
relevant Term Loans) that such Lender may incur (A) to the extent, for any
reason other than solely by reason of such Lender being a Defaulting Lender, a
Borrowing, conversion into or continuation of Eurodollar Rate Loans does not
occur on a date specified therefor in a Notice of Borrowing or a Notice of
Conversion or Continuation or in a similar request made by telephone by the
Borrower, (B) to the extent any Eurodollar Rate Loan is paid (whether through a
scheduled, optional or mandatory prepayment) or converted to a Base Rate Loan
(including because of Section 2.12) on a date that is not the last day of the
applicable Interest Period or (C) as a consequence of any failure by the
Borrower to repay Eurodollar Rate Loans when required by the terms hereof.  For
purposes of this clause (a), each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it using a matching deposit or other borrowing in
the London interbank market.
 
(b)  Increased Costs.  If at any time any Lender determines that the adoption
of, after the date hereof, or any change, after the date hereof, in or in the
interpretation, application or administration of any Requirement of Law (other
than any imposition or increase of Eurodollar Reserve Requirements) from any
Governmental Authority, or compliance with any
 


 
-39-

--------------------------------------------------------------------------------

 


such adoption of or any change in, or in the interpretation, application or
administration of, any such Requirement of Law shall have the effect of (i)
increasing the cost to such Lender of making, funding or maintaining any
Eurodollar Rate Loan or to agree to do so or of participating, or agreeing to
participate, in extensions of credit or (ii) imposing any other cost to such
Lender with respect to compliance with its obligations under any Loan Document,
then, upon demand by such Lender (with copy to the Paying Agent), the Borrower
shall pay to the Paying Agent for the account of such Lender amounts sufficient
to compensate such Lender for such increased cost.
 
(c)  Increased Capital Requirements.  If at any time any Lender determines that
the adoption of, after the date hereof, or any change, after the date hereof, in
or in the interpretation, application or administration of any Requirement of
Law (other than any imposition or increase of Eurodollar Reserve Requirements)
from any Governmental Authority, or compliance with any such adoption of or any
change in, or in the interpretation, application or administration of, any such
Requirement of Law, in each case, regarding capital adequacy, reserves, special
deposits, compulsory loans, insurance charges against property of, deposits with
or for the account of, Obligations owing to, or other credit extended or
participated in by, any Lender or any similar requirement (in each case other
than any imposition or increase of Eurodollar Reserve Requirements) shall have
the effect of reducing the rate of return on the capital of such Lender as a
consequence of its obligations under or with respect to any Loan Document to a
level below that which, taking into account the capital adequacy policies of
such Lender, such Lender could have achieved but for such adoption or change,
then, upon demand from time to time by such Lender (with a copy of such demand
to the Paying Agent), the Borrower shall pay to the Paying Agent for the account
of such Lender amounts sufficient to compensate such Lender for such reduction.
 
(d)  Compensation Certificate.  Each demand for compensation under this Section
2.13 shall be accompanied by a certificate of the Lender claiming such
compensation, setting forth the amounts to be paid hereunder and stating that it
is seeking such compensation from its borrowers generally, which certificate
shall be conclusive, binding and final for all purposes, absent manifest
error.  In determining such amount, such Lender may use any reasonable averaging
and attribution methods.
 
Section 2.14  Taxes.  (a)  Payments Free and Clear of Taxes.  Except as
otherwise provided in this Section 2.14, each payment by any Loan Party under
any Loan Document shall be made free and clear of all present or future taxes,
levies, imposts, deductions, charges or withholdings and all liabilities with
respect thereto (and without deduction for any of them) (collectively, but
excluding the taxes set forth in clauses (i) and (ii) below, the "Taxes") other
than for (i) taxes imposed on or measured by net income or profits (including
branch profits taxes) and franchise taxes imposed in lieu of net income taxes,
in each case imposed on any Secured Party as a result of a present or former
connection between such Secured Party and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than such connection arising solely from any Secured
Party having executed, delivered or performed its obligations or received a
payment under, or enforced, any Loan Document) or (ii) taxes that are directly
attributable to the failure (other than as a result of a change in any
Requirement of Law) by any Secured Party to deliver the documentation required
to be delivered pursuant to clause (f) below.
 


 
-40-

--------------------------------------------------------------------------------

 


(b)  Gross-Up.  If any Taxes shall be required by law to be deducted from or in
respect of any amount payable under any Loan Document to any Secured Party (i)
such amount shall be increased as necessary to ensure that, after all required
deductions for Taxes are made (including deductions applicable to any increases
to any amount under this Section 2.14), such Secured Party receives the amount
it would have received had no such deductions been made, (ii) the relevant Loan
Party shall make such deductions, (iii) the relevant Loan Party shall timely pay
the full amount deducted to the relevant taxing authority or other authority in
accordance with applicable Requirements of Law and (iv) within 30 days after
such payment is made, the relevant Loan Party shall deliver to the Paying Agent
an original or certified copy of a receipt evidencing or other evidence
reasonably satisfactory to the Paying Agent of such payment; provided, however,
that no such increase shall be made with respect to, and no Loan Party shall be
required to indemnify any such Secured Party pursuant to clause (d) below for,
withholding taxes to the extent that the obligation to withhold amounts existed
on the date that such Secured Party became a "Secured Party" under this
Agreement in the capacity under which such Secured Party makes a claim under
this clause (b), except in each case to the extent such Secured Party is a
direct or indirect assignee (other than pursuant to Section 2.15) of any other
Secured Party that was entitled, at the time the assignment of such other
Secured Party became effective, to receive additional amounts under this clause
(b).
 
(c)  Other Taxes.  In addition, the Borrower agrees to pay, and authorizes the
Paying Agent to pay in its name, any stamp, documentary, excise or property tax,
charges or similar levies imposed by any applicable Requirement of Law or
Governmental Authority and all Liabilities with respect thereto (including by
reason of any delay in payment thereof), in each case arising from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document or any transaction contemplated therein (collectively, "Other
Taxes").  Within 30 days after the date of any payment of Taxes or Other Taxes
by any Loan Party, the Borrower shall furnish to the Paying Agent, at its
address referred to in Section 11.11, the original or a certified copy of a
receipt evidencing or other evidence reasonably satisfactory to the Paying Agent
of payment thereof.
 
(d)  Indemnification.  The Borrower shall reimburse and indemnify, within 30
days after receipt of demand therefor (with copy to the Paying Agent), each
Secured Party for all Taxes and Other Taxes (including any Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.14) paid by
such Secured Party and any Liabilities arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted.  A certificate of the Secured Party (or of the Paying Agent on behalf
of such Secured Party) claiming any compensation under this clause (d), setting
forth the amounts to be paid thereunder and delivered to the Borrower with copy
to the Paying Agent, shall be conclusive, binding and final for all purposes,
absent manifest error; provided, that such Secured Party shall reasonably
cooperate with the Borrower, at Borrower's expense, in contesting any such Taxes
or Other Taxes that the Borrower determines in good faith to have not been
correctly or legally asserted.  In determining such amount, the Paying Agent and
such Secured Party may use any reasonable averaging and attribution methods.
 
(e)  Mitigation.  Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would
 


 
-41-

--------------------------------------------------------------------------------

 


reduce any such additional amounts (or any similar amount that may thereafter
accrue) and would not, in the sole determination of such Lender, be otherwise
disadvantageous to such Lender.
 
(f)  Tax Forms.  (i)  Each Non-U.S. Lender Party shall (w) on or prior to the
date such Non-U.S. Lender Party becomes a "Non-U.S. Lender Party" hereunder, (x)
on or prior to the date on which any such form or certification expires or
becomes obsolete, (y) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it pursuant to
this clause (i) and (z) from time to time if requested by the Borrower or the
Paying Agent (or, in the case of a participant or SPV, the relevant Lender),
provide the Paying Agent and the Borrower (or, in the case of a participant or
SPV, the relevant Lender) with two completed originals of each of the following,
as applicable:  (A) Forms W-8ECI (claiming complete exemption from U.S.
withholding tax because the income is effectively connected with a U.S. trade or
business), W-8BEN (claiming complete exemption from U.S. withholding tax under
an income tax treaty) or any successor forms, (B) in the case of a Non-U.S.
Lender Party claiming exemption under Sections 871(h) or 881(c) of the Code,
Form W-8BEN (claiming exemption from U.S. withholding tax under the portfolio
interest exemption) or any successor form and a certificate in form and
substance acceptable to the Paying Agent that such Non-U.S. Lender Party is not
(1) a "bank" within the meaning of Section 881(c)(3)(A) of the Code, (2) a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code or (3) a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code or (C) any other applicable document prescribed by the
IRS certifying as to the entitlement of such Non-U.S. Lender Party to such
exemption from United States withholding tax with respect to all payments to be
made to such Non-U.S. Lender Party under the Loan Documents.  Unless the
Borrower and the Paying Agent have received forms or other documents
satisfactory to them indicating that payments under any Loan Document to or for
a Non-U.S. Lender Party are not subject to United States withholding tax, the
Loan Parties and the Paying Agent shall withhold amounts required to be withheld
by applicable Requirements of Law from such payments at the applicable statutory
rate, and the relevant Loan Party shall not be obligated pursuant to clause (b)
to gross-up payments to be made to such Non-U.S. Lender Party in respect of
income or similar taxes imposed by the United States or pursuant to clause (d)
to indemnify such Non-U.S. Lender Party in respect thereto; provided, however,
that a Non-U.S. Lender Party shall not be obligated to deliver such forms if
after the date it becomes a Non-U.S. Lender Party it no longer legally qualifies
for an exemption from tax; and, provided, further, that the relevant Loan Party
will be obligated to gross-up payments to such Non-U.S. Lender Party only if the
reason for such Non-U.S. Lender Party's inability to claim an exemption (or a
full exemption) from tax results from a change-in-law arising after it becomes a
Non-U.S. Lender Party.
 
(ii)  Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a "U.S. Lender Party" hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by the Borrower or the Paying Agent (or, in the
case of a participant or SPV, the relevant Lender), provide the Paying Agent and
the Borrower (or, in the case of a participant or SPV, the relevant Lender) with
two completed originals of Form W-9
 


 
-42-

--------------------------------------------------------------------------------

 


(certifying that such U.S. Lender Party is entitled to an exemption from U.S.
backup withholding tax) or any successor form.
 
(iii)  Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to the Paying Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to the Paying Agent.
 
(g)  Refunds. If the Paying Agent or a Lender determines in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay over to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Paying Agent or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that the Borrower, upon the request of the
Paying Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Paying Agent or such Lender in the event the
Paying Agent or such Lender is required to repay such refund to such
Governmental Authority.  This Section shall not be construed to require the
Paying Agent or any Lender to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower
or any other Person.
 
Section 2.15  Substitution of Lenders.  (a)  Substitution Right.  In the event
that any Lender (an "Affected Lender"), (i) makes a claim under clause (b) or
(c) of Section 2.13, (ii) notifies the Paying Agent pursuant to Section 2.12(b)
that it becomes illegal for such Lender to continue to fund or make any
Eurodollar Rate Loan, (iii) makes a claim for payment pursuant to Section
2.14(b), (iv) becomes a Defaulting Lender or (v) does not consent to any
amendment, waiver or consent to any Loan Document for which the consent of the
Required Lenders is obtained but that requires the consent of other Lenders, the
Borrower may either pay in full such Affected Lender with respect to amounts due
with the consent of the Paying Agent or substitute for such Affected Lender any
Lender or any Affiliate or Approved Fund of any Lender or any other Person
acceptable (which acceptance shall not be unreasonably withheld or delayed) to
the Paying Agent (in each case, a "Substitute Lender").
 
(b)  Procedure.  To substitute such Affected Lender or pay in full the
Obligations owed to such Affected Lender, the Borrower shall deliver a notice to
the Paying Agent and such Affected Lender.  The effectiveness of such payment or
substitution shall be subject to the delivery to the Paying Agent by the
Borrower (or, as may be applicable in the case of a substitution, by the
Substitute Lender) of (i) payment for the account of such Affected Lender, of,
to the extent accrued through, and outstanding on, the effective date for such
payment or substitution, all Obligations owing to such Affected Lender
(including those that will be owed because of such payment and all Obligations
that would be owed to such Lender if it was solely a Lender) and (ii) in the
case of a substitution, (A) payment of the assignment fee set forth in Section
11.2(c) and (B) an Assignment whereby the Substitute Lender shall, among other
things, agrees to be bound by the terms of the Loan Documents and assume the
Term Loans of the Affected Lender.
 


 
-43-

--------------------------------------------------------------------------------

 


(c)  Effectiveness.  Upon satisfaction of the conditions set forth in clause (b)
above, the Paying Agent shall record such substitution or payment in the
Register, whereupon (i) the Affected Lender shall sell and be relieved of, and
the Substitute Lender shall purchase and assume, all rights and claims of such
Affected Lender under the Loan Documents, except that the Affected Lender shall
retain such rights expressly providing that they survive the repayment of the
Obligations, (ii) the Substitute Lender shall become a "Lender" hereunder
holding the outstanding Term Loans of such Affected Lender and (iii) the
Affected Lender shall execute and deliver to the Paying Agent an Assignment to
evidence such substitution and deliver any Note in its possession; provided,
however, that the failure of any Affected Lender to execute any such Assignment
or deliver any such Note shall not render such sale and purchase (or the
corresponding assignment) invalid.
 
ARTICLE III
CONDITIONS TO TERM LOANS
 
Section 3.1  Conditions Precedent to Term Loans.  The obligation of each Lender
to make any Term Loan hereunder is subject to the satisfaction or due waiver of
each of the following conditions precedent on or before May 31, 2010.
 
(a)  Certain Documents.  The Co-Administrative Agents shall have received on or
prior to the Closing Date each of the following, each dated the Closing Date (or
such other date as may be indicated below) unless otherwise agreed by the
Co-Administrative Agents, in form and substance satisfactory to the Paying Agent
and each Lender:
 
(i)  this Agreement duly executed by the Borrower and each Guarantor and, for
the account of each Lender requesting the same by notice to the Paying Agent and
the Borrower received by each at least three (3) Business Days prior to the
Closing Date (or such later date as may be agreed by the Borrower), Notes
conforming to the requirements set forth in Section 2.11(e);
 
(ii)  the Guaranty and Security Agreement, duly executed by each Guarantor, and
the Pledge Agreements, duly executed by Holdings and Christie, as applicable,
together with (A) copies of UCC, tax, judgment lien, Intellectual Property and
other appropriate search reports and of all effective prior filings listed
therein, together with evidence of the termination of such prior filings and
other documents with respect to the priority of the security interest of the
Collateral Agent in the Collateral, in each case, as may be reasonably requested
by the Paying Agent or the Collateral Agent, (B) all documents representing all
Securities being pledged pursuant to such Guaranty and Security Agreement and
the Pledge Agreements and related undated powers or endorsements duly executed
in blank and (C) all Control Agreements in favor of the Collateral Agent that,
in the reasonable judgment of the Co-Administrative Agents, are required for the
Loan Parties to comply with the Loan Documents as of the Closing Date, each duly
executed by, in addition to the applicable Loan Party, the applicable Deposit
Bank;
 
(iii)  duly executed opinions of counsel to the Loan Parties, each addressed to
the Paying Agent, the Collateral Agent, the Co-Administrative Agents and
 


 
-44-

--------------------------------------------------------------------------------

 


the Lenders and addressing such matters as the Paying Agent or Lenders may
reasonably request (including, without limitation, non-consolidation, true sale
and corporate separateness opinions);
 
(iv)  to the extent required by Article II, a written, timely and duly executed
and completed Notice of Borrowing;
 
(v)  a copy of each Constituent Document of each Loan Party that is on file with
any Governmental Authority in any jurisdiction, amended as reasonably required
by the Co-Administrative Agents to obtain the Debt Rating referred to in Section
3.1(j) and certified as of a recent date by such Governmental Authority,
together with, if applicable, certificates attesting to the good standing of
such Loan Party in its jurisdiction of organization and each other jurisdiction
where such Loan Party is qualified to do business as a foreign entity or where
such qualification is necessary (and, if appropriate in any such jurisdiction,
related tax certificates);
 
(vi)  a certificate of the secretary or other officer of each Loan Party in
charge of maintaining books and records of such Loan Party certifying as to (A)
the names and signatures of each officer of such Loan Party authorized to
execute and deliver any Loan Document, (B) the Constituent Documents of such
Loan Party attached to such certificate are complete and correct copies of such
Constituent Documents as in effect on the date of such certification and (C) the
resolutions of such Loan Party's board of directors or other appropriate
governing body approving and authorizing the execution, delivery and performance
of each Loan Document to which such Loan Party is a party;
 
(vii)  a certificate of the President, Chief Executive Officer or Chief
Financial Officer of the Borrower certifying that as of the Closing Date and
both before and after giving effect to the funding of the Term Loans: (A) the
representations and warranties of the Loan Parties set forth in any Loan
Document shall be true and correct on and as of such date, (B) each Loan Party
is Solvent after giving effect to the funding of the Term Loans pursuant to
Section 2.1, the application of the proceeds thereof in accordance with Section
7.9 and the payment of all estimated legal, accounting and other fees and
expenses related hereto and (C) no Default has occurred and is continuing;
 
(viii)  insurance certificates in form and substance satisfactory to the
Collateral Agent demonstrating that the insurance policies required by Section
7.5 (other than any insurance policies in respect of equipment subject to an
Exhibitor Agreement which policies are maintained by the applicable Approved
Exhibitor in accordance with the terms of such Exhibitor Agreement) are in full
force and effect and have all terms required by Section 7.5;
 
(ix)  a certificate of a Responsible Officer of the Borrower certifying true,
complete and correct executed copies of all material contracts attached to such
certificate and in effect as of the Closing Date (including, without limitation,
(A) all Exhibitor Agreements, (B) all Digital Cinema Deployment Agreements, (C)
software license agreements between the Borrower and Holdings, including,
without limitation, the Software License Agreement dated as of May 6, 2010 by
and between Holdings and
 


 
-45-

--------------------------------------------------------------------------------

 


the Borrower, (D) all Intercompany Agreements, (E) the Management Services
Agreement and (F) all material employment agreements, and that each such
material contract is in full force and effect and the Borrower is in compliance
with all such material contracts as of the Closing Date;
 
(x)  a Budget for the period following the Closing Date through March 31, 2011;
 
(xi)  the Consents, duly executed by the respective Distributors;
 
(xii)  consents, waivers, acknowledgements and other agreements from any Loan
Party or third parties which the Paying Agent or the Collateral Agent may deem
necessary in order to permit, protect or perfect the Collateral Agent's security
interests in and Liens upon the Collateral and to effectuate the provisions of
this Agreement and the other Loan Documents, including, without limitation,
mortgagee or landlord waivers, estoppel certificates, bailee letters,
consignment notices and other similar agreements; and
 
(xiii)  a certificate of a Responsible Officer of the Borrower setting forth a
detailed report of the locations and status of operation of all Digital Systems
as of the Closing Date and attaching copies of all Digital Cinema Installation
Certificates executed by Christie Digital Systems USA, Inc. confirming as of the
Closing Date the delivery, installation and operation of such Digital Systems.
 
(b)  Fees and Expenses.  There shall have been paid to the Paying Agent, for the
account of the applicable Person all fees and all reimbursements of costs or
expenses, in each case due and payable under any Loan Document on or before the
Closing Date.
 
(c)  Copies of Sale and Contribution Agreement.  The Co-Administrative Agents
shall have received fully executed copies of the Sale and Contribution Agreement
and all documents executed in connection therewith (including all documents
providing for the assignment by Christie to the Borrower of all agreements
relating to the Digital Systems to which Christie is a party and all other
agreements that are purported to be conveyed to the Borrower pursuant to the
Sale and Contribution Agreement) and such documents shall not have been altered,
amended or otherwise modified or supplemented without the prior written consent
of the Co-Administrative Agents.
 
(d)  Consummation of Sale and Contribution Agreement; Refinancing of Existing
Facility; Release of Liens.  The Co-Administrative Agents shall have received
written evidence satisfactory to them and their counsel that substantially
concurrent with the funding of the Term Loans (i) the transactions contemplated
by the Sale and Contribution Agreement shall have been consummated in accordance
with terms thereof, (ii) all amounts due to the Existing Secured Parties under
the Existing Facility and the related loan documents (other than indemnification
obligations not yet due and payable that expressly survive the termination
thereof) will be paid in full, (iii) all Liens in favor of the Existing
Administrative Agent for the benefit of the Existing Secured Parties shall have
been irrevocably released, and (iv) all
 


 
-46-

--------------------------------------------------------------------------------

 


obligations of Christie under the Subordinated Loan Agreement dated as of August
9, 2007 between Christie and Christie Digital Systems, Inc. have been paid in
full.
 
(e)  Pro Forma Certificate.
 
(i)  Pro Forma Ratios.  The Co-Administrative Agents shall have received an
officer's certificate from the Chief Financial Officer of Cinedigm and the Chief
Financial Officer of the Borrower demonstrating as of the Closing Date for the
trailing twelve-month period ending December 31, 2009 and after adjusting and
giving effect on a pro forma basis to the provisions of the Management and
Services Agreement (i) a pro forma Consolidated EBITDA of the Group Members (the
"Closing EBITDA") that is not less than $39,700,000, (ii) a ratio of pro forma
Consolidated Total Debt of the Group Members to Closing EBITDA of no more than
4.35:1.00 and (iii) a pro forma Consolidated Fixed Charge Coverage Ratio of less
than 1.10 to 1.  Such certificate shall be addressed to the Lenders in form and
substance satisfactory to the Co-Administrative Agents and accompanied by the
Initial Financial Statements.
 
(ii)  Calculations of Pro Forma Ratios.
 
(A)  For purposes of calculating Closing EBITDA for the trailing twelve-month
period ending December 31, 2009, the pro forma Consolidated EBITDA of the Group
Members shall be calculated using the revenues and operating expenses of
Christie and its Subsidiaries (including the Borrower) for such twelve-month
period and the Servicing Fee for such period shall be deemed to be 5% of such
revenues.
 
(B)  For purposes of calculating the pro forma Consolidated Fixed Charge
Coverage Ratio for the trailing twelve-month period ending December 31, 2009,
(1) pro forma Consolidated Debt Service shall be determined as follows: (I) pro
forma Consolidated Cash Interest Expense shall be calculated based on the
assumption that the Term Loans made on the Closing Date had accrued interest at
the interest rate in effect on the Closing Date for the full twelve-month period
ending December 31, 2009 and (II) scheduled principal payments during such
twelve month period shall equal the product of (a) scheduled principal payments
payable on the Term Loans during the three-month period following the Closing
Date and (b) 4, (2) pro forma Capital Expenditures during the twelve-month
period shall be deemed to be $50,000 and (3) pro forma Consolidated Income Tax
Liability shall be calculated using the Consolidated Income Tax Liability of
Christie and its Subsidiaries (including the Borrower) for such twelve-month
period.
 
(f)  Pro Forma Balance Sheet; Business Plan.  The Paying Agent and the Lenders
shall have received and be satisfied with (i) a pro forma estimated balance
sheet of the Group Members as of the Closing Date after giving effect to the
transactions contemplated hereby (including without limitation the Management
Services Agreement), (ii) recent screen turnover data, and (iii) the
Borrower's business plan which shall include the Initial Projections.
 


 
-47-

--------------------------------------------------------------------------------

 


(g)  Consents.  Each Group Member shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all Permits of, and effected all notices to
and filings with, any Governmental Authority, in each case, as may be necessary
in connection with the consummation of the transactions contemplated in any Loan
Document.
 
(h)  Material Adverse Effect.  Since March 31, 2009, there shall not have
occurred or become known to either Co-Administrative Agent any event,
development or circumstance that has caused or could reasonably be expected to
cause a Material Adverse Effect or any material adverse condition or material
adverse change in or affecting the industry in which Cinedigm or the Loan
Parties operate.
 
(i)  Litigation.  No litigation shall have been commenced which would challenge
the transactions contemplated hereunder or which, if successful, would have a
material adverse impact on the transactions contemplated hereunder, the
Borrower, its business or its ability to repay the Term Loans.
 
(j)  Minimum Operating Cash Balance.  The Co-Administrative Agents shall have
received the evidence in form reasonably satisfactory to them that as of the
Closing Date (i) the Operating Account has a minimum cash balance of $500,000
and (ii) the Collection Account has a minimum cash balance of $3,250,000.
 
(k)  Debt Rating.  A Debt Rating of Ba1 or higher shall have been received from
Moody's.
 
(l)  Cash Management.  The Co-Administrative Agents shall be satisfied that the
Borrower shall have established a cash management system consistent with Section
7.11.
 
(m)  New Information.  There shall not have occurred or become known to either
Co-Administrative Agent since April 20, 2010 any information or other matter
affecting any Loan Party or any of its Affiliates or the transactions
contemplated by the Loan Documents that, in the Paying Agent's judgment, is
inconsistent in a material and adverse manner with any such information or other
matter disclosed to the Paying Agent prior to such date;
 
(n)  Corporate Structure, Etc.  The management, corporate structure, capital
structure, other instruments governing Indebtedness, material contracts and
governing documents of the Group Members shall be acceptable to the
Co-Administrative Agents.
 
(o)  IP Escrow; Licenses.  The Paying Agent and the Lenders shall be satisfied
that the escrow arrangements contemplated in Section 6 of the Management
Services Agreement with respect to Intellectual Property necessary to properly
support the Digital Systems and otherwise perform the Services (as defined
therein) shall have been consummated.  The Collateral Agent shall have received
license agreements, in form and substance acceptable to the Co-Administrative
Agents, with respect to the software subject to such escrow.
 
(p)  Termination of Existing Hedges.  The Paying Agent and the Lenders shall be
satisfied that all Existing Secured Hedging Documents, related obligations
(including all application termination payment), all "Secured Hedging Support
Documents" as defined in the
 


 
-48-

--------------------------------------------------------------------------------

 


Existing Facility and all "Secured Hedging Reimbursement Obligations" as defined
in the Existing Facility shall have been terminated and paid in full, as
applicable.
 
(q)  Payment of Past-Due Obligations to Cinedigm.  The Paying Agent and the
Lenders shall be satisfied that substantially concurrent with the funding of the
Term Loans, Cinedigm will receive payment from the Borrower in an amount not to
exceed the lesser of (i) the amount determined to be necessary to satisfy
intercompany payment obligations in connection with the establishment by the
Borrower of corporate separateness from Cinedigm and (ii) $5,000,000 which
payment (A) may be paid from cash on hand prior to the Closing Date or from
proceeds of the Term Loans and (B) shall satisfy in full all unreimbursed
expenses and fees (including any servicing fees) owing by Christie or the
Borrower to Cinedigm for services rendered prior to the Closing Date.  Such
expenses and fees and payment thereof shall be evidenced by documentation
reasonably satisfactory to the Co-Administrative Agents which documentation
shall provide, among other things, that payment of such expenses and fees
satisfies in full all unreimbursed expenses and fees owing by Christie or the
Borrower to Cinedigm for services rendered prior to the Closing Date.
 
(r)  Agreed Upon Procedures.  The Co-Administrative Agents and the Borrower have
agreed with the Group Members' Accountants on procedures relating to adjustments
to the audited financial statements to be delivered pursuant to Section 6.1(c)
to reflect the figures used to calculate Consolidated EBITDA as defined herein.
 
(s)  Additional Matters.  The Co-Administrative Agents shall have received such
additional documents and information as any Lender, through the
Co-Administrative Agents, may reasonably request.
 
Section 3.2  Determinations of Initial Borrowing Conditions.  For purposes of
determining compliance with the conditions specified in Section 3.1, each Lender
shall be deemed to be satisfied with each document and each other matter
required to be satisfactory to such Lender upon delivery of its executed
signature page to this Agreement to the Paying Agent unless, prior to the
Closing Date, the Paying Agent receives notice from such Lender specifying such
Lender's objections and such Lender has not made available its Pro Rata Share of
any Borrowing scheduled to be made on the Closing Date.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders and the Agents to enter into the Loan Documents, the
Borrower (and, to the extent set forth in any other Loan Document, each other
Loan Party) represents and warrants to each of them each of the following as of
the Closing Date:
 
Section 4.1  Corporate Existence; Compliance with Law.  Each of Holdings and
each Group Member (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) is duly qualified to
do business as a foreign entity and in good standing under the laws of each
jurisdiction where such qualification is necessary, except where the failure to
be so qualified or in good standing would not, in the aggregate, have a Material
Adverse Effect, (c) has all requisite power and authority and the legal right to
own, pledge,
 


 
-49-

--------------------------------------------------------------------------------

 


mortgage and operate its property, to lease or sublease any property it operates
under lease or sublease and to conduct its business as now or currently proposed
to be conducted, (d) is in compliance with its Constituent Documents, (e) is in
compliance with all applicable Requirements of Law except where the failure to
be in compliance would not have a Material Adverse Effect and (f) has all
necessary Permits from or by, has made all necessary filings with, and has given
all necessary notices to, each Governmental Authority having jurisdiction, to
the extent required for such ownership, lease, sublease, operation, occupation
or conduct of its business, except where the failure to obtain such Permits,
make such filings or give such notices would not, in the aggregate, have a
Material Adverse Effect.
 
Section 4.2  Power and Authority; No Conflicts; Due Execution, Delivery and
Enforceability.  (a)  Power and Authority; No Conflicts.  The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party and the consummation of the transactions contemplated therein (i) are
within such Loan Party's corporate or similar powers and, at the time of
execution thereof, shall have been duly authorized by all necessary corporate or
similar action (including, if applicable, consent of holders of its Securities),
(ii) do not (A) contravene such Loan Party's Constituent Documents, (B) violate
any applicable Requirement of Law, (C) conflict with, contravene, constitute a
default or breach under, or result in or permit the termination or acceleration
of, any material Contractual Obligation of any Loan Party or any of its
Subsidiaries (including other Loan Documents) other than those that (1) would
not, in the aggregate, have a Material Adverse Effect and (2) are not created or
caused by, or a conflict, breach, default or termination or acceleration event
under, any Loan Document or (D) result in the imposition of any Lien (other than
a Permitted Lien) upon any property of any Loan Party or any of its Subsidiaries
and (iii) do not require any Permit of, or filing with, any Governmental
Authority or any consent of, or notice to, any Person, other than (A) with
respect to the Loan Documents, the filings required to perfect the Liens created
by the Loan Documents and (B) those listed on Schedule 4.2 and that have been,
or will be prior to the Closing Date, obtained or made, copies of which have
been, or will be prior to the Closing Date, delivered to the Paying Agent, and
each of which on the Closing Date will be in full force and effect.
 
(b)  Due Execution, Delivery and Enforceability.  From and after its delivery to
the Paying Agent, each Loan Document (i) has been duly executed and delivered to
the other parties thereto by each Loan Party party thereto and (ii) is the
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and the effects of general principles of equity.
 
Section 4.3  Ownership of Group Members.  Set forth on Schedule 4.3 is a
complete and accurate list showing for each Group Member and each Subsidiary of
any Group Member and each joint venture of any of them, its jurisdiction of
organization, the number of shares of each class of Stock authorized (if
applicable), the number outstanding on the Closing Date and the number and
percentage of the outstanding shares of each such class owned (directly or
indirectly) by the Borrower and, in the case of the Stock of the Borrower,
Holdings.  All outstanding Stock of each of them has been validly issued, is
fully paid and non-assessable (to the extent applicable) and is owned
beneficially and of record by a Group Member (or, in the case of the Borrower,
by Holdings) free and clear of all Liens other than the security interests
 


 
-50-

--------------------------------------------------------------------------------

 


created by the Loan Documents and non-consensual Permitted Liens.  There are no
Stock Equivalents with respect to the Stock of any Group Member or any
Subsidiary of any Group Member or any joint venture of any of them as of the
Closing Date, except as set forth on Schedule 4.3.  Except as provided in the
Constituent Documents delivered to the Paying Agent on or prior to the Closing
Date, there are no Contractual Obligations or other understandings to which
Holdings, any Group Member, any Subsidiary of any Group Member or any joint
venture of any of them is a party with respect to (including any restriction on)
the issuance, voting, Sale or pledge of any Stock or Stock Equivalent of any
Group Member or any such Subsidiary or joint venture.
 
Section 4.4  Financial Statements.  (a)  Subject to the absence of footnote
disclosure and normal recurring year-end audit adjustments, each of the Initial
Financial Statements fairly present in all material respects the Consolidated
financial position, results of operations and cash flow of the Group Members and
Cinedigm, as applicable, as at the date indicated and for the period indicated
in accordance with GAAP.
 
(b)  On the Closing Date, (i) no Group Member has any material liability or
other obligation (including Indebtedness, Guaranty Obligations, contingent
liabilities and liabilities for taxes, long-term leases and unusual forward or
long-term commitments) that is not reflected in the Financial Statements
referred to in clause (a) above or in the notes thereto and not otherwise
permitted by this Agreement and (ii) since the date of the Financial Statements
referenced in clause (a) above, there has been no Sale of any material property
of the Group Members and no purchase or other acquisition of any material
property.
 
(c)  The Initial Projections have been prepared by the Borrower, in consultation
with Cinedigm, as administrative servicer, in light of the operations of the
business of the Group Members and reflect projections for the 7 year period
beginning on the Closing Date on a quarterly basis for the first year and on a
year by year basis thereafter.  As of the Closing Date, the Initial Projections
are based upon estimates and assumptions stated therein, all of which the
Borrower believes to be reasonable and fair in light of conditions and facts
known to such Persons as of the Closing Date and reflect the good faith,
reasonable and fair estimates by such Persons of the future consolidated
financial performance of the Group Members and the other information projected
therein for the periods set forth therein.
 
Section 4.5  Material Adverse Effect.  Since March 31, 2009, there have been no
events, circumstances, developments or other changes in facts that would, in the
aggregate, have a Material Adverse Effect.
 
Section 4.6  Solvency.  Both before and after giving effect to (a) the Term
Loans made on or prior to the date this representation and warranty is made, (b)
the disbursement of the proceeds of such Term Loans and (c) the payment and
accrual of all transaction costs in connection with the foregoing, each of the
Loan Parties is Solvent.
 
Section 4.7  Litigation.  There are no pending (or, to the knowledge of any
Group Member, threatened) actions, investigations, suits, proceedings, audits,
claims, demands, orders or disputes affecting any Group Member with, by or
before any Governmental Authority other than those that (a) cannot reasonably be
expected to affect the Obligations, the Loan Documents,
 


 
-51-

--------------------------------------------------------------------------------

 


the other transactions contemplated therein, any Digital Cinema Deployment
Agreement, any Exhibitor Agreement, any Service Agreement or the Management
Services Agreement and (b) would not have, individually or in the aggregate, a
Material Adverse Effect.
 
Section 4.8  Taxes.  All federal and material state, local and foreign income
and franchise and other tax returns, reports and statements (collectively, the
"Tax Returns") required to be filed by any Tax Affiliate have been filed with
the appropriate Governmental Authorities in all jurisdictions in which such Tax
Returns are required to be filed, all such Tax Returns are true and correct in
all material respects, and all taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any Liability may be added thereto for non-payment thereof (except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Tax
Affiliate in accordance with GAAP).  No Tax Return is under audit or examination
by any Governmental Authority and no notice of such an audit or examination or
any assertion of any claim for Taxes has been given or made by any Governmental
Authority, except such audit, examination or claim as could not, if adversely
determined, reasonably be expected to have a Material Adverse Effect.  Proper
and accurate amounts have been withheld by each Tax Affiliate from their
respective employees for all periods in full and complete compliance with the
tax, social security and unemployment withholding provisions of applicable
Requirements of Law and such withholdings have been timely paid to the
respective Governmental Authorities.  No Tax Affiliate has participated in a
"reportable transaction" within the meaning of Treasury Regulation Section
1.6011-4(b) or has been a member of an affiliated, combined or unitary group
other than the group of which a Tax Affiliate is the common parent.
 
Section 4.9  Margin Regulations.  None of the Group Members is engaged in the
business of extending credit for the purpose of, and no proceeds of any Term
Loan or other extensions of credit hereunder will be used for the purpose of,
buying or carrying margin stock (within the meaning of Regulation U of the
Federal Reserve Board) or extending credit to others for the purpose of
purchasing or carrying any such margin stock, in each case in contravention of
Regulation T, U or X of the Federal Reserve Board.
 
Section 4.10  No Burdensome Obligations; No Defaults.  No Group Member is a
party to any Contractual Obligation, no Group Member has Constituent Documents
containing obligations, and, to the knowledge of any Group Member, there are no
applicable Requirements of Law, in each case the compliance with which would
have, in the aggregate, a Material Adverse Effect.  No Group Member (and, to the
knowledge of each Group Member, no other party thereto) is in default under or
with respect to any Contractual Obligation of any Group Member, which
Contractual Obligation is material to the operation of the Group Member's
business and which default gives the applicable third party the right to
terminate such Contractual Obligation.
 
Section 4.11  Investment Company Act.  No Group Member is an "investment
company" or an "affiliated person" of, or "promoter" or "principal underwriter"
for, an "investment company," as such terms are defined in the Investment
Company Act of 1940.
 
Section 4.12  Labor Matters.  There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Group Member,
threatened) against or
 


 
-52-

--------------------------------------------------------------------------------

 


involving any Group Member, except, for those that would not, in the aggregate,
have a Material Adverse Effect.  As of the Closing Date, (a) there is no
collective bargaining or similar agreement with any union, labor organization,
works council or similar representative covering any employee of any Group
Member, (b) no petition for certification or election of any such representative
is existing or pending with respect to any employee of any Group Member and (c)
no such representative has sought certification or recognition with respect to
any employee of any Group Member.
 
Section 4.13  ERISA.  Schedule 4.13 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, (a) all Title IV
Plans, (b) all Multiemployer Plans and (c) all material Benefit Plans.  Each
Benefit Plan, and each trust thereunder, intended to qualify for tax exempt
status under Section 401 or 501 of the Code or other Requirements of Law so
qualifies.  Except for those that would not, in the aggregate, have a Material
Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the knowledge of any Group Member, threatened) claims
(other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Group Member incurs or otherwise has or could have an
obligation or any Liability and (z) no ERISA Event is reasonably expected to
occur.  On the Closing Date, no ERISA Event has occurred in connection with
which obligations and liabilities (contingent or otherwise) remain
outstanding.  No ERISA Affiliate would have any Withdrawal Liability as a result
of a complete withdrawal from any Multiemployer Plan on the date this
representation is made.  No ERISA Affiliate has incurred any liability under
Title IV of ERISA that remains outstanding (other than PBGC premiums due but not
delinquent).
 
Section 4.14  Environmental Matters.  Except as set forth on Schedule 4.14, (a)
the operations of each Group Member are and have been in compliance with all
applicable Environmental Laws, including obtaining, maintaining and complying
with all Permits required by any applicable Environmental Law, other than
non-compliances that, in the aggregate, would not have a reasonable likelihood
of resulting in Material Environmental Liabilities, (b) no Group Member is party
to, and no Group Member and no real property currently (or to the knowledge of
any Group Member previously) owned, leased, subleased, operated or otherwise
occupied by or for any Group Member is subject to or the subject of, any
Contractual Obligation or any pending (or, to the knowledge of any Group Member,
threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice under or pursuant to any Environmental Law other than those that, in the
aggregate, are not reasonably likely to result in Material Environmental
Liabilities, (c) no Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities has attached to any property of any
Group Member and, to the knowledge of each Group Member, no facts, circumstances
or conditions exist that could reasonably be expected to result in any such Lien
attaching to any such property, (d) no Group Member has caused or suffered to
occur a Release of Hazardous Materials at, to or from any real property of any
Group Member and each such real property is free of contamination by any
Hazardous Materials except for such Release or contamination that could not
reasonably be expected to result, in the aggregate, in Material Environmental
Liabilities, (e) no Group Member (i) is or has been engaged in, or has permitted
any current or former tenant to engage in, operations, or (ii) knows of any
facts, circumstances or conditions, including receipt of any information request
or notice of potential responsibility
 


 
-53-

--------------------------------------------------------------------------------

 


under CERCLA or other Environmental Laws, that, in the aggregate, would have a
reasonable likelihood of resulting in Material Environmental Liabilities and (f)
each Group Member has made available to the Paying Agent copies of all existing
environmental reports, reviews and audits and all documents pertaining to actual
or potential Environmental Liabilities, in each case to the extent such reports,
reviews, audits and documents are in their possession, custody or control.
 
Section 4.15  Intellectual Property.  Each Group Member owns or licenses all
material Intellectual Property that is necessary for the operations of its
business.  To the knowledge of each Group Member, (a) the conduct and operation
of the business of each Group Member does not infringe, misappropriate, dilute,
violate or otherwise impair any Intellectual Property owned by any other Person
and (b) no other Person has contested any right, title or interest of any Group
Member in, or relating to, any Intellectual Property, other than, in each case,
as would not, in the aggregate, have a Material Adverse Effect.  In addition,
(x) there are no pending (or, to the knowledge of any Group Member, threatened)
actions, investigations, suits, proceedings, audits, claims, demands, orders or
disputes affecting any Group Member with respect to, (y) no judgment or order
regarding any such claim has been rendered by any competent Governmental
Authority, no settlement agreement or similar Contractual Obligation has been
entered into by any Group Member, with respect to and (z) no Group Member knows
or has any reason to know of any valid basis for any claim based on, any such
infringement, misappropriation, dilution, violation or impairment or contest,
other than, in each case, as would not, in the aggregate, have a Material
Adverse Effect.
 
Section 4.16  Title; Real Property.  (a) Each Group Member has good and
marketable fee simple title to all owned real property and valid leasehold
interests in all leased real property, and owns all personal property, in each
case that is purported to be owned or leased by it, including those reflected on
the most recent Financial Statements delivered by the Borrower, and none of such
property is subject to any Lien except Permitted Liens.
 
(b)  Set forth on Schedule 4.16 is, as of the Closing Date, (i) a complete and
accurate list of all real property owned in fee simple by any Group Member or in
which any Group Member owns a leasehold interest setting forth, for each such
real property, the current street address (including, where applicable, county,
state and other relevant jurisdictions), the record owner thereof and, where
applicable, each lessee and sublessee thereof, (ii) any lease, sublease, license
or sublicense of such real property by any Group Member and (iii) for each such
real property that the Collateral Agent or the Paying Agent has requested be
subject to a Mortgage or that is otherwise material to the business of any Group
Member, each Contractual Obligation by any Group Member, whether contingent or
otherwise, to Sell such real property.
 
Section 4.17  Full Disclosure.  The written information prepared or furnished by
or on behalf of (and with the consent or at the direction of) Cinedigm, Holdings
or any Group Member in connection with any Loan Document (including the
information contained in any Financial Statement or Disclosure Document) or the
consummation of any transaction contemplated therein, does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein, in light of the circumstances when
made, not misleading in any material respect; provided, however, that
projections contained therein are not to be viewed as factual and that actual
results during the periods covered thereby may differ from
 


 
-54-

--------------------------------------------------------------------------------

 


the results set forth in such projections by a material amount.  All projections
that are part of such information (including those set forth in any Projections
delivered subsequent to the Closing Date) are based upon good faith estimates
and stated assumptions believed to be reasonable and fair as of the date made in
light of conditions and facts then known and, as of such date, reflect good
faith, reasonable and fair estimates of the information projected for the
periods set forth therein.  All facts known to Cinedigm, Holdings or any Group
Member and material to the financial condition, business, property or prospects
of Cinedigm, Holdings or the Group Members taken as one enterprise have been
disclosed to the Lenders.
 
Section 4.18  Deposit and Disbursement Accounts.  Other than the Cash Management
Accounts, no Group Member owns or has an interest (whether ownership interest,
an interest in deposited funds or otherwise) in any deposit or other bank
account (including any securities account or any zero balance, payroll,
withholding or other fiduciary account).
 
Section 4.19  Agreements and Other Documents.  As of the Closing Date, each
Group Member has provided to the Paying Agent accurate and complete copies of
all of the following agreements or documents to which it is subject and each of
which is listed on Schedule 4.19: all Exhibitor Agreements; all Service
Agreements; all Digital Cinema Deployment Agreements; the Management Services
Agreement, all material licenses and permits held by the Group Members;
instruments and documents evidencing any Indebtedness of such Group Member and
any Lien granted by such Group Member with respect thereto; and  instruments and
agreements evidencing the issuance of any equity securities, warrants, rights or
options to purchase equity securities of such Group Member.
 
Section 4.20  DCI Spec Compliance.  As of the Closing Date, except as set forth
on Schedule 4.20, all Digital Systems comply with the Digital Cinema System
Specification V1.0 issued July 20, 2005 by Digital Cinema Initiatives, LLC, as
amended from time to time.
 
Section 4.21  Material Digital Cinema Deployment Agreements.  Schedule 4.21 sets
forth, as of the Closing Date, a complete and accurate list of all Distributors
party to a Material Digital Cinema Deployment Agreement.
 
ARTICLE V
 
FINANCIAL COVENANTS
 
The Borrower agrees with the Lenders and the Agents to each of the following, as
long as any Obligation remains outstanding:
 
Section 5.1  Maximum Consolidated Leverage Ratio.  The Borrower shall not have,
as of the last day of any Fiscal Quarter set forth below, a Consolidated
Leverage Ratio greater than the maximum ratio set forth opposite such Fiscal
Quarter:
 
Fiscal Quarter(s) Ending
Maximum Consolidated Leverage Ratio
September 30, 2010
4.50 to 1
December 31, 2010
4.25 to 1



 
-55-

--------------------------------------------------------------------------------

 




Fiscal Quarter(s) Ending
Maximum Consolidated Leverage Ratio
March 31, 2011 and June 30, 2011
4.00 to 1
September 30, 2011 and December 31, 2011
3.75 to 1
March 31, 2012 and June 30, 2012
3.50 to 1
September 30, 2012
3.25 to 1
December 31, 2012
3.00 to 1
March 31, 2013 and June 30, 2013
2.75 to 1
September 30, 2013
2.50 to 1
December 31, 2013
2.25 to 1
March 31, 2014 and June 30, 2014
2.00 to 1
September 30, 2014
1.75 to 1
December 31, 2014
1.50 to 1
March 31, 2015
1.25 to 1
June 30, 2015
1.00 to 1
September 30, 2015
0.75 to 1
December 31, 2015 and each Fiscal Quarter thereafter
0.50 to 1



Section 5.2  Minimum Consolidated Fixed Charge Coverage Ratio.  Commencing with
the Fiscal Quarter ended September 30, 2010, the Borrower shall not have, as of
the last day of such Fiscal Quarter or any Fiscal Quarter ended thereafter, a
Consolidated Fixed Charge Coverage Ratio of less than 1.05 to 1.00.
 
Section 5.3  Calculation of Financial Covenants. (a)  Consolidated
EBITDA.  Solely for purposes of calculating the Consolidated Leverage Ratio and
Consolidated Fixed Charge Coverage Ratio for the Fiscal Quarters ending
September 30, 2010, December 31, 2010 and March 31, 2011, the Consolidated
EBITDA of the Borrower and its Subsidiaries shall be determined as follows: (i)
the Consolidated EBITDA for the Fiscal Quarter ended December 31, 2009 shall be
$11,253,639, (ii) the Consolidated EBITDA for the Fiscal Quarter ended March 31,
2010 shall be $9,053,090 (as such amount may be reasonably adjusted by the
Co-Administrative Agents to account for material differences between such amount
and the Consolidated EBITDA calculated for such period using the financial
information provided in the audited financial statements of Christie for the
Fiscal Year ending March 31, 2010) and (iii) the Consolidated EBITDA for the
Fiscal Quarter ended June 30, 2010 shall be calculated using the revenues and
operating expenses (other than servicing fees paid to Cinedigm prior to the
Closing Date) of Christie and its Subsidiaries (including the Borrower) for such
period and the Servicing Fee for such period shall be deemed to be 5% of such
revenues.
 


 
-56-

--------------------------------------------------------------------------------

 


(b)  Consolidated Fixed Charge Coverage Ratio.
 
(i)  Consolidated Cash Interest Expense and Consolidated Income Tax
Liability.  The Consolidated Fixed Charge Coverage Ratio for the Fiscal Quarters
ending September 30, 2010, December 31, 2010, and March 30, 2011 shall be
calculated using "Annualized Consolidated Cash Interest Expense" and "Annualized
Consolidated Income Tax Liability".  For purposes of this Section 5.3(b), (A)
"Annualized Consolidated Cash Interest Expense" means (1) with respect to the
Fiscal Quarter ending September 30, 2010, Consolidated Cash Interest Expense for
such Fiscal Quarter multiplied by 4; (2) with respect to the Fiscal Quarter
ending December 31, 2010, Consolidated Cash Interest Expense for the period
commencing on June 30, 2010 through December 31, 2010 multiplied by 2; and (3)
with respect to the Fiscal Quarter ending March 30, 2011, Consolidated Cash
Interest Expense for the period commencing on June 30, 2010 through March 30,
2011 multiplied by 4/3; and (B) "Annualized Consolidated Income Tax Liability"
means (1) with respect to the Fiscal Quarter ending September 30, 2010,
Consolidated Income Tax Liability of the Borrower and its Subsidiaries for such
Fiscal Quarter multiplied by 4; (2) with respect to the Fiscal Quarter ending
December 31, 2010, Consolidated Income Tax Liability of the Borrower and its
Subsidiaries for the period commencing on June 30, 2010 through December 31,
2010 multiplied by 2; and (3) with respect to the Fiscal Quarter ending March
30, 2011, Consolidated Income Tax Liability of the Borrower and its Subsidiaries
for the period commencing on June 30, 2010 through March 30, 2011 multiplied by
4/3.
 
(ii)  Capital Expenditures.  The Consolidated Fixed Charge Coverage Ratio for
the Fiscal Quarters ending September 30, 2010, December 31, 2010, and March 30,
2011 shall be calculated using "Combined Capital Expenditures".  For purposes of
this Section 5.3(b), "Combined Capital Expenditures" means the Capital
Expenditures of Christie and its Subsidiaries (including the Borrower) during
the applicable testing period.
 
ARTICLE VI
REPORTING COVENANTS
 
The Borrower (and, to the extent set forth in any other Loan Document, each
other Group Member) agrees with the Lenders and the Agents to each of the
following, as long as any Obligation remains outstanding:
 
Section 6.1  Financial Statements.  The Borrower shall deliver to the Paying
Agent (for further distribution to the Lenders and Moody's in respect of the
items listed in clauses (a), (b) and (c) below) each of the following:
 
(a)  Monthly Reports.  As soon as available, and in any event within 30 days
after the end of each fiscal month in each Fiscal Quarter, a management report
in form and substance acceptable to the Paying Agent, setting forth in
reasonable detail, among other things (i) the income, cash flow and selling,
general and administrative expense for such fiscal month and that portion of the
Fiscal Year ending as of the close of such fiscal month, (ii) in comparative
form the figures for (A) the corresponding period in the Budget and (B) the
corresponding period
 


 
-57-

--------------------------------------------------------------------------------

 


in the prior Fiscal Year, (iii) the aggregate amount of cash on hand as of the
end of such fiscal month, (iv) on an aggregate and per distributor basis (A) the
number of digital titles released pursuant to a Digital Cinema Deployment
Agreement and (B) the VPFs and associated accounts receivable, (v) on an
aggregate and per exhibitor basis (A) the revenue generated from Non-Traditional
Content (as defined in the applicable Exhibitor Agreement) and (B) the revenue
generated from Traditional Motion Picture Content (as defined in the applicable
Exhibitor Agreement) distributed by a Non-Participating Distributor, (vi) the
amount of Capital Expenditures, (vii) with respect to the Cash Management
Accounts not maintained with SG, a copy of the bank statement for each such
account as at the end of such fiscal month, (viii) a list of all Digital Systems
that are not Installed Digital Systems, the location of same and a list of each
such Digital System projected to be redeployed in the following 30-day period,
(ix) copies of internally prepared reports detailing the utilization of the
Installed Digital Systems and amounts billed to contracted parties, each in form
and substance reasonably satisfactory to the Paying Agent, it being acknowledged
that, to the extent the above enumerated information is provided, the form of
internally prepared report previously delivered pursuant to the Existing
Facility is acceptable, (x) all taxes (including property taxes) paid for such
fiscal month and that portion of the Fiscal Year ending as of the close of such
fiscal month; provided that, if amounts for taxes exceeds $600,000 in the
aggregate in any Fiscal Year, the Borrower must provide additional documentation
evidencing such excess as the Co-Administrative Agents may reasonably request,
(xi) the calculations of the Servicing Fees paid for such fiscal month and that
portion of the Fiscal Year ending as of the close of such fiscal month, (xii)
the calculations of any MLA Prepayment Amount owing as of the close of such
fiscal month and any amounts paid for the MLA Prepayment Amount pursuant to
Section 7.11(d) and 7.11(e) paid for such fiscal month and that portion of the
Fiscal Year ending as of the close of such fiscal month, (xiii) the calculations
of Permitted Back-Up Services Expenses owing as the close of such fiscal month
together with all other Back-Up Services Expenses owing as of the close of such
fiscal month and (xiv) a reconciliation with respect to differences between
expenses reflected in the Cash Expense Report delivered for such fiscal month,
expenses reflected pursuant to clause (i) above and disbursements from the
Operating Account pursuant to Section 7.11(d)(i) and 7.11(e)(i), as applicable.
 
(b)  Quarterly Reports.  As soon as available, and in any event within 45 days
after the end of each Fiscal Quarter of each Fiscal Year, the Consolidated and
consolidating unaudited balance sheet of the Group Members as of the close of
such Fiscal Quarter and related Consolidated and consolidating statements of
income and cash flow for such Fiscal Quarter and that portion of the Fiscal Year
ending as of the close of such Fiscal Quarter, setting forth in comparative form
the figures for the corresponding period in the prior Fiscal Year and the
figures contained in the latest Projections, in each case certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the Consolidated and consolidating financial position, results of
operations and cash flow of the Group Members as at the dates indicated and for
the periods indicated in accordance with GAAP (subject to the absence of
footnote disclosure and normal year-end audit adjustments).
 
(c)  Annual Reports.  Commencing with the Fiscal Year ended March 31, 2010, as
soon as available, and in any event within 90 days after the end of each Fiscal
Year, the Consolidated and consolidating balance sheet of the Group Members as
of the end of such Fiscal Year and related Consolidated and consolidating
statements of income, stockholders' equity and
 


 
-58-

--------------------------------------------------------------------------------

 


cash flow for such Fiscal Year, each prepared in accordance with GAAP, together
with a certification by the Group Members' Accountants that (i) such
Consolidated and consolidating Financial Statements fairly present in all
material respects the Consolidated financial position, results of operations and
cash flow of the Group Members as at the dates indicated and for the periods
indicated therein in accordance with GAAP without qualification as to the scope
of the audit or as to going concern and without any other similar qualification
and (ii) in the course of the regular audit of the businesses of the Group
Members, which audit was conducted in accordance with the standards of the
United States' Public Company Accounting Oversight Board (or any successor
entity), such Group Members' Accountants have obtained no knowledge that a
Default in respect of any financial covenant contained in Article V has occurred
and is continuing or, if in the opinion of the Group Members' Accountants such a
Default has occurred and is continuing, a statement as to the nature thereof
(which certification with respect to clause (ii) may be limited or omitted to
the extent required by accounting rules or guidelines).
 
(d)  Compliance Certificate.  Together with each delivery of any Financial
Statement pursuant to clause (b) or (c) above, a Compliance Certificate duly
executed by a Responsible Officer of the Borrower that, among other things, (i)
demonstrates compliance with each financial covenant contained in Article V,
(ii) shows in reasonable detail the amount of Capital Expenditures as of the end
of such fiscal period and any amounts paid by Cinedigm, as administrative
servicer, for Capital Expenditures, (iii) provides a list of all Installed
Digital Systems and the location of the same and (iv) states that no Default has
occurred and is continuing as of the date of delivery of such Compliance
Certificate or, if a Default has occurred and is continuing, states the nature
thereof and the action that the Borrower proposes to take with respect thereto.
 
(e)  Corporate Chart and Other Collateral Updates.  As part of the Compliance
Certificate delivered pursuant to clause (d) above, each in form and substance
satisfactory to the Paying Agent, a certificate by a Responsible Officer of the
Borrower that (i) the Corporate Chart attached thereto (or the last Corporate
Chart delivered pursuant to this clause (e)) is correct and complete as of the
date of such Compliance Certificate, (ii) the Loan Parties have delivered all
documents (including updated schedules as to locations of Collateral and
acquisition of Intellectual Property or real property) they are required to
deliver pursuant to any Loan Document on or prior to the date of delivery of
such Compliance Certificate and (iii) complete and correct copies of all
documents modifying any term of any Constituent Document of any Loan Party or
joint venture thereof on or prior to the date of delivery of such Compliance
Certificate have been delivered to the Paying Agent or are attached to such
certificate.
 
(f)  Additional Projections.  As soon as available and in any event not later
than 60 days prior to the end of each Fiscal Year, (i) the annual business plan
and the Budget of the Group Members for the Fiscal Year next succeeding such
Fiscal Year approved by the Borrower's Board of Directors and (ii) forecasts
prepared by management of the Borrower (A) for each month in such next
succeeding Fiscal Year and (B) for each other succeeding Fiscal Year through the
Fiscal Year containing the Maturity Date, in each case including in such
forecasts (x) a projected year-end Consolidated and consolidating balance sheet,
income statement and statement of cash flows for the Group Members, (y) a
statement of all of the material assumptions on which such forecasts are based
and (z) substantially the same type of financial information as that contained
in the Initial Projections.
 


 
-59-

--------------------------------------------------------------------------------

 


(g)  Management Discussion and Analysis.  Together with each delivery of any
Compliance Certificate pursuant to clause (d) above, a discussion and analysis
of the financial condition and results of operations of the Group Members for
the portion of the Fiscal Year then elapsed and discussing the reasons for any
significant variations from the Projections for such period and the figures for
the corresponding period in the previous Fiscal Year.
 
(h)  Audit Reports, Management Letters, Etc.  Together with each delivery of any
Financial Statement for any Fiscal Year pursuant to clause (c) above, copies of
each management letter, audit report or similar letter or report received by any
Group Member from any independent registered certified public accountant
(including the Group Members' Accountants) in connection with such Financial
Statements or any audit thereof, each certified to be complete and correct
copies by a Responsible Officer of the Borrower as part of the Compliance
Certificate delivered in connection with such Financial Statements.
 
(i)  Insurance Certifications.
 
(i)  At each policy renewal, but not less than annually, a certification from
each insurer or by an authorized representative of each insurer identifying the
underwriters, the type of insurance, the limits, deductibles, and term thereof
and shall specifically list the provisions delineated in clause (b) of Schedule
7.5;
 
(ii)  Concurrently with the furnishing of all certificates referred to in clause
(i) above, a statement from an independent insurance broker, reasonably
acceptable to the Paying Agent, stating that (A) all premiums then due have been
paid and (B) in the opinion of such broker, the insurance then maintained by the
Borrower is in accordance with clause (b) of Schedule 7.5;
 
(iii)  The Borrower shall request such insurance broker, upon its first
knowledge, to advise the Paying Agent promptly in writing of any default in the
payment of any premiums or any other act or omission, on the part of any Person,
which might invalidate or render unenforceable, in whole or in part, any
insurance provided by the Borrower hereunder; and
 
(iv)  Promptly after becoming available, but in any event within 45 days of the
redeployment of any Digital System on or after the Closing Date, an insurance
certificate in form and substance satisfactory to the Collateral Agent
demonstrating that the insurance policies required by Section 7.5 in respect of
such Digital System are in full force and effect and have all the terms required
by Section 7.5.
 
(j)  Cash Expense Report.  As soon as available, and in any event at least two
(2) Business Days prior to each Monthly Application Date and Quarterly
Application Date, a report in form and substance acceptable to the Paying Agent
setting forth in reasonable detail (i) the cash balance of each Cash Management
Account as of the fiscal month most recently ended, (ii) actual cash
disbursements from the Operating Account for such fiscal month and (iii)
categorizing each such cash disbursement with respect to its placement in the
application of funds provisions described in Sections 7.11(d) or 7.11(e), as
applicable.
 


 
-60-

--------------------------------------------------------------------------------

 


(k)  Other Agreements.  Promptly after the execution thereof, copies of all
Digital Cinema Deployment Agreements, Exhibitor Agreements, Service Agreements
and any Intercompany Agreements not previously delivered to the Paying Agent in
accordance with this Agreement.
 
Section 6.2  Other Events.  The Borrower shall give the Co-Administrative Agents
notice of each of the following (which notice may be made by telephone if
promptly confirmed in writing) promptly (but, in any event, no later than five
(5) days) after any Responsible Officer of any Group Member knows or has reason
to know of it: (a)(i) any Default and (ii) any event that would reasonably be
expected to have a Material Adverse Effect, specifying, in each case, the nature
and anticipated effect thereof and any action proposed to be taken in connection
therewith, (b) any event (other than any event involving loss or damage to
property) reasonably expected to result in a mandatory prepayment of the
Obligations pursuant to Section 2.5, stating the material terms and conditions
of such transaction and estimating the Net Cash Proceeds thereof, (c) the
commencement of, or any material developments in, any action, investigation,
suit, proceeding, audit, claim, demand, order or dispute with, by or before any
Governmental Authority affecting any Group Member or any property of any Group
Member that (i) seeks injunctive or similar relief, (ii) in the reasonable
judgment of the Borrower, exposes any Group Member to liability in an aggregate
amount in excess of $250,000 or (iii) if adversely determined, would reasonably
be expected to have a Material Adverse Effect and (d) the acquisition of any
material real property or the entering into any material lease.
 
Section 6.3  Copies of Notices and Reports.  The Borrower shall promptly deliver
to the Co-Administrative Agents copies of each of the following: (a) all reports
that the Borrower transmits to its security holders generally, (b) all documents
that any Group Member files with the Securities and Exchange Commission, the
National Association of Securities Dealers, Inc., any securities exchange or any
Governmental Authority exercising similar functions, (c) all press releases
issued by any Group Member or, to the extent such press release relates to a
Group Member, Cinedigm or Holdings not made available directly to the general
public, (d) all material documents, notices or reports transmitted or delivered
or received pursuant to, or in connection with, any Digital Deployment
Agreement, Exhibitor Agreement, Service Agreement, Intercompany Agreement or the
Management Services Agreement and (e) any material document transmitted or
received pursuant to, or in connection with, any Contractual Obligation
governing Indebtedness of any Group Member.
 
Section 6.4  Taxes.  The Borrower shall give the Co-Administrative Agents notice
of each of the following (which may be made by telephone if promptly confirmed
in writing) promptly after any Responsible Officer of any Group Member knows or
has reason to know of it:  (a) the creation, or filing with the IRS or any other
Governmental Authority, of any Contractual Obligation or other document
extending, or having the effect of extending, the period for assessment or
collection of any taxes with respect to any Tax Affiliate and (b) the creation
of any Contractual Obligation of any Tax Affiliate, or the receipt of any
request directed to any Tax Affiliate, to make any adjustment under Section
481(a) of the Code, by reason of a change in accounting method or otherwise,
which would reasonably be expected to have a Material Adverse Effect.
 


 
-61-

--------------------------------------------------------------------------------

 


Section 6.5  Labor Matters.  The Borrower shall give the Co-Administrative
Agents notice of each of the following (which may be made by telephone if
promptly confirmed in writing), promptly after, and in any event within 30 days
after any Responsible Officer of any Group Member knows of it: (a) the
commencement of any material labor dispute to which any Group Member is or may
become a party, including any strikes, lockouts or other disputes relating to
any of such Person's plants and other facilities and (b) the incurrence by any
Group Member of liability under the Worker Adjustment and Retraining
Notification Act or related or similar liability incurred with respect to the
closing of any plant or other facility of any such Person (other than, in the
case of this clause (b), those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect).
 
Section 6.6  ERISA Matters.  The Borrower shall give the Co-Administrative
Agents (a) on or prior to any filing by any ERISA Affiliate of any notice of
intent to terminate any Title IV Plan, a copy of such notice and (b) promptly,
and in any event within 10 days, after any Responsible Officer of any ERISA
Affiliate knows or has reason to know that an ERISA Event has occurred, a notice
(which may be made by telephone if promptly confirmed in writing) describing
such ERISA Event and any action that any ERISA Affiliate proposes to take with
respect thereto, together with a copy of any notice filed with the PBGC or the
IRS pertaining thereto.
 
Section 6.7  Environmental Matters.  (a)  The Borrower shall provide the
Co-Administrative Agents notice of each of the following (which may be made by
telephone if promptly confirmed in writing) promptly (but, in any event, no
later than five (5) days) after any Responsible Officer of any Group Member
knows or has reason to know of it (and, upon reasonable request of the Paying
Agent, documents and information in connection therewith): (i)(A) unpermitted
Releases, (B) the receipt by any Group Member of any notice of violation of or
potential liability or similar notice under, or the existence of any condition
that could reasonably be expected to result in violations of or liabilities
under, any Environmental Law or (C) the commencement of, or any material change
to, any action, investigation, suit, proceeding, audit, claim, demand, dispute
alleging a violation of or liability under any Environmental Law, that, for each
of clauses (A), (B) and (C) above (and, in the case of clause (C), if adversely
determined), in the aggregate for each such clause, could reasonably be expected
to result in Environmental Liabilities in excess of $250,000, (ii) the receipt
by any Group Member of notification that any property of any Group Member is
subject to any Lien in favor of any Governmental Authority securing, in whole or
in part, Environmental Liabilities and (iii) any proposed acquisition or lease
of real property if such acquisition or lease would have a reasonable likelihood
of resulting in aggregate Environmental Liabilities in excess of $250,000.
 
(b)  Upon request of the Co-Administrative Agents, the Borrower shall provide
the Co-Administrative Agents a report containing an update as to the status of
any environmental, health or safety compliance, hazard or liability issue
identified in any document delivered to any Secured Party pursuant to any Loan
Document or as to any condition reasonably believed by the Co-Administrative
Agents to have a reasonable likelihood of resulting in Material Environmental
Liabilities.
 
Section 6.8  Other Information.  The Borrower shall provide the
Co-Administrative Agents with such other documents and information with respect
to the business, property,
 


 
-62-

--------------------------------------------------------------------------------

 


condition (financial or otherwise), legal, financial or corporate or similar
affairs or operations of any Group Member as the Co-Administrative Agents or
such Lender through the Co-Administrative Agents may from time to time
reasonably request.
 
ARTICLE VII
AFFIRMATIVE COVENANTS
 
The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders and the Agents to each of the
following, as long as any Obligation remains outstanding:
 
Section 7.1  Maintenance of Corporate Existence.  Holdings and each Group Member
shall (a) preserve and maintain its legal existence, except in the consummation
of transactions expressly permitted by Section 8.7, and (b) preserve and
maintain it rights (charter and statutory), privileges franchises and Permits
necessary or desirable in the conduct of its business, except, in the case of
this clause (b), where the failure to do so would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
Section 7.2  Compliance with Laws, Etc.  Each Group Member shall comply in all
material respects with (i) all applicable Requirements of Law, (ii) all
Contractual Obligations and (iii) all Permits.
 
Section 7.3  Payment of Obligations.  Each Group Member shall pay or discharge
before they become delinquent (a) all material claims, taxes, assessments,
charges and levies imposed by any Governmental Authority and (b) all other
lawful claims that if unpaid would, by the operation of applicable Requirements
of Law, become a Lien upon any property of any Group Member, except, in the case
of clauses (a) and (b), for those (x) whose amount or validity is being
contested in good faith by proper proceedings diligently conducted and for which
adequate reserves are maintained on the books of the appropriate Group Member in
accordance with GAAP or (y) which encumber property that, individually or in the
aggregate, has a value of less than $250,000.
 
Section 7.4  Maintenance of Property.  Each Group Member shall maintain and
preserve (a) in good working order and condition all of its property necessary
in the conduct of its business and (b) all rights, permits, licenses, approvals
and privileges (including all Permits) necessary, used or useful, whether
because of its ownership, lease, sublease or other operation or occupation of
property or other conduct of its business, and shall make all necessary or
appropriate filings with, and give all required notices to, Government
Authorities, except for such failures to maintain and preserve the items set
forth in clauses (a) and (b) above that would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
Section 7.5  Maintenance of Insurance.  (a)  Each Group Member shall (i)
maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the property and businesses of the Group
Members (including policies of life, fire, theft, product liability, public
liability, property damage, other casualty, employee fidelity, workers'
compensation, business interruption and employee health and welfare insurance)
with financially sound and reputable insurance companies or associations (in
each case that are not Affiliates of
 


 
-63-

--------------------------------------------------------------------------------

 


the Borrower) of a nature and providing such coverage as is sufficient and as is
customarily carried by businesses of the size and character of the business of
the Group Members and in any event in form and substance reasonably acceptable
to the Collateral Agent; it being agreed that the insurance set forth on
Schedule 7.5 is acceptable and (ii) cause all such insurance relating to any
property or business of any Group Member to name the Collateral Agent, on behalf
of the Secured Parties, as additional insured or loss payee, as appropriate and
with any requested endorsements and to provide that no cancellation, material
addition in amount or material change in coverage shall be effective until after
30 days (or 10 days in the case of a payment default) notice thereof to the
Collateral Agent.
 
(b)  General.  The Agents shall be entitled, upon reasonable advance notice, to
review the Group Members' insurance policies carried and maintained pursuant to
this Section 7.5. Upon request, the Borrower shall furnish the requesting Agent
with copies of all insurance policies, binders, and cover notes or other
evidence of such insurance. Notwithstanding anything to the contrary herein, no
provision of this Section 7.5 or any provision of this Agreement shall impose on
any Agent any duty or obligation to verify the existence or adequacy of the
insurance coverage maintained by the Group Members, nor shall any Agent be
responsible for any representations or warranties made by or on behalf of the
Group Members to any insurance broker, company or underwriter.  The Collateral
Agent, at its sole option, may obtain such insurance if not provided by the
Borrower and in such event, the Borrower shall reimburse the Collateral Agent
upon demand for the cost thereof together with interest.  The Group Members
shall also carry and maintain, should their risk profile change during the term
of this Agreement, any other insurance that the Paying Agent may reasonably
require from time to time.
 
Section 7.6  Keeping of Books.  The Group Members shall keep proper books of
record and account, in which full, true and correct entries shall be made in
accordance with GAAP and all other applicable Requirements of Law of all
financial transactions and the assets and business of each Group Member.
 
Section 7.7  Access to Books and Property; Audit Rights.  Each Group Member
shall permit the Agents, the Lenders and any Related Person of any of them, as
often as reasonably requested, at any reasonable time during normal business
hours and with reasonable advance notice (except that, during the continuance of
an Event of Default, no such notice shall be required) to (a) visit and inspect
the property of each Group Member and examine and make copies of and abstracts
from, the corporate (and similar), financial, operating and other books and
records of each Group Member, (b) discuss the affairs, finances and accounts of
each Group Member with any officer or director of any Group Member, (c)
communicate directly with any registered certified public accountants (including
the Group Members' Accountants) of any Group Member and (d) conduct such
appraisals, audits, reviews, and investigations of the Collateral and any
documents, instruments or agreements relating thereto; provided that, so long as
no Event of Default has occurred and is continuing, the Agents, the Lenders and
any Related Persons shall not, collectively or individually, exercise the rights
granted under this Section 7.7 more often than twice in the aggregate in any
Fiscal Year.  Each Group Member shall authorize their respective registered
certified public accountants (including the Group Members' Accountants) to
communicate directly with the Agents, the Lenders and their Related Persons and
to disclose to the Agents, the Lenders and their Related Persons all financial
statements and
 


 
-64-

--------------------------------------------------------------------------------

 


other documents and information as they might have and any Agent or any Lender
reasonably requests with respect to any Group Member.
 
Section 7.8  Environmental.  Each Group Member shall comply with, and maintain
its property, whether owned, leased, subleased or otherwise operated or
occupied, in compliance with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance or that is
required by orders and directives of any Governmental Authority) except for
failures to comply that would not, in the aggregate, have a Material Adverse
Effect.  Without limiting the foregoing, if an Event of Default has occurred and
is continuing or if the Co-Administrative Agents at any time have a reasonable
basis to believe that there exist violations of Environmental Laws by any Group
Member or that there exist any Environmental Liabilities, in each case, that
would reasonably be expected to have, in the aggregate, a Material Adverse
Effect, then each Group Member shall, promptly upon receipt of request from the
Co-Administrative Agents, cause the performance of, and allow the
Co-Administrative Agents and their Related Persons access to such real property
for the purpose of conducting, such environmental audits and assessments,
including subsurface sampling of soil and groundwater, and cause the preparation
of such reports, in each case as the Co-Administrative Agents may from time to
time reasonably request.  Such audits, assessments and reports, to the extent
not conducted by the Co-Administrative Agents or any of their Related Persons,
shall be conducted and prepared by reputable environmental consulting firms
reasonably acceptable to the Co-Administrative Agents and shall be in form and
substance reasonably acceptable to the Co-Administrative Agents.
 
Section 7.9  Use of Proceeds.  The proceeds of the Term Loans shall be used by
the Borrower (and, to the extent distributed to them by the Borrower, each other
Group Member) solely (a) for the payment of the purchase price owing to
Christie, as seller, under the Sale and Contribution Agreement, (b) to fund the
Debt Service Reserve, (c) to fulfill the obligations owing to Cinedigm as set
forth in Section 3.1(q) and (d) for the payment of transaction costs, fees and
expenses incurred in connection with the Loan Documents and the transactions
contemplated therein.
 
Section 7.10  Additional Collateral and Guaranties.  To the extent not delivered
to the Paying Agent on or before the Closing Date (including in respect of
after-acquired property and Persons that become Subsidiaries of any Group Member
after the Closing Date to the extent permitted under Section 8.17), each Group
Member shall, promptly, do each of the following, unless otherwise agreed by the
Co-Administrative Agents:
 
(a)  deliver to the Paying Agent such modifications to the terms of the Loan
Documents (or, to the extent applicable as determined by the Paying Agent or the
Collateral Agent, such other documents), in each case in form and substance
reasonably satisfactory to the Paying Agent and the Collateral Agent and as the
Paying Agent or the Collateral Agent deems necessary or advisable in order to
ensure the following:
 
(i)  (A) each Subsidiary of any Group Member that has entered into Guaranty
Obligations with respect to any Indebtedness of the Borrower and (B) each Wholly
Owned Subsidiary of any Group Member shall guaranty, as primary obligor and not
as surety, the payment of the Obligations of the Borrower; and
 


 
-65-

--------------------------------------------------------------------------------

 


(ii)  each Group Member (including any Person required to become a Guarantor
pursuant to clause (i) above) shall effectively grant to the Collateral Agent,
for the benefit of the Secured Parties, a valid and enforceable security
interest in all of its property, including all of its Stock and Stock
Equivalents and other Securities, as security for the Obligations of such Group
Member.
 
(b)  deliver to the Collateral Agent all documents representing all Stock, Stock
Equivalents and other Securities pledged pursuant to the documents delivered
pursuant to clause (a) above, together with undated powers or endorsements duly
executed in blank;
 
(c)  upon request of the Collateral Agent, deliver to it a Mortgage on any real
property owned by any Loan Party (other than Holdings) and on any of its leases,
together with all Mortgage Supporting Documents relating thereto (or, if such
real property or the real property subject to such lease is located in a
jurisdiction outside the United States, similar documents deemed appropriate by
the Collateral Agent to obtain the equivalent in such jurisdiction of a
first-priority mortgage on such real property or lease);
 
(d)  to take all other actions necessary or advisable to ensure the validity or
continuing validity of any guaranty for any Obligation or any Lien securing any
Obligation, to perfect, maintain, evidence or enforce any Lien securing any
Obligation or to ensure such Liens have the same priority as that of the Liens
on similar Collateral set forth in the Loan Documents executed on the Closing
Date (or, for Collateral located outside the United States, a similar priority
acceptable to the Collateral Agent), including the filing of UCC financing
statements in such jurisdictions as may be required by the Loan Documents or
applicable Requirements of Law or as the Collateral Agent may otherwise
reasonably request; and
 
(e)  deliver to the Paying Agent legal opinions relating to the matters
described in this Section 7.10, which opinions shall be as reasonably required
by, and in form and substance and from counsel reasonably satisfactory to, the
Paying Agent.
 
Section 7.11  Cash Management and Waterfall.
 
(a)  Establishment of Cash Management Accounts.  The Borrower agrees to
establish with a Deposit Bank on or prior to the Closing Date (and maintain
until the payment in full of the Obligations in accordance with this Section
7.11) each of the following lockbox or other Dollar deposit accounts listed (all
of which Dollar deposit accounts shall, at the Borrower's option, be
interest-bearing) below on terms satisfactory to the Co-Administrative Agents in
their sole discretion (each to be referred to herein by the defined term
provided below and, collectively, the "Cash Management Accounts"):
 
Name of Account
Deposit Bank
PO Box/Account Number
Defined Term for Account
Lockbox Account
JPMorgan Chase Bank, N.A.
 
"Lockbox Account"





 
-66-

--------------------------------------------------------------------------------

 




Name of Account
Deposit Bank
PO Box/Account Number
Defined Term for Account
Collection Account
SG
 
"Collection Account"
Debt Service Account
SG
 
"Debt Service Account"
Operating Account
JPMorgan Chase Bank, N.A.
 
"Operating Account"
Debt Service Reserve Account
SG
 
"Debt Service Reserve Account"



 
(b)  Deposits into Lockbox Account; Transfer to Collection Account.  Each Group
Member  shall  deposit or cause to be deposited all revenues and earnings
derived from Installed Digital Systems (including all VPFs and Exhibitor
Payments) into the Lockbox Account.  On or before the Closing Date, the Borrower
shall enter into a Control Agreement with the applicable Deposit Bank and the
Collateral Agent which provides for the Collateral Agent's exclusive control
over all cash collections and deposits received in the Lockbox Account and
allows the Collateral Agent to require that such collections and deposits be
transferred to the Collection Account within one (1) Business Day after receipt
(or such longer period as required for funds clearance or required by the
applicable Deposit Bank with which the Lockbox Account is maintained and agreed
by the Paying Agent and the Collateral Agent).
 
(c)  Debt Service Reserve and Debt Service Reserve Account.  The Borrower shall
fund and maintain at all times the Debt Service Reserve in the Debt Service
Reserve Account in accordance with the terms of this Agreement and the Control
Agreement governing the Debt Service Reserve Account.  On any Payment Date when
no Event of Default has occurred and is continuing, the Paying Agent may, with
the consent of the Co-Administrative Agents, cause the Debt Service Reserve
Account to be debited for the purpose of paying interest (other than Accrued
Default Interest) and/or principal then due and payable to the extent amounts
then on deposit in the Debt Service Account or otherwise available are
insufficient.  During the continuance of an Event of Default, the Paying Agent
may, with the consent of the Collateral Agent (which consent shall not be
unreasonably withheld) or, at the request of the Required Lenders, shall, cause
the Debt Service Reserve Account to be debited for the purpose of paying
interest and/or principal then due and payable to the extent amounts then on
deposit in the Debt Service Account or otherwise available are
insufficient.  Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Paying Agent, on behalf of the Lenders and with the
consent of the Collateral Agent (which consent shall not be unreasonably
withheld), shall have recourse to the amounts in the Debt Service Reserve
Account, if any, for (A) the payment of the principal of the Term Loans on the
Maturity Date (or such earlier date on which the Term Loans become due and
payable pursuant to Section 9.2) and (ii) the payment in full of all other
Obligations on the Maturity Date or during the continuance of an Event of
 


 
-67-

--------------------------------------------------------------------------------

 


Default.  All earnings on the Debt Service Reserve shall be credited to the Debt
Service Reserve Account and on the Quarterly Application Date, such earnings
shall, if the Debt Service Reserve Account is fully-funded, be remitted to the
Collection Account so long as no Default has occurred and is continuing or would
be caused thereby.
 
(d)  Applications on Monthly Application Date.  So long as no Event of Default
has occurred and is continuing and until the Obligations have been repaid in
full, funds in the Collection Account will be applied on each Monthly
Application Date in the following priority:
 
(i)  First, to the Operating Account, an amount sufficient to pay or reimburse,
as applicable, payment of (A) the Servicing Fee earned during the fiscal month
reporting period reflected in the most recently delivered Management Report and
payable as of such Monthly Application Date, (B) to the extent the Borrower is
in compliance with its reporting requirements under Section 6.1(a)(x), Permitted
Tax Expenses, (C) Permitted Operating Expenses (subject to a maximum
disbursement under this clause (C) of (1) for the Fiscal Year ending March 31,
2011, $200,000 and (2) for each Fiscal Year thereafter, 103% of the maximum
disbursements permitted pursuant to this parenthetical for the immediately
preceding Fiscal Year), (D) Permitted Back-Up Services Expenses, (E) Back-Up
Services Expenses (other than Permitted Back-Up Services Expenses) and other
operating expenses (other than Permitted Operating Expenses) to the extent such
Back-Up Services Expenses and other operating expenses are deducted from the
calculation of the Servicing Fee referenced in clause (A) above and (F) Capital
Expenditures to the extent permitted under Section 8.16, in the case of the
amounts to be disbursed pursuant to clauses (B), (C), (D), (E) and (F) above,
that are paid by the Group Members in the preceding fiscal month as reflected in
the most recently delivered Cash Expense Report (with such adjustments by the
Paying Agent as necessary to reflect any applicable reconciliations reflected in
the most recently delivered Management Report);
 
(ii)  Second, to the Paying Agent, an amount equal to the unpaid costs and
expenses, including attorneys' fees and expenses, of any Agent or any Lender
that are required to be reimbursed pursuant to this Agreement or any other Loan
Document;
 
(iii)  Third, to the Debt Service Account, an amount equal to the sum of (A) the
scheduled payment of principal of Term Loans due on the next Payment Date, (B)
all interest (other than Accrued Default Interest) due and payable on the next
Payment Date and (C) any scheduled amounts due under any Secured Hedging
Documents on or prior to the next Payment Date;
 
(iv)  Fourth, to the Paying Agent, an amount equal to all Accrued Default
Interest, if any, the MLA Prepayment Amount, if any, and any fees and other
amounts owing to the Lenders under this Agreement, including amounts owing
pursuant to Section 2.13 of this Agreement; provided that, to the extent amounts
on deposit in the Collection Account are insufficient to pay in full all Accrued
Default Interest and the MLA Prepayment Amount pursuant to this clause (iv), any
unpaid Accrued Default Interest and MLA Prepayment Amounts shall remain
outstanding and accrue interest at
 


 
-68-

--------------------------------------------------------------------------------

 


the rate specified in Section 2.6(c) until paid in full pursuant to a subsequent
application of funds under this Section 7.11 or Section 2.9(c);
 
(v)  Fifth, to the Debt Service Reserve Account, an amount (if any) necessary to
cause the amount on deposit therein to equal the Debt Service Reserve.
 
    Subject to Section 2.9(c), amounts not utilized on a Monthly Application
Date as set forth above shall be retained in the Collection Account for
application on the next Monthly Application Date or Quarterly Application Date,
as applicable.
 
(e)  Applications on Quarterly Application Date.  So long as no Event of Default
has occurred and is continuing and until the Obligations have been repaid in
full, funds in the Collection Account will be applied on each Quarterly
Application Date in the following priority:
 
(i)  First, to the Operating Account, an amount sufficient to pay or reimburse,
as applicable, payment of (A) the Servicing Fee earned during the fiscal month
reporting period reflected in the most recently delivered Management Report and
payable as of such Quarterly Application Date, (B) to the extent the Borrower is
in compliance with its reporting requirements under Section 6.1(a)(x), Permitted
Tax Expenses, (C) Permitted Operating Expenses (subject to a maximum
disbursement under this clause (C) of (1) for the Fiscal Year ending March 31,
2011, $200,000 and (2) for each Fiscal Year thereafter, 103% of the maximum
disbursements permitted pursuant to this parenthetical for the immediately
preceding Fiscal Year), (D) Permitted Back-Up Services Expenses, (E) Back-Up
Services Expenses (other than Permitted Back-Up Services Expenses) and other
operating expenses (other than Permitted Operating Expenses) to the extent such
Back-Up Services Expenses and other operating expenses are deducted from the
calculation of the Servicing Fee referenced in clause (A) above and (F) Capital
Expenditures to the extent permitted under Section 8.16, in the case of the
amounts to be disbursed pursuant to clauses (B), (C), (D), (E) and (F) above,
that are paid by the Group Members in the preceding fiscal month as reflected in
the most recently delivered Cash Expense Report (with such adjustments by the
Paying Agent as necessary to reflect any applicable reconciliations reflected in
the most recently delivered Management Report);
 
(ii)  Second, to the Paying Agent, an amount equal to the unpaid costs and
expenses, including attorneys' fees and expenses, of any Agent or any Lender
that are required to be reimbursed pursuant to this Agreement or any other Loan
Document;
 
(iii)  Third, to the Debt Service Account, an amount equal to the sum of (A) the
scheduled payment of principal of Term Loans due on the next Payment Date, (B)
all interest (other than Accrued Default Interest) due and payable on the next
Payment Date and (C) any scheduled amounts due under any Secured Hedging
Documents on or prior to the next Payment Date;
 
(iv)  Fourth, to the Paying Agent, an amount equal to all Accrued Default
Interest, if any, the MLA Prepayment Amount, if any, and any fees and other
 


 
-69-

--------------------------------------------------------------------------------

 


amounts owing to the Lenders under this Agreement, including amounts owing
pursuant to Section 2.13 of this Agreement; provided that, to the extent amounts
on deposit in the Collection Account are insufficient to pay in full all Accrued
Default Interest and the MLA Prepayment Amount pursuant to this clause (iv), any
unpaid Accrued Default Interest and MLA Prepayment Amounts shall remain
outstanding and accrue interest at the rate specified in Section 2.6(c) until
paid in full pursuant to a subsequent application of funds under this Section
7.11 or Section 2.9(c);
 
(v)  Fifth, to the Debt Service Reserve Account, an amount (if any) necessary to
cause the amount on deposit therein to equal the Debt Service Reserve;
 
(vi)  Sixth, to the Paying Agent, the applicable percentage of the Excess Cash
Flow as a mandatory prepayment of the Term Loans to the extent required pursuant
to Section 2.5(a); and
 
(vii)  Seventh, at the Borrower's request, to Christie as a Restricted Payment,
any Excess Cash Flow remaining after the application of funds pursuant to clause
(vi) above but only if such Restricted Payment is permitted under Section
8.5(d).
 
(f)  Subject to Section 2.9(c), amounts not utilized on a Quarterly Application
Date as set forth above shall be retained in the Collection Account for
application on the next Monthly Application Date or Quarterly Application Date,
as applicable.
 
(g)  Distributions from the Debt Service Account on Payment Date.  On each
Payment Date, amounts on deposit in the Debt Service Account shall be applied by
the Paying Agent to the payment of all principal and interest amounts (other
than Accrued Default Interest) due with respect to the Term Loans as of such
Payment Date and any scheduled amounts due under any Secured Hedging Documents
as of such Payment Date.
 
(h)  Payment Instructions.  All payments in Sections 7.11(d) and (e) shall be
paid through amounts on deposit in the Collection Account and effected by the
Paying Agent providing the Collateral Agent or, if a standing instruction has
been issued by the Collateral Agent pursuant to this clause (h) below, the
applicable Deposit Bank, notice of the amounts to be disbursed from the
Collection Account; provided, that, while an Event of Default has occurred and
is continuing, (i) the Paying Agent shall effect all payments via notice to the
Collateral Agent, (ii) provide the Collateral Agent at least two (2) days
advance notice of requested disbursements from the Collection Account and (iii)
such requested disbursements shall require the consent of the Collateral Agent
(not to be unreasonably withheld).  So long as no Event of Default has occurred
and is continuing and to the extent the consent of the Collateral Agent is not
required pursuant to Section 7.11(c), (d), (e) or (g) to effect payments in
accordance with the terms thereof, the Collateral Agent agrees to take such
action requested by the Paying Agent (including providing for a standing
instruction to the applicable Deposit Bank authorizing the Paying Agent, as
sub-agent for the Collateral Agent, to direct the disbursement of funds) to
allow for payments to be made in accordance with the terms thereof.  With
respect to amounts on deposit in the Lockbox Account, the Collateral Agent
agrees to take such action requested by the Paying Agent (including providing
for a standing instruction to the applicable Deposit Bank) to
 


 
-70-

--------------------------------------------------------------------------------

 


cause the applicable Deposit Bank to transfer such amounts to the Collection
Account in accordance with Section 7.11(b).
 
(i)  Operating Account Insufficiency.  Provided that (i) no Event of Default has
occurred and is continuing, and (ii) the Paying Agent received the Management
Report delivered pursuant to Section 6.1(a), then on any date other than a
Monthly Application Date or Quarterly Application Date on which amounts credited
to the Operating Account will be insufficient to pay all amounts to be paid
pursuant to Section 7.11(d)(i) or 7.11(e)(i) above, prior to the next Monthly
Application Date or Quarterly Application Date, as the case may be, the Borrower
may provide the Paying Agent with notice of the amounts and the proposed use of
such amounts (with a description in reasonable detail of such use and related
amounts) needed to cure such insufficiency.  Upon receipt of any such notice and
confirmation by the Paying Agent of such insufficiency, the Paying Agent shall
request consent from the Collateral Agent (which consent shall not be
unreasonably withheld) to transfer, within two (2) Business Days, the amount set
forth in such notice to the Operating Account.
 
(j)  No Agent Liability.  Neither the Paying Agent nor the Collateral Agent
shall have any responsibility for, or bear any risk of loss of, any investment
or income of any funds in any Cash Collateral Account.  From time to time after
funds are deposited in any Cash Collateral Account, the Collateral Agent may
apply funds then held in such Cash Collateral Account to the payment of
Obligations in accordance with this Agreement.  No Group Member and no Person
claiming on behalf of or through any Group Member shall have any right to demand
payment of any funds held in any Cash Collateral Account at any time prior to
the termination of all Commitments and the payment in full of all Obligations.
 
Section 7.12  Required Hedging.
 
(a)  The Borrower shall, within 30 days after the Closing Date (or such later
date as the Co-Administrative Agents may agree), enter into and thereafter
maintain Interest Rate Contracts with a Secured Hedging Counterparty to provide
protection against fluctuation of interest rates until at least the third
anniversary of the Closing Date in a notional principal amount that equals at
least 66.67% of the aggregate principal amount of the Term Loans outstanding at
such time and taking into account the scheduled amortization thereof during the
applicable period and at a fixed rate or a capped per annum eurodollar rate, in
each case, not more than 1.00% higher than the Eurodollar Base Rate (based on an
Interest Period of one month) or on such other terms satisfactory to the
Co-Administrative Agents to protect the Borrower against increases in the
Eurodollar Rate or the Base Rate, as the case may be, as such rates would
reasonably impact the Term Loans.
 
(b)  On the second anniversary of the Closing Date and on each subsequent
anniversary on which the outstanding principal amount of the Term Loans is not
less than 33% of the aggregate principal amount of the Term Loans outstanding on
the Closing Date, the Borrower shall take such actions as are necessary to
provide protection against fluctuation of interest rates for the 18 month period
following such anniversary date in the notional principal amount that equals at
least 66.67% of the aggregate principal amount of the Term Loans outstanding as
of such anniversary and taking into account the scheduled amortization thereof
during the applicable period and at a fixed rate or a capped per annum
eurodollar rate, in each
 


 
-71-

--------------------------------------------------------------------------------

 


case, not more than 1.00% higher than the Eurodollar Base Rate (based on an
Interest Period of one month) or on such other terms satisfactory to the
Co-Administrative Agents to protect the Borrower against increases in the
Eurodollar Rate or the Base Rate, as the case may be, as such rates would
reasonably impact the Term Loans.
 
Section 7.13  Corporate Separateness.  Each Group Member shall take, or refrain
from taking, as the case may be, all actions, including, but not limited to the
following, that are necessary or advisable to be taken or not to be taken in
order to ensure that its existence shall be maintained and respected separate
and apart from that of any other Person:
 
(a)  Each Group Member shall maintain its own deposit, securities or other
account or accounts, separate from those of any Affiliate, with commercial
banking institutions or broker-dealers.  Each Group Member shall ensure that its
funds will not be diverted to any other Person or for other than corporate uses
of such Group Member, as the case may be, and such funds will not be commingled
with the funds of any other Person.
 
(b)  To the extent that it shares the same officers or other employees as any of
its Affiliates, each Group Member shall ensure that the salaries of and the
expenses related to providing benefits to such officers and other employees
shall be fairly allocated among such entities, to the extent practicable, on the
basis of such entity's actual share of such costs and to the extent such
allocation is not practicable, on a basis reasonably related to such entity's
fair share of the salary and benefit costs associated with all such common
officers and employees.
 
(c)  To the extent that it jointly contracts with any of its Affiliates to do
business with vendors or service providers or to share overhead expenses, each
Group Member shall ensure that the costs incurred in so doing shall be allocated
fairly among such entities, to the extent practicable, on the basis of such
entities' actual share of such costs and to the extent such allocation is not
practicable, on a basis reasonably related to such entities' fair share of such
costs.  To the extent that any Group Member contracts or does business with
vendors or service providers where the goods and services provided are partially
for the benefit of any other Person, the costs incurred in so doing shall be
fairly allocated to or among such entities for whose benefit the goods or
services are provided on the basis of such entities' actual share of such costs
and to the extent such allocation is not practicable, on a basis reasonably
related to such entities' fair share of such costs.  All material transactions
between or among a Group Member and any of its respective Affiliates, whether
currently existing or hereafter entered into, shall be only on an arm's-length
basis.
 
(d)  Each Group Member shall maintain a principal executive office at a separate
address from the address of each of its Affiliates (other than any Group Member
or its respective Subsidiaries); provided that reasonably segregated offices in
the same building shall constitute separate addresses for purposes of this
clause (d) so long as such office space is leased or subleased to any Group
Member under a separate written agreement between such Group Member and such
Affiliate on arm's-length terms.  To the extent that any Group Member or any of
its Affiliates have offices in the same location, there shall be a fair and
appropriate allocation of overhead costs among them, and each such entity shall
bear its fair share of such expenses.
 


 
-72-

--------------------------------------------------------------------------------

 


(e)  Each Group Member shall maintain and issue separate financial statements
prepared not less frequently than annually and prepared in accordance with GAAP.
 
(f)  Each Group Member shall conduct its affairs in its own name and strictly in
accordance with its Constituent Documents and observe all necessary, appropriate
and customary corporate formalities, including, but not limited to, holding all
regular and special officers' and directors' meetings appropriate to authorize
all corporate action, keeping separate and accurate minutes of its meetings,
passing all resolutions or consents necessary to authorize actions taken or to
be taken, and maintaining accurate and separate books, records and accounts,
including, but not limited to, payroll and intercompany transaction accounts.
 
(g)  None of the Group Members shall, nor shall they permit any of their
respective Subsidiaries to, assume or guarantee any of the liabilities of any
Affiliate except as expressly permitted herein.
 
(h)  Each Group Member shall have stationery and other business forms separate
and distinct from that of any other Person.
 
(i)  Each Group Member shall cause its assets to be maintained in a manner that
facilitates their identification and segregation from those of any other Person.
 
(j)  At all times thereafter, the board of directors of the Borrower shall have
at least 1 director who is not an officer, director, employee, material
shareholder or material supplier of any Affiliate of the Borrower (other than
any Loan Party) and whose vote is required in order for the Borrower to file a
voluntary petition for bankruptcy or to commence any other event that would
constitute an Event of Default under Section 9.1(e).
 
Section 7.14  Digital Cinema Deployment Agreements.  No Group Member shall, on
or after the Closing Date, enter into any Digital Cinema Deployment Agreement
other than such Digital Cinema Deployment Agreements that are in form and
substance reasonably acceptable to the Co-Administrative Agents.  The Borrower
shall cause each Distributor party to a Digital Cinema Deployment Agreement
entered into on or after the Closing Date to (a) consent to the assignment of
such Digital Cinema Deployment Agreement in favor of the Collateral Agent, (b)
confirm that the Lenders are acceptable financing sources and (c) acknowledge
the security interests granted by the Group Members to the Collateral Agent and
the Lenders.
 
Section 7.15  Exhibitor Agreements.  No Group Member shall, after the Closing
Date, enter into any Exhibitor Agreement, other than such Exhibitor Agreements
that are in form and substance, and with Approved Exhibitors and for such
locations, in each case that are reasonably satisfactory to the
Co-Administrative Agents.
 
Section 7.16  DCI Spec Compliance.  The Group Members shall deploy or redeploy
only Digital Systems that are compliant with the Digital Cinema System
Specification V1.0 issued July 20, 2005 by Digital Cinema Initiatives, LLC, as
amended from time to time, issued by Digital Cinema Initiatives, or any updated
specifications required by any Digital Cinema Deployment Agreement, in each
case, unless such compliance has been waived in writing by a Distributor and
such waiver has been provided to the Co-Administrative Agents or is otherwise
referenced on Schedule 4.20 hereof.
 


 
-73-

--------------------------------------------------------------------------------

 


Section 7.17  Certificates of Insurance.  To the extent not previously delivered
to the Collateral Agent, the Borrower shall deliver, or cause to be delivered by
the applicable Approved Exhibitor, on or before 30 days after the Closing Date
(or such later date as the Co-Administrative Agents may agree in writing so long
as such later date is not more than 60 days after the Closing Date) certificates
of insurance in respect of any Digital System installed prior to or after the
Closing Date, in each case, in form and substance satisfactory to the Collateral
Agent, demonstrating that the insurance policies required by Section 7.5 in
respect of such Digital System are in full force and effect and have all the
terms required by Section 7.5.
 
Section 7.18  Management Services Agreement.  The Borrower acknowledges and
agrees that pursuant to the Management Services Agreement it has appointed the
Paying Agent and the Collateral Agent each to serve as its representatives and
agents to, subject to the terms thereof, take actions, make decisions, and grant
consents or approvals thereunder on behalf of the Borrower.  The Borrower shall
cooperate with the Paying Agent and the Collateral Agent with respect to any
exercise by either of them of any such right or power, and shall not impede or
obstruct the Paying Agent or the Collateral Agent (or any sub-agent of either of
them) in the event any such right or power is exercised.  Except as may
otherwise be agreed by the Paying Agent and the Collateral Agent, the Borrower
shall obtain the consent or approval of the Paying Agent and the Collateral
Agent prior to making any election or taking any action under the Management
Services Agreement which requires the agreement, approval, or consent of the
Paying Agent and the Collateral Agent.
 
ARTICLE VIII
NEGATIVE COVENANTS
 
The Borrower (and, to the extent set forth in any other Loan Document, each
other Group Member) agrees with the Lenders and the Agents to each of the
following, as long as any Obligation remains outstanding:
 
Section 8.1  Indebtedness.  No Group Member shall, directly or indirectly, incur
or otherwise remain liable with respect to or responsible for, any Indebtedness
except for the following:
 
(a)  the Obligations;
 
(b)  Indebtedness existing on the date hereof and set forth on Schedule 8.1,
together with any Permitted Refinancing thereof;
 
(c)  Indebtedness consisting of Capitalized Lease Obligations (other than with
respect to a lease entered into as part of a Sale and Leaseback Transaction) and
purchase money Indebtedness, in each case incurred by any Group Member to
finance the acquisition, repair, improvement or construction of fixed or capital
assets of such Group Member, together with any Permitted Refinancing thereof;
provided, however, that (i) the aggregate outstanding principal amount of all
such Indebtedness does not exceed $250,000 at any time and (ii) the principal
amount of such Indebtedness does not exceed the lower of the cost or fair market
value of the property so acquired or built or of such repairs or improvements
financed, whether directly or
 


 
-74-

--------------------------------------------------------------------------------

 


through a Permitted Refinancing, with such Indebtedness (each measured at the
time such acquisition, repair, improvement or construction is made);
 
(d)  intercompany loans made by a Group Member to any other Group Member so long
as such loans constitute Permitted Investments of such Group Member;
 
(e)  Guaranty Obligations of any Group Member with respect to Permitted
Indebtedness of any other Group Member (other than Indebtedness permitted
hereunder in reliance upon clause (b) above, for which Guaranty Obligations may
be permitted to the extent set forth in such clause);
 
(f)  to the extent constituting Indebtedness, endorsements for collection or
deposit; and
 
(g)  unsecured Indebtedness not otherwise permitted hereby in an aggregate
principal amount not to exceed $250,000 at any time outstanding and which has no
cash pay interest.
 
Section 8.2  Liens.  No Group Member shall incur, maintain or otherwise suffer
to exist any Lien upon or with respect to any of its property, whether now owned
or hereafter acquired, or assign any right to receive income or profits, except
for the following:
 
(a)  Liens created pursuant to any Loan Document;
 
(b)  With respect to each Group Member, Customary Permitted Liens;
 
(c)  Liens existing on the date hereof and set forth on Schedule 8.2;
 
(d)  Liens on the property of any Group Member securing Indebtedness (whether
directly or through a Permitted Refinancing) permitted under Section 8.1(c);
provided, however, that (i) such Liens exist prior to the acquisition of, or
attach substantially simultaneously with, or within 90 days after, the
acquisition, repair, improvement or construction of, such property financed by
such Indebtedness (whether directly or through a Permitted Refinancing) and (ii)
such Liens do not extend to any property of any Group Member other than the
property (and proceeds thereof) acquired or built, or the improvements or
repairs, financed by such Indebtedness (whether directly or through a Permitted
Refinancing); and
 
(e)  Liens arising by operation of applicable Requirements of Law as a result of
the non-payment of lawful claims; provided, that such Liens do not encumber
property that, individually or in the aggregate, has a value greater than or
equal to $250,000.
 
Section 8.3  Investments.  No Group Member shall make or maintain, directly or
indirectly, any Investment except for the following:
 
(a)  Investments existing on the date hereof and set forth on Schedule 8.3;
 
(b)  Investments in cash and Cash Equivalents maintained in Cash Collateral
Accounts;
 


 
-75-

--------------------------------------------------------------------------------

 


(c)  (i) endorsements for collection or deposit in the ordinary course of
business consistent with past practice, (ii) extensions of trade credit (other
than to Affiliates of the Borrower) arising or acquired in the ordinary course
of business and (iii) Investments received in settlements in the ordinary course
of business of past due receivables; and
 
(d)  Investments by any Group Member in any other Group Member.
 
Section 8.4  Asset Sales; Stock Issuances.  No Group Member shall Sell any of
its property (other than cash) or issue any shares of its own Stock, except for
the following:
 
(a)  In each case to the extent entered into in the ordinary course of business
and made to a Person that is not an Affiliate of the Borrower, (i) Sales of Cash
Equivalents, inventory or property that has become obsolete or worn out and (ii)
non-exclusive licenses of Intellectual Property;
 
(b)  a true lease or sublease of real property not constituting Indebtedness and
not entered into as part of a Sale and Leaseback Transaction;
 
(c)  (i) any Sale of any property (other than their own Stock or Stock
Equivalents) by any Group Member to any other Group Member to the extent any
resulting Investment constitutes a Permitted Investment and (ii) any Restricted
Payment by any Group Member permitted pursuant to Section 8.5;
 
(d)  (i) any Sale or issuance by the Borrower of its own Stock, provided, that
it shall be a condition to the Sale or issuance of such Stock that such Stock be
pledged to the Collateral Agent, for the benefit of the Secured Parties, to
secure the Obligations and (ii) any Sale or issuance by any Subsidiary of the
Borrower of its own Stock to any Group Member, provided, however, that the
proportion of such Stock and of each class of such Stock (both on an outstanding
and fully-diluted basis) held by the Loan Parties, taken as a whole, does not
change as a result of such Sale or issuance;
 
(e)  any Sale of Installed Digital Systems to an Approved Exhibitor in
connection with the exercise by such Approved Exhibitor of its buyout option
under the applicable Exhibitor Agreement; provided, however, that the aggregate
number of Installed Digital Systems sold pursuant to this clause (e) shall not
exceed 10% of the aggregate number of Installed Digital Systems as of the date
of such Sale.
 
Section 8.5  Restricted Payments.  No Group Member shall directly or indirectly,
declare, order, pay, make or set apart any sum for any Restricted Payment except
for the following:
 
(a)  Restricted Payments by any Group Member to any other Group Member;
 
(b)  dividends and distributions declared and paid on the common Stock of any
Group Member ratably to the holders of such common Stock and payable only in
common Stock of such Group Member;
 


 
-76-

--------------------------------------------------------------------------------

 


  (c)  Restricted Payments by the Borrower to holders of the Borrower's stock
for the sole purpose of funding the payment of net income taxes attributable to
such holders' ownership of the Borrower but in an amount not to exceed the
actual liability that would be incurred by Borrower on a standalone basis and,
in any event, excluding tax obligations owing as a result of a purchase of Term
Loans by any Affiliate of the Borrower;
 
(d)  Restricted Payments made from the portion of Excess Cash Flow not required
to be applied to prepay the Term Loans in accordance with Section 2.5(a);
provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom.
 
Section 8.6  Prepayment of Indebtedness.  No Group Member shall (a) prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof any Indebtedness, (b) set apart any property for such purpose, whether
directly or indirectly and whether to a sinking fund, a similar fund or
otherwise, or (c) make any payment in violation of any subordination terms of
any Indebtedness; provided, however, that each Group Member may, in accordance
with and to the extent permitted by the Loan Documents, do each of the
following:
 
(i)  (A) prepay the Obligations or (B) consummate a Permitted Refinancing;
 
(ii)  so long as no Event of Default has occurred and is continuing, prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof (or set apart any property for such purpose) any Indebtedness permitted
under Section 8.1(d) and owing to any other Group Member; and
 
(iii)  make regularly scheduled or otherwise required repayments or redemptions
of Indebtedness (other than Indebtedness owing to any Affiliate of the
Borrower).
 
Section 8.7  Fundamental Changes.  No Group Member shall (a) merge, consolidate
or amalgamate with any other Person, (b) acquire all or substantially all of the
Stock or Stock Equivalents of any other Person or (c) acquire all or
substantially all of the assets of any other Person or all or substantially all
of the assets constituting any line of business, division, branch, operating
division or other unit operation of any other Person, in each case except for
the following:  (i) the merger, consolidation or amalgamation of any Group
Member (other than the Borrower) into any other Group Member and (ii) the
merger, consolidation or amalgamation of any Group Member for the sole purpose,
and with the sole material effect, of changing its State of organization within
the United States; provided, however, that (A) in the case of any merger,
consolidation or amalgamation involving the Borrower, the Borrower shall be the
surviving Person ,(B) in the case of any merger, consolidation or amalgamation
involving any Group Member (other than the Borrower), a Group Member shall be
the surviving Person and (C) prior to or contemporaneously with the consummation
of any action permitted under this Section 8.7, all actions required to maintain
the perfection of the Liens of the Collateral Agent on the Stock or property of
such Group Member shall have been made.
 
Section 8.8  Change in Nature of Business.  No Group Member shall carry on any
business, operations or activities (whether directly, through a joint venture,
or otherwise)
 


 
-77-

--------------------------------------------------------------------------------

 


substantially different from those carried on by the Group Members at the date
hereof and business, operations and activities reasonably related thereto.
 
Section 8.9  Transactions with Affiliates.  No Group Member shall, except as
otherwise expressly permitted herein, enter into any other transaction directly
or indirectly with, or for the benefit of, any Affiliate (including Guaranty
Obligations with respect to any obligation of any such Affiliate), except for
(a) transactions between or among the Group Members, (b) transactions in the
ordinary course of business on a basis no less favorable to such Group Member as
would be obtained in a comparable arm's length transaction with a Person not an
Affiliate of such Group Member, (c) Restricted Payments permitted under Section
8.5, (d) transactions evidenced by the Management Services Agreement (including
the payment of any Servicing Fees to the extent permitted hereunder (but
excluding payment of any Incentive Servicing Fees)) and (e) reasonable director
compensation to directors of any Group Member to the extent such compensation is
reflected in the Budget most recently delivered to the Paying Agent.
 
Section 8.10  Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments.  No Group Member shall incur or otherwise suffer to exist
or become effective or remain liable on or be responsible for any Contractual
Obligation limiting the ability of (a) any Group Member (other than the
Borrower) to make Restricted Payments to, or Investments in, or repay
Indebtedness or otherwise Sell property to, any other Group Member or (b) any
Group Member to incur or suffer to exist any Lien upon its property, whether now
owned or hereafter acquired, securing any of its Obligations (including any
"equal and ratable" clause and any similar Contractual Obligation requiring,
when a Lien is granted on any property, another Lien to be granted on such
property or any other property), except, for each of clauses (a) and (b) above,
(x) pursuant to the Loan Documents and (y) limitations on Liens (other than
those securing any Obligation) on any property whose acquisition, repair,
improvement or construction is financed by purchase money Indebtedness,
Capitalized Lease Obligations or Permitted Refinancings permitted under Section
8.1(b) or (c) set forth in the Contractual Obligations governing such
Indebtedness, Capitalized Lease Obligations or Permitted Refinancing or Guaranty
Obligations with respect thereto.
 
Section 8.11  Modification of Certain Documents.  No Group Member shall waive or
otherwise modify any term of (a) any Digital Cinema Deployment Agreement, (b)
any Exhibitor Agreement, (c) any Intercompany Agreement, (d) the Management
Services Agreement or (e) its Constituent Document, except, in each case, with
the prior written consent of the Co-Administrative Agents.
 
Section 8.12  Accounting Changes; Fiscal Year.  No Group Member shall change its
(a) accounting treatment or reporting practices, except as required by GAAP or
any Requirement of Law, or (b) its fiscal year or its method for determining
fiscal quarters or fiscal months.
 
Section 8.13  Margin Regulations.  No Group Member shall use all or any portion
of the proceeds of any credit extended hereunder to purchase or carry margin
stock (within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board.
 


 
-78-

--------------------------------------------------------------------------------

 


Section 8.14  Compliance with ERISA.  No ERISA Affiliate shall cause or suffer
to exist (a) any event that could result in the imposition of a Lien with
respect to any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event,
that would, in the aggregate, have a Material Adverse Effect.  No Group Member
shall cause or suffer to exist any event that could result in the imposition of
a Lien with respect to any Benefit Plan.
 
Section 8.15  Hazardous Materials.  Other than such violations, Environmental
Liabilities and effects that would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect, no Group Member shall cause or suffer to
exist (a) the disposal, transportation, sale, reuse, recycle or Release of any
Hazardous Materials from Digital Systems in violation of Environmental Laws or
(b) the Release of any Hazardous Material at, to or from any real property
owned, leased, subleased or otherwise operated or occupied by any Group Member
that would violate any Environmental Law, form the basis for any Environmental
Liabilities or otherwise adversely affect the value or marketability of any real
property (whether or not owned by any Group Member).
 
Section 8.16  Capital Expenditures.  No Group Member shall incur, or permit to
be incurred, Capital Expenditures (to the extent not the responsibility of
Cinedigm under the Management Services Agreement) to exceed $50,000 in any
Fiscal Year (the "Capital Expenditure Allowance"); provided, that if any amount
of the Capital Expenditure Allowance is not used a Fiscal Year, the Capital
Expenditure Allowance for the Fiscal Year immediately following such Fiscal Year
shall be increased by such unused amount.
 
Section 8.17  No Foreign Subsidiaries.  No Group Member shall create or have any
Foreign Subsidiaries or any interest in any foreign joint ventures.
 
Section 8.18  Bank Accounts.  Other than the Cash Management Accounts, no Group
Member shall create, owns or otherwise have an interest (whether ownership
interest, an interest in deposited funds or otherwise) in any deposit or other
bank account (including any securities account or any zero balance, payroll,
withholding or other fiduciary account).
 
 
ARTICLE IX
EVENTS OF DEFAULT
 
Section 9.1  Events of Default.  Each of the following shall be an Event of
Default:
 
(a)  the Borrower shall fail to pay (i) any principal of any Term Loan when the
same becomes due and payable, (ii) any interest on any Term Loan and such
non-payment continues for a period of three Business Days after the due date
therefor or (iii) any fee under any Loan Document or any other Obligation (other
than those set forth in clauses (i) and (ii) above) and such non-payment
continues for a period of five Business Days after the due date therefor; or
 
(b)  any representation, warranty or certification made or deemed made by or on
behalf of any Loan Party in any Loan Document or by or on behalf of any Loan
Party (or any Responsible Officer thereof) in connection with any Loan Document
(including in any document delivered in connection with any Loan Document) shall
prove to have been incorrect in any
 


 
-79-

--------------------------------------------------------------------------------

 


material respect (without duplication of any materiality qualifier contained
therein) when made or deemed made; or
 
(c)  any Loan Party or any Affiliate of a Loan Party shall fail to comply with
(i) any provision of Article V, Sections 6.2(a)(i), 7.1, 7.9, 7.10, 7.11, 7.13,
7.16, 7.18 or Article VIII or (ii) any other provision of any Loan Document if,
in the case of this clause (ii), such failure shall remain unremedied for 30
days after the earlier of (A) the date on which a Responsible Officer of the
Borrower becomes aware of such failure and (B) the date on which notice thereof
shall have been given to the Borrower by the Paying Agent or the Required
Lenders, provided, that, with respect to any non-compliance with Section 6.1,
the Borrower shall only be allowed one 30-day grace period in any 12-month
period and four 30-day grace periods during the term of this Agreement; or
 
(d)  (i) any Group Member shall fail to make any payment when due (whether due
because of scheduled maturity, required prepayment provisions, acceleration,
demand or otherwise) on any Indebtedness of any Group Member (other than the
Obligations) and, in each case, such failure relates to Indebtedness having a
principal amount of $250,000 or more, (ii) any other event shall occur or
condition shall exist under any Contractual Obligation relating to any such
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness or (iii) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid, redeemed, defeased or repurchased (other than by a regularly
scheduled payment or required prepayment), prior to the stated maturity thereof;
or
 
(e)  (i) any Group Member shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally or shall
make a general assignment for the benefit of creditors, (ii) any proceeding
shall be instituted by or against any Group Member seeking to adjudicate it a
bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, composition of it or its debts or
any similar order, in each case under any Requirement of Law relating to
bankruptcy, insolvency or reorganization or relief of debtors or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee, conservator, liquidating agent, liquidator, other similar official or
other official with similar powers, in each case for it or for any substantial
part of its property and, in the case of any such proceedings instituted against
(but not by or with the consent of) any Group Member, either such proceedings
shall remain undismissed or unstayed for a period of 60 days or more or any
action sought in such proceedings shall occur or (iii) any Group Member shall
take any corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above; or
 
(f)  one or more judgments, orders or decrees (or other similar process) shall
be rendered against any Group Member (i)(A) in the case of money judgments,
orders and decrees, involving an aggregate amount (excluding amounts adequately
covered by insurance payable to any Group Member, to the extent the relevant
insurer has not denied coverage therefor) in excess of $250,000 or (B)
otherwise, that would reasonably be expected to have, in the aggregate, a
Material Adverse Effect and (ii)(A) enforcement proceedings shall have been
commenced by any creditor upon any such judgment, order or decree or (B) such
judgment, order or decree shall not have been vacated or discharged for a period
of 30 consecutive days and
 


 
-80-

--------------------------------------------------------------------------------

 


there shall not be in effect (by reason of a pending appeal or otherwise) any
stay of enforcement thereof; or
 
(g)  except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by the Paying Agent or the
Collateral Agent, as applicable, or as otherwise expressly permitted under any
Loan Document, (i) any provision of any Loan Document shall, at any time after
the delivery of such Loan Document, fail to be valid and binding on, or
enforceable against, any Loan Party party thereto or (ii) any Loan Document
purporting to grant a Lien to secure any Obligation shall, at any time after the
delivery of such Loan Document, fail to create a valid and enforceable Lien on
any Collateral purported to be covered thereby or such Lien shall fail or cease
to be a perfected Lien with the priority required in the relevant Loan Document,
or any Group Member shall state in writing that any of the events described in
clause (i) or (ii) above shall have occurred; or
 
(h)  there shall occur any Change of Control; or
 
(i)  (i) a Material Digital Cinema Deployment Agreement shall cease to be valid,
binding or enforceable in accordance with its terms (other than pursuant to a
merger or acquisition of a Distributor party to a Material Digital Cinema
Deployment Agreement with or by another Distributor party to a Material Digital
Cinema Deployment Agreement) and within 120 days thereafter, the Borrower shall
not have delivered to the Paying Agent written evidence of the reinstatement of
such Material Digital Cinema Deployment Agreement as a valid, binding and
enforceable agreement or (ii) any Group Member shall be in breach of any
Material Digital Cinema Deployment Agreement and the effect of such breach is to
permit the termination of such Material Digital Cinema Deployment Agreement and
within 120 days of such breach the Borrower has not delivered to the Paying
Agent written evidence of the cure or waiver of such breach by the applicable
Distributor; or
 
(j)  (i)  any Intercompany Agreement set forth on Schedule 9.1(k) shall cease to
be valid, binding or enforceable in accordance with its terms and within 120
days thereafter such agreement is not replaced with a new agreement satisfactory
to the Co-Administrative Agents or (ii) any Group Member shall be in breach of
any of the same and the effect of such breach is to permit the termination of
such agreement, and within 180 days thereafter such breach is not cured; or
 
(k)  the occurrence of an ERISA Event that, when take together with all other
ERISA Events that have occurred, could reasonably be expected to subject a Group
Member to liability in excess of $250,000.
 
Section 9.2  Remedies.  (a) General.  During the continuance of any Event of
Default, (a) the Paying Agent may, and, at the request of the Required Lenders,
shall, in each case by notice to the Borrower, declare immediately due and
payable all or part of any Obligation (including the Term Loans and any accrued
but unpaid interest thereon), whereupon the same shall become immediately due
and payable, without presentment, demand, protest or further notice or other
requirements of any kind, all of which are hereby expressly waived by the
Borrower (and, to the extent provided in any other Loan Document, other Loan
Parties) and (b) the Paying Agent, Co-Administrative Agents and the Collateral
Agent, as applicable, may and, at
 


 
-81-

--------------------------------------------------------------------------------

 


the request of the Required Lenders, shall, exercise any other right or remedy
provided under any Loan Document or by any applicable Requirement of Law;
provided, however, that, effective immediately upon the occurrence of the Events
of Default specified in Section 9.1(e), (all Obligations (including in each case
all Term Loans and any accrued all accrued but unpaid interest thereon) shall
automatically become and be due and payable, without presentment, demand,
protest or further notice or other requirement of any kind, all of which are
hereby expressly waived by the Borrower (and, to the extent provided in any
other Loan Document, any other Loan Party)
 
(b)  Actions with respect to Management Services Agreement.  During the
continuance of any Event of Default, the Collateral Agent may, and, at the
request of the Required Lenders, shall exercise any and all rights of the
Borrower under the Management Services Agreement including the right to replace
the "Manager" defined therein or terminate the Management Services Agreement or
take any other action under the Management Services Agreement that would
otherwise be able to be taken by the Borrower as "Owner" thereunder.
 
ARTICLE X
THE AGENTS
 
Section 10.1  Appointment and Authorization of the Agents.  (a)  Appointment and
Duties of Co-Administrative Agents.  Each of the Lenders hereby irrevocably
appoints each of SG and GE Capital (and any respective successors pursuant to
Section 10.11) to act on its behalf as the Co-Administrative Agents hereunder
and under the other Loan Documents, and each of the Lenders authorizes the
Co-Administrative Agents to take such actions on its behalf and to exercise such
powers as are delegated to each Co-Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.
 
(b)  Appointment of Paying Agent.  Each Lender hereby appoints SG (together with
any successor Paying Agent pursuant to Section 10.9) as the Paying Agent
hereunder and authorizes the Paying Agent to (i) execute and deliver the Loan
Documents and accept delivery thereof on its behalf from any Group Member, (ii)
take such action on its behalf and to exercise all rights, powers and remedies
and perform the duties as are expressly delegated to the Paying Agent under such
Loan Documents and (iii) exercise such powers as are reasonably incidental
thereto.
 
(c)  Duties of Paying Agent as Disbursing Agent.  Without limiting the
generality of clause (b) above, the Paying Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders), and is hereby
authorized, to (i) act as the disbursing and collecting agent for the Lenders
with respect to all payments and collections arising in connection with the Loan
Documents (including in any proceeding described in Section 9.1(e)(ii) or any
other bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to the Paying Agent, (ii) file and prove claims
and file other documents necessary or desirable to allow the claims of the
Secured Parties with respect to any Obligation in any proceeding described in
Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar proceeding
(but not to vote, consent or otherwise act on behalf of such Secured Party) and
(iii)
 


 
-82-

--------------------------------------------------------------------------------

 


execute any amendment, consent or waiver under the Loan Documents on behalf of
any Lender that has consented in writing to such amendment, consent or waiver.
 
(d)  Appointment and Duties of Collateral Agent.  Each Lender hereby appoints GE
Capital (together with any successor Collateral Agent pursuant to Section 10.10)
as the Collateral Agent hereunder and authorizes the Collateral Agent to (i)
execute and deliver the Loan Documents to which it is a party and accept
delivery thereof on its behalf from any Group Member, (ii) take such action on
its behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to the Collateral Agent under such Loan
Documents, (iii) act as collateral agent for each Secured Party for purposes of
the perfection of all Liens created by such agreements and all other purposes
stated therein, (iv) manage, supervise and otherwise deal with the Collateral,
(v) take such other action as is necessary or desirable to maintain the
perfection and priority of the Liens created or purported to be created by the
Loan Documents, (vi) except as may be otherwise specified in any Loan Document,
exercise all remedies given to the Collateral Agent and the other Secured
Parties with respect to the Collateral, whether under the Loan Documents,
applicable Requirements of Law or otherwise (vii) execute any amendment, consent
or waiver under the Loan Documents to which the Collateral Agent is a party on
behalf of any Lender that has consented in writing to such amendment, consent or
waiver, and (viii) exercise such powers as are reasonably incidental thereto;
provided, however, that the Collateral Agent hereby appoints, authorizes and
directs each Lender to act as collateral sub-agent for the Collateral Agent and
the Lenders for purposes of the perfection of all Liens with respect to the
Collateral, including any deposit account maintained by a Loan Party with, and
cash and Cash Equivalents held by, such Lender, and may further authorize and
direct the Lenders to take further actions as collateral sub-agents for purposes
of enforcing such Liens or otherwise to transfer the Collateral subject thereto
to the Collateral Agent, and each Lender hereby agrees to take such further
actions to the extent, and only to the extent, so authorized and directed.
 
(e)  Limited Duties.  Under the Loan Documents, the Agents (i) are acting solely
on behalf of the Lenders (except to the limited extent provided in Section
2.11(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term
"Co-Administrative Agent", "Paying Agent", "Collateral Agent" or the terms
"agent," "co-administrative agent", "paying agent" and "collateral agent" and
similar terms in any Loan Document to refer to the Paying Agent, the
Co-Administrative Agents or the Collateral Agent, which terms are used for title
purposes only, (ii) are not assuming any obligation under any Loan Document
other than as expressly set forth therein or any role as agent, fiduciary or
trustee of or for any Lender or any other Secured Party and (iii) shall have no
implied functions, responsibilities, duties, obligations or other liabilities
under any Loan Document, and each Lender hereby waives and agrees not to assert
any claim against any Agent based on the roles, duties and legal relationships
expressly disclaimed in clauses (i) through (iii) above.  None of the Persons
identified on the facing page of this Agreement as a "syndication agent" shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than, in the case of such Persons that are also Lenders, those
obligations applicable to Lenders.
 
Section 10.2  Binding Effect.  Each Lender agrees that (i) any action taken by
any Agent or the Required Lenders (or, if expressly required hereby, a greater
proportion of the Lenders) in
 


 
-83-

--------------------------------------------------------------------------------

 


accordance with the provisions of the Loan Documents, (ii) any action taken by
such Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by such Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Secured
Parties.
 
Section 10.3  Use of Discretion.  (a)  No Action without Instructions.  No Agent
shall be required to exercise any discretion or take, or to omit to take, any
action, including with respect to enforcement or collection, except any action
it is required to take or omit to take (i) under any Loan Document or (ii)
pursuant to instructions from the Required Lenders (or, where expressly required
by the terms of this Agreement, a greater proportion of the Lenders).
 
(b)  Right Not to Follow Certain Instructions.  Notwithstanding clause (a)
above, no Agent shall be required to take, or to omit to take, any action (i)
unless, upon demand, such Agent receives an indemnification satisfactory to it
from the Lenders (or, to the extent applicable and acceptable to such Agent, any
other Secured Party) against all Liabilities that, by reason of such action or
omission, may be imposed on, incurred by or asserted against such Agent or any
Related Person thereof or (ii) that is, in the opinion of such Agent or its
counsel, contrary to any Loan Document or applicable Requirement of Law.
 
Section 10.4  Delegation of Rights and Duties.  Each Agent may, upon any term or
condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured
Party).  Any such Person shall benefit from this Article X to the extent
provided by such Agent.
 
Section 10.5  Reliance and Liability.  (a)  Each Agent may, without incurring
any liability hereunder, (i) treat the payee of any Note as its holder until
such Note has been assigned in accordance with Section 11.2(e), (ii) rely on the
Register to the extent set forth in Section 2.11, (iii) consult with any of its
Related Persons and, whether or not selected by it, any other advisors,
accountants and other experts (including advisors to, and accountants and
experts engaged by, any Loan Party) and (iv) rely and act upon any document and
information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.
 
(b)  None of the Agents or any of their Related Persons shall be liable for any
action taken or omitted to be taken by any of them under or in connection with
any Loan Document, and each Lender and the Borrower hereby waive and shall not
assert (and the Borrower shall cause each other Loan Party to waive and agree
not to assert) any right, claim or cause of action based thereon, except to the
extent of liabilities resulting primarily from the gross negligence or willful
misconduct of such Agent or, as the case may be, such Related Person (each as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein.  Without
limiting the foregoing, no Agent:
 


 
-84-

--------------------------------------------------------------------------------

 


(i)  shall be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of such Agent, when acting on
behalf of such Agent);
 
(ii)  shall be responsible to any Secured Party for the due execution, legality,
validity, enforceability, effectiveness, genuineness, sufficiency or value of,
or the attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, any Loan Document;
 
(iii)  makes any warranty or representation, or shall be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any Loan
Party in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to any Loan Party,
whether or not transmitted or (except for documents expressly required under any
Loan Document to be transmitted to the Lenders) omitted to be transmitted by
such Agent, including as to completeness, accuracy, scope or adequacy thereof,
or for the scope, nature or results of any due diligence performed by such Agent
in connection with the Loan Documents; and
 
(iv)  shall have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Loan Party or as to the existence or continuation or possible occurrence
or continuation of any Default or Event of Default or shall be deemed to have
notice or knowledge of such occurrence or continuation unless it has received a
notice from the Borrower or any Lender describing such Default or Event of
Default clearly labeled "notice of default" (in which case such Agent shall
promptly give notice of such receipt to all Lenders);
 
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and the Borrower hereby waives and agrees not to assert (and the Borrower
shall cause each other Loan Party to waive and agree not to assert) any right,
claim or cause of action it might have against such Agent based thereon.
 
Section 10.6  Agents Individually.  Each Agent and its Affiliates may make loans
and other extensions of credit to, acquire Stock and Stock Equivalents of,
engage in any kind of business with, any Loan Party or Affiliate thereof as
though it were not acting as such Agent and may receive separate fees and other
payments therefor.  To the extent an Agent or any of its Affiliates makes any
Term Loan or otherwise becomes a Lender hereunder, it shall have and may
exercise the same rights and powers hereunder and shall be subject to the same
obligations and liabilities as any other Lender and the terms "Lender" and
"Required Lender" and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, such Agent or such
Affiliate, as the case may be, in its individual capacity as Lender or as one of
the Required Lenders, respectively.
 
 
 


 
-85-

--------------------------------------------------------------------------------

 


    Section 10.7  Lender Credit Decision.  Each Lender acknowledges that it
shall, independently and without reliance upon any Agent or any Lender or any of
their Related Persons or upon any document (including the Disclosure Documents)
solely or in part because such document was transmitted by such Agent or any of
its Related Persons, conduct its own independent investigation of the financial
condition and affairs of each Loan Party and make and continue to make its own
credit decisions in connection with entering into, and taking or not taking any
action under, any Loan Document or with respect to any transaction contemplated
in any Loan Document, in each case based on such documents and information as it
shall deem appropriate.  Except for documents expressly required by any Loan
Document to be transmitted by a specific Agent to the Lenders, no Agent shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Loan Party or any Affiliate of
any Loan Party that may come in to the possession of such Agent or any of its
Related Persons.
 
Section 10.8  Expenses; Indemnities.  (a)  Each Lender agrees to reimburse each
Agent and each of their respective Related Persons (to the extent not reimbursed
by any Loan Party) promptly upon demand for such Lender's Pro Rata Share of any
costs and expenses (including fees, charges and disbursements of financial,
legal and other advisors and Other Taxes paid in the name of, or on behalf of,
any Loan Party) that may be incurred by such Agent or any of its Related Persons
in connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.
 
(b)  Each Lender further agrees to indemnify each Agent and each of their
respective Related Persons (to the extent not reimbursed by any Loan Party),
from and against such Lender's aggregate Pro Rata Share of the Liabilities
(including taxes, interests and penalties imposed for not properly withholding
or backup withholding on payments made to on or for the account of any Lender)
that may be imposed on, incurred by or asserted against such Agent or any of its
Related Persons in any matter relating to or arising out of, in connection with
or as a result of any Loan Document or any other act, event or transaction
related, contemplated in or attendant to any such document, or, in each case,
any action taken or omitted to be taken by such Agent or any of its Related
Persons under or with respect to any of the foregoing; provided, however, that
no Lender shall be liable to such Agent or any of its Related Persons to the
extent such liability has resulted primarily from the gross negligence or
willful misconduct of such Agent or, as the case may be, such Related Person, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order.
 
Section 10.9  Resignation of Paying Agent.  (a)  The Paying Agent may resign at
any time by delivering notice of such resignation to the Lenders and the
Borrower, effective on the date set forth in such notice or, if no such date is
set forth therein, upon the date that is 30 days after such notice is given.  If
the Paying Agent delivers any such notice, (i) if GE Capital is a Lender or an
Agent at the time of such notice of resignation, GE Capital may choose, in its
sole discretion, to be the Paying Agent or (ii) if GE Capital is not a Lender or
Agent at such time or chooses not to be the Paying Agent, then the Required
Lenders shall have the right to appoint a successor Paying Agent.  If, within 30
days after the retiring Paying Agent having given notice of resignation, no
successor Paying Agent has been appointed by the Required Lenders that has


 
-86-

--------------------------------------------------------------------------------

 


accepted such appointment, then the retiring Paying Agent may, on behalf of the
Lenders, appoint a successor Paying Agent from among the Lenders.  Each
appointment under this clause(a) shall be subject to the prior written consent
of the Borrower, which may not be unreasonably withheld but shall not be
required during the continuance of a Default.
 
(b)  Effective immediately upon its resignation, (i) the retiring Paying Agent
shall be discharged from its duties and obligations under the Loan Documents,
(ii) the Lenders shall assume and perform all of the duties of the Paying Agent
until a successor Paying Agent shall have accepted a valid appointment
hereunder, (iii) the retiring Paying Agent and its Related Persons shall no
longer have the benefit of any provision of any Loan Document other than with
respect to any actions taken or omitted to be taken while such retiring Paying
Agent was, or because such Paying Agent had been, validly acting as Paying Agent
under the Loan Documents and (iv) subject to its rights under Section 10.3, the
retiring Paying Agent shall take such action as may be reasonably necessary to
assign to the successor Paying Agent its rights as Paying Agent under the Loan
Documents.  Effective immediately upon its acceptance of a valid appointment as
Paying Agent, a successor Paying Agent shall succeed to, and become vested with,
all the rights, powers, privileges and duties of the retiring Paying Agent under
the Loan Documents.
 
Section 10.10  Resignation of Collateral Agent.  (a)  The Collateral Agent may
resign at any time by delivering notice of such resignation to the Lenders and
the Borrower, effective on the date set forth in such notice or, if no such date
is set forth therein, upon the date that is 30 days after such notice is
given.  If the Collateral Agent delivers any such notice, (i) if SG is a Lender
or an Agent at the time of such notice of resignation, SG may choose, in its
sole discretion, to be the Collateral Agent or (ii) if SG is not a Lender or
Agent at such time or chooses not to be the Collateral Agent, then the Required
Lenders shall have the right to appoint a successor Collateral Agent.  If,
within 30 days after the retiring Collateral Agent having given notice of
resignation, no successor Collateral Agent has been appointed by the Required
Lenders that has accepted such appointment, then the retiring Collateral Agent
may, on behalf of the Lenders, appoint a successor Collateral Agent from among
the Lenders.  Each appointment under this clause (a) shall be subject to the
prior written consent of the Borrower, which may not be unreasonably withheld
but shall not be required during the continuance of a Default.
 
(b)  Effective immediately upon its resignation and the assignment of Liens in
favor of the successor Collateral Agent or otherwise for the benefit of the
Secured Parties, (i) the retiring Collateral Agent shall be discharged from its
duties and obligations under the Loan Documents, (ii) the Lenders shall assume
and perform all of the rights and duties of the Collateral Agent until a
successor Collateral Agent shall have accepted a valid appointment hereunder,
(iii) the retiring Collateral Agent and its Related Persons shall no longer have
the benefit of any provision of any Loan Document other than with respect to any
actions taken or omitted to be taken while such retiring Collateral Agent was,
or because such Collateral Agent had been, validly acting as Collateral Agent
under the Loan Documents and (iv) subject to its rights under Section 10.3, the
retiring Collateral Agent shall take such action as may be reasonably necessary
to assign to the successor Collateral Agent its rights and Liens as Collateral
Agent under the Loan Documents.  Effective immediately upon its acceptance of a
valid appointment as Collateral Agent and the assignment of Liens from the
retiring Collateral Agent,
 


 
-87-

--------------------------------------------------------------------------------

 
a successor Collateral Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Collateral Agent under the
Loan Documents.


Section 10.11  Resignation of Co-Administrative Agents.  (a)  Either
Co-Administrative Agent may resign at any time by delivering notice of such
resignation to the Lenders and the Borrower, effective on the date set forth in
such notice or, if no such date is set forth therein, upon the date that is 30
days after such notice is given.  If a Co-Administrative Agent delivers any such
notice at any time when there are two Co-Administrative Agents, the remaining
Co-Administrative Agent shall serve as the sole Co-Administrative Agent
thereafter.  If the Co-Administrative Agent delivers any such notice at any time
when it is the sole Co-Administrative Agent, then the Required Lenders shall
have the right to appoint a successor Co-Administrative Agent.  If, within 30
days after the retiring Co-Administrative Agent having given notice of
resignation, no successor Co-Administrative Agent has been, if applicable,
appointed by the Required Lenders that has accepted such appointment, then the
retiring Co-Administrative Agent may, on behalf of the Lenders, appoint a
successor Co-Administrative Agent from among the Lenders.  Each appointment
under this clause (a) shall be subject to the prior written consent of the
Borrower, which may not be unreasonably withheld but shall not be required
during the continuance of a Default.
 
(b)  Effective immediately upon its resignation, (i) the retiring
Co-Administrative Agent shall be discharged from its duties and obligations
under the Loan Documents, (ii) if no Co-Administrative remains, the Lenders
shall assume and perform all of the duties of the Co-Administrative Agent until
a successor Co-Administrative Agent shall have accepted a valid appointment
hereunder, (iii) the retiring Co-Administrative Agent and its Related Persons
shall no longer have the benefit of any provision of any Loan Document other
than with respect to any actions taken or omitted to be taken while such
retiring Co-Administrative Agent was, or because such Co-Administrative Agent
had been, validly acting as Co-Administrative Agent under the Loan Documents and
(iv) subject to its rights under Section 10.3, and if applicable under clause
(a) above, the retiring Co-Administrative Agent shall take such action as may be
reasonably necessary to assign to the successor Co-Administrative Agent its
rights as Co-Administrative Agent under the Loan Documents.  Effective
immediately upon its acceptance of a valid appointment as Co-Administrative
Agent, a successor Co-Administrative Agent shall succeed to, and become vested
with, all the rights, powers, privileges and duties of the retiring
Co-Administrative Agent under the Loan Documents.
 
Section 10.12  Release of Collateral or Guarantors.  Each Lender hereby consents
to the release and hereby directs the Collateral Agent to release (or, in the
case of clause (b)(ii) below, release or subordinate) the following:
 
(a)  any Subsidiary of the Borrower from its guaranty of any Obligation of any
Loan Party if all of the Securities of such Subsidiary owned by any Group Member
are Sold in a Sale permitted under the Loan Documents (including pursuant to a
waiver or consent), to the extent that, after giving effect to such Sale, such
Subsidiary would not be required to guaranty any Obligations pursuant to Section
7.10; and
 
(b)  any Lien held by the Collateral Agent for the benefit of the Secured
Parties against (i) any Collateral that is Sold by a Loan Party in a Sale
permitted by the Loan
 


 
-88-

--------------------------------------------------------------------------------

 


Documents (including pursuant to a valid waiver or consent), to the extent all
Liens required to be granted in such Collateral pursuant to Section 7.10 after
giving effect to such Sale have been granted, (ii) any property subject to a
Lien permitted hereunder in reliance upon Section 8.2(d) or (e) and (iii) all of
the Collateral and all Loan Parties, upon (A) payment and satisfaction in full
of all Term Loans and all other Obligations that the Paying Agent has been
notified in writing are then due and payable, (B) deposit of cash collateral
with respect to all contingent Obligations (including Secured Hedging
Obligations), in amounts and on terms and conditions and with parties
satisfactory to the Paying Agent and each Indemnitee that is owed such
Obligations and (C) to the extent requested by the Paying Agent, receipt by the
Secured Parties of liability releases from the Loan Parties each in form and
substance acceptable to the Paying Agent.
 
For the avoidance of doubt, that application of funds from the Collection
Account in accordance with Section 7.11 and, upon consent of the Paying Agent
and the Co-Administrative Agents, use of the Debt Service Reserve Account to
make payments of principal and interest do not constitute a release of
Collateral and no Lender consent shall be required therefor.
 
Each Lender hereby directs the Paying Agent and the Collateral Agent, and each
such Agent hereby agrees, upon receipt of reasonable advance notice from the
Borrower, to execute and deliver or file such documents and to perform other
actions reasonably necessary to release the guaranties and Liens when and as
directed in this Section 10.12.
 
Section 10.13  Additional Secured Parties.  The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender as long as, by accepting such benefits, such Secured Party agrees, as
among the Collateral Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by the Collateral Agent, shall confirm such
agreement in a writing in form and substance acceptable to the Collateral Agent)
this Article X, Section 11.8, Section 11.9 and Section 11.20 and the decisions
and actions of the Collateral Agent and the Required Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders) to the same extent a Lender is bound; provided, however, that,
notwithstanding the foregoing, (a) such Secured Party shall be bound by Section
10.8 only to the extent of Liabilities, costs and expenses with respect to or
otherwise relating to the Collateral held for the benefit of such Secured Party,
in which case the obligations of such Secured Party thereunder shall not be
limited by any concept of Pro Rata Share or similar concept and (b) except as
set forth herein specifically for such Secured Party, (i) each of the Collateral
Agent and the Lenders shall be entitled to act at its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (ii) such Secured Party shall not have any right to be
notified of, consent to, direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under any Loan Document
 
Section 10.14  Removal of Agents.  Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that a Person
serving as an Agent is (without taking into account any provision in the
definition of "Defaulting Lender" or "Potential Defaulting Lender" requiring
notice from the Paying Agent or any other party) a Defaulting Lender, the
 


 
-89-

--------------------------------------------------------------------------------

 


Required Lenders (determined after giving effect to Section 11.1(c)) may by
notice to the Borrower and such Person remove such Person as such Agent (subject
to any cure effected in accordance with Section 2.2(d)) and appoint an
applicable replacement Agent hereunder.  Such removal will, to the fullest
extent permitted by applicable law, be effective on the earlier of (i) the date
a replacement Agent is appointed and (ii) the date 30 days after the giving of
such notice by the Required Lenders (regardless of whether a replacement Agent
has been appointed).  Each appointment under this Section 10.14 shall be subject
to the prior written consent of the Borrower, which may not be unreasonably
withheld but shall not be required during the continuance of a Default.
 
ARTICLE XI
MISCELLANEOUS
 
Section 11.1  Amendments, Waivers, Etc.  (a)  No amendment or waiver of any
provision of any Loan Document (other than the Fee Letter and the Control
Agreements) and no consent to any departure by any Loan Party therefrom shall be
effective unless the same shall be in writing and signed (i) in the case of an
amendment, consent or waiver to cure any ambiguity, omission, defect or
inconsistency, by the Paying Agent, the Borrower and any other Loan Party which
is a party to the Loan Document in question, (ii) in the case of granting a new
Lien for the benefit of the Secured Parties or extending an existing Lien over
additional property, by the Collateral Agent, the Borrower and any other Loan
Party which is a party to the Loan Document in question, and (iii) in the case
of any other amendment, consent or waiver by the Required Lenders (or by the
Paying Agent with the consent of the Required Lenders), the Borrower and any
other Loan Party which is a party to the Loan Document in question; provided,
however, that no amendment, consent or waiver described in clauses (i), (ii), or
(iii) above shall, unless in writing and signed by each Lender directly affected
thereby (or by the Paying Agent with the consent of such Lender), in addition to
any other Person the signature of which is otherwise required pursuant to any
Loan Document, do any of the following:
 
(i)  waive any condition specified in Section 3.1, except any condition
referring to any other provision of any Loan Document;
 
(ii)  subject such Lender to any additional obligation;
 
(iii)  reduce (including through release, forgiveness, assignment or otherwise)
(A) the principal amount of, the interest rate on, or any obligation of the
Borrower to repay (whether or not on a fixed date), any outstanding Term Loan
owing to such Lender or (B) any fee or accrued interest payable to such Lender;
provided, however, that this clause (iii) does not apply to any change to any
provision increasing any interest rate or fee during the continuance of an Event
of Default or to any payment of any such increase;
 
(iv)  waive or postpone any scheduled maturity date or other scheduled date
fixed for the payment, in whole or in part, of principal of or interest on any
Term Loan or fee owing to such Lender; provided, however, that this clause (iv)
does not apply to any change to mandatory prepayments set forth in Sections
2.5(b), 2.5(c), 2.5(d) or to the application of any payment set forth in Section
2.9(b).
 


 
-90-

--------------------------------------------------------------------------------

 


(v)  except as provided in Section 10.12, release all or substantially all of
the Collateral, Holdings from the Pledge Agreement or any Guarantor from its
guaranty of any Obligation of the Borrower;
 
(vi)  reduce or increase the proportion of Lenders required for the Lenders (or
any subset thereof) to take any action hereunder or change the definition of the
terms "Required Lenders," "Pro Rata Share" or "Pro Rata Outstandings";
 
(vii)  amend Section 2.5(a), Section 2.9(c), Section 2.9(d), Section 10.12,
Section 11.9 or this Section 11.1;
 
and provided, further, that (x) no amendment, waiver or consent shall affect the
rights or duties under any Loan Document of, or any payment to, any Agent (or
otherwise modify any provision of Article X or the application thereof) or any
SPV that has been granted an option pursuant to Section 11.2(f) unless in
writing and signed by such Agent or, as the case may be, such SPV in addition to
any signature otherwise required and (y) the consent of the Borrower shall not
be required to change any order of priority set forth in Section 2.9(c).
 
(b)  Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given.  No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances.  No failure on the part
of any Secured Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right
 
(c)  Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, consents
and waivers hereunder and the outstanding Term Loans of such Lender hereunder
will not be taken into account in determining whether the Required Lenders or
all of the Lenders, as required, have approved any such amendment, consent or
waiver (and the definition of "Required Lenders" will automatically be deemed
modified accordingly for the duration of such period); provided, that any such
amendment, consent or waiver that would increase or extend the term of such Term
Loans of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender.
 
(d)  No such amendment, waiver or consent with respect to this Agreement or any
other Loan Document shall (i) alter the ratable treatment of the Secured Hedging
Obligations in right of payment to principal on the Term Loans or (ii) result in
the Secured Hedging Obligations becoming unsecured, in each case, in a manner
adverse to such Secured Hedging Counterparty unless such amendment waiver or
consent has been consented to in writing by (A) in the case of a Hedging
Arrangement between the Borrower and a Secured Hedging Counterparty provided or
arranged by a Lender or an Affiliate of a Lender, (1) such Lender or
 


 
-91-

--------------------------------------------------------------------------------

 


Affiliate (but only if such Lender is a "Lender" as of the date of such
amendment, waiver or consent) or (2) if such Lender is not a "Lender" as of such
date, the affected Secured Hedging Counterparty party thereto and (B) in the
case of all other Hedging Arrangements evidencing Secured Hedging Obligations,
the affected Secured Hedging Counterparty party thereto.
 
(e)  Anything herein to the contrary notwithstanding, neither Cinedigm nor any
Affiliate thereof that purchases Term Loans pursuant to Section 11.2(g) below
will be entitled to vote in respect of amendments, consents and waivers
hereunder and Term Loans purchased by Cinedigm or such Affiliate that remain
outstanding will not be taken into account in determining whether the Required
Lenders or all of the Lenders, as required, have approved any such amendment,
consent or waiver (and the definition of "Required Lenders" will automatically
be deemed modified accordingly for so long such Term Loans remain outstanding).
 
Section 11.2  Assignments and Participations; Binding Effect.  (a)  Binding
Effect.  This Agreement shall become effective when it shall have been executed
by the Borrower and each Agent and when the Paying Agent shall have been
notified by each Lender that such Lender has executed it.  Thereafter, it shall
be binding upon and inure to the benefit of, but only to the benefit of, the
Borrower (except for Article X), each Agent and each Lender and, to the extent
provided in Section 10.13, each other Indemnitee and Secured Party and, in each
case, their respective successors and permitted assigns.  Except as expressly
provided in any Loan Document (including in Section 10.9, 10.10 and 10.11), none
of the Loan Parties, the Lenders or the Agents shall have the right to assign
any rights or obligations hereunder or any interest herein.
 
(b)  Right to Assign.  Each Lender may sell, transfer, negotiate or assign all
or a portion of its rights and obligations hereunder (including all or a portion
of its rights and obligations with respect to Term Loans) to (i) any existing
Lender, (ii) any Affiliate or Approved Fund of any existing Lender or (iii) any
Eligible Assignee consented to in writing by the Borrower (which consent shall
not be unreasonably withheld or delayed, and the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Paying Agent within five (5) Business Days after having received
notice thereof) unless an Event of Default has occurred and is continuing, in
which case, no such consent is required; provided, however, that (x) such Sales
must be ratable among the obligations owing to and owed by such Lender and (y)
the aggregate outstanding principal amount (determined as of the effective date
of the applicable Assignment) of the Term Loans subject to any such Sale shall
be an integral multiple of $1,000,000, unless such Sale is made to an existing
Lender or an Affiliate or Approved Fund of any existing Lender, is of the
assignor's (together with its Affiliates' and Approved Funds') entire interest
in the Term Loans or is made with the prior written consent of the Borrower and
the Paying Agent.
 
(c)  Procedure.  The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to the Paying Agent (which shall keep a copy thereof) an Assignment,
together with any existing Note subject to such Sale (or any affidavit of loss
therefor acceptable to the Paying Agent), any tax forms required to be delivered
pursuant to Section 2.14(f) and payment by the assignee of an assignment fee in
the amount of $3,500; provided, that, (i) no assignment fee shall be due and
 


 
-92-

--------------------------------------------------------------------------------

 


payable with respect to assignments between Lenders and their respective
Affiliates or Approved Funds and (ii) in the case of multiple assignments
occurring on the same Business Day to any permitted assignee referenced in
clause (b) above and its respective Affiliates or Approved Funds, only one
assignment fee shall be due and payable.  Upon receipt of all the foregoing, and
conditioned upon such receipt, from and after the effective date specified in
such Assignment, the Paying Agent shall record or cause to be recorded in the
Register the information contained in such Assignment.
 
(d)  Effectiveness.  Effective upon the entry of such record in the Register,
(i) such assignee shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Term Loan Commitments and the payment in full of the Obligations) and be
released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment (and, in
the case of an Assignment covering all or the remaining portion of an assigning
Lender's rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto except that each Lender agrees to remain bound by
Article X, Section 11.8 and Section 11.9 to the extent provided in Section
10.13).
 
(e)  Grant of Security Interests.  In addition to the other rights provided in
this Section 11.2, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Term Loans), to (A) any federal reserve bank (pursuant to Regulation A of
the Federal Reserve Board), without notice to the Paying Agent or (B) any holder
of, or trustee for the benefit of the holders of, such Lender's Securities by
notice to the Paying Agent; provided, however, that no such holder or trustee,
whether because of such grant or assignment or any foreclosure thereon (unless
such foreclosure is made through an assignment in accordance with clause (b)
above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.
 
(f)  Participants and SPVs.  In addition to the other rights provided in this
Section 11.2, each Lender may, (x) with notice to the Paying Agent, grant to an
SPV the option to make all or any part of any Term Loan that such Lender would
otherwise be required to make hereunder (and the exercise of such option by such
SPV and the making of Term Loans pursuant thereto shall satisfy the obligation
of such Lender to make such Term Loans hereunder) and such SPV may assign to
such Lender the right to receive payment with respect to any Obligation and (y)
without notice to or consent from the Paying Agent or the Borrower, sell
participations to one or more Persons in or to all or a portion of its rights
and obligations under the Loan Documents (including all its rights and
obligations with respect to the Term Loans; provided, however, that, whether as
a result of any term of any Loan Document or of such grant or participation, (i)
no such SPV or participant shall have a commitment, or be deemed to have made an
offer to commit, to make Term Loans hereunder, and, except as provided in the
applicable option agreement, none shall be liable for any obligation of such
Lender hereunder, (ii) such Lender's rights and obligations, and the rights and
obligations of the Loan Parties and the Secured Parties
 


 
-93-

--------------------------------------------------------------------------------

 


towards such Lender, under any Loan Document shall remain unchanged and each
other party hereto shall continue to deal solely with such Lender, which shall
remain the holder of the Obligations in the Register, except that (A) each such
participant and SPV shall be entitled to the benefit of Sections 2.12 and 2.13,
but only to the extent such participant or SPV delivers the tax forms such
Lender is required to collect pursuant to Section 2.14(f) and then only to the
extent of any amount to which such Lender would be entitled in the absence of
any such grant or participation and (B) each such SPV may receive other payments
that would otherwise be made to such Lender with respect to Term Loans funded by
such SPV to the extent provided in the applicable option agreement and set forth
in a notice provided to the Paying Agent by such SPV and such Lender, provided,
however, that in no case (including pursuant to clause (A) or (B) above) shall
an SPV or participant have the right to enforce any of the terms of any Loan
Document, and (iii) the consent of such SPV or participant shall not be required
(either directly, as a restraint on such Lender's ability to consent hereunder
or otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (iii) and (iv) of Section 11.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
Section 11.1(a)(v) (or amendments, consents and waivers with respect to Section
10.12 to release all or substantially all of the Collateral).  No party hereto
shall institute (and the Borrower shall cause each other Loan Party not to
institute) against any SPV grantee of an option pursuant to this clause (f) any
bankruptcy, reorganization, insolvency, liquidation or similar proceeding, prior
to the date that is one year and one day after the payment in full of all
outstanding commercial paper of such SPV; provided, however, that each Lender
having designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to get
reimbursed by such SPV for any such Liability).  The agreement in the preceding
sentence shall survive the payment in full of the Obligations
 
(g)  Permitted Term Loan Purchases.  Notwithstanding anything to the contrary in
this Section 11.2, so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Cinedigm, any Affiliate of Cinedigm (other
than a Group Member), or any other holder of Stock or Stock Equivalents of
Cinedigm or any Affiliate of Cinedigm which Stock constitutes (or, in the case
of Stock Equivalents, would constitute if exercised) 5% or more of the Voting
Stock of Cinedigm or such Affiliate (each of the foregoing, a "Related
Purchaser"), may purchase outstanding Term Loans on the following basis:
 
(i)  at any time prior to the Maturity Date, any Related Purchaser may purchase
all or any portion of the Term Loans of one or more Lenders pursuant to a Term
Loan Purchase Assignment between such Related Purchaser and such Lender;
provided that (A) after giving effect to all Term Loans previously purchased by
Related Purchasers in accordance with this Section 11.2(g), Related Purchasers
may not purchase in the aggregate more than 10% of the aggregate outstanding
amount of the Term Loans outstanding as of any date of purchase and (B) the
aggregate outstanding principal amount (determined as of the effective date of
the applicable Term Loan Purchase Assignment) of the Term Loans so purchased
shall be an integral multiple of $1,000,000,
 


 
-94-

--------------------------------------------------------------------------------

 


unless such purchase is of the assignor's (together with its Affiliates' and
Approved Funds') entire interest in the Term Loan;
 
(ii)  reasonably promptly after such Related Purchaser has purchased any Term
Loans, the Borrower shall notify the Co-Administrative Agents and the Lenders of
the aggregate principal amount of the Term Loans so purchased and provide an
executed copy of the Term Loan Purchase Assignment evidencing such purchase to
the Co-Administrative Agents as soon as practicable upon execution thereof;
 
(iii)  with respect to all purchases made by Related Purchasers, (A) the
Borrower shall pay all accrued and unpaid interest (if any) on the purchased
Term Loans to the date of such purchase of such Term Loans, (B) such purchases
shall not be deemed to be voluntary prepayments by the Borrower pursuant to
Section 2.4 or otherwise; (C) no such purchases (or subsequent cancellations)
shall change the scheduled amortization required by Section 2.3, except to
reduce the amount outstanding and due and payable on the Maturity Date (and such
reduction, for avoidance of doubt, shall only apply, on a non-pro rata basis, to
the Term Loans purchased by Related Purchasers and deemed cancelled pursuant to
clause (iv) below; and (D) except for the sole purpose of receiving interest and
principal payments as set forth below in clause (iv)(B) below, no Related
Purchaser shall be deemed to be a "Lender" for purposes of this Agreement or any
other Loan Document;
 
(iv)  contemporaneously with a purchase by such Related Purchaser pursuant to
this Section 11.2(g) and at such Related Purchaser's option, (A) any Term Loans
so purchased shall be deemed cancelled for all purposes and no longer
outstanding (and may not be resold or reassigned by such Related Purchaser), for
all purposes of this Agreement and the other Loan Documents, including, but not
limited to (1) the making of, or the application of, any payments to the Lenders
under this Agreement or any other Loan Document, (2) the making of any request,
demand, authorization, direction, notice, amendment, consent or waiver under
this Agreement or any other Loan Document, (3) the providing of any rights to
such Related Purchaser as a Lender under this Agreement or any other Loan
Document, or (4) the determination of Required Lenders, or for any similar or
related purpose, under this Agreement or any other Loan Document or (B) any Term
Loans so purchased may remain outstanding and such Related Purchaser may receive
any interest and principal payments payable on such Term Loans in accordance
with the terms hereof.  Prior or contemporaneously with any purchase of Term
Loans, such Related Purchaser shall notify the Co-Administrative Agents and the
Paying Agent whether the Term Loans to be purchased will be cancelled or remain
outstanding in accordance with clauses (A) or (B) above; and
 
(v)  effective upon the entry of such Term Loan Purchase Assignment in the
Register, (A) such Related Purchaser shall have the rights and obligations of a
Lender solely with respect to the receipt of principal and interest payments on
the purchased Term Loans in accordance with the terms hereof and (B) the
assignor thereunder shall, to the extent that rights and obligations under this
Agreement have been assigned by it pursuant to such Term Loan Purchase
Assignment, relinquish its rights (except for those surviving the termination of
the Term Loan Commitments and the
 


 
-95-

--------------------------------------------------------------------------------

 


payment in full of the Obligations) and be released from its obligations under
the Loan Documents, other than those relating to events or circumstances
occurring prior to such assignment (and, in the case of a Term Loan Purchase
Assignment covering all or the remaining portion of an assigning Lender's rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto except that each Lender agrees to remain bound by Article X, Section 11.8
and Section 11.9 to the extent provided in Section 10.13).
 
Section 11.3  Costs and Expenses.  Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Secured Party, shall be at the expense of such Loan Party,
and no Secured Party shall be required under any Loan Document to reimburse any
Loan Party or Group Member therefor except as expressly provided therein.  In
addition, the Borrower agrees to pay or reimburse upon demand (a) the Agents for
all reasonable out-of-pocket costs and expenses incurred by any of them or any
of their Related Persons in connection with the investigation, development,
preparation, negotiation, syndication, execution, interpretation or
administration of, any modification of any term of or termination of, any Loan
Document, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation and administration of any
transaction contemplated therein (including periodic audits in connection
therewith and environmental audits and assessments), in each case including the
reasonable fees, charges and disbursements of legal counsel to the Paying Agent
or such Related Persons, fees, costs and expenses incurred in connection with
Intralinks® or any other E-System and allocated to the Term Loans by the Paying
Agent in its sole discretion, (b) the Paying Agent and Collateral Agent for all
reasonable costs and expenses incurred by any of them or any of their Related
Persons in connection with internal audit reviews, field examinations and
Collateral examinations (which shall be reimbursed, in addition to the
out-of-pocket costs and expenses of such examiners, at the per diem rate per
individual charged by the Paying Agent or the Collateral Agent for its
examiners) and (c) each of the Agents, their Related Persons, and each Lender
for all costs and expenses incurred in connection with (i) any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
"work-out," (ii) the enforcement or preservation of any right or remedy under
any Loan Document, any Obligation, with respect to the Collateral or any other
related right or remedy or (iii) the commencement, defense, conduct of,
intervention in, or the taking of any other action with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Loan Party, Loan Document or Obligation (or the response to and preparation for
any subpoena or request for document production relating thereto), including
fees and disbursements of counsel (including allocated costs of internal
counsel).
 
Section 11.4  Indemnities.  (a)  The Borrower agrees to indemnify, hold harmless
and defend each Agent, each Lender, each Person (other than the Borrower) party
to a Secured Hedging Document and each of their respective Related Persons (each
such Person being an "Indemnitee") from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, any
Disclosure Document, any Obligation (or the repayment thereof), the use or
intended use of the proceeds of any Term Loan or any securities filing of, or
with respect to, any Loan Party, (ii) any commitment letter, proposal letter or
term sheet with any Person or any
 


 
-96-

--------------------------------------------------------------------------------

 


Contractual Obligation, arrangement or understanding with any broker, finder or
consultant, in each case entered into by or on behalf of any Loan Party or any
Affiliate of any of them in connection with any of the foregoing and any
Contractual Obligation entered into in connection with any E-Systems or other
Electronic Transmissions and this Agreement or the transactions contemplated
hereby, (iii) any actual or prospective investigation, litigation or other
proceeding relating to any of the matters described in clause (i) or (ii) of
this Section 11.4, whether or not brought by any such Indemnitee or any of its
Related Persons, any holders of Securities or creditors (and including
reasonable attorneys' fees in any case), whether or not any such Indemnitee,
Related Person, holder or creditor is a party thereto, and whether or not based
on any securities or commercial law or regulation or any other Requirement of
Law or theory thereof, including common law, equity, contract, tort or
otherwise, or (iv) any other act, event or transaction related, contemplated in
or attendant to any of the foregoing (collectively, the "Indemnified Matters");
provided, however, that the Borrower shall not have any liability under this
Section 11.4 to any Indemnitee with respect to any Indemnified Matter, and no
Indemnitee shall have any liability with respect to any Indemnified Matter (to
the extent such Indemnitee would otherwise be liable) other than, to the extent
such liability has resulted solely from the gross negligence or willful
misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.  Furthermore, the
Borrower waives and agrees not to assert against any Indemnitee, and shall cause
each other Loan Party to waive and not assert against any Indemnitee, any right
of contribution with respect to any Liabilities that may be imposed on, incurred
by or asserted against any Related Person.
 
(b)  Without limiting the foregoing, "Indemnified Matters" includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Related Person or any actual, alleged or prospective damage
to property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property or natural
resource or any property on or contiguous to any real property of any Related
Person, whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Related Person or the owner, lessee
or operator of any property of any Related Person through any foreclosure
action, in each case except to the extent such Environmental Liabilities (i) are
incurred solely following foreclosure by any Secured Party or following any
Secured Party having become the successor-in-interest to any Loan Party and (ii)
are attributable solely to acts of such Indemnitee.
 
Section 11.5  Survival.  Any indemnification or other protection provided to any
Indemnitee pursuant to any Loan Document (including pursuant to Section 2.13,
Section 2.14, Article X, Section 11.3, Section 11.4 or this Section 11.5) and
all representations and warranties made in any Loan Document shall (A) survive
the termination of the Term Loan Commitments and the payment in full of other
Obligations and (B) inure to the benefit of any Person that at any time held a
right thereunder (as an Indemnitee or otherwise) and, thereafter, its successors
and permitted assigns.
 
Section 11.6  Limitation of Liability for Certain Damages.  In no event shall
any Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings).  The Borrower hereby waives, releases and agrees (and
shall cause each other Loan Party to waive, release and agree)
 


 
-97-

--------------------------------------------------------------------------------

 


not to sue upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.
 
Section 11.7  Lender-Creditor Relationship.  The relationship between the
Lenders and the Agents, on the one hand, and the Loan Parties, on the other
hand, is solely that of lender and creditor.  No Secured Party has any fiduciary
relationship or duty to any Loan Party arising out of or in connection with, and
there is no agency, tenancy or joint venture relationship between the Secured
Parties and the Loan Parties by virtue of, any Loan Document or any transaction
contemplated therein.
 
Section 11.8  Right of Setoff.  Each of the Paying Agent, the Collateral Agent,
each Lender and each Affiliate (including each branch office thereof) of any of
them is hereby authorized, without notice or demand (each of which is hereby
waived by the Borrower), at any time and from time to time during the
continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(whether general or special, time or demand, provisional or final) at any time
held and other Indebtedness, claims or other obligations at any time owing by
the Paying Agent, the Collateral Agent, such Lender or any of their respective
Affiliates to or for the credit or the account of the Borrower against any
Obligation of any Loan Party now or hereafter existing, whether or not any
demand was made under any Loan Document with respect to such Obligation and even
though such Obligation may be unmatured.  Each of the Paying Agent, the
Collateral Agent and each Lender agrees promptly to notify the Borrower and the
Paying Agent after any such setoff and application made by such Lender or its
Affiliates; provided, however, that the failure to give such notice shall not
affect the validity of such setoff and application.  The rights under this
Section 11.8 are in addition to any other rights and remedies (including other
rights of setoff) that the Paying Agent, the Collateral Agent and the Lenders
and their Affiliates and other Secured Parties may have.
 
Section 11.9  Sharing of Payments, Etc.  If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff or the receipt of any Collateral or "proceeds" (as defined under the
applicable UCC) of Collateral) other than pursuant to Sections 2.13, 2.14 and
2.15 and such payment exceeds the amount such Lender would have been entitled to
receive if all payments had gone to, and been distributed by, the Paying Agent
in accordance with the provisions of the Loan Documents, such Lender shall
purchase for cash from other Secured Parties such participations in their
Obligations as necessary for such Lender to share such excess payment with such
Secured Parties to ensure such payment is applied as though it had been received
by the Paying Agent and applied in accordance with this Agreement (or, if such
application would then be at the discretion of the Borrower, applied to repay
the Obligations in accordance herewith); provided, however, that (a) if such
payment is rescinded or otherwise recovered from such Lender in whole or in
part, such purchase shall be rescinded and the purchase price therefor shall be
returned to such Lender without interest and (b) such Lender shall, to the
fullest extent permitted by applicable Requirements of Law, be able to exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
 


 
-98-

--------------------------------------------------------------------------------

 


Section 11.10  Marshaling; Payments Set Aside.  No Secured Party shall be under
any obligation to marshal any property in favor of any Loan Party or any other
party or against or in payment of any Obligation.  To the extent that any
Secured Party receives a payment from the Borrower, from the proceeds of the
Collateral, from the exercise of its rights of setoff, any enforcement action or
otherwise, and such payment is subsequently, in whole or in part, invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not occurred.
 
Section 11.11  Notices.  (a)  Addresses.  All notices, demands, requests,
directions and other communications required or expressly authorized to be made
by this Agreement shall, whether or not specified to be in writing but unless
otherwise expressly specified to be given by any other means, be given in
writing and(i) addressed to, with respect to any party, the Persons and
addresses specified under such party's name on Schedule II or on the signature
page of any applicable Assignment, (ii) except as provided in Section 11.11(b),
or in the case of reporting required to be delivered to Moody's hereunder (which
shall be delivered electronically to the address specified in Schedule II),
posted to Intralinks® (to the extent such system is available and set up by or
at the direction of the Paying Agent prior to posting) in an appropriate
location by uploading such notice, demand, request, direction or other
communication to www.intralinks.com, faxing it to 866-545-6600 with an
appropriate bar-coded fax coversheet or using such other means of posting to
Intralinks® as may be available and reasonably acceptable to the Paying Agent
prior to such posting, (iii) except as provided in Section 11.11(b), posted to
any other E-System set up by or at the direction of the Paying Agent in an
appropriate location or (iv) addressed to such other address as shall be
notified in writing (A) in the case of the Borrower and the Paying Agent, to the
other parties hereto and (B) in the case of all other parties, to the Borrower
and the Paying Agent.  Transmission by electronic mail (including E-Fax, even if
transmitted to the fax numbers set forth in clause (i) above) shall not be
sufficient or effective to transmit any such notice under this clause (a) unless
such transmission is an available means to post to any E-System.
 
(b)  Effectiveness.  All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received (i)
if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service, (iii)
if delivered by mail, when deposited in the mails, (iv) if delivered by
facsimile, including E-Fax (other than to post to an E-System pursuant to clause
(a)(ii) or (a)(iii) above), upon sender's receipt of confirmation of proper
transmission, and (iv) if delivered by posting to any E-System, on the later of
the date of such posting in an appropriate location and the date access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to the Paying Agent pursuant to Article II or Article X shall be
effective until received by the Paying Agent and no notice, demand, request,
direction or other communication to any Loan Party pursuant to Section 9.1 shall
be effective unless given in accordance with the methods described in clauses
(i) through (iv) (other than by E-Fax) of this Section 11.11(b).
 


 
-99-

--------------------------------------------------------------------------------

 


Section 11.12  Electronic Transmissions.  (a)  Authorization.  Subject to the
provisions of Section 11.11, each of the Paying Agent, the Borrower, the Lenders
and each of their Related Persons is authorized (but not required) to transmit,
post or otherwise make or communicate, in its sole discretion, Electronic
Transmissions in connection with any Loan Document and the transactions
contemplated therein.  The Borrower and each Secured Party hereby acknowledges
and agrees, and the Borrower shall cause each other Group Member to acknowledge
and agree, that the use of Electronic Transmissions is not necessarily secure
and that there are risks associated with such use, including risks of
interception, disclosure and abuse and each indicates it assumes and accepts
such risks by hereby authorizing the transmission of Electronic Transmissions.
 
(b)  Signatures.  Subject to the provisions of Section 11.11, (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a "signature" and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a "writing,"
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Secured
Party and Loan Party may rely and assume the authenticity thereof, (iii) each
such posting containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original and (iv) each party hereto or beneficiary hereto
agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature on any such posting under the provisions of any
applicable Requirement of Law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party's or
beneficiary's right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.
 
(c)  Separate Agreements.  All uses of an E-System shall be governed by and
subject to, in addition to Section 11.11 and this Section 11.12, separate terms
and conditions posted or referenced in such E-System and related Contractual
Obligations executed by Secured Parties and Group Members in connection with the
use of such E-System.
 
(d)  LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL
BE PROVIDED "AS IS" AND "AS AVAILABLE".  NONE OF AGENTS, ANY LOAN PARTY OR ANY
OF THEIR RESPECTIVE RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION, AND EACH DISCLAIMS ALL
LIABILITY FOR ERRORS OR OMISSIONS THEREIN.  NO WARRANTY OF ANY KIND IS MADE BY
THE AGENTS, ANY LOAN PARTY OR ANY OF THEIR RESPECTIVE RELATED PERSONS IN
CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS.  The
Borrower and each Secured Party agrees (and the Borrower shall cause each other
Loan Party to agree) that neither the
 


 
-100-

--------------------------------------------------------------------------------

 


Agents nor any Loan Party has any responsibility for maintaining or providing
any equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.
 
Section 11.13  Governing Law.  This Agreement, each other Loan Document that
does not expressly set forth its applicable law, and the rights and obligations
of the parties hereto and thereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.
 
Section 11.14  Jurisdiction.  (a)  Submission to Jurisdiction.  Any legal action
or proceeding with respect to any Loan Document may be brought in the courts of
the State of New York located in the City of New York, Borough of Manhattan, or
of the United States for the Southern District of New York and, by execution and
delivery of this Agreement, each party hereto hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts.  The parties hereto (and, to the extent set forth in any other
Loan Document, each other Loan Party) hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions.
 
(b)  Service of Process.  Each party hereto (and, to the extent set forth in any
other Loan Document, each other Loan Party) hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States with respect to or otherwise
arising out of or in connection with any Loan Document by any means permitted by
applicable Requirements of Law, including by the mailing thereof (by registered
or certified mail, postage prepaid) to the address of each party hereto
specified in Section 11.11 (and shall be effective when such mailing shall be
effective, as provided therein).  Each party hereto (and, to the extent set
forth in any other Loan Document, each other Loan Party) agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
(c)  Non-Exclusive Jurisdiction.  Nothing contained in this Section 11.14 shall
affect the right of the Agents, any Lender or any Loan Party to serve process in
any other manner permitted by applicable Requirements of Law or the right of any
party hereto to commence legal proceedings or otherwise proceed against any
party hereto, any Loan Party or any of the Collateral in any other jurisdiction.
 
Section 11.15  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER
FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
 


 
-101-

--------------------------------------------------------------------------------

 


NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THE LOAN DOCUMENTS, AS APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION 11.15.
 
Section 11.16  Severability.  Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.
 
Section 11.17  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
 
Section 11.18  Entire Agreement.  The Loan Documents embody the entire agreement
of the parties and supersede all prior agreements and understandings relating to
the subject matter thereof and any prior letter of interest, commitment letter,
fee letter, confidentiality and similar agreements involving any Loan Party and
any of the Agents or any Lender or any of their respective Affiliates relating
to a financing of substantially similar form, purpose or effect.  In the event
of any conflict between the terms of this Agreement and any other Loan Document,
the terms of this Agreement shall govern (unless such terms of such other Loan
Documents are necessary to comply with applicable Requirements of Law, in which
case such terms shall govern to the extent necessary to comply therewith).
 
Section 11.19  Use of Name.  The Borrower agrees, and shall cause each other
Loan Party to agree, that it shall not, and none of its Affiliates shall, issue
any press release or other public disclosure (other than any document filed with
any Governmental Authority relating to a public offering of the Securities of
any Loan Party) using the name, logo or otherwise referring to GE Capital or SG
or of any of their Affiliates, the Loan Documents or any transaction
contemplated therein to which the Secured Parties are party without at least 2
Business Days' prior notice to GE Capital and SG and without the prior consent
of GE Capital and SG except to the extent required to do so under applicable
Requirements of Law and then, only after consulting with SG prior thereto.
 
Section 11.20  Non-Public Information; Confidentiality.  (a)  Each Lender
acknowledges and agrees that it may receive material non-public information
hereunder concerning the Loan Parties and their Affiliates and Securities and
agrees to use such information in compliance with all relevant policies,
procedures and Contractual Obligations and applicable Requirements of Laws
(including United States federal and state security laws and regulations).
 
(b)  Each Lender and each Agent agrees to use all reasonable efforts to
maintain, in accordance with its customary practices, the confidentiality of
information obtained by it pursuant to any Loan Document and designated in
writing by any Loan Party as
 


 
-102-

--------------------------------------------------------------------------------

 


confidential, except that such information may be disclosed (i) with the
Borrower's prior written consent, (ii) to Related Persons of such Lender or
Agent, as the case may be, that are advised of the confidential nature of such
information and are instructed to keep such information confidential, (iii) to
the extent such information presently is or hereafter becomes available to such
Lender or Agent, as the case may be, on a non-confidential basis from a source
other than any Loan Party, (iv) to the extent disclosure is required by
applicable Requirements of Law or other legal process or requested or demanded
by any Governmental Authority, (v) to the extent necessary or customary for
inclusion in league table measurements or in any tombstone or other advertising
materials (provided that disclosure in any tombstone or other advertising
materials shall be limited to matters previously disclosed in any press release
made by or on behalf of a Loan Party or Cinedigm or otherwise consented to in
writing by the Borrower), (vi) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or otherwise to the extent consisting of general
portfolio information that does not identify the Borrower or any other Loan
Party, (vii) to current or prospective assignees, SPVs grantees of any option
described in Section 11.2(f) or participants, direct or contractual
counterparties to any Secured Hedging Document or any Hedging Agreement
permitted hereunder and to their respective Related Persons, in each case to the
extent such assignees, participants, counterparties or Related Persons agree to
be bound by provisions substantially similar to the provisions of this Section
11.20 and (viii) in connection with the exercise of any remedy under any Loan
Document.  In the event of any conflict between the terms of this Section 11.20
and those of any other Contractual Obligation entered into with any Loan Party
(whether or not a Loan Document), the terms of this Section 11.20 shall govern.
 
Section 11.21  USA Patriot Act; OFAC.  Each Lender that is subject to the Act
(as hereinafter defined) and the Paying Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies the Borrower, each other Group Member and each shareholder of the
Borrower holding 10% or more of the outstanding common shares, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Paying Agent, as applicable, to identify the Borrower
in accordance with the Act. In addition, Borrower agrees to (a) ensure that no
Person who owns a controlling interest in or otherwise controls Borrower or any
Subsidiary of Borrower is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control of the United States Treasury Department
("OFAC"), the Department of the Treasury or included in any Executive Order of
the President of the United States, (b) not to use or permit the use of proceeds
of the Obligations to violate any of the foreign asset control regulations of
the OFAC or any enabling statute or Executive Order of the President of the
United States relating thereto, and (c) comply, or cause its Subsidiaries to
comply, with the applicable laws.
 
[SIGNATURE PAGES FOLLOW]
 


 
-103-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 CINEDIGM DIGITAL FUNDING I, LLC, as Borrower
 
 
By:
/s/ A. Dale Mayo
Name:
A. Dale Mayo
Title:
Chief Executive Officer





Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

 
SOCIÉTÉ GÉNÉRALE, NEW YORK
BRANCH, as Co-Administrative Agent, Paying
Agent and Lender
 
 
By:
/s/ Richard O. Knowlton
Name:
Richard O. Knowlton
Title:
Managing Director





Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 




GENERAL ELECTRIC CAPITAL
CORPORATION, as Co-Administrative Agent
and Collateral Agent
 
 
By:
/s/ Carle A. Felton
Name:
Carl A. Felton
Title:
Duly Authorized Signatory







Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
NATIXIS NEW YORK BRANCH, as Lender
 
 
By:
/s/ Frank Madden
Name:
Frank Madden
Title:
Managing Director

 


By:
/s/ Gerardo Canet
Name:
Gerardo Canet
Title:
Director



 



Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 



SCHEDULE I


TERM LOAN COMMITMENTS

 
Lender
Commitment Amount
Commitment %
Société Générale, New York Branch
$
141,500,000.00
82%
General Electric Capital Corporation
$
19,000,000.00
11%
Natixis NY Branch
$
12,000,000.00
7%
Total
$
172,500,000.00
100%


 




 
 

--------------------------------------------------------------------------------

 




SCHEDULE II


ADDRESSES FOR NOTICES




Lender
 
Address for Notice
 
Natixis NY Branch
1251 Avenue of the Americas
New York, NY 10020
Attention: Gerry Canet
Facsimile:  347 402 3021
Telephone:  212 872 5041
 
Allied Irish Banks, plc
Goodbody Building, Block B
Ballsbridge Park, Dublin 4, Ireland
Attention: Bernie Glynn/Frances Codd
Facsimile: 011 353 1 641 6668
Telephone: 011 353 1 641 6633-6636
 
Société Générale, New York Branch
1221 Avenue of the Americas
New York, NY
Attention: Justine Dupont-Nivet
Facsimile: 212.278.6146
Telephone: 212.278.5915
 
General Electric Capital Corporation
2325 Lakeview Parkway, Suite 700
Alpharetta, Georgia 30009
Attention: Account Manager
Facsimile: 678.624.7903
Telephone: 678.624.7928
 
Moody's Investors Service, Inc.
7 WTC, 250 Greenwich Street
New York, New York 10007
ServicerReports@moodys.com
e-fax: 212-298-7139



 
 

--------------------------------------------------------------------------------

 




SCHEDULE 4.2


GOVERNMENTAL PERMITS




None










 
 

--------------------------------------------------------------------------------

 




SCHEDULE 4.3


OWNERSHIP OF GROUP MEMBERS AND SUBSIDIARIES




Cinedigm Digital Funding I, LLC, (the “Borrower”) is a Delaware limited
liability company. Christie/AIX, Inc., a Delaware corporation is the sole member
of the Borrower.  The Borrower has no subsidiaries.












 
 

--------------------------------------------------------------------------------

 




SCHEDULE 4.13


ERISA


None










 
 

--------------------------------------------------------------------------------

 




SCHEDULE 4.14


ENVIRONMENTAL MATTERS


None










 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.16


REAL PROPERTY


None


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.19


AGREEMENTS AND OTHER DOCUMENTS




Master License Agreements


1.           Master License Agreement, dated as of April 11, 2006, by and
between Christie/AIX, Inc., as licensor, and ADM Cinema Corporation, a Delaware
corporation, as licensee.
 
2.           Master License Agreement, dated as of October 23, 2005, by and
between Christie/AIX, Inc., as licensor, and American Cinemas Group, Inc., a
California corporation, as licensee, and as amended by two amendments, both
dated September 17, 2007.
 
3.           Master License Agreement, dated as of December 16, 2005, by and
between Christie/AIX, Inc., as licensor, and Carmike Cinemas, Inc., a Delaware
corporation, as licensee.
 
4.           Master License Agreement, dated as of October 17, 2005, by and
between Christie/AIX, Inc., as licensor, and CH Canton, LLC d/b/a Emagine
Canton, a Michigan limited liability company, as licensee.
 
5.           Master License Agreement, dated as of October 17, 2005, by and
between Christie/AIX, Inc., as licensor, and CH Novi, LLC d/b/a Emagine Novi, a
Michigan limited liability company, as licensee.
 
6.           Master License Agreement, dated as of October 17, 2005, by and
between Christie/AIX, Inc., as licensor, and Cinema Hollywood, LLC, a Michigan
limited liability company, as licensee.
 
7.           Master License Agreement, dated as of January 6, 2006 by and
between Christie/AIX, Inc., as licensor, and Cinetopia LLC, as licensee.
 
8.           Master License Agreement, dated as of March 15, 2006, by and
between Christie/AIX, Inc., as licensor, and Galaxy Theatres, LLC, a California
limited liability company, as licensee, as amended July 3, 2007.
 
9.           Master License Agreement, dated as of October 23, 2005, by and
between Christie/AIX, Inc., as licensor, and Movie Gems, Inc., a California
corporation, as licensee, as amended September 17, 2007, April 30, 2008, and
November 30, 2008.
 
10.           Master License Agreement, dated as of June 30, 2006, by and
between Christie/AIX, Inc., as licensor, and Rave Reviews Cinemas, L.L.C., a
Delaware limited liability company, as licensee, as amended on May 14, 2007 and
September 9, 2008.
 
11.           Master License Agreement, dated as of September 18, 2006, by and
between Christie/AIX, Inc., as licensor, and Cinema West, LLC, a California
limited liability company, as licensee, as amended November 26, 2008.
 


 
 

--------------------------------------------------------------------------------

 


12.           Master License Agreement, dated as of February 13, 2007, by and
between Christie/AIX, Inc., as licensor, and Loeks Theaters, Inc., a Michigan
corporation, as licensee, as amended July 26, 2007.
 
13.           Master License Agreement, dated as of May 1, 2007, by and between
Christie/AIX, Inc., as licensor, and Neighborhood Cinema Corporation, Inc., a
Michigan corporation, as licensee.
 
14.           Master License Agreement, dated as of May 9, 2007, by and between
Christie/AIX, Inc., as licensor, and Marquee Cinemas, Inc., a Delaware, as
licensee, as amended June 16, 2008 and May 4, 2009.
 
15.           Master License Agreement, dated as of July 19, 2007, by and
between Christie/AIX, Inc., as licensor, and North Park Cinemas Inc., an Indiana
corporation, as licensee.
 
16.           Master License Agreement, dated as of July 26, 2007, by and
between Christie/AIX, Inc., as licensor, and Allen Theatres Inc., a New Mexico
corporation, as licensee.
 
17.           Master License Agreement, dated as of August 2, 2007, by and
between Christie/AIX,  Inc., as licensor, and MJR Group LLC, a Michigan limited
liability company, as licensee, as amended on the same date.
 
18.           Master License Agreement, dated as of September 4, 2007, by and
between Christie/AIX, Inc., as licensor, Albert Saluan, Guarantor, Atlas Cinema,
Inc., an Ohio corporation, Atlas Cinemas Great Lakes Mall, Inc., an Ohio
corporation, and Lake Theatre, Inc., as Ohio corporation, collectively, as
licensees.
 
19.           Master License Agreement, dated as of October 3, 2007, by and
between Christie/AIX, Inc., as licensor, and Metroplex Theatres, LLC, a
California limited liability company, as licensee.
 
20.           Master License Agreement, dated as of July 5, 2007, by and between
Christie/AIX, Inc., as licensor, and Galaxy Carson City, LLC, a Nevada limited
liability company, as licensee.
 
21.           Master License Agreement, dated as of January 14, 2008, by and
between Christie/AIX, Inc., as licensor, and Galaxy Gig Harbor, LLC, a Delaware
limited liability company, as licensee.
 
22.           Master License Agreement, dated as of September 25, 2007, by and
between Christie/AIX, Inc., as licensor, and Liberty Science Center, a New
Jersey non profit corporation, as licensee.
 
Supply Agreements


1.           Digital Cinema Service Agreement, dated as of April 11, 2006, by
and between ADM Cinema Corporation, a Delaware corporation, and Christie Digital
Systems USA, Inc., a California corporation.
 


 
 

--------------------------------------------------------------------------------

 


2.           Digital Cinema Service Agreement, dated as of October 21, 2005, by
and between American Cinemas, Inc. and Christie Digital Systems USA, Inc., a
California corporation.
 
3.           Digital Cinema Service Agreement, dated as of December 16, 2005, by
and between Carmike Cinemas, Inc., a Delaware corporation and Christie Digital
Systems USA, Inc., a California corporation.
 
4.           Digital Cinema Service Agreement, dated as of October 17, 2005, by
and between CH Canton, LLC d/b/a Emagine Canton, a Michigan limited liability
company, and Christie Digital Systems USA, Inc., a California corporation.
 
5.           Digital Cinema Service Agreement, dated as of October 17, 2005, by
and between CH Novi, LLC d/b/a Emagine Novi, a Michigan limited liability
company, and Christie Digital Systems USA, Inc., a California corporation.
 
6.           Digital Cinema Service Agreement, dated as of October 17, 2005, by
and between Cinema Hollywood, LLC, a Michigan limited liability company, and
Christie Digital Systems USA, Inc., a California corporation.
 
7.           Digital Cinema Service Agreement, dated as of January 4, 2006, by
and between Cinetopia LLC, a Washington limited liability company, and Christie
Digital Systems USA, Inc., a California corporation.
 
8.           Digital Cinema Service Agreement, dated as of March 15, 2006, by
and between Galaxy Theatres, LLC, a California limited liability company, and
Christie Digital Systems USA, Inc., a California corporation.
 
9.           Digital Cinema Service Agreement, dated as of October 21, 2005, by
and between Movie Gems, Inc. and Christie Digital Systems USA, Inc., a
California corporation.
 
10.           Digital Cinema Service Agreement, dated as of June 30, 2006, by
and between Rave Reviews Cinemas, LLC, a Delaware corporation, and Christie
Digital Systems USA, Inc., a California corporation.
 
11.           Digital Cinema Service Agreement, dated as of July 26, 2007, by
and between Allen Theatres, Inc., a New Mexico corporation, and Christie Digital
Systems USA, Inc., a California corporation.
 
12.           Digital Cinema Service Agreement, dated as of February 13, 2007,
by and between Loeks Theatres, Inc., a Michigan corporation, and Christie
Digital Systems USA, Inc., a California corporation.
 
13.           Digital Cinema Service Agreement, dated as of April 16, 2007, by
and between Galaxy Carson City, LLC, a Nevada limited liability company, and
Christie Digital Systems USA, Inc., a California corporation.
 


 
 

--------------------------------------------------------------------------------

 


14.           Digital Cinema Service Agreement, dated as of January 14, 2008, by
and between Galaxy Gig Harbor, LLC, a Delaware limited liability company, and
Christie Digital Systems USA, Inc., a California corporation.
 
15.           Digital Cinema Service Agreement, dated as of October 2, 2007, by
and between Metroplex Theatres, LLC, a California limited liability company, and
Christie Digital Systems USA, Inc., a California corporation.
 
16.           Digital Cinema Service Agreement, dated as of March 2007, by and
between Marquee Cinemas Inc., a Delaware corporation, and Christie Digital
Systems USA, Inc., a California corporation.
 
Distributor Deployment Agreements


1.           Digital Cinema Deployment Agreement, dated as of August 1,
2005,  by and among Buena Vista Pictures Distribution, as distributor,
Christie/AIX, Inc. and Christie Digital Systems USA, Inc., as amended on
February 2006, effective as of August 1, 2005, by two subsequent amendments,
both dated July 6, 2006, effective as of August 1, 2005, and by an amendment
dated September 24, 2007, effective as of August 1, 2005.
 
2.           Digital Cinema Agreement, dated as of November 29, 2005, by and
between DreamWorks LLC, a Delaware limited liability company, as distributor,
and Christie/AIX, Inc.
 
3.           Digital Cinema Access Agreement, dated as of November 21, 2005, by
and between Sony Pictures Releasing Corporation, as Distributor, and
Christie/AIX, Inc., as amended on July 27, 2006.
 
4.           Digital Cinema Deployment Agreement, dated as of October 12, 2005,
by and between Twentieth Century Fox Film Corporation, as distributor, and
Christie/AIX, Inc, as amended on June 30, 2006.
 
5.           Digital Cinema Agreement, dated as of October 25, 2005, by and
between Universal City Studios LLP, a Delaware corporation, as distributor, and
Christie/AIX, Inc, as amended on July 25, 2007.
 
6.           Digital Cinema Agreement, dated as of April 19, 2006, by and
between Warner Bros. Entertainment Inc., a Delaware corporation, as distributor,
and Christie/AIX, Inc.
 
7.           Digital Cinema Agreement, dated as of January 1, 2007, by and
between Paramount Pictures Corporation, a Delaware corporation, as distributor,
and Christie/AIX, Inc.
 
8.           Digital Cinema Agreement, dated as of May 7, 2008, by and between
Lions Gate Films Inc., a Delaware corporation, as distributor, and Christie/AIX,
Inc., as amended on May 7, 2008.
 
9.           Digital Cinema Agreement, dated as of March 24, 2009, by and
between Metro-Goldwyn-Mayer Distribution Co., a division of Metro-Goldwyn-Mayer
Studios Inc., a Delaware corporation, as distributor, and Christie/AIX, Inc.
 


 
 

--------------------------------------------------------------------------------

 


10.           Digital Cinema Agreement, dated as of September 4, 2008, by and
between Overture Films, LLC, a Delaware limited liability company, and
Christie/AIX, Inc.
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.20


DCI SPEC COMPLIANCE




All Digital Systems are in material compliance with the Digital Cinema System
Specification V1.0 issued July 20, 2005 by Digital Cinema Initiatives, LLC, as
amended except as set forth below:


1.           Federal Information Processing Standards [FIPS 140-2] related to
security modifications for the Digital Systems.








 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.21


DISTRIBUTORS- MATERIAL DIGITAL CINEMA DEPLOYMENT AGREEMENTS




Distributor Deployment Agreements


1.           Digital Cinema Deployment Agreement, dated as of September 14,
2005,  by and among Buena Vista Pictures Distribution, as distributor,
Christie/AIX, Inc. and Christie Digital Systems USA, Inc., as amended on August
1, 2005 and by two subsequent amendments, both dated July 6, 2006.
 
2.           Digital Cinema Access Agreement, dated as of November 21, 2005, by
and between Sony Pictures Releasing Corporation, as Distributor, and
Christie/AIX, Inc., as amended on July 27, 2006.
 
3.           Digital Cinema Deployment Agreement, dated as of October 12, 2005,
by and between Twentieth Century Fox Film Corporation, as distributor, and
Christie/AIX, Inc.
 
4.           Digital Cinema Agreement, dated as of October 25, 2005, by and
between Universal City Studios LLP, a Delaware corporation, as distributor, and
Christie/AIX, Inc.
 
5.           Digital Cinema Agreement, dated as of April 19, 2006, by and
between Warner Bros. Entertainment Inc., a Delaware corporation, as distributor,
and Christie/AIX, Inc.
 
6.           Digital Cinema Agreement, dated as of January 1, 2007, by and
between Paramount Pictures Corporation, and Christie/AIX, Inc.
 






 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.5


INSURANCE
 
(a)           Coverage.  Each Group Member shall, during the term of this
Agreement, carry and maintain at least the minimum insurance coverage set forth
in this Schedule 7.5.  All insurance carried pursuant to this Schedule 7.5 shall
be placed with such insurers having a minimum A.M. Best rating of A:X (or as may
otherwise be agreed by the Collateral Agent) and be in such form, with terms,
conditions, limits and deductibles as shall be acceptable to the Collateral
Agent:
 
(i)           All Risk Property Insurance.  Each Group Member shall maintain all
risk property insurance covering against physical loss or damage to its assets
(which for purposes of this clause (a)(i) shall not include any equipment
subject to an Exhibitor Agreement, provided, that the applicable exhibitor has
insured such equipment in accordance with the terms of the Exhibitor Agreement),
including but not limited to fire and extended coverage, collapse, flood, earth
movement and comprehensive boiler and machinery coverage (including electrical
malfunction and mechanical breakdown).  Coverage shall be written on a
replacement cost basis, with an agreed amount endorsement waiving any
coinsurance penalty and include coverage for expediting expenses; and
 
(ii)           Business Interruption Insurance.  Each Group Member shall
maintain business interruption insurance subject to an annual policy in an
amount equal to the projected net profits and continuing expenses (including the
debt payments hereunder) for the following 12-month period. Such insurance shall
also cover service interruption and extra expenses and shall contain an agreed
amount endorsement waiving any coinsurance penalty; and
 
(iii)           Comprehensive General Liability Insurance.  Each Group Member
shall maintain comprehensive general liability insurance written on an
occurrence basis with a limit of not less than $1,000,000.  Such coverage shall
include, but not be limited to, premises/operations, broad form contractual
liability, independent contractors, products/completed operations, property
damage and personal injury liability; and
 
(iv)           Excess/Umbrella Liability.  Each Group Member shall maintain
excess or umbrella liability insurance written on an occurrence basis in an
amount not less than $15,000,000 providing coverage limits excess of the
insurance limits required under clause (a)(iii).  Such insurance shall follow
the form of the primary insurances and drop down in case of exhaustion of
underlying limits and/or aggregates.
 
(b)           Endorsements.  Each Group Member shall use its commercially
reasonable efforts to cause all insurance policies carried and maintained in
accordance with this Section 7.5 to be endorsed as follows:
 
(i)           The Collateral Agent shall be additional insured and sole loss
payee with respect to the property policies described in clauses (a)(i) and
(a)(ii).  The
 


 
 

--------------------------------------------------------------------------------

 


Collateral Agent, on behalf of the Lenders, shall be additional insured with
respect to liability policies described in clauses (a)(iii) and (a)(iv).  It
shall be understood that any obligation imposed upon any Group Member, including
but not limited to the obligation to pay premiums, shall be the sole obligation
of such Group Member and not that of the Collateral Agent or any Lender; and
 
(iii)           With respect to property policies described in clauses (a)(i)
and (a)(ii), the interests of the Collateral Agent shall not be invalidated by
any action or inaction of any Group Member or any other person, and shall insure
the Collateral Agent regardless of any breach or violation by any Group Member
or any other person, of any warranties, declarations or conditions of such
policies; and
 
(iv)           Inasmuch as the liability policies are written to cover more than
one insured, all terms conditions, insuring agreements and endorsements, with
the exception of the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured; and
 
(v)           The insurers thereunder shall waive all rights of subrogation
against the Collateral Agent, any right of setoff or counterclaim, and any other
right to deduction, whether by attachment or otherwise; and
 
(vi)           If such insurance is canceled by any Group Member for any reason
whatsoever, including nonpayment of premium, or any changes are initiated by any
Group Member or the carrier which affect the interests of the Collateral Agent,
such cancellation or change shall not be effective as to the Collateral Agent
until 30 days (10 days in the case of non-payment of premium) after receipt by
the Collateral Agent of written notice sent by registered mail from such
insurer.
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 8.1


EXISTING INDEBTEDNESS


None












 
 

--------------------------------------------------------------------------------

 




SCHEDULE 8.2


EXISTING LIENS


None










 
 

--------------------------------------------------------------------------------

 




SCHEDULE 8.3


EXISTING INVESTMENTS


None










 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.1(i)


DISTRIBUTORS
·           Paramount
 
·           Warner Bros. Entertainment Inc.
 
·           Twentieth Century Fox Film Corporation
 
·           Sony Pictures Releasing Corporation
 
·           Universal City Studios LLP
 
·           Buena Vista Pictures Distribution
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9.1(k)
 
INTER-COMPANY AGREEMENTS


1.           Management Services Agreement, dated May 6, 2010, by and between
Cinedigm Digital Funding I, LLC and Cinedigm Digital Cinema Corp.
 
2.           Sale and Contribution Agreement, dated May 6, 2010, by and between
Cinedigm Digital Funding I, LLC and Christie/AIX, Inc.
 
3.           Software License Agreement, dated May 6, 2010, by and between
Cinedigm Digital Funding I, LLC and Access Digital Media, Inc.
 
4.           Termination Agreement, dated as of May 6, 2010, between Access
Digital Media, Inc. and Christie/AIX, Inc. relating to that Amended and Restated
Software License Agreement, dated as of July 15, 2006, by and between Access
Digital Media, Inc., as licensor, and Christie/AIX, Inc., as licensee.
 
5.           Software License Agreement, dated May 6, 2010 by and between
Cinedigm Digital Funding I, LLC & Hollywood  Software Inc.
 
6.           Termination Agreement, dated as of May 6, 2010 between
Christie/AIX, Inc. and Cinedigm Digital Cinema Corp. (formerly known as Access
Integrated Technologies, Inc.), relating to that Sublease Agreement, dated as of
July 1, 2006, by and between Access Integrated Technologies, Inc., a Delaware
corporation, as sublessor, and Christie/AIX, Inc., a Delaware corporation, as
sublessee.
 
7.           Assignment and Assumption Agreement dated as of May 6, 2010, by and
between Cinedigm Digital Funding I, LLC and Christie/AIX, Inc.
 
8.           Termination Agreement, dated as of May 6, 2010 between
Christie/AIX, Inc. and Cinedigm Digital Cinema Corp. (formerly known as Access
Integrated Technologies, Inc.), relating to that Servicing Agreement, dated as
of July 1, 2009, by and between Cinedigm Digital Cinema Corp., a Delaware
corporation and Christie/AIX, Inc., a Delaware corporation.
 




 
 

--------------------------------------------------------------------------------

 


EXHIBIT A-1
TO
CREDIT AGREEMENT
 
FORM OF ASSIGNMENT
 
This ASSIGNMENT (this "Assignment"), dated as of the Effective Date, is entered
into between the Assignor and the Assignee (each as defined below).
 
The parties hereto hereby agree as follows:
 
Borrower:
Cinedigm Digital Funding I, LLC, a Delaware limited liability company (the
"Borrower")
Paying Agent
Société Générale, New York Branch, as paying agent (in such capacity and
together with its successors and assigns, the "Paying Agent")
Credit Agreement:
Credit Agreement, dated as of May 6, 2010, among the Borrower, the Lenders party
thereto, Société Générale, New York Branch, as paying agent and
co-administrative agent, and General Electric Capital Corporation, as
co-administrative agent and collateral agent for the Lenders (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"; capitalized terms used herein without definition are used as
defined in the Credit Agreement)
[Trade Date:
_____, ___]1
Effective Date:
[_____, ___]2



 



--------------------------------------------------------------------------------

 
1 Insert for informational purposes only if needed to determine other
arrangements between the assignor and the assignee.
2 To be filled out by Paying Agent upon entry in the Register.


Exhibit A-1 to Credit Agreement
 
 
-1-

--------------------------------------------------------------------------------

 




 
Assignor (collectively, the "Assignors")3
Assignee (collectively, the "Assignees")4
Aggregate outstanding principal amount of Term Loans for all Lenders5
Aggregate outstanding principal amount of Term Loans Assigned5
Percentage Assigned6
[Name of Assignor]
[Name of Assignee]
[Affiliate] [Approved Fund] of [Name of Lender]
$__________
$__________
__._________%
[Name of Assignor]
[Name of Assignee]
[Affiliate] [Approved Fund] of [Name of Lender]
$__________
$__________
__._________%
[Name of Assignor]
[Name of Assignee]
[Affiliate] [Approved Fund] of [Name of Lender]
$__________
$__________
__._________%

 
[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]
 



--------------------------------------------------------------------------------

 
3 List each Assignor, as appropriate. 
4 List each Assignee, as appropriate. 
5 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.  The
aggregate amounts are inserted for informational purposes only to help in
calculating the percentages assigned which, themselves, are for informational
purposes only. 
6 Set forth, to at least 9 decimals, the Assigned Interest as a percentage of
the aggregate Term Loans in the Facility.  This percentage is set forth for
informational purposes only and is not intended to be binding.  The assignments
are based on the amounts assigned not on the percentages listed in this column.


Exhibit A-1 to Credit Agreement
 
-2-

--------------------------------------------------------------------------------

 


Section 1.                      Assignment. Each Assignor hereby sells and
assigns to the Assignee set forth above opposite such Assignor, and such
Assignee hereby purchases and assumes from such Assignor, such Assignor's rights
and obligations in its capacity as Lender under the Credit Agreement (including
Liabilities owing to or by such Assignor thereunder) and the other Loan
Documents, in each case to the extent related to the amounts identified above
opposite such Assignor (such Assignor's "Assigned Interest").
 
Section 2.                      Representations, Warranties and Covenants of
Assignors. Each Assignor severally but not jointly (a) represents and warrants
to its corresponding Assignee and the Paying Agent that (i) it has full power
and authority, and has taken all actions necessary for it, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (ii) it is the legal and beneficial owner of its Assigned Interest and that
such Assigned Interest is free and clear of any Lien and other adverse claims,
(b) makes no other representation or warranty and assumes no responsibility,
including with respect to the aggregate amount of the Term Loans, the percentage
of the Term Loans represented by the amounts assigned, any statements,
representations and warranties made in or in connection with any Loan Document
or any other document or information furnished pursuant thereto, the execution,
legality, validity, enforceability or genuineness of any Loan Document or any
document or information provided in connection therewith and the existence,
nature or value of any Collateral, (c) assumes no responsibility (and makes no
representation or warranty) with respect to the financial condition of any Group
Member or Loan Party or the performance or nonperformance by any Loan Party of
any obligation under any Loan Document or any document provided in connection
therewith and (d) attaches any Notes held by it evidencing at least in part the
Assigned Interest of such Assignor (or, if applicable, an affidavit of loss or
similar affidavit therefor) and requests that the Paying Agent exchange such
Notes for new Notes in accordance with Section 2.11(e) of the Credit Agreement.
 
Section 3.                      Representations, Warranties and Covenants of
Assignees. Each Assignee severally but not jointly (a) represents and warrants
to its corresponding Assignor and the Paying Agent that (i) it has full power
and authority, and has taken all actions necessary for such Assignee, to execute
and deliver this Assignment and to consummate the transactions contemplated
hereby, (ii) if and to the extent indicated above, it is an Affiliate or an
Approved Fund of the Lender set forth above and (iii) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest assigned to it hereunder and either such Assignee or the Person
exercising discretion in making the decision for such assignment is experienced
in acquiring assets of such type, (b) appoints and authorizes each Agent to take
such action on its behalf and to exercise such powers under the Loan Documents
as are delegated to such Agent by the terms thereof, together with such powers
as are reasonably incidental thereto, (c) shall perform in accordance with their
terms all obligations that, by the terms of the Loan Documents, are required to
be performed by it as a Lender, (d) confirms it has received such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and shall continue to make its own credit
decisions in taking or not taking any action under any Loan Document
independently and without reliance upon any Secured Party and based on such
documents and information as it shall deem appropriate at the time, (e)
acknowledges and agrees that, as a Lender, it may receive material non-public
information and confidential information concerning the Loan Parties and their
Affiliates and Securities and agrees to use such information only in accordance
with Section
 


Exhibit A-1 to Credit Agreement
 
-3-

--------------------------------------------------------------------------------

 


11.20 of the Credit Agreement, (f) specifies as its applicable lending offices
(and addresses for notices) the offices at the addresses set forth beneath its
name on the signature pages hereof, (g) shall pay to the Paying Agent an
assignment fee in the amount of $3,500 to the extent such fee is required to be
paid under Section 11.2(c) of the Credit Agreement and (h) to the extent
required pursuant to Section 2.14(f) of the Credit Agreement, attaches two
completed originals of Forms W-8ECI, W-8BEN or W-9.
 
Section 4.                      Determination of Effective Date; Register.
Following the due execution and delivery of this Assignment by each Assignor,
each Assignee and, to the extent required by Section 11.2(b) of the Credit
Agreement, the Borrower, this Assignment (including its attachments) will be
delivered to the Paying Agent for its acceptance and recording in the Register.
The effective date of this Assignment (the "Effective Date") shall be the later
of (i) the acceptance of this Assignment by the Paying Agent and (ii) the
recording of this Assignment in the Register. The Paying Agent shall insert the
Effective Date when known in the space provided therefor at the beginning of
this Assignment.
 
Section 5.                      Effect. As of the Effective Date, (a) each
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment, have the rights and obligations of a Lender under the Credit
Agreement and (b) each Assignor shall, to the extent provided in this
Assignment, relinquish its rights (except those surviving the termination of the
Term Loan Commitments and payment in full of the Obligations) and be released
from its obligations under the Loan Documents other than those obligations
relating to events and circumstances occurring prior to the Effective Date.
 
Section 6.                      Distribution of Payments. On and after the
Effective Date, the Paying Agent shall make all payments under the Loan
Documents in respect of each Assigned Interest of any Assignor (a) in the case
of amounts accrued to but excluding the Effective Date, to such Assignor and (b)
otherwise, to the corresponding Assignee.
 
Section 7.                      Miscellaneous. This Assignment is a Loan
Document and, as such, is subject to certain provisions of the Credit Agreement,
including Sections 1.5, 11.14(a) and 11.15 thereof. On and after the Effective
Date, this Assignment shall be binding upon, and inure to the benefit of, the
Assignors, Assignees, the Paying Agent and their Related Persons and their
successors and assigns. This Assignment shall be governed by, and be construed
and interpreted in accordance with, the law of the State of New York. This
Assignment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Assignment by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment.
 
[SIGNATURE PAGES FOLLOW]
 


Exhibit A-1 to Credit Agreement
 
-4-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 
[NAME OF ASSIGNOR], as Assignor
 
 
By:
 
Name:
 
Title:
 


 
[NAME OF ASSIGNEE], as Assignee
 
 
By:
 
Name:
 
Title:
 

 
 
Lending Office for Eurodollar Rate Loans:7
 
[Insert Address (including contact name, fax number and e-mail address)]
  Lending Office (and address for notices) for any other purpose:   [Insert
Address (including contact name, fax number and e-mail address)]

 
 
                    

                  

                  

                 




--------------------------------------------------------------------------------

 
7 Insert for each Assignee


Exhibit A-1 to Credit Agreement
 
-5-

--------------------------------------------------------------------------------

 


[ACCEPTED and AGREED
this ___ day of _____ _____:]8


[SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH,
as Paying Agent]

 
By:
 
Name:
 
Title:
 





[CINEDIGM DIGITAL FUNDING I, LLC]
 
 
By:
 
Name:
 
Title:
 







--------------------------------------------------------------------------------

 
8 To the extent required pursuant to the Credit Agreement.


Exhibit A-1 to Credit Agreement
 
-6-

--------------------------------------------------------------------------------

 


EXHIBIT A-2
TO
CREDIT AGREEMENT
 
FORM OF TERM LOAN PURCHASE ASSIGNMENT
 
This TERM LOAN PURCHASE ASSIGNMENT (this "Assignment"), dated as of the
Effective Date, is entered into between the Assignor and the Assignee (each as
defined below).
 
The parties hereto hereby agree as follows:
 
Borrower:
Cinedigm Digital Funding I, LLC, a Delaware limited liability company (the
"Borrower")
Paying Agent
Société Générale, New York Branch, as paying agent (in such capacity and
together with its successors, the "Paying Agent")
Co-Administrative Agents
Société Générale, New York Branch and General Electric Capital Corporation, each
in their capacity as co-administrative agents (the "Co-Administrative Agents")
Credit Agreement:
Credit Agreement, dated as of May 6, 2010, among the Borrower, the Lenders party
thereto, Société Générale, New York Branch, as paying agent and
co-administrative agent, and General Electric Capital Corporation, as
co-administrative agent and collateral agent for the Lenders (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"; capitalized terms used herein without definition are used as
defined in the Credit Agreement)
Assigned Interest:1
[$__________]
[Trade Date:
[_____, ___]
Effective Date:
[_____, ___]2



 



--------------------------------------------------------------------------------

 
1 Aggregate outstanding principal amount of Term Loans assigned hereunder on the
Effective Date. 
2 To be filled out by Paying Agent upon entry in the Register.

Exhibit A-2 to Credit Agreement
 
-7-

--------------------------------------------------------------------------------

 



 
Assignor3
Assignee4
Aggregate outstanding principal amount of Term Loans for all Lenders5
Assigned Interest
Aggregate outstanding principal amount of Term Loans Assigned to all Related
Purchasers (after giving effect to the Assigned Interest)6
Percentages Assigned7
[Name of Assignor]
[Related Purchaser]
$__________
$__________
$__________
(a)  ______%
 
(b)  ______%

 


 
 
[THE REMAINDER OF THIS PAGE WAS INTENTIONALLY LEFT BLANK]
 



--------------------------------------------------------------------------------

 
3 List Assignor. 
4 List Assignee, which must be a Related Purchaser. 
5 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.  The
aggregate amounts are inserted for informational purposes only to help in
calculating the percentages assigned which, themselves, are for informational
purposes only.  Shall be an integral of $1,000,000, unless the Assignor's entire
interest in the Term Loans is assigned. 
6 Should equal Assigned Interest plus all other "Assigned Interests" purchased
by any Related Purchaser on or prior to the Effective Date. 
7 Sets forth, to at least 9 decimals, (a) the Assigned Interest as a percentage
of the aggregate outstanding Term Loans in the Facility and (b) the Assigned
Interest together with all other "Assigned Interests" to all Related Purchasers
as a percentage of the aggregate outstanding Term Loans in the Facility.  The
percentages are set forth for informational purposes only and are not intended
to be binding.  The assignments are based on the amounts assigned not on the
percentages listed in this column.  The percentage in clause (b) may not be more
than 10% after giving effect to all Term Loans previously purchased by all
Related Purchasers.


Exhibit A-2 to Credit Agreement


 
 

--------------------------------------------------------------------------------

 

Section 8.                      Assignment. The Assignor hereby sells and
assigns to the Assignee set forth above opposite the Assignor, and the Assignee
hereby purchases and assumes from the Assignor pursuant to the terms and
conditions set forth in Sections 11.2(g) of the Credit Agreement, the Assignor's
portion of the Term Loans under the Credit Agreement in the amounts identified
above as the "Assigned Interest".
 
Section 9.                      Representations, Warranties and Covenants of
Assignor. The Assignor severally but not jointly (a) represents and warrants to
the Assignee and the Paying Agent that (i) it has full power and authority, and
has taken all actions necessary for it, to execute and deliver this Assignment
and to consummate the transactions contemplated hereby in accordance with
Section 11.2(g) of the Credit Agreement and (ii) it is the legal and beneficial
owner of its Assigned Interest and that such Assigned Interest is free and clear
of any Lien and other adverse claims, (b) makes no other representation or
warranty and assumes no responsibility, including with respect to the aggregate
amount of the Term Loans, the percentage of the Term Loans represented by the
amounts assigned, any statements, representations and warranties made in or in
connection with any Loan Document or any other document or information furnished
pursuant thereto, the execution, legality, validity, enforceability or
genuineness of any Loan Document or any document or information provided in
connection therewith and the existence, nature or value of any Collateral, (c)
assumes no responsibility (and makes no representation or warranty) with respect
to the financial condition of any Group Member or Loan Party or the performance
or nonperformance by any Loan Party of any obligation under any Loan Document or
any document provided in connection therewith and (d) attaches any Notes held by
it evidencing at least in part the Assigned Interest of such Assignor (or, if
applicable, an affidavit of loss or similar affidavit therefor) and requests
that the Paying Agent exchange such Notes for new Notes in accordance with
Section 2.11(e) of the Credit Agreement.
 
Section 10.                      Representations, Warranties and Covenants of
Assignee. The Assignee (a) represents and warrants to the Assignor and the
Paying Agent that (i) it has full power and authority, and has taken all actions
necessary for the Assignee, to execute and deliver this Assignment and to
consummate the transactions contemplated hereby, (ii) it is a "Related
Purchaser", as that term is defined in Section 11.2(g) of the Credit Agreement,
(iii) it has satisfied the requirements, if any, specified in the Credit
Agreement, including, without limitation, Section 11.2(g), that are required to
be satisfied in order to make a purchase of the Assigned Interest, (b) shall pay
to the Paying Agent an assignment fee in the amount of $3,500 and (c) shall
reasonably promptly after the execution hereof, provide an executed copy of this
Assignment to the Co-Administrative Agents.
 
Section 11.                      Determination of Effective Date; Register.
Following the due execution and delivery of this Assignment by the Assignor and
the Assignee, this Assignment (including its attachments) will be delivered to
the Paying Agent for its acceptance and recording in the Register. The effective
date of this Assignment (the "Effective Date") shall be the later of (i) the
acceptance of this Assignment by the Paying Agent and (ii) the recording of this
Assignment in the Register by the Paying Agent. The Paying Agent shall insert
the Effective Date when known in the space provided therefor at the beginning of
this Assignment.
 
Section 12.                      Effect. As of the Effective Date, (a) [the
Assigned Interest shall be deemed cancelled for all purposes and no longer
outstanding for all purposes of the Credit Agreement
 


Exhibit A-2 to Credit Agreement


 
 

--------------------------------------------------------------------------------

 


and the other Loan Documents (and may not be resold or reassigned by the
Assignee)][(i) the Assigned Interest will remain outstanding and (ii) except for
the sole purpose of receiving interest and principal payments on the Assigned
Interest pursuant to the terms of the Credit Agreement, the Assignee shall not
be deemed to be a "Lender" for purposes of the Credit Agreement or any other
Loan Document including, without limitation, for purposes of (A) the making of
any request, demand, authorization, direction, notice, amendment, consent or
waiver under the Credit Agreement or any other Loan Document or (B) the
determination of Required Lenders]8 and (b) each Assignor shall, to the extent
provided in this Assignment, relinquish its rights (except those surviving the
termination of the Term Loan Commitments and payment in full of the Obligations)
and be released from its obligations under the Loan Documents other than those
obligations relating to events and circumstances occurring prior to the
Effective Date.  In no event will the Assignee be deemed to be a Lender under
the Credit Agreement or, except to the extent provided for hereunder, have any
rights or obligations of a Lender under the Credit Agreement.
 
Section 13.                      Distribution of Payments. On and after the
Effective Date, the Paying Agent shall make all payments under the Loan
Documents in respect of the Assigned Interest to the Assignor for amounts
accrued to but excluding the Effective Date. [No payments in respect of such
Assigned Interest (which shall be deemed to have been cancelled as of the
Effective Date) shall be due to the Assignee from and after the Effective
Date.][On and after the Effective Date, the Paying Agent shall only make
payments to the Assignee of interest and principal payments payable on such
Assigned Interest in the amounts accrued on and after the Effective Date.]9
 
Section 14.                      Miscellaneous. This Assignment is a Loan
Document and, as such, is subject to certain provisions of the Credit Agreement,
including Sections 1.5, 11.14(a) and 11.15 thereof. On and after the Effective
Date, this Assignment shall be binding upon, and inure to the benefit of, the
Assignors, Assignees, the Paying Agent and their Related Persons and their
successors and assigns. This Assignment shall be governed by, and be construed
and interpreted in accordance with, the law of the State of New York. This
Assignment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Assignment by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment.
 
[SIGNATURE PAGES FOLLOW]
 



--------------------------------------------------------------------------------

 
8 Assignee to choose whether the Assigned Interest will be cancelled or remain
outstanding. 
9 Include first bracketed sentence if Assigned Interest is cancelled.  Include
second bracketed sentence if Assigned Interest remains outstanding.
 


Exhibit A-2 to Credit Agreement


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
                 



[NAME OF ASSIGNOR], as Assignor
 
 
By:
 
Name:
 
Title:
 


 
[NAME OF ASSIGNEE], as Assignee
 
 
By:
 
Name:
 
Title:
 


 


Exhibit A-2 to Credit Agreement


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
TO
CREDIT AGREEMENT
 
FORM OF NOTE
 
Lender: [_____]
New York, New York
Principal Amount: $[_____]
[_____, ___]



FOR VALUE RECEIVED, the undersigned, Cinedigm Digital Funding I, LLC, a Delaware
limited liability company (the "Borrower"), hereby promises to pay to the order
of the lender set forth above (the "Lender") the Principal Amount set forth
above, or, if less, the aggregate unpaid principal amount of the Term Loans of
the Lender to the Borrower, payable at such times and in such amounts as are
specified in the Credit Agreement (as hereinafter defined).
 
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loans from the date made until such principal amount is paid in full, payable at
such times and at such interest rates as are specified in the Credit Agreement.
Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.
 
Both principal and interest are payable in Dollars to Société Générale, New York
Branch, as Paying Agent in immediately available funds in accordance with the
Credit Agreement.
 
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of May 6, 2010 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among the Borrower, the Lenders party thereto, Société Générale,
New York Branch, as paying agent and co-administrative agent for the Lenders,
and General Electric Capital Corporation, as co-administrative agent and
collateral agent for the Lenders. Capitalized terms used herein without
definition are used as defined in the Credit Agreement.
 
The Credit Agreement, among other things, (a) provides for the making of Term
Loans by the Lender to the Borrower in an aggregate amount not to exceed at any
time outstanding the Principal Amount set forth above, the indebtedness of the
Borrower resulting from such Term Loans being evidenced by this Note and (b)
contains provisions for acceleration of the maturity of the unpaid principal
amount of this Note upon the happening of certain stated events and also for
prepayments on account of the principal hereof prior to the maturity hereof upon
the terms and conditions specified therein.
 
This Note is a Loan Document, is entitled to the benefits of the Loan Documents,
and is subject to certain provisions of the Credit Agreement, including Sections
1.5, 11.14(a) and 11.15 thereof.
 
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
 
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
 


Exhibit B to Credit Agreement
 
-1-

--------------------------------------------------------------------------------

 


[SIGNATURE PAGE FOLLOWS]
 


Exhibit B to Credit Agreement
 
-2-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.
                  


CINEDIGM DIGITAL FUNDING I, LLC
 
 
By:
 
Name:
 
Title:
 


 




Exhibit B to Credit Agreement
 
 
-3-

--------------------------------------------------------------------------------

 


EXHIBIT C
TO
CREDIT AGREEMENT
 
FORM OF NOTICE OF BORROWING
 
SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH,
as paying agent under the Credit Agreement referred to below
 
[_____ ___, ____]
 
Attention: [_____]
 
 
 
Re:
CINEDIGM DIGITAL FUNDING I, LLC (the "Borrower")

 
Reference is made to the Credit Agreement, dated as of May 6, 2010 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the "Credit Agreement"), among the Borrower, the Lenders party thereto, General
Electric Capital Corporation, as co-administrative agent and collateral agent
for such Lenders, and Société Générale, New York Branch, as paying agent and
co-administrative agent for such Lenders. Capitalized terms used herein without
definition are used as defined in the Credit Agreement.
 
The Borrower hereby gives you irrevocable notice, pursuant to Section 2.2 of the
Credit Agreement of its request of a Borrowing (the "Proposed Borrowing") under
the Credit Agreement and, in that connection, sets forth the following
information:
 
A.           The date of the Proposed Borrowing is [_____, ___] (the "Funding
Date").
 
B.           The aggregate principal amount of the Term Loans constituting the
Proposed Borrowing is $[_____], of which $[_____] consists of Base Rate Loans
and $[_____] consists of Eurodollar Rate Loans having an initial Interest Period
of [_____] months.
                  

CINEDIGM DIGITAL FUNDING I, LLC
 
 
By:
 
Name:
 
Title:
 


 


 


Exhibit C to Credit Agreement
 
 
-1-

--------------------------------------------------------------------------------

 


EXHIBIT D
TO
CREDIT AGREEMENT
 
FORM OF NOTICE OF CONVERSION OR CONTINUATION
 
SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH,
as paying agent under the Credit Agreement referred to below
 
[_____ ___, ____]
Attention: [_____]
 
 
 
Re:
CINEDIGM DIGITAL FUNDING I, LLC (the "Borrower")

 
Reference is made to the Credit Agreement, dated as of May 6, 2010 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the "Credit Agreement"), among the Borrower, the Lenders party thereto, General
Electric Capital Corporation, as co-administrative agent and collateral agent
for the Lenders, and Société Générale, New York Branch, as paying agent and
co-administrative agent for the Lenders. Capitalized terms used herein and not
otherwise defined herein are used as defined in the Credit Agreement.
 
The Borrower hereby gives you irrevocable notice, pursuant to Section 2.7 of the
Credit Agreement of its request for the following:
 
(i)           a continuation, on [_____, ___]1, as Eurodollar Rate Loans having
an Interest Period of [_____]2 months of Term Loans in an aggregate outstanding
principal amount of $[_____] having an Interest Period ending on the proposed
date for such continuation;
 
(ii)           a conversion, on [_____, ___]1, to Eurodollar Rate Loans having
an Interest Period of [_____]2 months of Term Loans in an aggregate outstanding
principal amount of $[_____]; and
 
(iii)           a conversion, on [_____, ___]1, to Base Rate Loans, of Term
Loans in an aggregate outstanding principal amount of $[_____].
 
In connection herewith, the undersigned hereby certifies that (i) no Event of
Default has occurred and is continuing on the date hereof, both before and after
giving effect to any Term Loan to be made on or before any date for any proposed
conversion or continuation set forth above and (ii) there is no suspension in
effect under Section 2.12 of the Credit Agreement.
 



--------------------------------------------------------------------------------

 
1 Must be a Business Day. 
2 Must be 1, 2 or 3 months.
 
 
 
[Signature Page Follows.]

 


Exhibit D to Credit Agreement
 
-1-

--------------------------------------------------------------------------------

 
                 


CINEDIGM DIGITAL FUNDING I, LLC
 
 
By:
 
Name:
 
Title:
 


 


Exhibit C to Credit Agreement
 
 
-2-

--------------------------------------------------------------------------------

 


EXHIBIT E
TO
CREDIT AGREEMENT
 
FORM OF COMPLIANCE CERTIFICATE
 
[_____, ___]1
 
This COMPLIANCE CERTIFICATE (this "Compliance Certificate") is delivered
pursuant to Section 6.1(d) of the Credit Agreement, dated as of May 6, 2010 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the "Credit Agreement"), among Cinedigm Digital Funding I, LLC (the
"Borrower"), the Lenders party thereto, General Electric Capital Corporation, as
co-administrative agent and collateral agent for the Lenders, and Société
Générale, New York Branch, as paying agent (the "Paying Agent") and
co-administrative agent for the Lenders. Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.
 
The undersigned, a duly authorized Responsible Officer of the Borrower having
the name and title set forth below under his signature, hereby certifies, on
behalf of the Borrower for the benefit of the Secured Parties and pursuant to
Section 6.1 of the Credit Agreement that such Responsible Officer of the
Borrower is familiar with the Credit Agreement and that, in accordance with each
of the following sections of the Credit Agreement, each of the following is true
on the date hereof, both before and after giving effect to any Term Loan to be
made on or before the date hereof:
 
(a)           In accordance with Section 6.1[(b)/(c)] of the Credit Agreement,
attached hereto as Annex A are the Financial Statements for the [Fiscal
Quarter/Fiscal Year] ended [_____, ___] required to be delivered pursuant to
Section 6.1[(b)/(c)] of the Credit Agreement. Such Financial Statements fairly
present in all material respects the Consolidated and consolidating financial
position, results of operations and cash flow of the Group Members as at the
dates indicated therein and for the periods indicated therein in accordance with
GAAP [(subject to the absence of footnote disclosure and normal year-end audit
adjustments)]2 [without qualification as to the scope of the audit or as to
going concern and without any other similar qualification, together with the
certificate from the Group Members' Accountants with respect to such
Consolidated Financial Statements required to be delivered pursuant to Section
6.1(c) of the Credit Agreement.]3
 
(b)           In accordance with Section 6.1(d) of the Credit Agreement,
attached hereto as Annex B are the calculations used to determine the
Consolidated Leverage Ratio, the Consolidated Fixed Charge Coverage Ratio and
any other calculations, if any, used to determine compliance with each financial
covenant contained in Article V of the Credit Agreement.
 



--------------------------------------------------------------------------------

 
1 Insert date of delivery of certificate. 
2 Insert language in brackets only for quarterly reports. 
3 Insert language in brackets only for annual certifications.


Exhibit E to Credit Agreement
 
-1-

--------------------------------------------------------------------------------

 

(c)           In accordance with Section 6.1(d) of the Credit Agreement,
attached hereto as Annex C are (i) the calculations used to determine the amount
of Capital Expenditures as of the end of the applicable fiscal period for
purposes of determining compliance with Section 8.16 of the Credit Agreement and
(ii) the amounts paid by Cinedigm, as administrative servicer, for Capital
Expenditures.
 
(d)           In accordance with Section 6.1(d) of the Credit Agreement,
attached hereto as Annex D is a list of all Installed Digital Systems and the
location of the same as of the date hereof.
 
(e)           In accordance with Section 6.1(d) of the Credit Agreement, no
Default has occurred and is continuing as of the date hereof[, except as
provided for on Annex E attached hereto, with respect to each of which the
Borrower proposes to take the actions set forth on Annex E].
 
(f)           In accordance with Section 6.1(e) of the Credit Agreement, (i) the
[Corporate Chart attached hereto as Annex F[-1] [last Corporate Chart delivered
pursuant to such Section)], is correct and complete as of the date hereof, (ii)
all documents (including updated schedules as to locations of Collateral and
acquisition of Intellectual Property or real property) required to be delivered
pursuant to the Loan Documents by any Loan Party on or prior to the date of
delivery of this Compliance Certificate have been delivered thereunder (or such
delivery requirement was otherwise duly waived or extended) and (iii) complete
and correct copies of all documents modifying any term of any Constituent
Document of any Loan Party or joint venture thereof on or prior to the date
hereof have been delivered to the Paying Agent [or are attached hereto as Annex
F[-2]].
 
(g)           In accordance with Section 6.1(g) of the Credit Agreement,
attached hereto as Annex G is a discussion and analysis of the financial
condition and results of operations of the Group Members for the portion of the
Fiscal Year elapsed on or prior to the date hereof discussing the reasons for
any significant variations from the Projections for such period and the figures
for the corresponding period in the previous Fiscal Year.
 
(h)           [In accordance with Sections 6.1(h) and (i) of the Credit
Agreement, attached hereto as Annexes H and I are complete and correct (i)
copies of each management letter, audit report or similar letter or report
received by any Group Member from any independent registered certified public
accountant (including the Group Members' Accountants) in connection with such
Financial Statements or any audit thereof and (ii) (A) a certification from each
insurer or by an authorized representative of each insurer identifying the
underwriters, the type of insurance, the limits, deductibles, and the term
thereof and specifying the specific provisions delineated in clause (b) of
Schedule 7.5 and (B) a statement from an independent insurance broker,
reasonably acceptable to the Paying Agent, stating that (1) all premiums then
due have been paid and
 


Exhibit E to Credit Agreement
 
-2-

--------------------------------------------------------------------------------

 
 
(2) in the opinion of such broker, the insurance maintained by the Borrower is
in accordance with clause (b) of Schedule 7.5].4
 
IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above.                   
 
 
CINEDIGM DIGITAL FUNDING I, LLC
 
 
 
By:
 
Name:
 
Title:
 


 





--------------------------------------------------------------------------------

 
4 Insert bracketed language only for annual reports.


Exhibit E to Credit Agreement
 
-3-

--------------------------------------------------------------------------------

 


ANNEX A
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING I, LLC
DATED [_____, ___]
 
FINANCIAL STATEMENTS


Exhibit E to Credit Agreement
 
-4-

--------------------------------------------------------------------------------

 


ANNEX B
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING I, LLC
DATED [_____, ___]
 
FINANCIAL CALCULATIONS


Exhibit E to Credit Agreement
 
-5-

--------------------------------------------------------------------------------

 


ANNEX C
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING I, LLC
DATED [_____, ___]
 
CAPITAL EXPENDITURES


Exhibit E to Credit Agreement
 
-6-

--------------------------------------------------------------------------------

 


ANNEX D
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING I, LLC
DATED [_____, ___]
 
INSTALLED DIGITAL SYSTEMS


Exhibit E to Credit Agreement
 
-7-

--------------------------------------------------------------------------------

 


[ANNEX E
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING I, LLC
DATED [_____, ___]
 
CONTINUING DEFAULTS]5



--------------------------------------------------------------------------------

 
5 Delete if not used in the text of the certificate.

Exhibit E to Credit Agreement
 
-8-

--------------------------------------------------------------------------------

 


ANNEX F[-1]
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING I, LLC
DATED [_____, ___]
 
CORPORATE CHART


Exhibit E to Credit Agreement
 
-9-

--------------------------------------------------------------------------------

 


ANNEX F[-2]
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING I, LLC
DATED [_____, ___]
 
MODIFICATIONS TO CONSTITUENT DOCUMENTS


Exhibit E to Credit Agreement
 
-10-

--------------------------------------------------------------------------------

 


ANNEX G
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING I, LLC
DATED [_____, ___]
 
MANAGEMENT DISCUSSION AND ANALYSIS


Exhibit E to Credit Agreement
 
-11-

--------------------------------------------------------------------------------

 


ANNEX H
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING I, LLC
DATED [_____, ___]
 
MANAGEMENT LETTER


Exhibit E to Credit Agreement
 
-12-

--------------------------------------------------------------------------------

 


ANNEX I
TO
COMPLIANCE CERTIFICATE OF CINEDIGM DIGITAL FUNDING I, LLC
DATED [_____, ___]
 
SUMMARY OF MATERIAL INSURANCE COVERAGE


Exhibit E to Credit Agreement
 
-13-

--------------------------------------------------------------------------------

 


EXHIBIT F
TO
CREDIT AGREEMENT
 
FORM OF GUARANTY AND SECURITY AGREEMENT
(See attached.)


Exhibit F to Credit Agreement
 
-1-

--------------------------------------------------------------------------------

 


EXHIBIT G
TO
CREDIT AGREEMENT
 
FORM OF EXHIBITOR AGREEMENT
(See attached.)


Exhibit G to Credit Agreement
 
-1-

--------------------------------------------------------------------------------

 


MASTER LICENSE AGREEMENT
 
THIS MASTER LICENSE AGREEMENT (this "Agreement"), including all Schedules and
Exhibits attached hereto, is made and entered into as of the ___ day of _____,
20___ by and between CINEDIGM DIGITAL FUNDING I, LLC, a Delaware limited
liability company ("Licensor"), and _____, a _____ ("Licensee").
 
WHEREAS, Licensor has the right to deploy and license the use of certain
Equipment (as defined below); and
 
WHEREAS Licensee desires to obtain from Licensor, and Licensor is willing to
grant to Licensee, a license to use the Equipment on the terms and conditions
set forth in this Agreement, including all Schedules and Exhibits attached
hereto.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other valuable consideration received, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follow:
 
1.           DEFINITIONS. As used in this Agreement, the following terms have
the meanings set forth below.
 
"ADM" means Access Digital Media, Inc., a Delaware corporation.
 
"Affiliate" means, with respect to a party, any corporation, limited liability
company, partnership or other entity which controls, is controlled by or is
under common control with such party, where such control is by ownership of more
than fifty percent (50%) of the outstanding voting securities or other voting
interests.
 
"Agreement" has the meaning specified in the preamble.
 
"Applicable Commencement Date" means, as to the Equipment designated on any
Equipment Schedule, the date on which the License Term for such Equipment
commences, as specified in the applicable Certificate of Acceptance.
 
"Applicable Termination Date" means, as to the Equipment designated on any
Equipment Schedule, the date on which this Agreement expires or is terminated.
 
"Central Server" means, collectively, a central library server, with TCC
Software installed, together with a storage array, computer rack, uninterrupted
power source (UPS), main switch and patch panel.
 
"Certificate of Acceptance" means a certificate executed by Licensee in
substantially the form of Exhibit 1 to Exhibit A attached hereto.
 
"Christie" means Christie Digital Systems USA, Inc., a California corporation.
 


Exhibit G to Credit Agreement
 
-2-

--------------------------------------------------------------------------------

 


"Christie Software" means any Christie proprietary software installed in any of
the Equipment at the time of delivery of such Equipment to Licensee, as updated
by any update made available from time to time by Christie without charge for
use on the Equipment.
 
"Cineplex" means a theater complex with one or more cinema auditoriums.
 
"Confidential Information" has the meaning specified in Section 38.
 
"DCI" means Digital Cinema Initiatives, LLC, a limited liability company
established by Disney, Fox, MGM, Paramount, Sony Pictures Entertainment,
Universal and Warner Bros. Studios to, among other things, establish and
document technical specifications for an open architecture for digital cinema to
ensure a uniform and high level of technical performance reliability and quality
control.
 
"DCI Specification" means the Digital Cinema System Specification V1.0 issued
July 20, 2005 by DCI.
 
"Digital Cinema Projection System" means a digital cinema projection system
consisting of a DLP CinemaTM 2k projector, capable of both 2-D and 3-D display,
and a digital cinema server for each theatre screen. Each Digital Cinema
Projection System will be a part of a Digital System.
 
"Digital System" means one or more Digital Cinema Projection Systems and an
associated Central Server.
 
"Digital Title" means a commercial movie which is released in digital format
suitable for showing on Digital Systems.
 
"Distributor" means a motion picture distributor.
 
"Distributor Agreement" means an agreement between Licensor and a Distributor
pursuant to which such Distributor agrees to pay Participant Virtual Print Fees
to Licensor for a specified period.
 
"DLP CinemaTM Promotional Guidelines" means the guidelines set forth on Exhibit
B attached hereto.
 
"Dollars" or "$" means United States dollars.
 
"Equipment" means each Digital System described on an Equipment Schedule
executed pursuant to this Agreement, together with all parts, accessories and
other items added to or made a part of such Digital System after the Applicable
Commencement Date for such Digital System.
 
"Equipment Schedule" means a schedule in the form of Exhibit A attached hereto,
executed pursuant to this Agreement from time to time.
 
"Event of Default" has the meaning specified in Section 27.
 


Exhibit G to Credit Agreement
 
-3-

--------------------------------------------------------------------------------

 


"Financing Documents" has the meaning specified in Section 23.
 
"Financing Parties" has the meaning specified in Section 23.
 
"License Term" means, with respect to any particular Equipment, a period that
commences on the Applicable Commencement Date for such Equipment and ends on the
Applicable Termination Date for such Equipment.
 
"Licensee" has the meaning specified in the preamble.
 
"Licensor" has the meaning specified in the preamble.
 
"Non-Participant Virtual Print Fee" means the applicable fee announced from time
to time by Licensor as the virtual print fee payable by a Non-Participating
Distributor with respect to the exhibition of Traditional Motion Picture Content
on Digital Systems licensed by Licensor, which fee shall not exceed _____
percent (___%) of the lowest base virtual print fee (before discounts) payable
by any Distributor under a Distributor Agreement.
 
"Non-Participating Distributor" means a Distributor which has not signed a
Distributor Agreement with Licensor.
 
"Non-Traditional Content" means all content other than Traditional Motion
Picture Content. Non-Traditional Content includes, but is not limited to,
television programs, sporting events, stage productions, religious services,
concerts, educational classes or presentations, live events, speeches, meetings,
teleconferencing, and video gaming. Non-Traditional Content shall not include
motion picture premieres and other promotional, testing and publicity activities
involving screenings of motion pictures.
 
"Participant Virtual Print Fee" means the virtual print fee payable to Licensor
by a Participating Distributor as provided for in the applicable Distributor
Agreement.
 
"Participating Distributor" means a Distributor which has signed a Distributor
Agreement with Licensor. A list of Participating Distributors as of the date
hereof is set forth on Exhibit D attached hereto, and shall be updated by
Licensor from time to time as provided therein.
 
"Satellite Dish" has the meaning specified in Section 7(b).
 
"Service Contract" means a service contract between Licensee and Christie in
substantially the form of the attached Exhibit E.
 
"Software" means, collectively, the Christie Software, the Standard Software,
the TCC Software and the Third Party Software.
 
"Standard Software" means the operating system and system applications software
which are standard for general operation of computer servers having the general
capabilities of the servers included in the Equipment, as updated by any update
made available from time to time by the owner of such operating system or
systems application software.
 


Exhibit G to Credit Agreement
 
-4-

--------------------------------------------------------------------------------

 


"Taxes" means any foreign, federal, state, county or local income, estimated,
alternative minimum, add-on minimum, sales, use, excise, franchise, real
property, personal property, transfer, registration, value added, stamp,
premium, profit, windfall profit, customs duties, gross receipts, capital stock,
production, business and occupation, social security, disability, employment,
unemployment, payroll, severance, license, gift recapture or withholding tax or
charge imposed by any governmental entity, and any interest and penalties (civil
or criminal) related thereto or to the nonpayment thereof.
 
"TCC Software" means ADM's proprietary Theatre Command Center software as
licensed by ADM to Christie and installed in any Central Server at the time of
delivery of such Central Server to Licensee, as updated by any update made
available from time to time without charge for use on the Equipment.
 
"Third Party Software" means any software, other than Christie Software,
Standard Software and TCC Software, installed to any of the Equipment at the
time of delivery of such Equipment to Licensee, including database software, as
updated by any update made available from time to time by the owner of such
software.
 
"Traditional Motion Picture Content" means (i) all feature length (defined as
over 40 minutes) motion pictures intended for initial exhibition in a commercial
motion picture theater for paid admission; (ii) motion picture trailers; and
(iii) on screen advertising.
 
2.           EQUIPMENT LICENSE.
 
Subject to the terms and conditions set forth herein, Licensor hereby grants to
Licensee the limited right and license to use the Equipment described on each
Equipment Schedule executed pursuant to this Agreement, at the Licensee's
designated facility set forth in each such Equipment Schedule, for the License
Term of such Equipment. Licensor and Licensee will execute a separate Equipment
Schedule for each delivery of Equipment to Licensee pursuant to this Agreement,
listing all of the Equipment included in such delivery. Each such Equipment
Schedule shall constitute a separate and independent license and contractual
obligation of Licensee and Licensor, governed by the terms and conditions set
forth in this Agreement. Notwithstanding the foregoing, except for the limited
license granted above, all right, title and interest to the Equipment shall be,
and shall continue to be, the property of Licensor and/or its Affiliates, and,
except for the limited license granted above, nothing in this Agreement shall be
construed as transferring to Licensee any right, title or interest in the
Equipment, or as conferring any other license or other right, by implication,
estoppel or otherwise, under any patent, patent application, trade secret,
trademark or copyright. Except as otherwise expressly provided for in this
Agreement, Licensee is not granted any right to, and Licensee expressly agrees
not to, distribute, market, sell, modify or adapt the Equipment or any part
thereof. Licensee shall not remove from the Equipment, Licensor's name,
trademark, logo and other identification, or any markings which identify
Licensor and/or its Affiliates as the owners of the Equipment.
 
3.           SOFTWARE; CENTRAL SERVER FEE; LANDING FEE.
 
(a)           Subject to Licensee's payment to Licensor of the fees provided for
in Section 3(b), Licensor, as an authorized licensee of ADM, hereby grants to
Licensee the non-exclusive, non
 


Exhibit G to Credit Agreement
 
-5-

--------------------------------------------------------------------------------

 


transferable right and license, to use the TCC Software in connection with
Licensee's use of the Equipment. Licensee shall not modify the TCC Software,
make any copies of the TCC Software (other than a reasonable number of copies
for back up purposes), seek to reverse engineer or decompile any of the TCC
Software or transfer the TCC Software or any copies thereof other than in
connection with a transfer of a Central Server provided that the transfer of
such Central Server is permitted under this Agreement.
 
(b)           For each Central Server licensed and delivered by Licensor to
Licensee under this Agreement and installed at a Cineplex, a Central Server fee
in the amount of $_____ per screen will be payable for each screen at such
Cineplex for which a Digital Cinema Projection System licensed and delivered by
Licensor to Licensee under this Agreement is installed. The Server Screen Fee
shall be payable in arrears in quarterly installments (without interest) over a
period of ten (10) years, and payments shall commence at the end of the first
quarter following the date a Certificate of Acceptance is delivered with respect
to a Digital Cinema Projection System installed for such screen.
 
(c)           Licensor, as an authorized licensee of ADM, hereby grants to
Licensee the non-exclusive, non-transferable, royalty-free right and license,
without right to sublicense, to use the Christie Software in connection with
Licensee's use of the Equipment. Licensee shall not modify the Christie
Software, make any copies of the Christie Software (other than a reasonable
number of copies for back up purposes), seek to reverse engineer or decompile
any of the Christie Software, or transfer the Christie Software or any copies
thereof other than in connection with a transfer of Equipment provided that the
transfer of such Equipment is permitted under this Agreement.
 
(d)           Licensor represents and warrants to Licensee that, upon the
delivery of Equipment by Licensor to Licensee under this Agreement, Licensee
will have the royalty-free right to use, in connection with the use of such
Equipment and subject to the terms of the end user license agreements attached
hereto as Exhibit H, the Standard Software and the Third Party Software
installed on such Equipment at the time of delivery.
 
(e)           In the event that Access Integrated Technologies, Inc.
("AccessIT") delivers to Licensee any Digital Title or Non-Traditional Content
for Exhibition on the Equipment, Licensee will pay to AccessIT a landing fee,
equivalent to the amount Licensee pays for the delivery of a film print from the
local warehouse and back, for the delivery of each such item.
 
4.           TERM.
 
(a)           This Agreement shall commence on the date hereof (it being
understood that obligations of Licensee relating to the use of Equipment will
only be effective when the Equipment is installed) and, unless earlier
terminated by Licensor in accordance with Section 28, shall continue in effect
until _____, ___ (the "Initial Term"); provided, however, that Licensee may
renew this Agreement for successive one (1) year periods (each such successive
one year period, a "Renewal Term") for up to _____ (___) Renewal Terms by giving
written notice to Licensor no later than ninety (90) days prior to the end of
the Initial Term or any Renewal Term.
 


Exhibit G to Credit Agreement
 
-6-

--------------------------------------------------------------------------------

 


(b)           Upon the expiration of the Initial Term or a Renewal Term, as
applicable, or the earlier termination of this Agreement, Licensor shall, unless
Licensee exercises its purchase option under Section 47, have the right, at its
sole cost and expense, to retake possession of any or all of the Equipment, and
for such purpose Licensor shall have the right to enter upon any premises where
any or all of the Equipment is located, at times reasonably acceptable to
Licensee, and remove same. Such removal must be performed under supervision of
Licensee. Licensor shall repair all damage to the Cineplex caused by Licensor's
removal of such Equipment. If Licensor fails to remove the Equipment within
ninety (90) days of the expiration or earlier termination of this Agreement,
such Equipment will be deemed abandoned by Licensor, and Licensee may dispose of
the same in whatever manner Licensee may elect without liability to Licensor.
Alternatively, in the event such Equipment is deemed abandoned as provided
above, Licensee may, at its election by giving written notice to Licensor,
succeed to ownership of the Equipment on as "as is, where is" basis, in which
case Licensor will have no obligation to Licensee in respect of any expenses
relating to removal or disposition. This Section 4(b) shall survive the
expiration or earlier termination of this Agreement
 
5.           DEPLOYMENT.
 
(a)           Licensor shall license to Licensee, and deliver to Licensee for
installation by Christie under the Service Contract, a minimum of _____ up to
_____ Digital Cinema Projection Systems, with associated Central Servers.
Delivery of Digital Systems shall be in accordance with a delivery schedule,
specifying delivery dates for all relevant delivery locations, mutually agreed
upon between Licensor and Licensee.
 
(b)           Digital Systems will be deployed to any given theater location for
the minimum number of screens required to enable more than 50% of the screens at
such theater location, and, Licensor will be permitted to deploy Digital Systems
such that by _____ 100% of the screens will be enabled at any theater location
where a Digital System has been deployed.
 
(c)           Except for Equipment (i) deployed under this Agreement, (ii)
acquired by Licensee by virtue of acquisition of a Cineplex from a third party
or (iii) installed pursuant to Licensee's existing agreements (or any
replacement thereof) for any on-screen advertising with _____ provided that such
Equipment shall be used only for on-screen advertising and not for the
exhibition of motion picture, motion picture trailers and Non-Traditional
Content, Licensee shall not install, or permit to be installed, any digital
cinema equipment, including digital cinema projection equipment, screen servers
or central servers, at any theater location where a Digital System has been
deployed under this Agreement.
 
(d)           Licensor shall, for each Cineplex location to which Digital
Systems are delivered under this Agreement, provide user documentation for the
operation, operator level maintenance and trouble-shooting of Digital Systems.
 
6.           EOUIPMENT SPECIFICATIONS. Initially, Licensor will deploy Digital
Systems which comply substantially with the DCI Specification except to the
extent that technology necessary for compliance with the DCI Specification is
not commercially available. When the technology necessary to make Digital
Systems compliant with the DCI Specification becomes commercially available,
Licensor, at no cost to Licensee, will (a) thereafter deploy
 


Exhibit G to Credit Agreement
 
-7-

--------------------------------------------------------------------------------

 


Digital Systems which are compliant with the DCI Specification and (b) within
four (4) months after such availability upgrade Digital Systems previously
deployed in order to bring such Digital Systems into compliance with the DCI
Specification.
 
7.           DELIVERY AND INSTALLATION; SATELLITE DISH.
 
(a)           Following the execution by Licensor and Licensee of each Equipment
Schedule, Licensor shall, at Licensor's expense, deliver the Equipment described
in such Equipment Schedule to the Cineplex location designated in such Equipment
Schedule. Licensor shall bear the risk of loss for the Equipment while it is in
transit to Licensee sites at which the Equipment will be installed. Licensee
shall, at its own expense, prepare such sites for installation of the Equipment
in accordance with the site requirements set forth in Exhibit G attached hereto
and/or such other site requirements as may be mutually agreed between Christie
and Licensee. All Equipment will be installed by Christie pursuant to the
Service Contract, and Licensee will permit Christie service engineers access to
the installation sites, at times mutually agreed upon by Christie and Licensee,
in order to install the Equipment. Upon completion of the installation of any
Equipment and testing to ensure the operability of the Equipment, Licensee will
deliver a Certificate of Acceptance for such Equipment to Licensor or to
Christie for delivery to Licensor. Licensee hereby authorizes Licensor to
complete each executed Equipment Schedule with the identification number set out
in the Certificate of Acceptance delivered by Licensee for the Equipment covered
by such Equipment Schedule. Licensor shall provide Licensee with copies of filly
completed and executed copies of each Equipment Schedule and Certificate of
Acceptance.
 
(b)           In the event Licensee currently has the right to grant to Licensor
for the Initial Term or any Renewal Term of this Agreement the right to install
and maintain satellite transmitting and receiving equipment (a "Satellite Dish")
on the roof of any Cineplex site designated in an Equipment Schedule, Licensee
hereby grants to Licensor or its Affiliate, without charge or cost to Licensor,
the right, during the Initial Term or any Renewal Term of this Agreement, to
install and maintain, or to have installed and maintained, a Satellite Dish on
the roof of such Cineplex site for the sole purpose of delivering content to
Licensee. In the event Licensee does not currently have the right to install and
maintain a Satellite Dish on the roof of any Cineplex site designated in an
Equipment Schedule, Licensee shall, at the request of Licensor, use reasonable
commercial efforts to procure for Licensor, as promptly as reasonably possible
after request by Licensor, without cost to Licensor, the right, during the
Initial Term or any Renewal Term of this Agreement, to install and maintain, or
to have installed and maintained, a Satellite Dish on the roof of such Cineplex
site. In addition, Licensee shall, at Licensor's sole cost and expense, obtain
any permits necessary for the installation or maintenance of any such Satellite
Dish. The cost of installation and maintenance of any Satellite Dish will be the
sole responsibility of Licensor or its Affiliates. All right, title and interest
in and to any Satellite Dish installed hereunder will be the sole property of
Licensor or its Affiliates. Satellite Dishes are not included in the Equipment
licensed by Licensor to Licensee under this Agreement, and Licensee shall not
redirect, alter, move or otherwise in any way interfere with the operation of
any Satellite Dish without the prior written consent of Licensor, which consent
shall not be withheld unreasonably. If Licensee is unable to procure the right
to install a Satellite Dish on the roof of a Cineplex site, then Licensee shall
grant Licensor or its Affiliate access and the right to deliver to Licensee
content by hard drive, by other physical means or by use of fiber optic cables.
This Section 7(b) shall survive the expiration or any termination of this
Agreement.
 


Exhibit G to Credit Agreement
 
-8-

--------------------------------------------------------------------------------

 


8.           LOCATION. Without the prior written consent of Licensor, which
consent shall not be unreasonably withheld, Licensee shall not move any
Equipment (except in cases of emergency to protect the Equipment) from the site
and cinema auditorium location designated in the Equipment Schedule for such
Equipment. The moving of any Equipment other than in accordance with this
Section 8 shall constitute a material breach of this Agreement and the
applicable Equipment Schedule.
 
9.           SCOPE OF LICENSE. Licensee shall be permitted to use Equipment for
the following purposes, and for no other purpose:
 
(a)           exhibition of Traditional Motion Picture Content distributed by
Participating Distributors;
 
(b)           exhibition of pre-feature on-screen advertising;
 
(c)           exhibition of Traditional Motion Picture Content distributed by
Non-Participating Distributors provided that Licensor has notified Licensee that
the Non-Participating Distributor has paid to Licensor or made arrangements with
Licensor for payment to Licensor of all applicable Non-Participant Virtual Print
Fees in connection with such exhibition; and
 
(d)           subject to the requirements of Section 11, exhibition of
Non-Traditional Content.
 
10.           NON-PARTICIPATING DISTRIBUTORS. Licensee shall not use Equipment
to exhibit Traditional Motion Picture Content distributed by Non-Participating
Distributors unless in each instance Licensor has notified Licensee that the
Non-Participating Distributor has paid to Licensor or made arrangements with
Licensor for payment to Licensor of all applicable Non-Participant Virtual Print
Fees in connection with such exhibition.
 
11.           NON-TRADITIONAL CONTENT.
 
(a)           Licensee hereby designates Access Integrated Technologies, Inc.
("AccessIT") as its preferred content delivery service for Non-Traditional
Content and Licensee agrees to use its commercially reasonable best efforts to
play content available from customers using AccessIT's content delivery service.
Licensee agrees that it will not enter into any other agreement with a third
party that would prohibit AccessIT from showing on the Equipment Non-Traditional
Content that Licensee, in its sole discretion, may choose to book or prohibit
AccessIT from delivering digital content to Licensee's theatres. In the event
Licensee chooses to exhibit Non-Traditional Content from customers not using
AccessIT's content delivery service, Licensee shall first use its commercially
reasonable best efforts to assist AccessIT in becoming the delivery service for
such content. If, despite Licensee's commercially reasonable best efforts, the
Non-Traditional Content is delivered by a delivery service other than AccessIT
on that delivery service's delivery software and equipment, Licensee shall
impose a Virtual Print Fee of not less than $_____ for each show of a Digital
Title upon the provider of the content payable to Licensor for use of the
Digital System.
 
(b)           If AccessIT is the content delivery service for the
Non-Traditional Content, Licensee shall pay Licensor:
 


Exhibit G to Credit Agreement
 
-9-

--------------------------------------------------------------------------------

 


$_____ per show for the first show, and
 
$_____ per show for each additional show of same content up to a maximum of
$_____ total.
 
12.           REPORTING AND EQUIPMENT LOGS.
 
(a)           In order to facilitate accurate billing of virtual print fees
payable to Licensor with respect to the exhibition of Digital Titles on the
Equipment, Licensor and its representatives shall be entitled to access, review
and obtain copies, in such manner as Licensor may determine from time to time,
of all Log Files, as defined below. Licensee shall also be entitled to access to
the Log Files. Licensor and Licensee agree not to interfere with the use of the
Equipment for showing Digital Titles or the availability of access to the Log
Files. Log Files are electronic files created by the Equipment, including but
not limited to files containing information and records on the actual usage
history of each component of the Equipment and the specific title and time of
play for each usage.
 
(b)           Licensor agrees to use the Log Files solely to monitor, assist and
verify the billing of virtual print fees and measuring Equipment performance.
Licensor shall not be permitted to access any financial records of Licensee.
 
13.           EXHIBITION COMMITMENT. Provided that more than fifty percent (50%)
of the screens in any Cineplex are equipped with Digital Cinema Projection
Systems licensed under this Agreement, then, if a motion picture which Licensee
desires to license is available from a Participating Distributor (or, subject to
the requirements of Section 10, a Non-Participating Distributor) in both a
Digital Title version and a film print version, Licensee is hereby required to
license and exhibit on a Digital System the Digital Title version rather than
the film print version provided that there is a screen equipped with a Digital
Cinema Projection System that is open to be booked with a movie commencing on
the opening date of that movie. Subject to the foregoing requirement, Licensee
shall have full and complete discretion over the choice of content at all of its
screens.
 
14.           PROMOTION OF DLP CINEMATM. To the extent that Licensee is not
required to incur any additional advertising or other costs beyond its ordinary
marketing and advertising costs for its own business, Licensee shall use its
commercially reasonable best efforts to:
 
(a)           promote DLP CinemaTM technology for the exhibition of Digital
Titles in accordance with the DLP CinemaTM Promotional Guidelines.
 
(b)           include the DLP CinemaTM logo in all advertisements in all media,
including, but not limited to, print, newspaper and internet, issued by or under
the control of Licensee with respect to Digital Titles to be exhibited by means
of the Equipment, and insure that all such advertising is in accordance with the
DLP CinemaTM Promotional Guidelines.
 
(c)           display the "DLP CinemaTM" trailer on screen immediately preceding
the distributor's logo credit and at the beginning of each exhibition of
Non-Traditional Content.
 


Exhibit G to Credit Agreement
 
-10-

--------------------------------------------------------------------------------

 


Licensor shall obtain any approval(s) necessary for performing the acts set
forth in items (a) through (c) above, including, but not limited to, any
necessary approval of each Participating Distributor, Non-Participating
Distributor or provider of Non-Traditional Content, as applicable; and secure
all necessary royalty-free trademark licenses from Texas Instruments
Incorporated with regard to items (a) and (b) above.
 
15.           MAINTENANCE AND TRAINING. Concurrently with the execution of this
Agreement, Licensee shall enter into the Service Contract with Christie. During
the Initial Term of this Agreement, Licensee shall maintain in effect the
Service Contract with Christie or a comparable service contract with another
service provider acceptable to Licensor. The Service Contract provides for
training of Licensee personnel, and Licensee will in any event maintain an
adequate theater staff properly trained in the use of Digital Systems. Licensee
will not do anything which would render Digital Systems non-compliant with, or
prevent Digital Systems from being non-compliant with, the DCI Specification
during the term of this Agreement. Any replacement parts substituted for any
parts or components of Equipment shall become the property of Licensor covered
by the relevant Equipment Schedule for such Equipment.
 
16.           ADDITIONS AND ALTERATIONS.
 
(a)           With the consent of Licensee, Licensor may from time to time at
Licensor's expense and by Licensor's designated representatives or contractors,
make alterations to, or add components, accessories, enhancements, features or
functionalities to, Equipment, and all of the foregoing shall, at the time of
such alteration or addition, become the property of Licensor covered by the
relevant Equipment Schedule for such Equipment.
 
(b)           Except in accordance with paragraph (a) above or with the prior
written consent of Licensor, Licensee shall not make, or permit to be made,
alterations to, or additions of components, accessories, enhancements, features
or functionalities to, Equipment, provided that nothing contained in this
Section 16 shall prevent or be construed to prevent Christie from replacing
parts and components in connection with the maintenance services to be provided
by Christie under the Service Contract.
 
(c)           With the prior written consent of Licensor, Licensee shall be
permitted to add components, accessories, enhancements, features or
functionalities to the Equipment and any such alterations or additions shall
remain the property of Licensee. Notwithstanding the foregoing, Licensee shall
not make any alterations or changes to or in relation to Equipment which would
impair or prevent the use of the Equipment for showing Digital Titles.
 
17.           TAXES. The costs and fees set forth herein and in all Schedules
and Exhibits attached hereto and made a part hereof do not include any
applicable federal, state or local taxes, and any such taxes or governmental
charges upon the Equipment and any Software covered hereby, including sales or
use taxes or any other tax however designated arising from the subject matter of
this Agreement, shall be paid by Licensor.
 
18.           DAMAGE AND LOSS.
 
(a)           After Installation Licensee shall bear all risk of damage to or
loss or destruction of the Equipment by reason of any cause whatsoever,
including without limitation fire, flood,
 


Exhibit G to Credit Agreement
 
-11-

--------------------------------------------------------------------------------

 


earthquake, natural disaster, casualty, accident or theft. Licensee shall advise
Licensor of any such damage, loss or destruction in writing within five (5) days
after any such damage, loss or destruction occurs.
 
(b)           In the event of any damage, loss or destruction which materially
impairs the performance of any Equipment or renders the Equipment inoperable and
which is capable of repair on a cost effective basis, then Licensee will, at its
expense, have Christie repair the Equipment under the Service Contract.
 
(c)           In the event of any damage, loss or destruction which materially
impairs the performance of any Equipment or renders the Equipment inoperable and
which is not capable of repair on a cost effective basis, or in the event of any
complete loss or destruction of any Equipment, then Licensor, in its sole
discretion, may, at Licensee's expense, replace the Equipment with comparable or
better Equipment and Licensee shall do all things and execute all documents as
may be necessary in the judgment of Licensor to cause title to the replacement
Equipment to vest in Licensor and to subject the replacement Equipment to all of
the terms and conditions of this Agreement.
 
(d)           In the event Licensee fails to promptly perform its obligations
under paragraph (b) or (c), then Licensor may, but is not obligated to, cause
the Equipment to be repaired or replaced and invoice Licensee for all costs of
such repair or replacement, which invoice shall be due and payable within ten
(10) days of the date of invoice.
 
In no event will any damage to or loss or destruction of any Equipment entitle
Licensee to any refund of or credit for any amounts paid or remitted by Licensee
to Licensor under this Agreement, or excuse Licensee from payment of any amounts
otherwise payable by Licensee to Licensor under this Agreement.
 
19.           INSURANCE. Licensee, at its expense, will maintain throughout the
term of this Agreement a policy of insurance issued by a reputable insurer
reasonably acceptable to licensor, insuring the Equipment against "all risks,"
including extended coverage insurance, for a coverage amount at least equal to
the full replacement cost (at market value) of the Equipment. Licensor shall be
named as an additional loss payee under such policy, and such policy shall
provide that it may not be canceled except upon at least thirty (30) days prior
written notice to Licensor (or at least ten (10) days prior written notice for
failure to pay a premium). Upon Licensor's request, Licensee shall furnish to
Licensor insurance certificates or other satisfactory evidence of such
insurance. If Licensee fails to maintain insurance as required hereunder,
Licensor may, but shall not be obligated to, purchase such insurance and invoice
Licensee for all costs with respect thereto, which invoice shall be due and
payable within (10) days of the date of invoice.
 
20.           AUDIT, INSPECTION AND ACCESS RIGHTS.
 
(a)           Licensor shall have the right, through its designated
representatives (including Christie), at Licensor's expense, upon reasonable
prior notice and during regular business hours, to (a) examine Licensee's usage
records relating solely to the Equipment and (b) inspect the Equipment for
purposes of verifying (i) Licensee's compliance with all of its obligations
under
 


Exhibit G to Credit Agreement
 
-12-

--------------------------------------------------------------------------------

 


this Agreement; (ii) the condition of the Equipment; and (iii) compliance of the
Equipment with the DCI Specification.
 
(b)           Licensee shall maintain all books and records subject to audit
hereunder for a period of not less than three (3) years after the expiration or
any termination of this Agreement, and during such three (3) year period,
Licensor shall retain all audit and inspection rights set forth in this Section
20. Licensee shall provide all necessary access to the Equipment and the
relevant site location for purposes of such inspection and verification.
 
(c)           Licensee will permit representatives of Distributors reasonable
access, upon reasonable prior notice and at times convenient to Licensee, to
Cineplex locations where the Equipment is located to (i) verify the operating
condition of the Equipment and, after the DCI Specification has been finalized
and issued, to verify that the Equipment is compliant with the DCI Specification
or to verify the upgrading of Equipment to meet the DCI Specification as
contemplated by this Agreement, and (ii) at no cost to Licensee install such
distribution equipment as may be necessary for Distributors to deliver content
files to such premises.
 
21.           NEGATIVE PLEDGE. During the term of this Agreement, Licensee shall
not sell, convey, assign, transfer or otherwise dispose of any Equipment or any
interest therein, and shall keep such Equipment and its rights and interests
under this Agreement free and clear of all liens, security interests,
encumbrances, charges or adverse claims. Licensee shall promptly notify Licensor
of any liens, security interests, encumbrances, charges or adverse claims which
any third party files or seeks to enforce against the Equipment or any of
Licensee's rights and interest under this Agreement.
 
22.           PERSONAL PROPERTY. It is the intention of Licensor and Licensee
that the Equipment at all times shall be and remain personal property, and shall
not be or become a fixture upon or affixed to any real property. The Equipment
shall not be affixed to realty so as to change the character of the equipment
from personal property to fixtures.
 
23.           ASSIGNMENT AND SUBLEASE.
 
(a)           Licensee shall not assign this Agreement or any Equipment
Schedule, or lease or sublicense the use of any of the Equipment, without the
prior written consent of Licensor in each instance, which consent shall not be
unreasonably withheld by Licensor; provided, however, Licensee may assign this
Agreement or any Equipment Schedule without Licensor's prior written consent (i)
to any direct or indirect subsidiary of Licensee, (ii) to any person or entity
resulting from a reorganization of Licensee, (iii) to any person or entity with
which Licensee is merged or consolidated, (iv) to any person or entity that
acquires all or substantially all of Licensee's assets or equity securities of
whatever type, (v) to Licensee's existing lenders or any other lenders(s)
pursuant to loan documents evidencing debt obligations of Licensee (provided
such lender(s) shall have all rights of cure available to Licensee hereunder) or
(vi) to any person or entity that controls, is controlled by or is under common
control with Licensee.
 
(b)           Licensor shall have the right to freely assign this Agreement and
any or all of the Equipment Schedules. In order to facilitate the financing of
the Equipment, Licensor may enter into agreements with one or more parties
pursuant to which, inter alia, Licensor may assign its
 


Exhibit G to Credit Agreement
 
-13-

--------------------------------------------------------------------------------

 


right, title and interest in this Agreement to such parties (referred to herein
individually as a "Financing Party" and collectively, as "Financing Parties").
Licensee irrevocably consents to the transfer and assignment of Licensor's
right, title and interest in this Agreement to any and all Financing Parties and
hereby acknowledges and agrees for the benefit of each such Financing Party that
upon receipt by Licensor of written notice from a Financing Party that an event
of default has occurred and is continuing under any financing arrangements
between such Financing Party and Licensor with respect to the Equipment (such
documents referred to herein as the "Financing Documents"), and a statement to
the effect that such Financing Party has elected to exercise its remedies
pursuant to the Financing Documents and this Agreement as a consequence of such
default, the Financing Party shall have the rights of Licensor hereunder, and
Licensee shall deal exclusively and directly with the Financing Party or its
designee(s) or assignee(s), as the case may be, and not Licensor.
 
24.           WARRANTY DISCLAIMER.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, LICENSOR MAKES NO WARRANTIES TO LICENSEE, WRITTEN OR ORAL, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR USE OR PURPOSE OR NON-INFRINGEMENT, ALL OF WHICH
IMPLIED WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.
 
25.           THIRD PARTY WARRANTIES. At the request of Licensee, Licensor
shall, at Licensee's option, (a) enforce for the benefit of Licensee any rights
or remedies which Licensor may have against any manufacturer or licensor in
respect of any of the Equipment or Software, including, but not limited to,
rights or remedies, if any, under any product warranty or any indemnification
against infringement, or (b) make a fill or partial assignment to Licensee of
any such rights or remedies.
 
26.           NON-PETITION COVENANT. During the period from the commencement of
this Agreement and ending on the date on which either party hereto ceases to
have any continuing obligations to the other under this agreement, neither party
shall commence or join in any involuntary bankruptcy proceeding against the
other party under any federal or state bankruptcy law, or commence or join in
any proceeding for the appointment of a receiver or trustee for any or all of
the assets of the other party or for the liquidation or dissolution of such
other party.
 
27.           EVENTS OF DEFAULT. The occurrence of any of the following events
shall constitute an "Event of Default" under this Agreement:
 
(a)           failure by Licensee to make or remit any payments required to be
made or remitted by Licensee hereunder or under any Equipment Schedule as and
when the same become due and payable and such failure continues uncured for a
period of ten (10) days after written notice to Licensee;
 
(b)           the material breach by Licensee or any of its officers, employees
or authorized agents of any of its obligations hereunder or under any Equipment
Schedule (other than obligations referred to in paragraph (a) above), which
breach continues uncured for a period of thirty (30) days after written notice
to Licensee provided, however, that to the extent such breach
 


Exhibit G to Credit Agreement
 
-14-

--------------------------------------------------------------------------------

 


is susceptible of cure and Licensee has commenced a cure within such period,
such period shall continue for as long as Licensee diligently pursues a cure;
 
(c)           the termination by Licensee of the business of operating as an
exhibitor of commercial films;
 
(d)           the making of an assignment by Licensee for the benefit of its
creditors or the admission by Licensee in writing of its inability to pay its
debts as they become due, or the filing by or against Licensee of any petition
under any bankruptcy or insolvency laws, which petition is not dismissed within
ninety (90) days, or the appointment of a receiver, liquidator or trustee for
any or all of the assets of Licensee, which appointment is not vacated within
ninety (90) days;
 
(e)           the material breach by Licensor or any of its officers, employees
or authorized agents of any of its obligations hereunder or under any Equipment
Schedule which breach continues uncured for a period of thirty (30) days after
written notice to Licensor provided, however, that to the extent such breach is
susceptible of cure and Licensor has commenced a cure within such period, such
period shall continue for as long as Licensor diligently pursues a cure;
 
(f)           the substantial failure of a material quantity of the Equipment
installed under this Agreement to properly perform the functions for which said
Equipment was designed and installed during any consecutive six (6) month
period, which failure continues uncured for a period of thirty (30) days after
written notice to Licensor provided, however, that to the extent such failure is
susceptible of cure and Licensor has commenced a cure within such period, such
period shall continue for as long as Licensor diligently pursues a cure; or
 
(g)           the making of an assignment by Licensor for the benefit of its
creditors or the admission by Licensor in writing of its inability to pay its
debts as they become due, or the filing by or against Licensor of any petition
under any bankruptcy or insolvency laws, which petition is not dismissed within
ninety (90) days, or the appointment of a receiver, liquidator or trustee for
any or all of the assets of Licensor, which appointment is not vacated within
ninety (90) days.
 
28.           REMEDIES. Upon the occurrence and during the continuance of any
Event of Default, beyond applicable cure periods, the non-defaulting party shall
have, in addition to any other rights and remedies available at law or in equity
all of the following rights and remedies:
 
(a)           the right to terminate this Agreement and any or all of the
Equipment Schedules;
 
(b)           Upon the occurrence and during the continuance of any Event of
Default by Licensee beyond applicable cure periods, Licensor shall have the
right to retake possession of any or all of the Equipment, and for such purpose
Licensor shall have the right to enter upon any premises where any or all of the
Equipment is located and remove same;
 
(c)           In the event of Default by Licensee, Licensor shall have the right
to recover any and all damages, including loss of virtual print fees, cost and
expenses, including reasonable attorneys' fees and costs, resulting from such
Event of Default or the enforcement of Licensor's remedies hereunder; and
 


Exhibit G to Credit Agreement
 
-15-

--------------------------------------------------------------------------------

 


(d)           In the event of Default by Licensor, Licensee shall have the right
to recover any and all damages, cost and expenses, including reasonable
attorneys' fees and costs, resulting from such Event of Default or the
enforcement of Licensee's remedies hereunder.
 
All rights and remedies are cumulative, and the exercise of any one right or
remedy shall not preclude the exercise of any other right or remedy.
 
29.           LIMITATION ON DAMAGES. IN NO EVENT SHALL EITHER PARTY BE LIABLE
FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, EVEN IF SAID
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
30.           INDEMNIFICATION.
 
Licensee shall indemnify and hold Licensor, its successors and assigns, and
their members, managers, partners, affiliates, officers, directors, employees,
agents, advisors and attorneys harmless from and against any and all claims,
costs, expenses, damages and liabilities, including attorneys' fees and costs,
arising out of the use, operation or possession of the Equipment or otherwise
related to this Agreement or any Equipment Schedule. The indemnification rights
hereunder shall survive the expiration or any termination of this Agreement.
 
Licensor shall indemnify and hold Licensee, its successors and assigns, and
their members, managers, partners, affiliates, officers, directors, employees,
agents, advisors and attorneys harmless from and against any and all claims,
costs, expenses, damages and liabilities, including attorneys' fees and costs,
arising out of the use, operation or possession of the Equipment or otherwise
related to this Agreement or any Equipment Schedule. The indemnification rights
hereunder shall survive the expiration or any termination of this Agreement.
 
31.           REPRESENTATIONS, WARRANTIES AND COVENANTS OF LICENSEE. Licensee
hereby represents, warrants and covenants to Licensor that (a) the execution,
delivery and performance of this Agreement by Licensee have been, and each
Equipment Schedule hereafter executed by Licensee will be, duly authorized by
all necessary corporate action on the part of Licensee; (b) the individual(s)
executing this Agreement on behalf of Licensee have the requisite authority to
do so, and the individual(s) executing any Equipment Schedule will have the
requisite authority to do so; (c) this Agreement does, and each Equipment
Schedule will, constitute the legal, valid and binding agreement of Licensee
enforceable in accordance with their respective terms; (d) Licensee is in good
standing in the jurisdiction of its incorporation or organization and in any
jurisdiction in which any Equipment is located; (e) Licensee shall comply with
any and all applicable laws and regulations relating to the use of the Equipment
and Licensee's performance under this Agreement and each Equipment Schedule; (h)
there are no actions, suits or proceedings pending, or to the knowledge of
Licensee, threatened, before any court or administrative agency, arbitrator or
governmental body that would materially adversely affect its ability to make
payments or perform its obligations under this Agreement or any Equipment
Schedule; (i) Licensee is not party to, and during the term of this Agreement
will not enter into, any exclusive arrangement other than with Licensor for the
showing or delivery of
 


Exhibit G to Credit Agreement
 
-16-

--------------------------------------------------------------------------------

 


Traditional Motion Picture Content or other alternative digital content other
than for advertisements, or pursuant to Licensee's existing agreements with
_____ or replacements and/or extensions thereof.
 
32.           REPRESENTATIONS, WARRANTIES AND COVENANTS OF LICENSOR. Licensor
hereby represents, warrants and covenants to Licensee that (a) the execution,
delivery and performance of this Agreement have been, and each Equipment
Schedule hereafter executed by Licensor will be, duly authorized by all
necessary corporate action on the part of Licensor; (b) the individual(s)
executing this Agreement on behalf of Licensee have the requisite authority to
do so, and the individual(s) executing any Equipment Schedule will have the
requisite authority to do so; (c) this Agreement does, and each Equipment
Schedule will, constitute the legal, valid and binding agreement of Licensor
enforceable in accordance with its terms; (d) Licensor is in good standing in
the jurisdiction of its organization and in each jurisdiction where the
ownership or operation of its property and assets or the conduct of its business
requires such qualification; (e) Licensor shall comply with any and all
applicable laws and regulations relating to Licensor's performance under this
Agreement and each Equipment Schedule; (f) there are no actions, suits or
proceedings pending, or to the knowledge of Licensor, threatened, before any
court or administrative agency, arbitrator or governmental body which would
materially adversely affect its ability to perform under this Agreement; (g) to
Licensor's knowledge, no part or component of the Equipment or Licensee's use
thereof, including without limitation, the Software, infringes or violates any
patent, copyright, trade secret, mask work right, trademark license or other
intellectual property right of any third party; (h) Licensor has the right to
grant the rights and licenses granted to Licensee under this Agreement, (i) the
Distributor Agreements executed as of the date hereof are valid, binding and of
fill force and effect and none of the parties thereto are in default thereunder
and (j) Licensee's right and license hereunder to use the Equipment in
accordance with the terms hereof includes the royalty-free right to use the DLP
CinemaTM technology incorporated in the Equipment.
 
33.           ENTIRE AGREEMENT. Licensor and Licensee acknowledge that there are
no agreements or understandings, written or oral, between Licensor and licensee
with respect to the Equipment, other than as set forth herein and in each
Equipment Schedule, that this Agreement and the Equipment Schedules contain the
entire agreement between Licensor and Licensee with respect to the subject
matter hereof and thereof, and that no covenant, condition, or other term or
provision may be waived or modified orally.
 
34.           APPLICABLE LAW. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without giving effect to
its conflicts of laws principles.
 
35.           SEVERABILITY AND VALIDITY. If any provision of this Agreement or
any Equipment Schedule is prohibited by, or is unlawful or unenforceable under,
any applicable law of any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such prohibition, without
invalidating the remaining provisions thereof; provided, however, that any such
prohibition in any jurisdiction shall not invalidate such provision in any other
applicable jurisdiction.
 


Exhibit G to Credit Agreement
 
-17-

--------------------------------------------------------------------------------

 


36.           NOTICES. All notices hereunder shall be in writing, shall be
effective upon actual receipt shall be hand delivered, sent by overnight courier
(such as FedEx), or sent by registered or certified mail or delivered personally
in accordance with the following, or to such other address as either party may
specify to the other in writing:
 
LICENSOR:
Cinedigm Digital Funding I, LLC
c/o Access Integrated Technologies, Inc.
55 Madison Avenue, Suite 300
Morristown, New Jersey 07960
Attention: Gary S. Loffredo, Esq., Senior VP and General Counsel
 
With a copy to:
Kelley Drye & Warren LLP
101 Park Avenue
New York, New York 10178
Attention: Jonathan Cooperman, Esq.
 
LICENSEE:
                 
With a copy to:
             



37.           MODIFICATION AND WAIVER. No modification or waiver of any
provision of this agreement or any equipment schedule shall be effective unless
the same is in writing and signed by both parties, and then such modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose given. Licensor and Licensee may, from time to time, mutually
agree on additional terms and conditions with respect to an Equipment Schedule
which may be set forth thereon or attached thereto as an "Addendum" which shall
be applicable to and constitute a part thereof.
 
38.           CONFIDENTIALITY. Licensee acknowledges that the Equipment and
Software contain proprietary information and their configuration and operation
constitute trade secrets of Licensor or the respective owners thereof. In
addition to the foregoing, each party acknowledges that its officers, employees,
agents or representatives during the term of this Agreement will have access to
and come into contact with, confidential proprietary information of the other
party, including, but not limited to, information concerning the Equipment
and/or the Software and/or other trade secrets of Licensor ("Confidential
Information"). Licensor and Licensee agree not to disclose to any third party
any Confidential Information that it learns during the term of this Agreement
without the prior written consent of the other party. This obligation shall
survive the cancellation or other termination of this Agreement. The parties
hereby agree to use their best efforts to maintain the confidentiality of the
Confidential Information and to treat such Confidential Information with the
same degree of care and security as they treat their own most
 


Exhibit G to Credit Agreement
 
-18-

--------------------------------------------------------------------------------

 


confidential information. Notwithstanding the foregoing, the parties'
obligations with respect to the Confidential Information shall not extend to
information that: (a) is in the public domain at the time of its disclosure; (b)
becomes part of the public domain through a source other than Licensee; or (c)
is required to be disclosed pursuant to a court order or governmental authority,
whereupon Licensee shall provide Licensor with notice prior to such disclosure
unless otherwise forbidden by law. The parties shall be required to advise each
of their employees, agents and representatives who have access to Confidential
Information that they are required to keep Confidential Information in the
strictest confidence, but in all cases, Licensor and Licensee shall retain
responsibility for any breach by an employee, agent and/or a representative of
the confidentiality obligations set forth in this Section 38. It is understood
that in case of a breach of this Section 38, damages may not be an adequate
remedy and the Licensor may be entitled to injunctive relief to restrain any
breach, whether threatened or actual, of this Section 38.
 
39.           PRECEDENCE. In the event of any conflict between the terms and
conditions of this Agreement and the terms and conditions of any properly
executed Equipment Schedule, the terms and conditions of such Equipment Schedule
shall prevail.
 
40.           NO WAIVER. The failure by either party to exercise any right or
remedy provided for in this Agreement will not be deemed to be a waver of any
right or remedy hereunder.
 
41.           SECTION HEADINGS. The section headings are for the convenience of
the parties and in no way alter, modify, amend, limit, or restrict the
contractual obligations of the parties.
 
42.           COUNTERPARTS; EXECUTION BY FACSIMILE. This Agreement and each
Equipment Schedule may be executed in one or more counterparts, each of which
shall be deemed to be an original, but all of which shall be one and the same
document. This Agreement and each Equipment Schedule may be executed and
delivered by facsimile transmission.
 
43.           NO JOINT VENTURE OR PARTNERSHIP. The parties are entering into
this Agreement as Licensor and Licensee, and nothing herein shall be deemed to
create or constitute a joint venture or partnership between the parties or a
principal-agent relationship. Neither party has the authority to bind or
contract on behalf of the other party.
 
44.           ANNOUNCEMENTS. No public announcement, circular, advertisement or
other publicity in connection with this Agreement shall be made or issued by or
on behalf of either party to this Agreement, except as may be required by law,
judicial order or applicable regulation, except by mutual agreement of the
parties as evidenced by the prior written consent of the other party. Both
parties shall mutually agree upon the content of any public statement announcing
the existence of this Agreement.
 
45.           THEATER CLOSURES. If at any time during the term of this
Agreement, Licensee discontinues operations at any theater with respect to which
it has executed an Equipment Schedule and a Certificate of Acceptance; this
Agreement and the Equipment Schedule for such theater shall terminate as of the
end of the last day of business operations at such theater. Licensor shall have
the option to (a) utilize the Equipment located at such theater in
 


Exhibit G to Credit Agreement
 
-19-

--------------------------------------------------------------------------------

 


any other theater operated by Licensee or its Affiliates which does not have
Equipment or (ii) have such Equipment picked up by Licensor or its designated
representatives. If Licensor elects to use the Equipment in accordance with (i)
above, Licensee and Licensor shall execute a new Equipment Schedule and
Certificate of Acceptance for the theater in which the Equipment is installed in
accordance with the terms of this Agreement.
 
46.           THEATER SALES AND ACQUISITIONS. If during the term of this
Agreement, Licensee or its Affiliates sell, transfer, convey or assign to a
third party their respective interest in any theater with respect to which
Licensee has executed an Equipment Schedule and Certificate of Acceptance,
Licensee or its Affiliates may, with the prior consent of Licensor, which will
not unreasonably be withheld, transfer the Equipment in such transaction so long
as such acquirer or transferee executes and delivers to Licensor an Master
License Agreement in the same form as this Agreement and an Equipment Schedule
in the form attached as Exhibit A. Upon such transfer, Licensee shall have no
further obligation under this Agreement or the Equipment Schedule for such
theatre, If during the term of this Agreement, Licensee or its Affiliates shall
acquire a Cineplex, Licensee shall have the right to designate such Cineplex(s)
for inclusion hereunder and Licensee shall be entitled to either relocate
existing Equipment to such Cineplex, or if the initial _____ screens have not
been enabled with Digital Systems then Licensee may notify Licensor that said
Cineplex(s) be Digitally enabled thereafter.
 
47.           LICENSEE'S OPTION TO PURCHASE; EOUIPMENT RETURN.
 
(a)           At any time following the expiration of the Initial Term, Licensee
shall have the option to purchase all or any portion of the Equipment. The
purchase option for any Equipment may be exercised by Licensee by providing
Licensor with at least 60 days written notice (the "Purchase Notice") specifying
the Equipment Licensee is electing to purchase. The purchase price (the
"Purchase Price") for such Equipment shall be equal to the fair market value of
the Equipment to be purchased as of the date the Purchase Notice is given to
Licensor. The fair market value of the Equipment shall be determined by an
independent third party appraiser selected by Licensee and approved by Licensor,
which approval may not be unreasonably withheld.
 
(b)           Upon the exercise of the purchase option in Section 47(a) above
which is not rescinded, title to such Equipment shall pass from Licensor to
Licensee upon the payment of the Purchase Price on an "AS IS, WHERE IS" basis,
without warranty of any kind, express or implied, other than Licensor's warranty
of good title and warranty that such equipment is transferred free of all liens,
security interests, claims or encumbrances of any kind or nature. Licensor shall
comply with the DCI Specification requirements regarding the Digital Systems
that are contained in the Distributor Agreements, as may be amended from time to
time throughout the term of the Distributor Agreements. Licensor shall deliver
to Licensee a duly executed and appropriate bill of sale in form and substance
reasonably acceptable to Licensee, evidencing transfer of title of the Equipment
purchased. Upon payment of the Purchase Price, this Agreement shall terminate
with respect to such Equipment and the Equipment Schedule(s) relating to the
Equipment so purchased shall be appropriately amended or terminated, as
applicable.
 


Exhibit G to Credit Agreement
 
-20-

--------------------------------------------------------------------------------

 


(c)           In the event the Licensee does not exercise its purchase option,
the removal of the Equipment shall be subject to the terms and conditions of
this Agreement.
 
48.           MFN. In the event that during the Roll-Out Period Licensor offers
to deploy Digital System to a third party on terms and conditions which are
comparable to the terms and conditions of this Agreement but on financial terms
which in the aggregate are more favorable than the financial terms of this
Agreement, then Licensor shall promptly offer the more favorable financial terms
to Licensee.
 
IN WITNESS WHEREOF, the duly authorized representatives of the parties hereto
have executed this Agreement as of the date and year first above written.
 
LICENSOR
 
 
 
 
LICENSEE
 
 
 
By:
   
By:
 
Name:
   
Name:
 
Title:
   
Title:
 



 


Exhibit G to Credit Agreement
 
-21-

--------------------------------------------------------------------------------

 


LIST OF EXHIBITS
 


EXHIBIT A
-
Form of Equipment Schedule/Certificate of Acceptance
EXHIBIT B
-
DLP CinemaTM Promotional Guidelines
EXHIBIT C
-
Operating Standards
EXHIBIT D
-
Participating Distributors
EXHIBIT E
-
Form of Service Contract
EXHIBIT F
-
Intentionally Omitted
EXHIBIT G
-
Site Requirements
EXHIBIT H
-
End User License Agreements
EXHIBIT I
-
Form of Monthly Report



 


Exhibit G to Credit Agreement
 
-22-

--------------------------------------------------------------------------------

 


EXHIBIT A
 
EQUIPMENT SCHEDULE NO. ___
DATED AS OF _____
TO MASTER LICENSE AGREEMENT DATED AS OF _____
 
1.           EQUIPMENT.
 
Qty
Item Description
Serial Number
Auditorium Location Identifier
       

 
2.           LOCATION, SCREENS AND REQUESTED DATE FOR INSTALLATION.
 
Theater Name:
 
Theater Address:
 
Number of Screens:
 
Requested date of installation:
 
3.           SPECIAL TERMS (IF ANY).
 
Licensor and Licensee _____ have _____ have not agreed on any special terms for
the license by Licensor to Licensee of the Equipment specified in this Equipment
Schedule. In the event Licensor and Licensee have agreed on any such special
terms, such special terms are as set forth on a separate schedule attached
hereto and made a part hereof.
 
This Equipment Schedule is executed pursuant to the Master License Agreement
dated as of the date indicated above between Licensor and Licensee (the
"Agreement"). All of the terms and conditions of the Agreement are incorporated
herein by this reference and made a part hereof as if such terms and conditions
were set forth in full in this Equipment Schedule. By executing this Equipment
Schedule, Licensor and Licensee hereby reaffirm all of the terms and conditions
of the Agreement except as expressly modified hereby.
 
LICENSOR
 
 
 
 
LICENSEE
 
 
 
By:
   
By:
 
Name:
   
Name:
 
Title:
   
Title:
 



 


Exhibit G to Credit Agreement
 
-23-

--------------------------------------------------------------------------------

 


EXHIBIT 1 TO EXHIBIT A
 
CERTIFICATE OF ACCEPTANCE
 
THIS CERTIFICATE OF ACCEPTANCE is executed as of _____, 20___ with respect to
the Equipment itemized in Equipment Schedule No. ___ dated as of _____, 20___
(the "Equipment Schedule") executed pursuant to that certain Master License
Agreement dated as of _____, 20___ (the "Agreement") between Cinedigm Digital
Funding I, LLC ("Licensor") and the undersigned ("Licensee").
 
1.           Certification.
 
Licensee hereby certifies that the items of Equipment described in the Equipment
Schedule have been installed at the location specified in the Equipment
Schedule, have been inspected by Licensee, have been found by Licensee to be in
good working condition and have been accepted by Licensee as Equipment whose use
is licensed by Licensor under the Agreement and the Equipment Schedule.
 
2.           Commencement Date.
 
The commencement date of the license term under the Agreement and the Equipment
Schedule for the Equipment accepted hereunder is _____ (the "Commencement
Date").
 
3.           Representations of Licensee.
 
Licensee hereby represents and warrants to Licensor that on the Commencement
Date:
 
(a)           The representations and warranties of Licensee set forth in the
Agreement are true and correct in all material respects as though made on and as
of the Commencement Date; and
 
(b)           Licensee is in compliance with all of its obligations under the
Agreement, and no Event of Default (or event which with notice or the passage of
time or both would become an Event of Default) has occurred and is continuing.
 
IN WITNESS WHEREOF, Licensee has executed this Certificate of Acceptance as of
the date first above written.
            


"LICENSEE"
 
 
 
By:
 
Name:
 
Title:
 




 


Exhibit G to Credit Agreement
 
-24-

--------------------------------------------------------------------------------

 


EXHIBIT B
TO MASTER LICENSE AGREEMENT
DATED AS OF _____
 
DLP CINEMATM PROMOTIONAL GUIDELINES
 


Exhibit G to Credit Agreement
 
-25-

--------------------------------------------------------------------------------

 


EXHIBIT C
TO MASTER LICENSE AGREEMENT
DATED AS OF _____
 
OPERATING STANDARDS
 


Exhibit G to Credit Agreement
 
-26-

--------------------------------------------------------------------------------

 


EXHIBIT D
TO MASTER LICENSE AGREEMENT
DATED AS OF _____
 
PARTICPATING DISTRIBUTORS
 
The Participating Distributors as of _____, ___ are as set forth below. In the
event of any additions to the Participating Distributors after such date,
Licensor shall promptly so notify Licensee in writing and this Exhibit D shall
be deemed updated to include any Participating Distributor specified in any such
notice.
 


Exhibit G to Credit Agreement
 
-27-

--------------------------------------------------------------------------------

 


EXHIBIT E
TO MASTER LICENSE AGREEMENT
DATED AS OF _____
 
FORM OF SERVICE CONTRACT
 


Exhibit G to Credit Agreement
 
-28-

--------------------------------------------------------------------------------

 


EXHIBIT F
TO MASTER LICENSE AGREEMENT
DATED AS OF _____
 
INTENTIONALLY OMITTED
 


Exhibit G to Credit Agreement
 
-29-

--------------------------------------------------------------------------------

 


EXHIBIT G
TO MASTER LICENSE AGREEMENT
DATED AS OF _____
 
SITE REQUIREMENTS
 


Exhibit G to Credit Agreement
 
-30-

--------------------------------------------------------------------------------

 


EXHIBIT H
TO MASTER LICENSE AGREEMENT
DATED AS OF _____
 
END USER LICENSE AGREEMENTS
 


Exhibit G to Credit Agreement
 
-31-

--------------------------------------------------------------------------------

 


EXHIBIT I
TO MASTER LICENSE AGREEMENT
DATED AS OF _____
 
FORM OF MONTHLY REPORT
 
Participating Exhibitor Name:
 
 
Theater Name and Address:
                     
Screen:
     
Projector Serial Number:
     
Participating Distributor Motion Pictures Exhibited:
             
Non-Participating Distributor Motion Pictures Exhibited; Non-Participant Virtual
Print Fees Owing:
                 
Motion Picture Trailers Exhibited:
                 
Non-Traditional Content Exhibited; Usage Fees Owing; Hours of Exhibition:
                 
Any Other Content (including advertising) Exhibited:
                 
Dates and Reasons for Out-of-Service
             



 


Exhibit G to Credit Agreement
 
-32-

--------------------------------------------------------------------------------

 


EXHIBIT H
TO
CREDIT AGREEMENT
 
FORM OF SERVICE AGREEMENT
 
(See attached.)
 


Exhibit H to Credit Agreement
 
-1-

--------------------------------------------------------------------------------

 


DIGITAL CINEMA SERVICE AGREEMENT
 
THIS DIGITAL CINEMA SERVICE AGREEMENT (this "Agreement") is made and entered
into as of _____, 20___ (the "Effective Date") by and between _____ a _____
corporation ("Customer"), and CHRISTIE DIGITAL SYSTEMS USA, INC., a California
corporation ("Christie").
 
RECITALS
 
A.           Concurrently with the execution of this Agreement, Customer and
Cinedigm Digital Funding I, LLC, a Delaware limited liability company
("Licensor"), have entered into an Master License Agreement of even date
herewith (the "Master License Agreement"), pursuant to which Licensor will
deliver Digital Systems (as defined in the Master License Agreement) to Customer
cineplex sites and license such Digital Systems to Customer for use in
accordance with the Master License Agreement.
 
B.           As required under the Master License Agreement Customer and
Christie have entered into this Agreement to provide for installation,
maintenance and other services with respect to Digital Systems licensed by
Licensor to Customer under the Master License Agreement, as well as maintenance
services with respect to certain of Customer's 35mm Systems (as hereinafter
defined).
 
NOW, THEREFORE, for and in consideration of the mutual covenants set forth
below, and for other valuable consideration received, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby mutually agree
as follows:
 
1.           Engagement. On the terms and conditions of this Agreement, Customer
hereby engages Christie, and Christie hereby accepts such engagement, to provide
the services described below.
 
2.           Service Sites. "Service Sites" means each of the cineplex sites at
which Digital Systems licensed by Licensor to Customer under the Master License
Agreement are installed. Any Service Site which is more than a _____ hour drive
from a location at which Christie maintains one or more customer service
engineers is sometimes referred to below as a "Non-Local Site," and any Service
Site which is within a _____ hour drive from a location at which Christie
maintains one or more customer service engineers is sometimes referred to below
as a "Local Site."
 
3.           Project Services.
 
3.1.           Project Management. Christie will serve as project manager for
the installation of Digital Systems licensed by Customer from Licensor under the
Master License Agreement. Christie's service as project manager will include the
performance of site surveys at each of the Service Sites in preparation for
installation of Digital Systems, coordination with Customer on site readiness
matters, working with Customer on the development of an installation schedule,
installation of Digital Systems in accordance with the installation schedule
agreed upon between Christie and Customer, provision of all network cabling and
other parts and services (other than necessary HVAC, electrical
 


Exhibit H to Credit Agreement
 
-2-

--------------------------------------------------------------------------------

 


or Audio Upgrades (collectively "Customer Items")) required in connection with
the installation of Digital Systems and demonstration of the operability of
installed Digital Systems upon completion of installation. An "Audio Upgrade"
shall consist of equipment required to bring the existing audio system in an
auditorium up to six (6) track capability. Based on the premise, as hereby
agreed between the parties, that Digital Systems will replace and be substituted
for 35mm projection systems currently in use (except in the case of new
construction), Christie acknowledges that Customer's site readiness obligations
for the installation of Digital Systems will be limited to the Customer Items,
and Christie agrees to be responsible for all other preparations required for
installation of Digital Systems except as may relate to satellite or other
content delivery systems and except for the connection contemplated by Section
4.5(b). Christie agrees that Digital Systems will have channel digital and
analog audio output, and Customer agrees that Customer will be responsible for
providing, at its expense, any device (e.g. a down converter from channel to
channel or channel to mono) required for Customer to use such output in its
auditoriums.
 
3.2.           Training Services. In connection with the installation of a
Digital System at any Service Site, Christie will provide up to ____ hour
training sessions at each Service Site to train Customer's employees in the use
of the Digital System. Christie will from time to time, at Customer's request,
provide additional training to Customer's employees in the use of Digital
Systems, such training to be provided on no more than ______ occasions in any
calendar year at such times as are mutually agreed between Christie and
Customer.
 
3.3.           User Manuals. Christie will provide to Customer reasonable
quantities of user manuals for Digital Systems.
 
4.           Maintenance and Other Support Services.
 
4.1.           Helpdesk Services. Christie will, from 5:00 a.m. Pacific Time to
2:00 a.m. Pacific Time the following day, seven days a week, provide
troubleshooting and technical assistance by telephone, generally within thirty
(30) minutes after Customer's request for such assistance.
 
4.2.           Scheduled Maintenance Services. Christie will, at times scheduled
in advance by Christie and Customer, on a twice yearly basis at approximately
six (6) month intervals, perform the following on-site maintenance services for
Digital Systems:
 
(a)           Change each projector lamp and filter, to be completed as
determined by Christie within Christie recommended lamp life (if Customer
chooses not to purchase replacement lamps from Christie, an appropriate number
of spare lamps and filters per Cineplex must be made reasonably available to
Christie for use in making lamp and filter changes and replenished by Customer
after use).
 
(b)           Align and color balance the image, to be completed at lamp change
or as required by component replacement.
 


Exhibit H to Credit Agreement
 
-3-

--------------------------------------------------------------------------------

 


(c)           Ripple adjustment.
 
(d)           Install hardware, software or firmware upgrades or releases made
commercially available by Licensor or Christie without charge.
 
(e)           Replace any malfunctioning part or component (refurbished parts or
components may be used for such replacement).
 
(f)           Miscellaneous minor repairs identified by Customer and not
requiring replacement of a malfunctioning part or component.
 
4.3.           Emergency Services. Christie will provide on-site emergency
service for Digital Systems, generally within _____ (___) hours after Customer's
request for emergency service at any Local Site, and as promptly as reasonably
possible, and in any event within 24 hours, after Customer's request for
emergency service at any Non-Local Site. Emergency services include any service
necessary to restore full operation to any Digital System, or component thereof,
which becomes inoperable by reason of system defects or problems.
 
4.4.           Parts.
 
(a)           During the initial _____ year period of this Agreement, Christie
will, at its expense, provide all parts (other than lamps and filters) required
in connection with the performance of maintenance services and emergency
services under Sections 4.2 and 4.3, except that where any such items are
required by reason of casualty, natural disaster, accident, misuse, use of
improper power sources or repair other than by Christie service personnel or
other service personnel authorized by Christie, then Christie will invoice
Customer for such items at such prices as may be agreed to between Christie and
Customer from time to time. At Customer's request, Christie will sell and supply
lamp and filter packs to Customer at such prices as may be agreed to between
Christie and Customer from time to time.
 
(b)           Customer may, at its option and upon payment of additional service
fees as agreed between Customer and Christie, extend the provisions of Section
4.4(a) for one or more extension periods provided that, prior to the expiration
of the initial _____ year period and each subsequent extension period, as
applicable, Customer and Christie have agreed in writing on the duration of the
extension period and the additional service fees to be paid by Customer in
respect of such extension period. In the event the provisions of Section 4.4(a)
are not so extended at the expiration of the initial _____ year period or any
subsequent extension period, then Christie will thereafter invoice Customer, at
such prices as may be agreed to between Christie and Customer from time to time,
for all parts required in connection with the performance of maintenance
services and emergency services under Sections 4.2 and 4.3.
 
(c)           Payment terms for all items invoiced to Customer under this
Section 4.4 are net _____ days from the date of invoice.
 


Exhibit H to Credit Agreement
 
-4-

--------------------------------------------------------------------------------

 


4.5.           Remote Monitoring Services.
 
(a)           Subject to paragraph (b), Christie, through its Network Operations
Center ("NOC"), will provide the following remote monitoring services:
 
(i)           monitoring of Digital System operation;
 
(ii)           error and status data collection for Digital System operation;
and
 
(iii)           alerting Customer and Christie service engineers of Digital
System problems requiring attention.
 
(b)           Customer must, at its sole cost and expense, maintain a suitable
connection between the NOC and each Digital System.
 
4.6.           Upgrade Services. In the event Licensor makes available any
upgrades for installed Digital Systems, Christie will install such upgrades,
except that Christie will not be required under this Section 4.6 to install
audio system equipment.
 
4.7.           Servicing of Non-Digital 35MM Protectors. During Service Site
visits to perform scheduled maintenance services for Digital Systems, Christie
will perform maintenance service as described on Schedule 4.6 attached hereto on
all 35mm projectors then in service at such Service Site, provided that Customer
will be responsible for either furnishing needed service parts required for such
maintenance or purchasing same at such prices as may be agreed to between
Christie and Customer from time to time for any such parts supplied by Christie.
In the event such service parts are not available during the Service Site visit,
Customer will pay Christie the reasonable costs of a second visit. In addition,
Christie will provide non-exclusive on-site emergency service on an as called,
as needed basis for 35mm projectors in service at any Service Site where
Christie provides maintenance services for Digital Systems under this Agreement,
generally within ____ hours after Customer's request for emergency service at
any Local Site, and as promptly as reasonably possible, and in any event within
24 hours, after Customer's request for emergency service at any Non-Local Site.
The cost of such emergency service shall be as agreed between the parties.
 
4.8.           Limited Audio Service. Christie will provide reasonable routine
maintenance of "in-the-booth" components of audio systems at Service Sites where
Christie performs maintenance services under this Agreement, provided that
Customer will be responsible for either furnishing needed service parts required
for such maintenance or purchasing same at such prices as may be agreed to
between Christie and Customer from time to time for any such parts supplied by
Christie. In the event such service parts are not available during the Service
Site visit, Customer will pay Christie the reasonable costs of a second visit to
install such parts. Christie will have no responsibility for speaker or screen
components of any audio system.
 
5.           Service Hours. Regular maintenance services, emergency services and
special equipment upgrade services will be performed during the hours of 8:00 am
to 1:00 am, local
 


Exhibit H to Credit Agreement
 
-5-

--------------------------------------------------------------------------------

 


time, seven days a week, for the relevant Service Site. Any request for
emergency services received after 11:00 pm local time will be treated as a
request for maintenance services the following morning.
 
6.           Other Services. Christie will perform for Customer such services
not otherwise provided for in this Agreement as may be agreed to between
Christie and Customer from time to time. Rates or charges for providing any such
other services will be as agreed to between Christie and Customer in each
instance.
 
7.           Excluded Services. For clarity, services to be provided under this
Agreement do not include any service with respect to satellite dishes, satellite
receivers, cache servers or any other system components of any satellite
delivery system, or, except as otherwise provided in Section 4.7, with respect
to any audio system or audio system components. Customer may make separate
arrangements with Christie under Section 6 for services relating to audio
systems or audio system components.
 
8.           Annual Service Fee.
 
8.1.           Annual Service Fee. Subject to Section 8.2, Customer will pay to
Christie an annual service fee in the amount of $_____ per annum per screen for
each screen served by a Digital System, under this Agreement. The annual service
fee includes all services and parts set forth in Sections 3 and 4 (except as
otherwise set forth therein) and travel related charges for visits to Local
Sites. The annual service fee does not include travel related charges for visits
to Non-Local Sites, and all such reasonable excess travel related charges will
be billed to Customer at Christie's cost.
 
8.2.           CPI Adjustment. Commencing in 20__, the annual service fee
provided for in Section 8.1 will be subject to annual adjustment to reflect any
increase of the Consumer Price Index-All Urban Consumers-All Items as published
by the Bureau of Labor Statistics ("CPI") over the CPI for calendar year 20__
("CPI Base Year"). In 20__ and each calendar year thereafter, Christie will,
after the CPI for the prior year has become available, compare the CPI for the
prior year against the CPI for the CPI Base Year and adjust the amount of the
annual service fee provided for in Section 8.1 upward to correspond to the
percentage increase (if any) of the CPI for the prior year over the CPI for the
CPI Base Year; provided however, that for any calendar year the annual service
fee may not be increased by more than _____ percent (___%) over the annual
service fee in effect for the immediately preceding calendar year. In the event
the Bureau of Labor Statistics ceases to publish the CPI, then the parties shall
use any similar index which is reasonably comparable to the CPI, applied in such
manner as shall reasonably accomplish the purpose of this Section 8.2.
 
8.3.           Payment. Christie will invoice Customer for the annual service
fee, and payment shall be made quarterly, with the first payment due _____ (___)
days from the date of invoice. For Digital Systems which are installed and
operational at the commencement of any calendar year, Christie will invoice the
annual service in advance for such year. Where screens are enabled with Digital
Systems during any calendar year, Christie will invoice Customer for a pro rata
portion of the annual service fee which is
 


Exhibit H to Credit Agreement
 
-6-

--------------------------------------------------------------------------------

 


proportionate to the number of full calendar months remaining in such calendar
year at the time the screen is enabled.
 
8.4.           Taxes. The annual service fee provided for in this Agreement is
exclusive of any applicable sales, use, excise or other similar taxes, all of
which shall be payable by Customer.
 
9.           Deinstalled Equipment.
 
9.1.           35mm System. As used in this Agreement, "35mm System" means a 35
mm projection system consisting of not less than a 35mm projector, a xenon lamp
house, a platter and all associated lenses.
 
9.2.           Transfer of Deinstalled Equipment. Subject to and in accordance
with the provisions of this Section 9, Customer shall sell and transfer to
Christie, and Christie shall purchase and remove from the relevant Service
Sites, up to 1000 35mm Systems which on or before ________, 20__ are deinstalled
and replaced by Digital Systems installed by Christie under this Agreement. The
purchase price for all 35mm Systems purchased and sold pursuant to this Section
9.2 shall be $_.00 for each 35mm System.
 
9.3.           Excluded Equipment.
 
(a)           Customer and Christie shall not have any obligation under
Section 9.2 with respect to any 35mm System which, if sold by Customer to
Christie for a purchase price of $___.00, would result in a loss to Customer for
accounting purposes based upon Customer's then existing book value for such
system.
 
(b)           Customer shall have the right to retain _____ (___) deinstalled
35mm Systems at each Service Site. Customer shall, to the extent reasonably
possible, select for such purposes only 35mm Systems which, if sold by Customer
to Christie for a purchase price of $___.00, would result in a loss to Customer
for accounting purposes, and which at the time of deinstallation have a book
value in excess of $_____.
 
9.4.           Option to Purchase Certain Excluded Equipment. When any 35mm
System is deinstalled and replaced by a Digital System installed by Christie
under this Agreement, and at the time of deinstallation such 35mm System is
excluded by application of Section 9.3(a) but the book value of such 35mm System
is $_____ or less, and Customer does not select such 35mm System for retention
under Section 9.3(b), then Customer shall offer to sell such 35mm System to
Christie for book value. Christie shall be free to accept or reject such offer,
at its discretion. In the event Christie does not accept any such offer within
_____ (___) days after such offer is made, such offer shall lapse and be of no
further effect and Customer shall retain said system.
 
9.5.           Notification. Upon the deinstallation of each 35mm System at any
Service Site, Christie shall identify the deinstalled 35mm Systems to Customer
in writing, and within _____ (___) business days after receiving such
notification from Christie,
 


Exhibit H to Credit Agreement
 
-7-

--------------------------------------------------------------------------------

 


Customer shall identify which of such deinstalled 35mm Systems are excluded
under Section 9.3(a), which are to be retained under Section 9.3(b), which are
eligible to be sold to Christie pursuant to Section 9.4, and which are to be
sold to Christie pursuant to Section 9.2.
 
9.6.           Inclusion of Previously Excluded Equipment. When any 35mm System
is deinstalled and replaced by a Digital System installed by Christie under this
Agreement, and at the time of deinstallation such 35mm System is excluded by
application of Section 9.3(a), but prior to _____, 20___ Section 9.3(a) ceases
to apply to such 35mm System, and Customer does not select such 35mm System for
retention under Section 9.3(b), and Christie has not purchased such 35mm System
under Section 9.4, then Customer shall so notify Christie and sell such 35mm
System to Christie pursuant to and in accordance with Section 9.2.
 
9.7.           Terms of Sale. All 35mm Systems transferred or sold by Customer
to Christie under this Section 9 shall be transferred and sold free and clear of
all security interests, liens, encumbrances and adverse claims, shall be in
operational condition, and otherwise shall be transferred or sold "AS IS, WHERE
IS," without any representations or warranties. Christie shall be responsible
for all transportation, freight or insurance charges incurred in connection with
removing such 35mm Systems from their then location at the time of title
transfer, and shall be responsible for any sales taxes, use taxes or other
similar taxes, if any, applicable to any such transfer or sale. At Christie's
request, Customer shall provide to Christie a suitable bill of sale evidencing
the transfer of title of any 35mm System pursuant to this Section 9.
 
10.           Performance Standard. Christie will perform services under this
Agreement in a competent and professional manner, consistent with the highest
quality standards prevailing in the industry. In the event Christie fails to
meet the performance standard set forth in this Section 10, and does not cure
such failure within _____ days after written notice of such failure is given by
Customer to Christie, with a copy to Licensor, Customer's sole remedy shall be
to transition services to be provided under this Agreement in respect of Digital
Systems to another service provider reasonably acceptable to Licensor and to
Licensor's lenders, and, upon completion of such transition, to terminate this
Agreement.
 
11.           Relationship of Parties. The relationship of the parties to this
Agreement is that of independent contractors, and neither party is or shall be
deemed to be a partner, joint venture partner, agent or employee of the other.
No agency relationship is created by this Agreement, and neither party shall
have the right by reason of this Agreement to act for or bind the other in any
manner whatsoever.
 
12.           Warranty Disclaimer. In connection with the services to be
provided by Christie to Customer under this Agreement, CHRISTIE MAKES NO
WARRANTIES, WRITTEN OR ORAL, EXPRESS, IMPLIED OR STATUTORY, INCLUDING WITHOUT
LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
USE OR PURPOSE, ALL OF WHICH ARE HEREBY EXPRESSLY DISCLAIMED.
 


Exhibit H to Credit Agreement
 
-8-

--------------------------------------------------------------------------------

 


13.           Limitation of Liability. NEITHER PARTY SHALL HAVE ANY LIABILITY TO
THE OTHER FOR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, EXEMPLARY OR PUNITIVE
DAMAGES, INCLUDING WITHOUT LIMITATION ANY LIABILITY FOR LOST PROFITS OR LOST
DATA, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED THAT SUCH DAMAGES MAY OCCUR.
CHRISTIE'S MAXIMUM LIABILITY HEREUNDER WILL BE FOR THE AMOUNT OF SERVICE FEES
PAID BY CUSTOMER TO CHRISTIE IN RESPECT OF ANY SERVICE WHICH IS THE SUBJECT OF
ANY PARTICULAR CLAIM.
 
14.           Term. Unless earlier terminated under Section 10, the term of this
Agreement shall commence from the Effective Date and continue until the
expiration of the initial term of the Master License Agreement; provided
however, that this Agreement shall terminate upon any termination of the Master
License Agreement.
 
15.           Entire Agreement. This Agreement is the entire agreement of the
parties with respect to the subject matter hereof. This Agreement supersedes all
prior agreements, if any, between the parties with respect to such subject
matter. This Agreement may not be amended except by a written amendment executed
by both parties.
 
16.           Attorneys' Fees. In the event any action, suit or proceeding is
commenced with respect to any matter relating to this Agreement, the prevailing
party shall be entitled to have and recover from the other party its costs of
suit, including reasonable attorneys' fees.
 
17.           Assignment. Neither party may assign any of its rights or delegate
any of its duties under this Agreement without the prior written consent of the
other party; provided, however, that either party may assign its rights or
delegate its duties to the surviving entity in the case of a merger or business
combination or the purchasing entity in the case of a sale of all of its assets;
and provided further that in the event the Master License Agreement is assigned
by Licensor to any Financing Party (as defined in the Master License Agreement),
Christie may assign this Agreement, in whole or in part, to such other qualified
service provider as such Financing Party may designate, and, upon any such
assignment by Christie and the assumption of this Agreement by such other
qualified service provider, Christie shall have no further obligations under
this Agreement and Customer shall look solely to such other qualified service
provider for performance under this Agreement. Also, Customer shall be entitled
to collaterally assign its rights and interests hereunder to its existing
lenders and replacements thereof without the necessity of Christie's consent.
 
18.           Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of California, without
regard to principles of conflicts of law.
 
19.           Binding Effect. This Agreement is binding on and inures to the
benefit of the parties hereto, and their respective successors and permitted
assigns:
 
20.           Capitalized Terms. All capitalized terms which are not defined
herein shall be defined as set forth in the Master License Agreement.
 


Exhibit H to Credit Agreement
 
-9-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
                  


CHRISTIE DIGITAL SYSTEMS USA, INC. ("Christie")
 
 
 
By:
 
Name:
 
Title:
 

                 




_____ ("Customer")
 
 
 
By:
 
Name:
 
Title:
 


 


Exhibit H to Credit Agreement
 
-10-

--------------------------------------------------------------------------------

 


